
	
		IB
		Union Calendar No. 277
		112th CONGRESS
		2d Session
		H. R. 7
		[Report No.
		  112–397]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 31, 2012
			Mr. Mica (for himself
			 and Mr. Duncan of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		
			February 13, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on January 31, 2012
		
		
			
		
		A BILL
		To authorize funds for Federal-aid highway,
		  public transportation, and highway and motor carrier safety programs, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the American Energy and Infrastructure Jobs Act of
			 2012.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. General definitions.
					Sec. 3. Effective date.
					Title I—Federal-Aid Highways
					Sec. 1001. Amendments to title 23, United
				States Code.
					Subtitle A—Authorization of
				Programs
					Sec. 1101. Authorization of
				appropriations.
					Sec. 1102. Highway obligation
				ceiling.
					Sec. 1103. Alternative Transportation Account
				obligation ceiling.
					Sec. 1104. Apportionment.
					Sec. 1105. Federal-aid systems.
					Sec. 1106. National Highway System
				program.
					Sec. 1107. Surface transportation
				program.
					Sec. 1108. Congestion mitigation and air
				quality improvement program.
					Sec. 1109. Equity bonus program.
					Sec. 1110. Project approval and
				oversight.
					Sec. 1111. Emergency relief.
					Sec. 1112. Uniform transferability of
				Federal-aid highway funds.
					Sec. 1113. Ferry boats and ferry terminal
				facilities.
					Sec. 1114. National highway bridge and tunnel
				inventory and inspection program.
					Sec. 1115. Minimum investment in highway
				bridges.
					Sec. 1116. Minimum penalties for repeat
				offenders for driving while intoxicated or driving under the
				influence.
					Sec. 1117. Puerto Rico highway
				program.
					Sec. 1118. Appalachian development highway
				system.
					Sec. 1119. References to Mass Transit
				Account.
					Subtitle B—Innovative Financing
					Sec. 1201. Transportation infrastructure
				finance and innovation.
					Sec. 1202. State infrastructure bank
				program.
					Sec. 1203. State infrastructure bank
				capitalization.
					Sec. 1204. Tolling.
					Sec. 1205. HOV facilities.
					Sec. 1206. Public-private
				partnerships.
					Subtitle C—Highway Safety
					Sec. 1301. Highway safety improvement
				program.
					Sec. 1302. Railway-highway
				crossings.
					Sec. 1303. Highway worker safety.
					Subtitle D—Freight Mobility
					Sec. 1401. National freight policy.
					Sec. 1402. State freight advisory
				committees.
					Sec. 1403. State freight plans.
					Sec. 1404. Trucking productivity.
					Sec. 1405. Study with respect to truck sizes
				and weights.
					Sec. 1406. Maximum weight increase for idle
				reduction technology on heavy duty vehicles.
					Subtitle E—Federal Lands and Tribal
				Transportation
					Sec. 1501. Federal lands and tribal
				transportation programs.
					Sec. 1502. Definitions.
					Sec. 1503. Conforming amendments.
					Sec. 1504. Repeals; effective date.
					Sec. 1505. Clerical amendment.
					Sec. 1506. Tribal transportation
				self-governance program.
					Subtitle F—Program Elimination and
				Consolidation
					Sec. 1601. Program elimination and
				consolidation.
					Subtitle G—Miscellaneous
					Sec. 1701. Transportation enhancement activity
				defined.
					Sec. 1702. Pavement markings.
					Sec. 1703. Rest areas.
					Sec. 1704. Justification reports for access
				points on the Interstate System.
					Sec. 1705. Patented or proprietary
				items.
					Sec. 1706. Preventive maintenance.
					Sec. 1707. Mapping.
					Sec. 1708. Funding flexibility for
				transportation emergencies.
					Sec. 1709. Budget justification.
					Sec. 1710. Extension of over-the-road bus and
				public transit vehicle exemption from axle weight restrictions.
					Sec. 1711. Repeal of requirement for Interstate
				System designation.
					Sec. 1712. Retroreflectivity.
					Sec. 1713. Engineering judgment.
					Sec. 1714. Evacuation routes.
					Sec. 1715. Truck parking.
					Sec. 1716. Use of certain administrative
				expenses.
					Sec. 1717. Transportation training and
				employment programs.
					Sec. 1718. Engineering and design
				services.
					Sec. 1719. Notice of certain grant
				awards.
					Sec. 1720. Miscellaneous parking
				amendments.
					Sec. 1721. Highway Buy America
				provisions.
					Sec. 1722. Veterans preference in highway
				construction.
					Sec. 1723. Real-time ridesharing.
					Sec. 1724. State autonomy for culvert pipe
				selection.
					Sec. 1725. Equal opportunity
				assessment.
					Title II—Public Transportation
					Sec. 2001. Short title; amendments to title 49,
				United States Code.
					Sec. 2002. Definitions.
					Sec. 2003. Planning programs.
					Sec. 2004. Private enterprise
				participation.
					Sec. 2005. Urbanized area formula
				grants.
					Sec. 2006. Capital investment
				grants.
					Sec. 2007. Bus and bus facilities formula
				grants.
					Sec. 2008. Rural area formula
				grants.
					Sec. 2009. Transit research.
					Sec. 2010. Coordinated access and mobility
				program formula grants.
					Sec. 2011. Training and technical assistance
				programs.
					Sec. 2012. General provisions.
					Sec. 2013. Contract requirements.
					Sec. 2014. Veterans preference in transit
				construction.
					Sec. 2015. Private sector
				participation.
					Sec. 2016. Project management
				oversight.
					Sec. 2017. State safety oversight.
					Sec. 2018. Apportionment of appropriations for
				formula grants.
					Sec. 2019. Fixed guideway modernization formula
				grants.
					Sec. 2020. Authorizations.
					Sec. 2021. Obligation limits.
					Sec. 2022. Program elimination and
				consolidation.
					Sec. 2023. Evaluation and report.
					Sec. 2024. Transit Buy America
				provisions.
					Title III—Environmental
				Streamlining
					Sec. 3001. Amendments to title 23, United
				States Code.
					Sec. 3002. Declaration of policy.
					Sec. 3003. Exemption in
				emergencies.
					Sec. 3004. Advance acquisition of real property
				interests.
					Sec. 3005. Standards.
					Sec. 3006. Letting of contracts.
					Sec. 3007. Elimination of duplication in
				historic preservation requirements.
					Sec. 3008. Funding threshold.
					Sec. 3009. Efficient environmental reviews for
				project decisionmaking.
					Sec. 3010. Disposal of historic
				properties.
					Sec. 3011. Integration of planning and
				environmental review.
					Sec. 3012. Development of programmatic
				mitigation plans.
					Sec. 3013. State assumption of responsibility
				for categorical exclusions.
					Sec. 3014. Surface transportation project
				delivery program.
					Sec. 3015. Program for eliminating duplication
				of environmental reviews.
					Sec. 3016. State performance of legal
				sufficiency reviews.
					Sec. 3017. Categorical exclusions.
					Sec. 3018. Environmental review process
				deadline.
					Sec. 3019. Relocation assistance.
					Title IV—Transportation Planning
					Sec. 4001. Transportation planning.
					Sec. 4002. Special rules for small metropolitan
				planning organizations.
					Sec. 4003. Financial plans.
					Sec. 4004. Plan update.
					Sec. 4005. State planning and research funding
				for title 23.
					Sec. 4006. National Academy of Sciences
				study.
					Sec. 4007. Congestion relief.
					Title V—Highway Safety
					Sec. 5001. Amendments to title 23, United
				States Code.
					Sec. 5002. Authorization of
				appropriations.
					Sec. 5003. Highway safety programs.
					Sec. 5004. Use of certain funds made available
				for administrative expenses.
					Sec. 5005. Repeal of programs.
					Sec. 5006. Discovery and admission as evidence
				of certain reports and surveys.
					Sec. 5007. Prohibition on funds to check helmet
				usage or create checkpoints for a motorcycle driver or passenger.
					Sec. 5008. National Driver
				Register.
					Title VI—Commercial Motor Vehicle
				Safety
					Sec. 6001. Short title.
					Sec. 6002. Amendments to title 49, United
				States Code.
					Subtitle A—Authorization of
				Appropriations
					Sec. 6101. Motor carrier safety
				grants.
					Sec. 6102. Grant programs.
					Subtitle B—Registration
					Sec. 6201. Registration
				requirements.
					Sec. 6202. Motor carrier
				registration.
					Sec. 6203. Registration of freight forwarders
				and brokers.
					Sec. 6204. Effective periods of
				registration.
					Sec. 6205. Reincarnated carriers.
					Sec. 6206. Financial security of brokers and
				freight forwarders.
					Sec. 6207. Registration fee system.
					Sec. 6208. Unlawful brokerage
				activities.
					Sec. 6209. Requirement for registration and
				USDOT number.
					Subtitle C—Commercial Motor Vehicle
				Safety
					Sec. 6301. Motor carrier safety assistance
				program.
					Sec. 6302. Performance and registration
				information systems management program.
					Sec. 6303. Commercial vehicle information
				systems and networks deployment grants.
					Sec. 6304. Commercial motor vehicle safety
				inspection programs.
					Sec. 6305. Amendments to safety fitness
				determination.
					Sec. 6306. New entrant carriers.
					Sec. 6307. Improved oversight of motor carriers
				of passengers.
					Sec. 6308. Driver medical
				qualifications.
					Sec. 6309. Commercial motor vehicle safety
				standards.
					Sec. 6310. Crash avoidance
				technology.
					Sec. 6311. Expansion of collision mitigation
				study.
					Subtitle D—Commercial Motor Vehicle
				Operators
					Sec. 6401. National clearinghouse for records
				relating to alcohol and controlled substances testing of commercial motor
				vehicle operators.
					Sec. 6402. Commercial motor vehicle operator
				training.
					Sec. 6403. Commercial driver’s license
				program.
					Sec. 6404. Commercial driver’s license
				passenger endorsement requirements.
					Sec. 6405. Commercial driver’s license
				hazardous materials endorsement exemption.
					Sec. 6406. Program to assist veterans to
				acquire commercial driver’s licenses.
					Subtitle E—Motor Carrier Safety
					Sec. 6501. Motor carrier
				transportation.
					Sec. 6502. Hours of service study.
					Sec. 6503. Electronic logging
				devices.
					Sec. 6504. Motor Carrier Safety Advisory
				Committee.
					Sec. 6505. Transportation of agricultural
				commodities and farm supplies.
					Sec. 6506. Exemption relating to transportation
				of grapes during harvest periods.
					Subtitle F—Miscellaneous
					Sec. 6601. Exemptions from requirements for
				certain farm vehicles.
					Sec. 6602. Technical correction.
					Sec. 6603. Study of impact of regulations on
				small trucking companies.
					Sec. 6604. Report on small trucking
				companies.
					Sec. 6605. Rulemaking on road visibility of
				agricultural equipment.
					Sec. 6606. Transportation of
				horses.
					Sec. 6607. Regulatory review and
				revision.
					Sec. 6608. Issuance of safety
				regulations.
					Sec. 6609. Repeals.
					Title VII—Research and Education
					Sec. 7001. Authorization of
				appropriations.
					Sec. 7002. Obligation ceiling.
					Sec. 7003. Definitions.
					Sec. 7004. Surface transportation research,
				development, and technology.
					Sec. 7005. Research and
				development.
					Sec. 7006. Technology and innovation deployment
				program.
					Sec. 7007. Training and education.
					Sec. 7008. State planning and
				research.
					Sec. 7009. International highway transportation
				outreach program.
					Sec. 7010. Surface transportation-environmental
				cooperative research program.
					Sec. 7011. Transportation research and
				development strategic planning.
					Sec. 7012. National cooperative freight
				transportation research program.
					Sec. 7013. Future strategic highway research
				program.
					Sec. 7014. National intelligent transportation
				systems program plan.
					Sec. 7015. Use of funds for intelligent
				transportation systems activities.
					Sec. 7016. Intelligent transportation systems
				program goals and purposes.
					Sec. 7017. Intelligent transportation systems
				program general authorities and requirements.
					Sec. 7018. Intelligent transportation systems
				research and development.
					Sec. 7019. Intelligent transportation systems
				national architecture and standards.
					Sec. 7020. National university transportation
				centers.
					Sec. 7021. University transportation
				research.
					Sec. 7022. Bureau of Transportation
				Statistics.
					Sec. 7023. Administrative
				authority.
					Sec. 7024. Technical and conforming
				amendments.
					Title VIII—Railroads
					Subtitle A—Repeals and Reforms of Intercity
				Passenger Rail Capital Grant Programs
					Sec. 8001. Capital grants for Class II and
				Class III railroads.
					Sec. 8002. Congestion grants.
					Sec. 8003. Intercity passenger rail capital
				grants to States.
					Subtitle B—Amtrak Reforms
					Sec. 8101. Authorization for Amtrak operating
				expenses.
					Sec. 8102. Limitations on Amtrak
				authority.
					Sec. 8103. Applicability of laws.
					Sec. 8104. Inspector General of
				Amtrak.
					Sec. 8105. Amtrak management
				accountability.
					Sec. 8106. Amtrak food and beverage
				service.
					Sec. 8107. Application of Buy America to
				Amtrak.
					Subtitle C—Project Development and
				Review
					Sec. 8201. Project development and
				review.
					Subtitle D—Railroad rehabilitation and
				improvement financing
					Sec. 8301. Railroad rehabilitation and
				improvement financing.
					Subtitle E—Positive Train Control
					Sec. 8401. Positive train control.
					Subtitle F—Regulatory Reform
					Sec. 8501. Federal Railroad Administration
				regulations.
					Subtitle G—Technical Corrections
					Sec. 8601. Miscellaneous corrections,
				revisions, and repeals.
					Subtitle H—Miscellaneous
					Sec. 8701. Application of Buy America to
				intercity passenger rail service corridors.
					Sec. 8702. Prohibition on use of funds for
				California high-speed rail.
					Sec. 8703. Disadvantaged business
				enterprises.
					Title IX—Hazardous Material
				Transportation
					Sec. 9001. Short title.
					Sec. 9002. Amendment of title 49, United States
				Code.
					Sec. 9003. Findings.
					Sec. 9004. Purposes.
					Sec. 9005. Definitions.
					Sec. 9006. General regulatory
				authority.
					Sec. 9007. Inspections of motor vehicles
				transporting radioactive material.
					Sec. 9008. Hazmat employee training
				requirements and grants.
					Sec. 9009. Fees.
					Sec. 9010. Motor carrier safety
				permits.
					Sec. 9011. Planning and training grants,
				monitoring, and review.
					Sec. 9012. Special permits and
				exclusions.
					Sec. 9013. Hazardous material uniform motor
				carrier permit program.
					Sec. 9014. International uniformity of
				standards and requirements.
					Sec. 9015. Investigations.
					Sec. 9016. Building partnerships for improved
				safety and system performance.
					Sec. 9017. Safety reporting.
					Sec. 9018. Civil penalties.
					Sec. 9019. Preemption.
					Sec. 9020. Authorization of
				appropriations.
					Sec. 9021. Electronic shipping papers pilot
				program.
					Sec. 9022. Wetlines.
					Sec. 9023. Product study.
					Title X—Waterborne Transportation
					Sec. 10001. Sense of Congress on harbor
				maintenance.
					Sec. 10002. Study and report on strategic
				ports.
					Title XI—Reauthorization and Amendments to the
				Sport Fish Restoration and Boating Trust Fund
					Sec. 11001. Short title.
					Sec. 11002. Reauthorization and amendments to
				the Sport Fish Restoration and Boating Trust Fund.
					Title XII—Extension of Surface Transportation
				Programs
					Sec. 12001. Short title; effective
				date.
					Subtitle A—Federal-Aid Highways
					Sec. 12101. Extension of Federal-aid highway
				programs.
					Subtitle B—Extension of Highway Safety
				Programs
					Sec. 12201. Extension of National Highway
				Traffic Safety Administration highway safety programs.
					Sec. 12202. Extension of Federal Motor Carrier
				Safety Administration programs.
					Sec. 12203. Additional programs.
					Subtitle C—Public Transportation
				Programs
					Sec. 12301. Allocation of funds for planning
				programs.
					Sec. 12302. Special rule for urbanized area
				formula grants.
					Sec. 12303. Allocating amounts for capital
				investment grants.
					Sec. 12304. Apportionment of formula grants for
				other than urbanized areas.
					Sec. 12305. Apportionment based on fixed
				guideway factors.
					Sec. 12306. Authorizations for public
				transportation.
					Sec. 12307. Amendments to
				SAFETEA–LU.
					Title XIII—Additional Transportation
				Provisions
					Sec. 13001. Audit of Union Station
				Redevelopment Corporation.
					Sec. 13002. Prohibition on use of
				funds.
				
			2.General
			 definitionsIn titles I
			 through XIII of this Act, the following definitions apply:
			(1)DepartmentThe term Department means
			 the Department of Transportation.
			(2)SecretaryThe term Secretary means the
			 Secretary of Transportation.
			3.Effective
			 dateExcept as otherwise
			 expressly provided, titles I through VII of this Act, including the amendments
			 made by those titles, shall take effect on October 1, 2012.
		IFederal-Aid
			 Highways
			1001.Amendments to title
			 23, United States CodeExcept
			 as otherwise expressly provided, whenever in this title an amendment or repeal
			 is expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 23, United States Code.
			AAuthorization of
			 Programs
				1101.Authorization of
			 appropriations
					(a)Highway Trust
			 FundThe following sums are authorized to be appropriated out of
			 the Highway Trust Fund (other than the Alternative Transportation
			 Account):
						(1)National highway system
			 programFor the National Highway System program under section 119
			 of title 23, United States Code—
							(A)$17,400,000,000 for
			 fiscal year 2013;
							(B)$17,600,000,000 for
			 fiscal year 2014;
							(C)$17,600,000,000 for
			 fiscal year 2015; and
							(D)$17,750,000,000 for
			 fiscal year 2016.
							(2)Surface transportation
			 programFor the surface transportation program under section 133
			 of title 23, United States Code—
							(A)$10,500,000,000 for
			 fiscal year 2013;
							(B)$10,550,000,000 for
			 fiscal year 2014;
							(C)$10,600,000,000 for
			 fiscal year 2015; and
							(D)$10,750,000,000 for
			 fiscal year 2016.
							(3)Highway safety
			 improvement programFor the highway safety improvement program
			 under section 148 of title 23, United States Code—
							(A)$2,600,000,000 for fiscal
			 year 2013;
							(B)$2,605,000,000 for fiscal
			 year 2014;
							(C)$2,610,000,000 for fiscal
			 year 2015; and
							(D)$2,630,000,000 for fiscal
			 year 2016.
							(4)Tribal transportation
			 programFor the tribal transportation program under section 202
			 of title 23, United States Code, $465,000,000 for each of fiscal years 2013
			 through 2016.
						(5)Federal lands
			 transportation programFor the Federal lands transportation
			 program under section 203 of title 23, United States Code, $535,000,000 for
			 each of fiscal years 2013 through 2016.
						(6)Recreational trails
			 programFor the recreational
			 trails program under section 206 of title 23, United States Code, $85,000,000
			 for each of fiscal years 2013 through 2016.
						(7)Appalachian development
			 highway system programFor the Appalachian development highway
			 system program under section 14501 of title 40, United States Code,
			 $470,000,000 for each of fiscal years 2013 through 2016.
						(b)Alternative
			 Transportation AccountThe
			 following sums are authorized to be appropriated out of the Alternative
			 Transportation Account of the Highway Trust Fund:
						(1)Congestion mitigation
			 and air quality improvement programFor the congestion mitigation
			 and air quality improvement program under section 149 of title 23, United
			 States Code, $2,000,000,000 for each of fiscal years 2013 through 2016.
						(2)Ferry boat and ferry
			 terminal facilities programFor the ferry boat and ferry terminal
			 facilities program under section 147 of title 23, United States Code,
			 $67,000,000 for each of fiscal years 2013 through 2016.
						(3)Puerto Rico highway
			 programFor the Puerto Rico highway program under section 165 of
			 title 23, United States Code, $150,000,000 for each of fiscal years 2013
			 through 2016.
						(4)Territorial highway
			 programFor the territorial highway program under section 215 of
			 title 23, United States Code, $50,000,000 for each of fiscal years 2013 through
			 2016.
						(c)Disadvantaged business
			 enterprises
						(1)DefinitionsIn
			 this subsection, the following definitions apply:
							(A)Small business
			 concern
								(i)In
			 generalThe term small business concern means a
			 small business concern (as the term is used in section 3 of the Small Business
			 Act (15 U.S.C. 632)).
								(ii)ExclusionsThe
			 term small business concern does not include any concern or group
			 of concerns controlled by the same socially and economically disadvantaged
			 individual or individuals that have average annual gross receipts during the
			 preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the
			 Secretary for inflation.
								(B)Socially and
			 economically disadvantaged individualsThe term socially
			 and economically disadvantaged individuals means—
								(i)women; and
								(ii)any other socially and
			 economically disadvantaged individuals (as the term is used in section 8(d) of
			 the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting
			 regulations promulgated pursuant to that Act).
								(2)Amounts for small
			 business concernsExcept to the extent that the Secretary
			 determines otherwise, not less than 10 percent of the amounts made available
			 for any program under titles I, II, and VII of this Act and section 403(a) of
			 title 23, United States Code, shall be expended through small business concerns
			 owned and controlled by socially and economically disadvantaged
			 individuals.
						(3)Annual listing of
			 disadvantaged business enterprisesEach State shall
			 annually—
							(A)survey and compile a list
			 of the small business concerns referred to in paragraph (2) in the State,
			 including the location of the small business concerns in the State; and
							(B)notify the Secretary, in
			 writing, of the percentage of the small business concerns that are controlled
			 by—
								(i)women;
								(ii)socially and
			 economically disadvantaged individuals (other than women); and
								(iii)individuals who are
			 women and are otherwise socially and economically disadvantaged
			 individuals.
								(4)Uniform
			 certification
							(A)In
			 generalThe Secretary shall establish minimum uniform criteria
			 for use by State governments in certifying whether a concern qualifies as a
			 small business concern for the purpose of this subsection.
							(B)InclusionsThe
			 minimum uniform criteria established under subparagraph (A) shall include, with
			 respect to a potential small business concern—
								(i)on-site visits;
								(ii)personal interviews with
			 personnel;
								(iii)issuance or inspection
			 of licenses;
								(iv)analyses of stock
			 ownership;
								(v)listings of
			 equipment;
								(vi)analyses of bonding
			 capacity;
								(vii)listings of work
			 completed;
								(viii)examination of the
			 resumes of principal owners;
								(ix)analyses of financial
			 capacity; and
								(x)analyses of the type of
			 work preferred.
								(5)ReportingThe
			 Secretary shall establish minimum requirements for use by State governments in
			 reporting to the Secretary—
							(A)information concerning
			 disadvantaged business enterprise awards, commitments, and achievements;
			 and
							(B)such other information as
			 the Secretary determines to be appropriate for the proper monitoring of the
			 disadvantaged business enterprise program.
							(6)Compliance with court
			 ordersNothing in this subsection limits the eligibility of an
			 individual or entity to receive funds made available under titles I, II, and
			 VII of this Act and section 403(a) of title 23, United States Code, if the
			 entity or person is prevented, in whole or in part, from complying with
			 paragraph (2) because a Federal court issues a final order in which the court
			 finds that a requirement or the implementation of paragraph (2) is
			 unconstitutional.
						1102.Highway obligation
			 ceiling
					(a)General
			 limitationSubject to subsection (f), and notwithstanding any
			 other provision of law, the obligations for Federal-aid highway and highway
			 safety construction programs authorized from the Highway Trust Fund (other than
			 the Alternative Transportation Account) shall not exceed—
						(1)$37,366,000,000 for
			 fiscal year 2013;
						(2)$37,621,000,000 for
			 fiscal year 2014;
						(3)$37,676,000,000 for
			 fiscal year 2015; and
						(4)$38,000,000,000 for
			 fiscal year 2016.
						(b)ExceptionsThe
			 limitations under subsection (a) shall not apply to obligations under or
			 for—
						(1)section 125 of title 23,
			 United States Code;
						(2)section 147 of the
			 Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat.
			 2714);
						(3)section 9 of the
			 Federal-Aid Highway Act of 1981 (Public Law 97–134; 95 Stat. 1701);
						(4)subsections (b) and (j)
			 of section 131 of the Surface Transportation Assistance Act of 1982 (Public Law
			 97–424; 96 Stat. 2119);
						(5)subsections (b) and (c)
			 of section 149 of the Surface Transportation and Uniform Relocation Assistance
			 Act of 1987 (Public Law 100–17; 101 Stat. 198);
						(6)sections 1103 through
			 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (Public
			 Law 102–240; 105 Stat. 2027);
						(7)section 157 of title 23,
			 United States Code (as in effect on June 8, 1998);
						(8)section 105 of title 23,
			 United States Code (as in effect for fiscal years 1998 through 2004, but only
			 in an amount equal to $639,000,000 for each of those fiscal years);
						(9)Federal-aid highway
			 programs for which obligation authority was made available under the
			 Transportation Equity Act for the 21st Century (Public Law 105–178; 112 Stat.
			 107) or subsequent public laws for multiple years or to remain available until
			 used, but only to the extent that the obligation authority has not lapsed or
			 been used;
						(10)section 105 of title 23,
			 United States Code (as in effect for fiscal years 2005 through 2012, but only
			 in an amount equal to $639,000,000 for each of those fiscal years);
						(11)section 1603 of
			 SAFETEA–LU (Public Law 109–59; 119 Stat. 1248), to the extent that funds
			 obligated in accordance with that section were not subject to a limitation on
			 obligations at the time at which the funds were initially made available for
			 obligation; and
						(12)section 105 of title 23,
			 United States Code (as in effect for fiscal years 2013 through 2016, but only
			 in an amount equal to $639,000,000 for each of such fiscal years).
						(c)Distribution of
			 obligation authorityFor each of fiscal years 2013 through 2016,
			 the Secretary—
						(1)shall not distribute
			 obligation authority provided by subsection (a) for the fiscal year for amounts
			 authorized for administrative expenses and programs by section 104(a) of title
			 23, United States Code;
						(2)shall not distribute an amount of
			 obligation authority provided by subsection (a) that is equal to the
			 unobligated balance of amounts made available for Federal-aid highway and
			 highway safety construction programs for previous fiscal years the funds for
			 which are allocated by the Secretary;
						(3)shall determine the ratio
			 that—
							(A)the obligation authority
			 provided by subsection (a) for the fiscal year, less the aggregate of amounts
			 not distributed under paragraphs (1) and (2); bears to
							(B)the total of the sums authorized to be
			 appropriated for Federal-aid highway and highway safety construction programs
			 (other than sums authorized to be appropriated for provisions of law described
			 in paragraphs (1) through (11) of subsection (b) and sums authorized to be
			 appropriated for section 105 of title 23, United States Code, equal to the
			 amount referred to in subsection (b)(12) for the fiscal year), less the
			 aggregate of amounts not distributed under paragraphs (1) and (2);
							(4)(A)shall distribute the obligation authority
			 provided by subsection (a) less the aggregate of amounts not distributed under
			 paragraphs (1) and (2), for section 14501 of title 40, United States Code, so
			 that the amount of obligation authority available for that section is equal to
			 the amount determined by multiplying—
								(i)the ratio determined
			 under paragraph (3); by
								(ii)the sums authorized to be appropriated for
			 that section for the fiscal year; and
								(B)shall distribute
			 $2,000,000,000 for section 105 of title 23, United States Code;
							(5)shall distribute among
			 the States the obligation authority provided by subsection (a), less the
			 aggregate amounts not distributed under paragraphs (1) and (2) and the amounts
			 distributed under paragraph (4), for each of the programs that are allocated by
			 the Secretary under this Act and title 23, United States Code (other than to
			 programs to which paragraph (1) applies), by multiplying—
							(A)the ratio determined
			 under paragraph (3); by
							(B)the amounts authorized to
			 be appropriated for each such program for the fiscal year; and
							(6)shall distribute the obligation authority
			 provided by subsection (a), less the aggregate of amounts not distributed under
			 paragraphs (1) and (2) and the aggregate of amounts distributed under
			 paragraphs (4) and (5), for Federal-aid highway and highway safety construction
			 programs (other than the amounts apportioned for the equity bonus program, but
			 only to the extent that the amounts apportioned for the equity bonus program
			 for the fiscal year are greater than $2,639,000,000, and the Appalachian
			 development highway system program) that are apportioned by the Secretary under
			 this Act and title 23, United States Code, in the ratio that—
							(A)amounts authorized to be
			 appropriated for the programs that are apportioned to each State for the fiscal
			 year; bear to
							(B)the total of the amounts
			 authorized to be appropriated for the programs that are apportioned to all
			 States for the fiscal year.
							(d)Redistribution of
			 unused obligation authorityNotwithstanding subsection (c), the
			 Secretary shall, after August 1 of each of fiscal years 2013 through
			 2016—
						(1)revise a distribution of
			 the obligation authority made available under subsection (c) if an amount
			 distributed cannot be obligated during that fiscal year; and
						(2)redistribute sufficient
			 amounts to those States able to obligate amounts in addition to those
			 previously distributed during that fiscal year, giving priority to those States
			 having large unobligated balances of funds apportioned under section 104 of
			 title 23, United States Code, and section 144 of such title (as in effect on
			 the day before the date of enactment of this Act).
						(e)Redistribution of
			 certain authorized funds
						(1)In
			 generalNot later than 30 days after the date of distribution of
			 obligation authority under subsection (c) for each of fiscal years 2013 through
			 2016, the Secretary shall distribute to the States any funds that—
							(A)are authorized to be
			 appropriated for the fiscal year for Federal-aid highway programs; and
							(B)the Secretary determines
			 will not be allocated to the States, and will not be available for obligation,
			 in the fiscal year due to the imposition of any obligation limitation for the
			 fiscal year.
							(2)RatioFunds
			 shall be distributed under paragraph (1) in the same ratio as the distribution
			 of obligation authority under subsection (c)(6).
						(3)AvailabilityFunds
			 distributed under paragraph (1) shall be available for any purpose described in
			 section 133(b) of title 23, United States Code.
						(f)Special limitation
			 characteristicsObligation authority distributed for a fiscal
			 year under subsection (c)(4) for the provision specified in subsection (c)(4)
			 shall—
						(1)remain available until
			 used for obligation of funds for that provision; and
						(2)be in addition to the amount of any
			 limitation imposed on obligations for Federal-aid highway and highway safety
			 construction programs for future fiscal years.
						1103.Alternative
			 Transportation Account obligation ceiling
					(a)In
			 generalNotwithstanding any
			 other provision of law, the total of all obligations from amounts made
			 available from the Alternative Transportation Account of the Highway Trust Fund
			 for the programs for which sums are authorized to be appropriated under
			 sections 1101(b) and 7001(a) of this Act shall not exceed $2,707,000,000 for
			 each of fiscal years 2013 through 2016.
					(b)Availability of
			 fundsSection 118(a) is amended—
						(1)by striking Mass
			 Transit Account and inserting Alternative Transportation
			 Account; and
						(2)by inserting , and amounts made
			 available from the Alternative Transportation Account to carry out the
			 congestion mitigation and air quality improvement program under section 149,
			 the ferry boat and ferry terminal facilities program under section 147, the
			 Puerto Rico highway program under section 165, and the territorial highway
			 program under section 215, before shall be
			 available.
						1104.ApportionmentSection 104 is amended to read as
			 follows:
					
						104.Apportionment
							(a)Administrative
				expenses
								(1)In
				generalThere is authorized to be appropriated from the Highway
				Trust Fund (other than the Alternative Transportation Account) to be made
				available to the Secretary for administrative expenses of the Federal Highway
				Administration $400,000,000 for each of fiscal years 2013 through 2016.
								(2)PurposesThe
				funds made available under paragraph (1) shall be used—
									(A)to administer the
				provisions of law to be financed from appropriations for the Federal-aid
				highway program and programs authorized under chapter 2; and
									(B)to make transfers of such
				sums as the Secretary determines to be appropriate to the Appalachian Regional
				Commission for administrative activities associated with the Appalachian
				development highway system.
									(3)AvailabilityFunds
				made available under paragraph (1) shall remain available until
				expended.
								(b)ApportionmentsOn October 1 of each fiscal year, the
				Secretary, after making the set-asides authorized by subsection (f),
				subsections (b) and (c) of section 140, and section 130(e), shall apportion the
				remainder of the sums authorized to be appropriated for expenditure on the
				National Highway System program, the congestion mitigation and air quality
				improvement program, the surface transportation program, and the highway safety
				improvement program among the several States in the following manner:
								(1)National Highway System
				program
									(A)In
				generalFor the National Highway System program, in accordance
				with the following formula:
										(i)15 percent of the
				apportionments in the ratio that—
											(I)the total lane miles of
				principal arterial routes (excluding Interstate System routes) in each State;
				bears to
											(II)the total lane miles of principal arterial
				routes (excluding Interstate System routes) in all States.
											(ii)15 percent of the apportionments in the
				ratio that—
											(I)the total vehicle miles traveled on lanes
				on principal arterial routes (excluding Interstate System routes) in each
				State; bears to
											(II)the total vehicle miles traveled on lanes
				on principal arterial routes (excluding Interstate System routes) in all
				States.
											(iii)5 percent of the apportionments in the
				ratio that—
											(I)the quotient obtained by
				dividing the total lane miles on principal arterial highways in each State by
				the total population of the State; bears to
											(II)the quotient obtained by
				dividing the total lane miles on principal arterial highways in all States by
				the total population of all States.
											(iv)15 percent of the apportionments in the
				ratio that—
											(I)the total lane miles on
				Interstate System routes open to traffic in each State; bears to
											(II)the total lane miles on Interstate System
				routes open to traffic in all States.
											(v)15 percent of the apportionments in the
				ratio that—
											(I)the total vehicle miles
				traveled on Interstate System routes open to traffic in each State; bears
				to
											(II)the total vehicle miles traveled on
				Interstate System routes open to traffic in all States.
											(vi)35 percent of the apportionments in the
				ratio that—
											(I)the total of the annual
				contributions to the Highway Trust Fund (other than the Alternative
				Transportation Account) attributable to commercial vehicles in each State;
				bears to
											(II)the total of the annual contributions to
				the Highway Trust Fund (other than the Alternative Transportation Account)
				attributable to commercial vehicles in all States.
											(B)Minimum
				apportionmentNotwithstanding subparagraph (A), each State shall
				receive a minimum of ½ of 1 percent of the funds apportioned for a fiscal year
				under this paragraph.
									(2)Congestion mitigation
				and air quality improvement program
									(A)In
				generalFor the congestion mitigation and air quality improvement
				program, in the ratio that—
										(i)the total of all weighted
				nonattainment and maintenance area populations in each State; bears to
										(ii)the total of all
				weighted nonattainment and maintenance area populations in all States.
										(B)Calculation of weighted
				nonattainment and maintenance area populationSubject to
				subparagraph (C), for the purpose of subparagraph (A), the weighted
				nonattainment and maintenance area population shall be calculated by
				multiplying the population of each area in a State that was a nonattainment
				area or maintenance area as described in section 149(b) for ozone or carbon
				monoxide by a factor of—
										(i)1.0 if, at the time of
				the apportionment, the area is a maintenance area;
										(ii)1.0 if, at the time of
				the apportionment, the area is classified as a marginal ozone nonattainment
				area under subpart 2 of part D of title I of the Clean Air Act (42 U.S.C. 7511
				et seq.);
										(iii)1.1 if, at the time of
				the apportionment, the area is classified as a moderate ozone nonattainment
				area under such subpart;
										(iv)1.2 if, at the time of
				the apportionment, the area is classified as a serious ozone nonattainment area
				under such subpart;
										(v)1.3 if, at the time of
				the apportionment, the area is classified as a severe ozone nonattainment area
				under such subpart;
										(vi)1.4 if, at the time of
				the apportionment, the area is classified as an extreme ozone nonattainment
				area under such subpart;
										(vii)1.0 if, at the time of
				the apportionment, the area is not a nonattainment or maintenance area as
				described in section 149(b) for ozone, but is classified under subpart 3 of
				part D of title I of such Act (42 U.S.C. 7512 et seq.) as a nonattainment area
				described in section 149(b) for carbon monoxide; or
										(viii)1.0 if, at the time of
				the apportionment, an area is designated as nonattainment for ozone under
				subpart 1 of part D of title I of such Act (42 U.S.C. 7501 et seq.).
										(C)Additional adjustment
				for carbon monoxide areasIf, in addition to being designated as
				a nonattainment or maintenance area for ozone as described in section 149(b),
				any county within the area was also classified under subpart 3 of part D of
				title I of the Clean Air Act (42 U.S.C. 7512 et seq.) as a nonattainment or
				maintenance area described in section 149(b) for carbon monoxide, the weighted
				nonattainment or maintenance area population of the county, as determined under
				clauses (i) through (vi) or clause (viii) of subparagraph (B), shall be further
				multiplied by a factor of 1.2.
									(D)Minimum
				apportionmentNotwithstanding
				any other provision of this paragraph, each State shall receive a minimum of ½
				of 1 percent of the funds apportioned for a fiscal year under this
				paragraph.
									(E)Determinations of
				populationIn determining
				population figures for the purposes of this paragraph, the Secretary shall use
				the latest available annual estimates prepared by the Secretary of
				Commerce.
									(3)Surface transportation
				program
									(A)In
				generalFor the surface transportation program, in accordance
				with the following formula:
										(i)15 percent of the
				apportionments in the ratio that—
											(I)the total lane miles of
				Federal-aid highways in each State; bears to
											(II)the total lane miles of
				Federal-aid highways in all States.
											(ii)25 percent of the
				apportionments in the ratio that—
											(I)the total vehicle miles
				traveled on lanes on Federal-aid highways in each State; bears to
											(II)the total vehicle miles
				traveled on lanes on Federal-aid highways in all States.
											(iii)25 percent of the
				apportionments in the ratio that—
											(I)the estimated tax
				payments attributable to highway users in each State paid into the Highway
				Trust Fund (other than the Alternative Transportation Account) in the latest
				fiscal year for which data are available; bears to
											(II)the estimated tax
				payments attributable to highway users in all States paid into the Highway
				Trust Fund (other than the Alternative Transportation Account) in the latest
				fiscal year for which data are available.
											(iv)35 percent of the
				apportionments in the ratio that—
											(I)the bridge replacement
				and rehabilitation costs in each State (as determined under subsection (c)(4));
				bears to
											(II)the bridge replacement and rehabilitation
				costs in all States (as determined under subsection (c)(5)).
											(B)Minimum
				apportionmentNotwithstanding
				subparagraph (A), each State shall receive a minimum of ½ of 1 percent of the
				funds apportioned for a fiscal year under this paragraph.
									[(4)Reserved.]
								(5)Highway safety
				improvement program
									(A)In
				generalFor the highway safety improvement program, in accordance
				with the following formula:
										(i)331/3
				percent of the apportionments in the ratio that—
											(I)the total lane miles of
				Federal-aid highways in each State; bears to
											(II)the total lane miles of
				Federal-aid highways in all States.
											(ii)331/3
				percent of the apportionments in the ratio that—
											(I)the total vehicle miles
				traveled on lanes on Federal-aid highways in each State; bears to
											(II)the total vehicle miles
				traveled on lanes on Federal-aid highways in all States.
											(iii)331/3
				percent of the apportionments in the ratio that—
											(I)the number of fatalities
				on Federal-aid highways in each State in the latest fiscal year for which data
				are available; bears to
											(II)the number of fatalities
				on Federal-aid highways in all States in the latest fiscal year for which data
				are available.
											(B)Minimum
				apportionmentNotwithstanding
				subparagraph (A), each State shall receive a minimum of ½ of 1 percent of the
				funds apportioned for a fiscal year under this paragraph.
									(c)Bridge
				calculationFor each fiscal
				year, the Secretary shall determine the bridge replacement and rehabilitation
				costs as follows:
								(1)The Secretary shall
				identify deficient highway bridges in each State.
								(2)The Secretary shall place
				each deficient highway bridge into one of the following categories:
									(A)Federal-aid highway bridges eligible for
				replacement.
									(B)Federal-aid highway
				bridges eligible for rehabilitation.
									(C)Bridges not on Federal-aid highways
				eligible for replacement.
									(D)Bridges not on Federal-aid highways
				eligible for rehabilitation.
									(3)The Secretary shall
				determine—
									(A)the deck area of
				deficient highway bridges in each category described in paragraph (2);
				and
									(B)the respective unit price
				of such deck area on a State-by-State basis.
									(4)The Secretary shall
				determine the bridge replacement and rehabilitation costs for each State by
				multiplying the deck area of deficient bridges in the State by the respective
				unit price.
								(5)The Secretary shall
				determine the bridge replacement and rehabilitation costs for all States by
				multiplying the deck area of deficient bridges in all States by the respective
				unit price.
								(d)Certification of
				apportionments
								(1)In
				generalOn October 1 of each
				fiscal year, the Secretary shall certify to each of the State transportation
				departments the sums which the Secretary has apportioned under this section to
				each State for such fiscal year. To permit the States to develop adequate plans
				for the utilization of apportioned sums, the Secretary shall advise each State
				of the amount that will be apportioned each year under this section not later
				than 90 days before the beginning of the fiscal year for which the sums to be
				apportioned are authorized.
								(2)Notice to
				StatesIf the Secretary has not made an apportionment under this
				section or section 105 by the 21st day of a fiscal year beginning after
				September 30, 2012, the Secretary shall transmit, by such 21st day, to the
				Committee on Transportation and Infrastructure of the House of Representatives
				and the Committee on Environment and Public Works of the Senate a written
				statement of the reason for not making such apportionment in a timely
				manner.
								(e)Audits of Highway Trust
				FundFrom administrative funds made available under subsection
				(a), the Secretary may reimburse the Office of Inspector General of the
				Department of Transportation for the conduct of annual audits of financial
				statements in accordance with section 3521 of title 31.
							(f)Metropolitan
				planning
								(1)Set
				asideOn October 1 of each fiscal year, the Secretary shall set
				aside 1.15 percent of the funds authorized to be appropriated for the National
				Highway System program and surface transportation program authorized under this
				title to carry out the requirements of section 5203 of title 49.
								(2)Apportionment to States
				of set-aside fundsFunds set aside under paragraph (1) shall be
				apportioned to the States in the ratio which the population in urbanized areas,
				or parts thereof, in each State bears to the total population in such urbanized
				areas in all the States as shown by the latest available census, except that no
				State shall receive less than ½ of 1 percent of the amount apportioned.
								(3)Use of funds
									(A)In
				generalThe funds apportioned
				to any State under paragraph (2) shall be made available by the State to the
				metropolitan planning organizations responsible for carrying out the provisions
				of section 5203 of title 49, except that States receiving the minimum
				apportionment under paragraph (2) may, in addition, subject to the approval of
				the Secretary, use the funds apportioned to finance transportation planning
				outside of urbanized areas.
									(B)Unused
				fundsAny funds that are not
				used to carry out section 5203 of title 49 may be made available by a
				metropolitan planning organization to the State to fund activities under
				section 5204 of such title.
									(4)Distribution of funds
				within states
									(A)In
				generalThe distribution
				within any State of the planning funds made available to agencies under
				paragraph (3) shall be in accordance with a formula developed by each State and
				approved by the Secretary that shall consider, but not necessarily be limited
				to, population, status of planning, attainment of air quality standards,
				metropolitan area transportation needs, and other factors necessary to provide
				for an appropriate distribution of funds to carry out the requirements of
				section 5203 of title 49 and other applicable requirements of Federal
				law.
									(B)ReimbursementNot later than 30 days after the date of
				receipt by a State of a request for reimbursement of expenditures made by a
				metropolitan planning organization for carrying out section 5203 of title 49,
				the State shall reimburse, from funds distributed under this paragraph to the
				metropolitan planning organization by the State, the metropolitan planning
				organization for those expenditures.
									(5)Determination of
				population figuresFor the purposes of determining population
				figures under this subsection, the Secretary shall use the most recent estimate
				published by the Secretary of Commerce.
								(g)Report to
				CongressFor each fiscal year, the Secretary shall submit to
				Congress, and also make available to the public in a user-friendly format via
				the Internet, a report on—
								(1)the amount obligated, by
				each State, for Federal-aid highways and highway safety construction programs
				during the preceding fiscal year;
								(2)the balance, as of the
				last day of the preceding fiscal year, of the unobligated apportionment of each
				State by fiscal year under this section and section 105;
								(3)the balance of
				unobligated sums available for expenditure at the discretion of the Secretary
				for such highways and programs for the fiscal year; and
								(4)the rates of obligation
				of funds apportioned or set aside under this section and sections 105 and 133,
				according to—
									(A)program;
									(B)funding category or
				subcategory;
									(C)type of
				improvement;
									(D)State; and
									(E)sub-State geographic
				area, including urbanized and rural areas, on the basis of the population of
				each such area.
									(h)Transfer of highway and
				transit funds
								(1)Transfer of highway
				funds for transit projects
									(A)In
				generalSubject to subparagraph (B), funds made available under
				this title for transit projects or transportation planning may be transferred
				to and administered by the Secretary in accordance with chapter 53 of title
				49.
									(B)Non-Federal
				shareThe provisions of this title relating to the non-Federal
				share shall apply to the funds transferred under subparagraph (A).
									(2)Transfer of transit
				funds for highway projects
									(A)In
				generalSubject to subparagraph (B), funds made available under
				chapter 53 of title 49 for highway projects or transportation planning may be
				transferred to and administered by the Secretary in accordance with this
				title.
									(B)Non-Federal
				shareThe provisions of chapter 53 of title 49 relating to the
				non-Federal share shall apply to funds transferred under subparagraph
				(A).
									(3)Transfer of funds among
				States or to Federal Highway Administration
									(A)In
				generalSubject to subparagraphs (B) and (C), the Secretary, at
				the request of a State, may transfer funds apportioned or allocated under this
				title to the State to another State, or to the Federal Highway Administration,
				for the purpose of funding one or more projects that are eligible for
				assistance with funds so apportioned or allocated.
									(B)ApportionmentA
				transfer under subparagraph (A) shall have no effect on any apportionment of
				funds to a State under this section or section 105.
									(C)Surface transportation
				programFunds that are apportioned or allocated to a State under
				subsection (b)(3) and attributed to an urbanized area of a State with a
				population of over 200,000 individuals under section 133(d)(3) may be
				transferred under this paragraph only if the metropolitan planning organization
				designated for the area concurs, in writing, with the transfer request.
									(4)Transfer of obligation
				authorityObligation authority for funds transferred under this
				subsection shall be transferred in the same manner and amount as the funds for
				the projects that are transferred under this subsection.
								(i)Recreational trails
				program
								(1)Administrative
				costsBefore apportioning sums authorized to be appropriated to
				carry out the recreational trails program under section 206, the Secretary
				shall deduct for administrative, research, technical assistance, and training
				expenses for such program $840,000 for each fiscal year. The Secretary may
				enter into contracts with for-profit organizations or contracts, partnerships,
				or cooperative agreements with other government agencies, institutions of
				higher learning, or nonprofit organizations to perform these tasks.
								(2)Apportionment to the
				StatesThe Secretary shall apportion the sums authorized to be
				appropriated for expenditure on the recreational trails program for each fiscal
				year among eligible States in the following manner:
									(A)50 percent equally among
				eligible States.
									(B)50 percent in amounts
				proportionate to the degree of non-highway recreational fuel use in each
				eligible State during the preceding year.
									(3)Eligible State
				definedIn this subsection, the term eligible
				State means a State that meets the requirements of section
				206(c).
								.
				1105.Federal-aid
			 systemsSection 103(b) is
			 amended—
					(1)in paragraph (1)—
						(A)in the matter preceding
			 subparagraph (A) by inserting and the modifications to the system
			 approved by the Secretary before the date of enactment of the American Energy
			 and Infrastructure Jobs Act of 2012 after 1996;
			 and
						(B)in subparagraph (C) by
			 inserting and commerce before the period at the end;
						(2)in paragraph (2)—
						(A)in subparagraph (B) by
			 inserting and border crossings on such routes not included on the
			 National Highway System before the date of enactment of the American Energy and
			 Infrastructure Jobs Act of 2012 before the period at the end;
			 and
						(B)in subparagraph (C) by
			 inserting not included on the National Highway System before the date of
			 enactment of the American Energy and Infrastructure Jobs Act of 2012
			 before the period at the end; and
						(3)by striking paragraphs
			 (6) and (7) and inserting the following:
						
							(6)Requirement for State
				asset management plan for National Highway System
								(A)In
				generalA State shall develop and implement a risk-based State
				asset management plan for managing all infrastructure assets in the
				right-of-way corridor of the National Highway System based on a process
				established by the Secretary. The process shall require use of quality
				information and economic and engineering analysis to identify a sequence of
				maintenance, repair, and rehabilitation actions that will achieve and maintain
				a desired state of good repair over the lifecycle of the network at the least
				possible cost.
								(B)Performance
				goalsA State asset
				management plan shall include strategies leading to a program of projects that
				will make progress toward achievement of the national goals for infrastructure
				condition and performance of the National Highway System in a manner consistent
				with the requirements of chapter 52 of title 49.
								(C)Plan
				contentsA State asset management plan shall be in a form that
				the Secretary determines to be appropriate and shall include, at a minimum, the
				following:
									(i)A summary listing of the
				highway infrastructure assets on the National Highway System in the State that
				includes current condition and performance statistics by asset.
									(ii)Asset management
				objectives and measures.
									(iii)Analysis of lifecycle
				cost, value for investment, and risk management.
									(iv)A financial plan.
									(v)Investment
				strategies.
									(D)ProcessNot later than 2 years after the date of
				enactment of the American Energy and Infrastructure Jobs Act of 2012, the
				Secretary shall establish a process by which a State shall develop and
				implement a risk-based State asset management plan described in subparagraph
				(A).
								(E)ComplianceNotwithstanding
				section 120, with respect to the second fiscal year beginning after the date of
				establishment of the process under subparagraph (D) or any subsequent fiscal
				year, if the Secretary determines that a State has not developed and
				implemented a State asset management plan in a manner consistent with this
				section, the Federal share payable on account of any project or activity
				carried out by the State in that fiscal year under section 119 shall be 70
				percent.
								.
				
					1106.National Highway
			 System program
					(a)In
			 generalSection 119 is amended to read as follows:
						
							119.National Highway
				System program
								(a)EstablishmentThe
				Secretary shall establish and implement a National Highway System program under
				this section.
								(b)PurposesThe
				purposes of the National Highway System program shall be—
									(1)to provide support for
				the condition and operational performance of the National Highway
				System;
									(2)to provide support for
				the construction of new facilities on the National Highway System; and
									(3)to ensure that
				investments of National Highway System program funds are directed to
				achievement of performance goals established in a State’s asset management plan
				for the National Highway System under section 103(b)(6).
									(c)Eligible
				facilitiesExcept as otherwise specifically provided by this
				section, to be eligible for funding apportioned under section 104(b)(1) to
				carry out this section, a facility must be located on the National Highway
				System.
								(d)Eligible
				projectsFunds apportioned to a State to carry out this section
				may be obligated only for a project that is—
									(1)on an eligible facility,
				as described in subsection (c);
									(2)a project, or is a part
				of a program of projects, supporting progress toward the achievement of
				national performance goals under section 5206 of title 49 for improving
				infrastructure condition, safety, mobility, or freight movement on the National
				Highway System;
									(3)consistent with the requirements of
				sections 5203 and 5204 of title 49; and
									(4)for one or more of the
				purposes specified in subsection (e).
									(e)Project
				purposesA project receiving
				funding under this section shall be for one or more of the following
				purposes:
									(1)Construction,
				reconstruction, resurfacing, restoration, rehabilitation, preservation, or
				operational improvements of segments of the National Highway System.
									(2)Construction,
				reconstruction, replacement (including replacement with fill material),
				rehabilitation, preservation, and protection (including scour countermeasures,
				seismic retrofits, and impact protection measures) of bridges and tunnels on
				the National Highway System.
									(3)Inspection and
				evaluation, as defined in section 151, of bridges and tunnels on the National
				Highway System, or inspection and evaluation of other highway infrastructure
				assets on the National Highway System.
									(4)Training of bridge and
				tunnel inspectors, as defined in section 151.
									(5)Rehabilitation or
				replacement of existing ferry boats and ferry boat facilities, including
				approaches, that connect road segments of the National Highway System.
									(6)Highway safety
				improvements for segments of the National Highway System.
									(7)Capital and operating
				costs for traffic management and traveler information monitoring, management,
				and control facilities and programs for the National Highway System.
									(8)Infrastructure-based
				intelligent transportation systems capital improvements for the National
				Highway System.
									(9)Development and
				implementation of a State asset management plan for the National Highway System
				in accordance with section 103(b), including data collection, maintenance, and
				integration and the cost associated with obtaining, updating, and licensing
				software and equipment required for risk-based asset management and
				performance-based management.
									(10)Environmental mitigation
				efforts related to projects funded under this section, as described in
				subsection (f).
									(11)Construction of publicly
				owned intracity or intercity bus terminals.
									(12)Environmental
				restoration and pollution abatement associated with a project funded under this
				section in accordance with section 328.
									(f)Environmental
				mitigation
									(1)Eligible
				activitiesEnvironmental mitigation efforts referred to in
				subsection (e)(10) include—
										(A)participation in
				mitigation banking or other third-party mitigation arrangements, such
				as—
											(i)the purchase of credits
				from commercial mitigation banks;
											(ii)the establishment and
				management of agency-sponsored mitigation banks; and
											(iii)the purchase of credits
				or establishment of in-lieu fee mitigation programs;
											(B)contributions to
				statewide and regional efforts to conserve, restore, enhance, and create
				natural habitats, wetlands, and other resources; and
										(C)the development of
				statewide and regional environmental protection plans.
										(2)Inclusion of other
				activitiesThe banks, efforts, and plans described in paragraph
				(1) include any such banks, efforts, and plans developed in accordance with
				applicable law (including regulations).
									(3)Terms and
				conditionsThe following terms and conditions apply to natural
				habitat and wetlands mitigation efforts referred to in subsection
				(e)(10):
										(A)Contributions to the
				mitigation effort may take place concurrent with, in advance of, or subsequent
				to the construction of a project or projects.
										(B)Credits from any
				agency-sponsored mitigation bank that are attributable to funding under this
				section may be used only for projects funded under this title unless the agency
				pays to the Secretary an amount equal to the Federal funds attributable to the
				mitigation bank credits the agency uses for purposes other than mitigation of a
				project funded under this title.
										(4)PreferenceAt
				the discretion of the project sponsor, preference shall be given, to the
				maximum extent practicable, to mitigating an environmental impact through the
				use of a mitigation bank or other third-party mitigation arrangement, if the
				use of credits from the mitigation bank for the project is approved by the
				applicable Federal agency.
									(g)Federal Share
									(1)In
				generalExcept as provided by paragraph (2), the Federal share of
				the cost of a project payable from funds made available to carry out this
				section shall be determined under section 120(b).
									(2)Interstate
				SystemThe Federal share of the cost of a project on the
				Interstate System payable from funds made available to carry out this section
				shall be determined under section
				120(a).
									.
					(b)Clerical
			 amendmentThe analysis for
			 chapter 1 is amended by striking the item relating to section 119 and inserting
			 the following:
						
							
								119. National Highway System
				program.
							
							.
					1107.Surface
			 transportation program
					(a)Eligible
			 projectsSection 133(b) is amended—
						(1)by striking paragraphs
			 (1) and (15);
						(2)by redesignating
			 paragraphs (2) through (14) as paragraphs (5) through (17),
			 respectively;
						(3)by inserting before
			 paragraph (5) (as so redesignated) the following:
							
								(1)Construction,
				reconstruction, rehabilitation, resurfacing, restoration, preservation, and
				operational improvements for highways, including construction of designated
				routes of the Appalachian Development Highway System.
								(2)Replacement (including
				replacement with fill material), rehabilitation, preservation, and protection
				(including painting, scour countermeasures, seismic retrofits, impact
				protection measures, security countermeasures, and protection against extreme
				events) for bridges and tunnels on public roads of all functional
				classifications.
								(3)Construction of a new
				bridge or tunnel at a new location on a Federal-aid highway.
								(4)Inspection and evaluation
				of bridges and tunnels and training of bridge and tunnel inspectors (as defined
				in section 151), and inspection and evaluation of other highway assets
				(including signs, retaining walls, and drainage
				structures).
								;
				and
						(4)by striking paragraph
			 (14) (as so redesignated) and inserting the following:
							
								(14)Environmental mitigation efforts relating
				to projects funded under this title in the same manner and to the same extent
				as such activities are eligible under section
				119(f).
								.
						(b)Location of
			 projectsSection 133(c) is amended to read as follows:
						
							(c)Location of
				projectsExcept for projects described in subsections (b)(2),
				(b)(6), and (b)(7), surface transportation program projects may not be
				undertaken on roads functionally classified as local or rural minor collectors
				unless the roads were on a Federal-aid highway system on January 1, 1991, and
				except as approved by the
				Secretary.
							.
					(c)Allocation of
			 apportioned funds
						(1)RepealSection
			 133(d)(2) is repealed.
						(2)Division between
			 urbanized areas of over 200,000 population and other
			 areasSection 133(d)(3) is amended—
							(A)in subparagraph
			 (A)—
								(i)in the matter preceding
			 clause (i) by striking 62.5 percent of the remaining 90 percent
			 and inserting 50 percent; and
								(ii)in matter following
			 clause (ii) by striking 37.5 percent and inserting 50
			 percent; and
								(B)by adding at the end the
			 following:
								
									(E)Consultation with rural
				planning organizationsFor purposes of subparagraph (A)(ii),
				before obligating funding attributed to an area with a population greater than
				5,000 and less than 200,000, a State shall consult with the rural planning
				organizations that represent the area, if
				any.
									.
							(3)Applicability of
			 certain requirements to third party sellersSection 133(d)(5)(A)
			 is amended by striking funded from the allocation required under
			 paragraph (2).
						(d)AdministrationSection
			 133(e)(3) is amended to read as follows:
						
							(3)PaymentsThe
				Secretary shall make payments to a State of costs incurred by the State for the
				surface transportation program in accordance with procedures to be established
				by the
				Secretary.
							.
					(e)Obligation
			 authoritySection 133(f)(1) is amended—
						(1)by striking 2004
			 through 2006 and inserting 2011 through 2013; and
						(2)by striking 2007
			 through 2009 and inserting 2014 through 2016.
						(f)Division of STP funds
			 for areas of less than 5,000 population
						(1)Special
			 ruleNotwithstanding section 133(c) of title 23, United States
			 Code, and except as provided in paragraph (2), up to 15 percent of the amounts
			 required to be obligated by a State under section 133(d)(3)(B) of such title
			 for each of fiscal years 2013 through 2016 may be obligated on roads
			 functionally classified as minor collectors.
						(2)SuspensionThe
			 Secretary may suspend the application of paragraph (1) with respect to a State
			 if the Secretary determines that the authority provided under paragraph (1) is
			 being used excessively by the State.
						1108.Congestion
			 mitigation and air quality improvement program
					(a)Eligible
			 projectsSection 149(b) is
			 amended to read as follows:
						
							(b)Eligible
				projects
								(1)In general
									(A)Requirements for
				obligation of fundsA State may obligate funds apportioned to the
				State under section 104(b)(2) for a transportation project or program if the
				project or program meets the requirements of subparagraph (B) and (C).
									(B)Area served by project
				or programA project or program meets the requirements of this
				subparagraph if the project or program is for an area in the State that—
										(i)is or was designated as a
				nonattainment area for ozone, carbon monoxide, or particulate matter under
				section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)) and classified pursuant
				to section 181(a), 186(a), 188(a), or 188(b) of the Clean Air Act (42 U.S.C.
				7511(a), 7512(a), 7513(a), or 7513(b));
										(ii)is or was designated as
				a nonattainment area under such section 107(d) after December 31, 1997;
				or
										(iii)is required to prepare,
				and file with the Administrator of the Environmental Protection Agency,
				maintenance plans under the Clean Air Act (42 U.S.C. 7505a).
										(C)Purpose of project or
				programA project or program
				meets the requirements of this subparagraph if—
										(i)the Secretary, after
				consultation with the Administrator, determines that—
											(I)on the basis of
				information published by the Environmental Protection Agency pursuant to
				section 108(f)(1)(A) of the Clean Air Act (other than clause (xvi) of such
				section), the project or program is likely to contribute to—
												(aa)the attainment of a
				national ambient air quality standard; or
												(bb)the maintenance of a
				national ambient air quality standard in a maintenance area; or
												(II)the project or program
				is part of a program, method, or strategy described in such section
				108(f)(1)(A);
											(ii)the project or program
				is included in a State implementation plan that has been approved pursuant to
				the Clean Air Act and the project will have air quality benefits;
										(iii)the Secretary, after
				consultation with the Administrator, determines that the project or program is
				likely to contribute to the attainment of a national ambient air quality
				standard through reductions in travel time delay, vehicle miles traveled, or
				fuel consumption or through other factors; or
										(iv)the Secretary determines
				that the project or program is likely to contribute to the mitigation of
				congestion.
										(2)Special rules
									(A)Projects resulting in
				new capacity for single occupant vehiclesA State may obligate funds apportioned to
				the State under section 104(b)(2) for a project or program that will result in
				the construction of new capacity available to single occupant vehicles only if
				the project or program is likely to contribute to the mitigation of congestion
				or the improvement of air quality.
									(B)Projects for PM-10
				nonattainment areasA State may obligate funds apportioned to the
				State under section 104(b)(2) for a project or program for an area that is
				nonattainment for ozone or carbon monoxide, or both, and for PM–10 resulting
				from transportation activities, without regard to any limitation of the
				Department of Transportation relating to the type of ambient air quality
				standard such project or program addresses.
									(C)Electric vehicle
				infrastructureA State may
				obligate funds apportioned under section 104(b)(2) or 104(b)(3) for a project
				or program to establish or support the establishment of electric vehicle
				battery charging or changing facilities at any location in the State. Such
				projects or programs may be carried out by a State or local agency or through a
				public-private
				partnership.
									.
					(b)Cost-Effective emission
			 reduction guidanceSection 149 is amended—
						(1)by striking subsection
			 (f); and
						(2)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively.
						1109.Equity bonus
			 programSection 105 is amended
			 to read as follows:
					
						105.Equity bonus
				program
							(a)Program
								(1)In
				generalSubject to subsections (c), (d), and (e), for fiscal year
				2013 and each fiscal year thereafter, the Secretary shall apportion among the
				States amounts sufficient to ensure that no State receives a percentage of the
				total apportionments for the fiscal year for the programs specified in
				paragraph (2) that is less than the percentage calculated under subsection
				(b).
								(2)Specified
				programsThe programs referred to in paragraph (1) are—
									(A)the metropolitan planning
				programs under section 104(f);
									(B)the equity bonus program
				under this section;
									(C)the National Highway
				System program under section 119;
									(D)the rail-highway grade
				crossing program under section 130;
									(E)the surface
				transportation program under section 133;
									(F)the highway safety
				improvement program under section 148;
									(G)the recreational trails
				programs under section 206;
									(H)the State infrastructure
				bank capitalization program under section 611; and
									(I)the Appalachian
				development highway system program under section 14501 of title 40.
									(b)State
				percentageFor each of fiscal years 2013 through 2016, the
				percentage referred to in subsection (a) for each State shall be 94 percent of
				the quotient obtained by dividing—
								(1)the estimated tax
				payments attributable to highway users in the State paid into the Highway Trust
				Fund in the most recent fiscal year for which data are available; by
								(2)the estimated tax
				payments attributable to highway users in all States paid into the Highway
				Trust Fund for the fiscal year.
								(c)Minimum amount
								(1)In
				generalFor each fiscal year,
				before making the apportionments under subsection (a)(1), the Secretary shall
				apportion among the States amounts sufficient to ensure that each State
				receives a combined total apportionment for the programs specified in
				subsection (a)(2) and the congestion mitigation and air quality improvement
				program under section 149 that equals or exceeds the combined amount that the
				State was apportioned for fiscal year 2012 for the programs specified in
				section 105(a)(2) of this title (other than the high priority projects program
				under subparagraph (H) of such section), as in effect on the day before the
				date of enactment of the American Energy and Infrastructure Jobs Act of
				2012.
								(2)Special
				ruleIn determining a State’s combined apportionment for fiscal
				year 2012 for purposes of paragraph (1), the Secretary shall not consider
				amounts apportioned to the State for such fiscal year under the
				following:
									(A)Section 111(d)(1) of the
				Surface Transportation Extension Act of 2011, Part II (Public Law 112–30; 125
				Stat. 344).
									(B)Section 111(d)(3) of the
				Surface Transportation Extension Act of 2011, Part II (Public Law 112–30; 125
				Stat. 345).
									(d)No negative
				adjustmentNo negative adjustment shall be made under subsection
				(a)(1) to the apportionment of any State.
							(e)Treatment of
				funds
								(1)Programmatic
				distributionThe Secretary shall apportion the amounts made
				available under this section that exceed $2,639,000,000 so that the amount
				apportioned to each State under this section for each program referred to in
				subparagraphs (C) and (E) of subsection (a)(2) is equal to the amount
				determined by multiplying the amount to be apportioned to such State under this
				section by the ratio that—
									(A)the amount of funds
				apportioned to such State for each program referred to in subparagraphs (C) and
				(E) of subsection (a)(2) for a fiscal year; bears to
									(B)the total amount of funds
				apportioned to such State for all such programs for such fiscal year.
									(2)Remaining
				distributionThe Secretary
				shall administer the remainder of funds made available under this section to
				the States in accordance with section 133, except that section 133(d)(3) and
				section 1115(a) of the American Energy and Infrastructure Jobs Act of 2012
				shall not apply to the amounts administered pursuant to this paragraph.
								(f)Metropolitan planning
				set-AsideNotwithstanding section 104(f), no set aside provided
				for under that section shall apply to funds allocated under this
				section.
							(g)Authorization of
				Appropriations
								(1)In
				generalSubject to paragraphs (2) and (3), there is authorized to
				be appropriated from the Highway Trust Fund (other than the Alternative
				Transportation Account) to carry out this section $3,900,000,000 for each of
				fiscal years 2013 through 2016.
								(2)Upward
				adjustmentIf the amount authorized by paragraph (1) for a fiscal
				year is less than the minimum amount required to ensure that each State
				receives the minimum percentage of total apportionments required under
				subsection (a)(1) and the minimum amount required under subsection (c)(1) for
				the fiscal year—
									(A)the amount authorized by
				paragraph (1) for the fiscal year shall be increased by the amount of the
				shortfall, so as to equal such minimum amount; and
									(B)the amounts authorized by section
				1101(a)(2) of the American Energy and Infrastructure Jobs Act of 2012 for the
				surface transportation program for the fiscal year shall be decreased by the
				amount of the shortfall.
									(3)Downward
				adjustmentIf the amount
				authorized by paragraph (1) for a fiscal year is more than the minimum amount
				required to ensure that each State receives the minimum percentage of total
				apportionments required under subsection (a)(1) and the minimum amount required
				under subsection (c)(1) for the fiscal year—
									(A)the amount authorized by paragraph (1) for
				the fiscal year shall be decreased by the amount of the excess, so as to equal
				such minimum amount; and
									(B)the amounts authorized by section
				1101(a)(1) of the American Energy and Infrastructure Jobs Act of 2012 for the
				National Highway System program for the fiscal year shall be increased by the
				amount of the
				excess.
									.
				1110.Project approval
			 and oversight
					(a)Assumption by States of
			 responsibilities of the SecretarySection 106(c)(1) is amended to read as
			 follows:
						
							(1)NHS
				projectsFor projects under
				this title that are on the National Highway System, including projects on the
				Interstate System, the State may assume the responsibility of the Secretary
				under this title for design, plans, specifications, estimates, contract awards,
				and inspections with respect to such projects unless the Secretary determines
				that such assumption is not
				appropriate.
							.
					(b)Value engineering
			 analysisSection 106(e) is
			 amended—
						(1)in paragraph
			 (2)(A)—
							(A)by striking
			 Federal-aid system and inserting National Highway System
			 receiving Federal assistance; and
							(B)by striking
			 $25,000,000 and inserting $50,000,000;
							(2)in paragraph
			 (2)(B)—
							(A)by inserting on
			 the National Highway System receiving Federal assistance after
			 project; and
							(B)by striking
			 $20,000,000 and inserting $40,000,000; and
							(3)by adding at the end the
			 following:
							
								(5)Design-build
				projectsA requirement to
				provide a value engineering analysis under this subsection does not apply to a
				project delivered using the design-build method of
				construction.
								.
						(c)Major
			 projectsSection 106(h)(3) is
			 amended—
						(1)in subparagraph (A) by
			 striking and;
						(2)in subparagraph (B) by
			 striking the period and inserting ; and; and
						(3)by adding at the end the
			 following:
							
								(C)assess the appropriateness of a
				public-private partnership to deliver the
				project.
								.
						(d)Use of advanced
			 modeling technologiesSection
			 106 is amended by adding at the end the following:
						
							(j)Use of advanced
				modeling technologies
								(1)In
				generalWith respect to
				transportation projects that receive Federal funding, the Secretary shall
				encourage the use of advanced modeling technologies during environmental,
				planning, financial management, design, simulation, and construction processes
				related to the projects.
								(2)ActivitiesIn
				carrying out paragraph (1), the Secretary shall—
									(A)compile information relating to advanced
				modeling technologies, including industry best practices with respect to the
				use of the technologies;
									(B)disseminate to States information relating
				to advanced modeling technologies, including industry best practices with
				respect to the use of the technologies; and
									(C)promote the use of advanced modeling
				technologies.
									(3)Comprehensive
				planThe Secretary shall
				develop and publish on the Internet Web site of the Department of
				Transportation a detailed and comprehensive plan for the implementation of
				paragraph (1).
								(4)Advanced modeling
				technology definedThe term
				advanced modeling technology means an available or developing
				technology, including 3-dimensional digital modeling, that can accelerate and
				improve the environmental review process, increase effective public
				participation, enhance the detail and accuracy of project designs, increase
				safety, accelerate construction and reduce construction costs, or otherwise
				expedite project delivery with respect to transportation projects that receive
				Federal
				funding.
								.
					(e)Review of oversight
			 program
						(1)In
			 generalThe Secretary shall review the oversight program
			 established under section 106(g) of title 23, United States Code, to determine
			 the efficacy of the program in monitoring the effective and efficient use of
			 funds authorized to carry out title 23, United States Code.
						(2)Minimum requirements
			 for reviewAt a minimum, the review under paragraph (1) shall
			 assess the capability of the program to—
							(A)identify projects funded
			 under title 23, United States Code, for which there are cost or schedule
			 overruns; and
							(B)evaluate the extent of
			 such overruns.
							(3)Report to
			 congressNot later than 2
			 years after the date of enactment of this Act, the Secretary shall transmit to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report on the results of the review conducted under paragraph (1), which
			 shall include recommendations for legislative changes to improve the oversight
			 program established under section 106(g) of title 23, United States
			 Code.
						(f)Transparency and
			 accountability
						(1)Data
			 collectionThe Secretary shall compile and make available to the
			 public on the Internet Web site of the Department the annual expenditure data
			 for funds made available under title 23 and chapter 53 of title 49, United
			 States Code.
						(2)RequirementsIn
			 carrying out paragraph (1), the Secretary shall ensure that the data made
			 available on the Internet Web site of the Department—
							(A)is organized by project
			 and State;
							(B)to the maximum extent
			 possible, is updated regularly to reflect the current status of obligations,
			 expenditures, and Federal-aid projects; and
							(C)can be searched and
			 downloaded by users of the Web site.
							(3)Report to
			 CongressThe Secretary shall transmit, annually, to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate a report containing a summary of the
			 data described in paragraph (1) for the 1-year period ending on the date on
			 which the report is submitted.
						1111.Emergency
			 relief
					(a)EligibilitySection 125(d) is amended to read as
			 follows:
						
							(d)Eligibility
								(1)In
				generalSubject to the
				requirements of this subsection, the Secretary may expend funds from the
				emergency fund authorized by this section for the repair or reconstruction of
				Federal-aid highways in accordance with the provisions of this chapter.
								(2)Maximum total project
				costs
									(A)In
				generalThe total cost of a project carried out under this
				section may not exceed the cost of repair or reconstruction of a comparable
				facility.
									(B)Comparable facility
				definedIn this paragraph, the term comparable
				facility means a facility that meets the current geometric and
				construction standards required for the types and volume of traffic that the
				facility will carry over its design life.
									(3)Debris
				removalThe costs of debris removal shall be an eligible expense
				under this section only for—
									(A)an event not declared a
				major disaster or emergency by the President under the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
				or
									(B)an event declared a major
				disaster or emergency by the President under that Act if the debris removal is
				not eligible for assistance pursuant to section 403, 407, or 502 of that Act
				(42 U.S.C. 5170b, 5173, 5192).
									(4)TerritoriesThe
				total obligations for projects under this section in a fiscal year in the
				Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands may not exceed $20,000,000.
								(5)Temporary substitute
				highway traffic serviceNotwithstanding any other provision of
				this chapter, actual and necessary costs of maintenance and operation of
				ferryboats or additional transit service providing temporary substitute highway
				traffic service, less the amount of fares charged, may be expended from the
				emergency fund under this section authorized for Federal-aid highways.
								(6)Applications; emergency
				declarationsExcept as to highways, roads, and trails referred to
				in subsection (e), no funds may be expended under this section unless—
									(A)a declaration is made—
										(i)by the Governor of the
				State and concurred in by the Secretary, that an emergency exists; or
										(ii)by the President under the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)
				that a major disaster or emergency exists; and
										(B)not later than 2 years
				after a declaration is made under subparagraph (A), the Secretary has received
				an application for assistance from the State transportation department that
				includes a comprehensive list of potentially eligible project sites and repair
				costs.
									.
					(b)Tribal roads, Federal
			 lands highways, and public roads on Federal landsSection 125(e) is amended to read as
			 follows:
						
							(e)Tribal roads, Federal
				lands highways, and public roads on Federal lands
								(1)Use of emergency
				fundNotwithstanding subsection (d)(1), the Secretary may expend
				funds from the emergency fund authorized by this section, either independently
				or in cooperation with any other branch of the Government, a State agency,
				tribal organization, organization, or person, for the repair or reconstruction
				of tribal roads, Federal lands highways, and other federally owned roads that
				are open to public travel, whether or not such roads are Federal-aid
				highways.
								(2)ReimbursementsThe
				Secretary may reimburse Federal agencies, State (including political
				subdivisions of the States) agencies, and Indian tribal governments for
				expenditures made on projects determined eligible under this section, including
				expenditures for emergency repairs made before a determination of eligibility.
				Such reimbursements to Federal agencies and Indian tribal governments shall be
				transferred to the account from which the expenditure was made, or to a similar
				account that remains available for obligation, and the budget authority
				associated with the expenditure shall be restored to the agency from which it
				was derived and shall be available for obligation until the end of the fiscal
				year following the year in which the transfer occurs.
								(3)Open to public travel
				definedIn this subsection, the term open to public
				travel means that, except during scheduled periods, extreme weather
				conditions, or emergencies, the road is open to the general public for use with
				a standard passenger auto, without restrictive gates or prohibitive signs or
				regulations, other than for general traffic control or restrictions based on
				size, weight, or class of
				registration.
								.
					(c)RulemakingNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall initiate a rulemaking to update
			 regulations governing the emergency relief program under section 125 of title
			 23, United States Code, to—
						(1)ensure that allocations
			 are made to States only for sums that the State will be able to obligate in the
			 current fiscal year;
						(2)determine whether to
			 raise the threshold for an eligible event and raise such threshold if
			 warranted; and
						(3)address such other
			 matters as the Secretary considers appropriate.
						(d)Improving program
			 implementationThe Secretary shall take steps to—
						(1)improve training for
			 Federal and State officials on emergency relief requirements and
			 processes;
						(2)establish an Internet Web
			 site containing information on best practices for the implementation of the
			 emergency relief program;
						(3)address program
			 differences with the disaster assistance program of the Federal Emergency
			 Management Agency; and
						(4)provide guidance on
			 performing a benefit-cost analysis to justify cases in which a betterment is
			 eligible for funding under the emergency relief program.
						1112.Uniform
			 transferability of Federal-aid highway fundsSection 126 is amended to read as
			 follows:
					
						126.Uniform
				transferability of Federal-aid highway funds
							(a)General
				ruleNotwithstanding any
				other provision of law, but subject to subsection (b), a State may transfer not
				to exceed 25 percent of the State’s apportionment under paragraph (1), (3), or
				(5) of section 104(b) for a fiscal year to any other apportionment of the State
				under any of those paragraphs for that fiscal year.
							(b)Application to certain
				set-AsidesNo funds may be
				transferred under this section that are subject to section 104(f) or section
				133(d)(3).
							.
				1113.Ferry boats and ferry
			 terminal facilitiesSection
			 147 is amended—
					(1)in subsection (b) by
			 striking ferry boats, ferry terminals, and ferry maintenance
			 facilities and inserting ferry boats and ferry
			 terminals;
					(2)by striking subsections
			 (c), (d), and (e) and inserting the following:
						
							(c)Apportionment of
				fundsThe Secretary shall
				apportion the sums authorized to be appropriated for expenditure on the
				construction of ferry boats and ferry terminal facilities for each fiscal year
				among eligible States in the following manner:
								(1)35 percent based on the
				total annual number of vehicles carried by ferry systems operating in each
				eligible State.
								(2)35 percent based on the
				total annual number of passengers (including passengers in vehicles) carried by
				ferry systems operating in each eligible State.
								(3)30 percent based on the
				total nautical route miles serviced by ferry systems operating in each eligible
				State.
								(d)Eligible State
				definedIn this section, the term eligible State
				means a State that has a ferry system operating in the State or between the
				State and another State.
							; and
				
					(3)by redesignating
			 subsection (f) as subsection (e).
					1114.National highway
			 bridge and tunnel inventory and inspection program
					(a)In
			 generalSection 151 is amended to read as follows:
						
							151.National highway
				bridge and tunnel inventory and inspection program
								(a)National highway bridge
				and tunnel inventoryThe Secretary, in consultation with the
				States and Federal agencies with jurisdiction over highway bridges and tunnels,
				shall—
									(1)inventory all bridges on
				public roads, on and off Federal-aid highways, including tribally owned and
				federally owned bridges, that are over waterways, other topographical barriers,
				other highways, and railroads;
									(2)inventory all tunnels on
				public roads, on and off Federal–aid highways, including tribally owned and
				federally owned tunnels;
									(3)identify each bridge or
				tunnel inventoried under paragraph (1) or (2) that is structurally deficient or
				functionally obsolete;
									(4)assign a risk-based
				priority for replacement or rehabilitation of each structurally deficient
				bridge or tunnel identified under paragraph (3) after consideration of safety,
				serviceability, and essentiality for public use, including the potential
				impacts to emergency evacuation routes and to regional and national freight and
				passenger mobility if the serviceability of the bridge or tunnel is diminished;
				and
									(5)determine the cost of
				replacing each structurally deficient bridge or tunnel identified under
				paragraph (3) with a comparable facility or the cost of rehabilitating the
				bridge or tunnel.
									(b)National highway bridge
				and tunnel inspection standards
									(1)In
				generalThe Secretary shall establish and maintain inspection
				standards for the proper safety inspection and evaluation of all highway
				bridges and tunnels described in subsections (a)(1) and (a)(2). The standards
				shall be designed to ensure uniformity in the conduct of such inspections and
				evaluations.
									(2)Minimum requirements
				for inspection standardsAt a minimum, the standards established
				under paragraph (1) shall—
										(A)specify, in detail, the
				method by which inspections will be carried out by States, Federal agencies,
				and tribal governments;
										(B)establish the maximum
				time period between inspections;
										(C)establish the
				qualifications for those charged with carrying out inspections;
										(D)require each State,
				Federal agency, and tribal government to maintain and make available to the
				Secretary upon request—
											(i)written reports on the
				results of highway bridge and tunnel inspections, together with notations of
				any action taken pursuant to the findings of such inspections; and
											(ii)inventory data for all
				highway bridges and tunnels described in subsections (a)(1) and (a)(2) under
				the jurisdiction of the State, Federal agency, or tribal government that
				reflect the findings of the most recent highway bridge and tunnel
				inspections;
											(E)establish a procedure for
				national certification of highway bridge and tunnel inspectors;
										(F)establish, in
				consultation with the States, Federal agencies, and interested and
				knowledgeable private organizations and individuals, procedures for the
				Secretary to conduct reviews of State and Federal agency compliance with the
				standards established under this subsection; and
										(G)establish, in
				consultation with the States, Federal agencies, and interested and
				knowledgeable private organizations and individuals, procedures for the States
				to follow in reporting to the Secretary—
											(i)critical findings
				relating to structural safety-related deficiencies of highway bridges and
				tunnels; and
											(ii)monitoring activities
				and corrective actions taken in response to a critical finding described in
				clause (i).
											(3)Compliance
				requirements
										(A)Reviews of State
				complianceThe Secretary shall annually review State compliance
				with the standards established under this section.
										(B)Findings of
				noncomplianceIf the Secretary identifies noncompliance by a
				State in conducting an annual review under subparagraph (A), the Secretary
				shall issue a report detailing the noncompliance by December 31 of the calendar
				year in which the review is conducted and shall provide the State an
				opportunity to address the noncompliance by—
											(i)developing a corrective
				action plan to remedy the noncompliance; or
											(ii)resolving the
				noncompliance within 45 days of receiving notification of the
				noncompliance.
											(4)Penalty for
				noncompliance
										(A)Funding
				requirementIf the Secretary identifies noncompliance by a State
				in conducting an annual review under paragraph (3)(A) in a calendar year, and
				the State fails to address the noncompliance in the manner described in
				paragraph (3)(B) by August 1 of the succeeding year, on October 1 of such
				succeeding year, and each year thereafter as necessary, the Secretary shall
				require the State to dedicate funds apportioned to the State under sections
				104(b)(1) and 104(b)(3) to correct the noncompliance.
										(B)AmountThe
				amount of the funds dedicated to correcting the noncompliance in accordance
				with subparagraph (A) shall—
											(i)be determined by the
				State based on an analysis of the actions needed to address the noncompliance;
				and
											(ii)require approval by the
				Secretary.
											(c)Training program for
				bridge and tunnel inspectorsThe Secretary, in cooperation with
				State transportation departments, shall establish a program designed to train
				appropriate personnel to carry out highway bridge and tunnel
				inspections.
								(d)Availability of
				fundsIn carrying out this
				section—
									(1)the Secretary may use
				funds made available to the Secretary under sections 104(a) and 503;
									(2)a State may use amounts
				apportioned to the State under sections 104(b)(1), 104(b)(3), and
				104(b)(5);
									(3)an Indian tribe may use
				funds made available to the Indian tribe under section 502; and
									(4)a Federal agency may use
				funds made available to the agency under section
				503.
									. 
					(b)Clerical
			 amendmentThe analysis for chapter 1 is amended by striking the
			 item relating to section 151 and inserting the following:
						
							
								151. National highway bridge and tunnel
				inventory and inspection
				program.
							
							.
					1115.Minimum investment in
			 highway bridges
					(a)Minimum investment
			 requirements
						(1)National Highway System
			 bridgesOut of amounts
			 apportioned to a State for a fiscal year under each of sections 104(b)(1) and
			 104(b)(3) of title 23, United States Code, an amount equal to 10 percent of
			 such amounts shall be available to the State only for eligible projects on
			 highway bridges on the National Highway System if the Secretary determines
			 under paragraph (3) for the fiscal year that more than 10 percent of the total
			 deck area of highway bridges in the State on the National Highway System is
			 located on highway bridges that have been classified as structurally deficient.
						(2)Bridges not on
			 Federal-aid highwaysOut of
			 amounts apportioned to a State for a fiscal year under section 104(b)(3) of
			 title 23, United States Code, an amount equal to 110 percent of the amount that
			 the State was required to expend for fiscal year 2009 on projects under section
			 144(f)(2) of such title (as in effect on the day before the date of enactment
			 of this Act) shall be available to the State only for eligible projects on
			 highway bridges not on Federal-aid highways if the Secretary determines under
			 paragraph (3) for the fiscal year that—
							(A)more than 15 percent of the total deck area
			 of highway bridges not on Federal-aid highways in the State is located on
			 highway bridges not on Federal-aid highways that have been classified as
			 structurally deficient; or
							(B)more than 2,000 highway bridges not on
			 Federal-aid highways in the State are classified as structurally
			 deficient.
							(3)Use of data in national
			 bridge and tunnel inventoryThe Secretary shall make the
			 determinations under paragraphs (1) and (2) with respect to a State for a
			 fiscal year based on an average of the final data concerning highway bridges in
			 the State contained in the national bridge and tunnel inventory for the most
			 recent 3 calendar years for which such data are available.
						(4)ApplicabilityThis
			 subsection shall apply to amounts apportioned for each of fiscal years 2013
			 through 2016.
						(5)DefinitionsIn
			 this subsection, the following definitions apply:
							(A)Eligible
			 projectThe term
			 eligible project means a project to replace (including
			 replacement with fill material), rehabilitate, preserve, or protect (including
			 through painting, scour countermeasures, seismic retrofits, impact protection
			 measures, security countermeasures, and protection against extreme events) a
			 bridge or tunnel on a public road of any functional classification.
							(B)National bridge and
			 tunnel inventoryThe term national bridge and tunnel
			 inventory means the national bridge and tunnel inventory established
			 under section 151 of title 23, United States Code (as amended by this
			 title).
							(b)Bridge rehabilitation
			 and replacementSection 217(e) is amended by striking then
			 such bridge and all that follows before the period at the end and
			 inserting the State carrying out the rehabilitation or replacement is
			 encouraged to provide such safe accommodations as part of the rehabilitation or
			 replacement.
					1116.Minimum penalties
			 for repeat offenders for driving while intoxicated or driving under the
			 influence
					(a)DefinitionsSection 164(a) is amended—
						(1)by striking paragraph
			 (3);
						(2)by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
						(3)in paragraph (4), as so
			 redesignated by paragraph (2) of this subsection, by amending subparagraph (A)
			 to read as follows:
							
								(A)receive—
									(i)a suspension of all driving privileges for
				not less than 1 year; or
									(ii)a suspension of unlimited driving
				privileges for 1 year with limited driving privileges permitted (subject to
				requirements established under State law) if an ignition interlock device is
				installed for not less than 1 year on each motor vehicle owned or operated, or
				both, by the
				individual;
									.
						(b)Transfer of
			 fundsSection 164(b)(1)(A) is amended by striking
			 alcohol-impaired driving countermeasures and inserting
			 projects and activities addressing impaired driving (as such term is
			 defined in section 402(p)(11)).
					1117.Puerto Rico highway
			 program
					(a)In
			 generalSection 165 is
			 amended by striking subsections (a) and (b) and inserting the following:
						
							(a)Allocation of
				fundsOn October 1 of each
				fiscal year, the Secretary shall allocate the funds made available for the
				fiscal year to carry out this section to the Commonwealth of Puerto Rico to
				carry out a highway program in the Commonwealth.
							(b)Applicability of
				titleAmounts made available
				to carry out this section shall be available for obligation in the same manner
				as if such funds were apportioned under this
				chapter.
							.
					(b)Conforming
			 AmendmentSection 165 is
			 amended—
						(1)in subsection (c)(1) by
			 striking sections 104(b) and 144 and inserting section
			 104(b); and
						(2)in subsection (d) by
			 striking sections 104 and 144 and inserting section
			 104.
						1118.Appalachian
			 development highway system
					(a)ApportionmentThe Secretary shall apportion funds made
			 available under section 1101(a) for the Appalachian development highway system
			 program for each of fiscal years 2013 through 2016 among the States in the
			 ratio that—
						(1)the latest available cost to complete
			 estimate for the Appalachian development highway system under section 14501 of
			 title 40, United States Code, with respect to each State; bears to
						(2)the latest available cost to complete
			 estimate for that system with respect to all States.
						(b)Minimum and maximum
			 apportionmentNotwithstanding subsection (a), each State that
			 receives an apportionment under subsection (a) shall receive—
						(1)not less than 1 percent
			 of the funds apportioned under this section; and
						(2)not more than 25 percent
			 of the funds apportioned under this section.
						(c)Applicability of title
			 23Funds made available under
			 section 1101(a) of this Act for the Appalachian development highway system
			 program shall be available for obligation in the same manner as if such funds
			 were apportioned under chapter 1 of title 23, United States Code, except that
			 the Federal share of the cost of any project under this section shall be
			 determined in accordance with section 14501 of title 40, United States Code,
			 and such funds shall be available to construct highways and access roads under
			 such section 14501 and shall remain available until expended.
					(d)Credit for non-Federal
			 shareSection 120(j)(1)(A) is
			 amended by striking and the Appalachian development highway system
			 program under section 14501 of title 40.
					1119.References to Mass
			 Transit AccountAny reference
			 to the Mass Transit Account of the Highway Trust Fund in title 23 or 49, United
			 States Code, or in any other provision of law shall be deemed to refer to the
			 Alternative Transportation Account of the Highway Trust Fund.
				BInnovative
			 Financing
				1201.Transportation
			 infrastructure finance and innovation
					(a)Definitions
						(1)Eligible project
			 costsSection 601(a)(1) is
			 amended in the matter preceding subparagraph (A) by inserting
			 (regardless of when incurred) after including the
			 cost.
						(2)Contingent
			 commitmentSection 601(a) is
			 amended—
							(A)by redesignating paragraphs (2), (3), (4),
			 (5), (6), (7), (8), (9), (10), (11), (12), (13), and (14) as paragraphs (3),
			 (4), (5), (6), (7), (9), (10), (11), (12), (14), (15), (16), and (17),
			 respectively; and
							(B)by inserting after
			 paragraph (1) the following:
								
									(2)Contingent
				commitmentThe term
				contingent commitment means a commitment to obligate an amount
				from future available budget authority, but is not an obligation of the Federal
				Government.
									.
							(3)Master credit
			 agreementSection 601(a) (as
			 amended by paragraph (2)(A) of this subsection) is further amended by inserting
			 after paragraph (7) the following:
							
								(8)Master credit
				agreementThe term
				master credit agreement means an agreement entered into by and
				between the Secretary and an obligor for a project that—
									(A)makes contingent commitments of one or more
				secured loans or other Federal credit instruments at future dates, subject to
				the provision of future budget authority;
									(B)establishes the amounts
				and general terms and conditions of such secured loans or other Federal credit
				instruments;
									(C)identifies the dedicated
				revenue sources that will secure the repayment of such secured loans or other
				Federal credit instruments, which may differ by project; and
									(D)provides for the obligation of funds for
				such a secured loan or other Federal credit instrument, subject to the
				provision of future budget authority, for a project included in the agreement
				after all requirements under this section have been met for the
				project.
									.
						(4)ObligorSection 601(a)(9) (as redesignated by
			 paragraph (2)(A) of this subsection) is amended by inserting limited
			 liability company, after corporation,.
						(5)ProjectSection 601(a)(10) (as redesignated by
			 paragraph (2)(A) of this subsection) is amended—
							(A)by striking
			 and at the end of subparagraph (C);
							(B)by striking the period at
			 the end of subparagraph (D) and inserting a semicolon; and
							(C)by adding at the end the
			 following:
								
									(E)a program of related transportation
				projects that—
										(i)are coordinated to
				achieve a common transportation goal;
										(ii)are eligible for funding
				under this title or chapter 53 of title 49; and
										(iii)together receive not
				more than 30 percent of their funding for capital costs from Federal grant
				funds made available under this title or chapter 53 of title 49; and
										(F)a highway, transit, or
				pedestrian project, or grouping of projects, that—
										(i)improves mobility;
				and
										(ii)is located within the
				station area of a transit, passenger rail, or intercity bus
				station.
										.
							(6)Rural infrastructure
			 projectSection 601(a) (as
			 amended by paragraph (2)(A) of this subsection) is further amended by inserting
			 after paragraph (12) the following:
							
								(13)Rural infrastructure
				projectThe term rural infrastructure project
				means a surface transportation infrastructure project located in any area other
				than an urbanized area that has a population of greater than 250,000
				inhabitants.
								.
						(7)Subsidy
			 amountSection 601(a)(16) (as redesignated by paragraph (2)(A) of
			 this subsection) is amended by inserting , or other source of funds
			 provided pursuant to section 608(c)(2), after budget
			 authority.
						(b)Project applications
			 and determinations of eligibility
						(1)In
			 generalSection 602 is amended to read as follows:
							
								602.Project applications
				and determinations of eligibility
									(a)Project
				applications
										(1)In
				generalA State, local government, agency or instrumentality of a
				State or local government, public authority, private party to a public-private
				partnership, or any other legal entity undertaking a project may submit to the
				Secretary an application requesting financial assistance under this chapter for
				the project.
										(2)Master credit
				agreementsAn application submitted under paragraph (1) may
				request that financial assistance under this chapter be provided under a master
				credit agreement.
										(3)Applications where
				obligor will be identified laterA State, local government,
				agency or instrumentality of a State or local government, or public authority
				may submit an application to the Secretary under paragraph (1) under which a
				private party to a public-private partnership will be the obligor and will be
				identified later through completion of a procurement and selection of the
				private party.
										(b)Eligibility
										(1)ApprovalThe Secretary shall approve an application
				submitted under subsection (a)(1) for each project that meets the criteria
				specified in paragraph (2).
										(2)CriteriaTo be eligible to receive financial
				assistance under this chapter, a project shall meet the following
				criteria:
											(A)Inclusion in
				transportation plans and programsThe project shall satisfy the applicable
				planning and programmatic requirements of sections 5203 and 5204 of title
				49—
												(i)in the case of an
				application for financial assistance to be provided under a master credit
				agreement, at such time as credit assistance is provided for the project
				pursuant to the master credit agreement; and
												(ii)in the case of any other
				project application, at such time as an agreement to make available a Federal
				credit instrument is entered into under this chapter.
												(B)Creditworthiness
												(i)In
				generalThe project shall satisfy applicable creditworthiness
				standards, including, at a minimum—
													(I)a rate covenant, if
				applicable;
													(II)adequate coverage
				requirements to ensure repayment;
													(III)an investment grade
				rating from at least 2 rating agencies on debt senior to the Federal credit
				instrument; and
													(IV)a rating from at least 2
				rating agencies on the Federal credit instrument.
													(ii)Amounts less than
				$75,000,000Notwithstanding clauses (i)(III) and (i)(IV), if the
				senior debt and Federal credit instrument is for an amount less than
				$75,000,000, 1 rating agency opinion for each of the senior debt and Federal
				credit instrument shall be sufficient.
												(iii)Federal credit
				instruments that are the senior debtNotwithstanding clauses
				(i)(III) and (i)(IV), in a case in which the Federal credit instrument is the
				senior debt, the Federal credit instrument shall be required to receive an
				investment grade rating from at least 2 rating agencies.
												(C)Eligible project
				costsThe eligible costs of the project—
												(i)in the case of a project described in
				section 601(a)(9)(F) or a project principally involving the installation of an
				intelligent transportation system, shall be reasonably anticipated to equal or
				exceed $15,000,000;
												(ii)in the case of a project for which
				financial assistance will be provided under a master credit agreement, shall be
				reasonably anticipated to equal or exceed $1,000,000,000;
												(iii)in the case of a rural
				infrastructure project, shall be reasonably anticipated to equal or exceed
				$25,000,000; and
												(iv)in the case of any other
				project, shall be reasonably anticipated to equal or exceed the lesser
				of—
													(I)$50,000,000; or
													(II)331/3
				percent of the amount apportioned, out of amounts made available from the
				Highway Trust Fund (other than the Alternative Transportation Account), to the
				State in which the project is located for Federal-aid highway and highway
				safety construction programs for the most recently completed fiscal
				year.
													(D)Dedicated revenue
				sourcesThe Federal credit instrument for the project shall be
				repayable, in whole or in part, from tolls, user fees, payments owing to the
				obligor under a public-private partnership, or other dedicated revenue sources
				that also secure or fund the project obligations.
											(E)Regional
				significanceThe project
				shall be regionally significant (as defined in regulations implementing
				sections 134 and 135 (as in effect on the day before the date of enactment of
				the American Energy and Infrastructure Jobs Act of 2012)) or otherwise
				significantly enhance the national transportation system.
											(F)Public sponsorship of
				private entitiesIn the case of a project undertaken by an entity
				that is not a State or local government (or an agency or instrumentality of a
				State or local government), the project shall be publicly sponsored as provided
				under subsection (a).
											(G)Beneficial
				effectsThe Secretary shall determine that financial assistance
				for the project under this chapter will—
												(i)foster an innovative
				public-private partnership and attract private debt or equity investment for
				the project;
												(ii)enable the project to
				proceed at an earlier date than the project would otherwise be able to proceed
				or reduce the project’s life cycle costs, including debt service costs;
				and
												(iii)reduce the contribution
				of Federal grant assistance for the project.
												(H)Project
				readinessThe applicant shall demonstrate that the contracting
				process for construction of the project can be commenced not later than 90 days
				after the date on which a Federal credit instrument is secured for the project
				under this chapter.
											(c)Preliminary rating
				opinion letterFor purposes of subsection (b)(2)(B), the
				Secretary shall require each applicant for a project to provide a preliminary
				rating opinion letter from at least 1 rating agency indicating that the
				project’s senior obligations, which may consist, in whole or in part, of the
				Federal credit instrument, have the potential to achieve an investment-grade
				rating.
									(d)Approval of
				applications and funding
										(1)In
				generalThe Secretary
				shall—
											(A)approve applications for
				projects that meet the criteria specified in subsection (b)(2) in the order in
				which the Secretary receives the applications; and
											(B)commit or conditionally
				commit budget authority for projects, out of amounts made available to carry
				out this chapter for a fiscal year, in the order in which the Secretary
				approves the applications for such projects.
											(2)Insufficient
				fundsIf the Secretary
				approves an application submitted under subsection (a)(1) for a project in a
				fiscal year, but is unable to provide financial assistance for the project in
				that fiscal year as a result of prior commitments or conditional commitments of
				budget authority under this chapter, the Secretary shall provide the project
				sponsor with the option of receiving such financial assistance as soon as
				sufficient budget authority is made available to carry out this chapter in a
				subsequent fiscal year.
										(e)Procedures for
				determining project eligibility
										(1)EstablishmentThe
				Secretary shall establish procedures for—
											(A)processing applications
				received under subsection (a)(1) requesting financial assistance for projects;
				and
											(B)approving or disapproving
				the applications based on whether the projects meet the criteria specified in
				subsection (b)(2).
											(2)Application processing
				proceduresThe procedures shall meet the following
				requirements:
											(A)The procedures may not
				restrict when applications may be filed.
											(B)The procedures shall
				ensure that—
												(i)the Secretary will
				provide written notice to an applicant, on or before the 15th day following the
				date of receipt of the applicant’s application, informing the applicant of
				whether the application is complete;
												(ii)if the application is
				complete, the Secretary will provide written notice to the applicant, on or
				before the 60th day following the date of issuance of written notice for the
				application under clause (i), informing the applicant of whether the Secretary
				has approved or disapproved the application;
												(iii)if the application is
				not complete, the Secretary will provide written notice to the applicant,
				together with the written notice issued for the application under clause (i),
				informing the applicant of the information and materials needed to complete the
				application; and
												(iv)if the Secretary does
				not provide written notice to an applicant under clause (i) in the 15-day
				period specified in clause (i)—
													(I)the applicant’s
				application is deemed complete; and
													(II)the Secretary will
				provide written notice to the applicant, on or before the 60th day following
				the last day of such 15-day period, informing the applicant of whether the
				Secretary has approved or disapproved the application.
													(C)The procedures may not
				use eligibility criteria that are supplemental to those established by this
				chapter.
											(D)In accordance with
				subsection (b)(1), the procedures shall require approval of an application if
				the project meets the eligibility criteria specified in subsection
				(b)(2).
											(E)The procedures shall
				require that any written notice of disapproval of an application identify the
				eligibility criteria that were not satisfied and contain an explanation of the
				deficiencies that resulted in failure to meet such criteria.
											(3)Special rules for
				master credit agreementsThe Secretary shall issue special rules
				for—
											(A)processing applications
				under which financial assistance will be provided under a master credit
				agreement; and
											(B)approving or disapproving
				such applications based on whether the proposed project or program of related
				projects meets the applicable eligibility criteria specified in section
				601(a)(7).
											(f)Application
				approvalApproval of an application for a project under
				subsection (a)(1) qualifies the project for execution of a conditional term
				sheet establishing a conditional commitment of credit assistance.
									(g)Federal
				requirementsIn addition to
				the requirements of this title for highway projects, chapter 53 of title 49 for
				public transportation projects, and section 5333(a) of title 49 for rail
				projects, the following provisions of law shall apply to funds made available
				under this chapter and projects assisted with the funds:
										(1)Title VI of the Civil
				Rights Act of 1964 (42 U.S.C. 2000d et seq.).
										(2)The National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
										(3)The Uniform Relocation
				Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601
				et seq.).
										(h)Development phase
				activitiesAny credit instrument secured under this chapter may
				be used to finance 100 percent of the cost of development phase activities as
				described in section 601(a)(1)(A) if the total amount of the credit instrument
				does not exceed the maximum amount for such instrument prescribed in this
				chapter.
									.
						(2)Clerical
			 amendmentThe analysis for chapter 6 is amended by striking the
			 item relating to section 602 and inserting the following:
							
								
									602. Project applications and determinations of
				eligibility.
								
								.
						(c)Secured loans
						(1)In general
							(A)Approval of
			 projectsSection 603(1) is
			 amended by striking selected each place it appears and inserting
			 approved.
							(B)AgreementsSection 603(a)(1) is amended in the matter
			 preceding subparagraph (A) by inserting , including master credit
			 agreements, after agreements.
							(C)Risk
			 assessmentSection 603(a)(3) is amended by striking
			 602(b)(2)(B) and inserting 602(c).
							(2)Terms and
			 limitations
							(A)In
			 generalSection 603(b)(1) is amended by inserting are
			 consistent with this chapter and its purpose and that before the
			 Secretary determines appropriate..
							(B)Maximum
			 amountsSection 603(b)(2) is amended to read as follows:
								
									(2)Maximum
				amountsThe amount of the
				secured loan may not exceed 49 percent of the reasonably anticipated eligible
				project
				costs.
									.
							(C)PaymentSection 603(b)(3)(A)(i) is amended by
			 inserting payments owing to the obligor under a public-private
			 partnership, before or other dedicated revenue
			 sources.
							(D)NonsubordinationSection 603(b)(6) is amended by inserting
			 after project obligations the following: entered into
			 after the date on which the agreement to provide the secured loan is entered
			 into under this section (except that such obligations do not include project
			 obligations issued to refund prior project obligations or project obligations
			 not contemplated by the parties at the time).
							(d)Lines of
			 credit
						(1)Approval of
			 projectsSection 604(a)(1) is
			 amended by striking selected and inserting
			 approved.
						(2)Risk
			 assessmentSection 604(a)(3)
			 is amended by striking 602(b)(2)(B) and inserting
			 602(c).
						(3)Terms and
			 limitations
							(A)In
			 generalSection 604(b)(1) is
			 amended by inserting are consistent with this chapter and its purpose
			 and that before the Secretary determines
			 appropriate..
							(B)Maximum
			 amountsSection 604(b)(2) is
			 amended to read as follows:
								
									(2)Maximum
				amountsThe total amount of
				the line of credit may not exceed 49 percent of the reasonably anticipated
				eligible project
				costs.
									.
							(C)SecuritySection 604(b)(5)(A)(i) is amended by
			 inserting payments owing to the obligor under a public-private
			 partnership, before or other dedicated revenue
			 sources.
							(D)NonsubordinationSection 604(b)(8) is amended by inserting
			 after project obligations the following: entered into
			 after the date on which the agreement to provide the direct loan is entered
			 into under this section (except that such obligations do not include project
			 obligations issued to refund prior project obligations or project obligations
			 not contemplated by the parties at the time).
							(E)Relationship to other
			 credit instrumentsSection
			 604(b)(10) is amended by striking 33 percent and inserting
			 49 percent.
							(e)Program
			 administrationSection 605 is
			 amended by adding at the end the following:
						
							(e)Expedited
				processingThe Secretary
				shall implement procedures and measures to economize the time and cost involved
				in obtaining approval and the issuance of credit assistance under this
				chapter.
							.
					(f)Funding
						(1)In
			 generalSection 608(a)(1) is
			 amended to read as follows:
							
								(1)In
				generalThere is authorized
				to be appropriated from the Highway Trust Fund (other than the Alternative
				Transportation Account) to carry out this chapter $1,000,000,000 for each of
				fiscal years 2013 through
				2016.
								.
						(2)Administrative
			 costsSection 608(a)(3) is
			 amended by striking $2,200,000 for each of fiscal years 2005 through
			 2009 and inserting $3,250,000 for each of fiscal years 2013
			 through 2016.
						(3)Projects under a master
			 credit agreementSection
			 608(a) is amended by adding at the end the following:
							
								(4)Projects under a master
				credit agreementThe
				Secretary may commit or conditionally commit to projects covered by master
				credit agreements not more than 15 percent of the amount of budget authority
				for each fiscal year under paragraph (1). This limitation does not apply to a
				project under a master credit agreement that has received final credit
				approval.
								.
						(4)Exhaustion of
			 availabilitySection 608 is
			 amended by adding at the end the following:
							
								(c)Exhaustion of
				Availability
									(1)Notice of
				exhaustionWhenever the Secretary fully commits budget authority
				available in a fiscal year under subparagraph (a)(1), the Secretary
				shall—
										(A)publish notice of that
				fact in the Federal Register; and
										(B)deliver written notice of
				that fact to the applicants under all approved and pending applications.
										(2)Election to use other
				sources for subsidy amountAn applicant may elect in its
				application or at any time after receipt of such notice to pay the subsidy
				amount from available sources other than the budget authority available in a
				fiscal year under subparagraph (a)(1), including from Federal assistance
				available to the applicant under this title or chapter 53 of title 49.
									(d)Use of unallocated
				funds
									(1)Distribution among
				StatesOn September 1 of each fiscal year, the Secretary shall
				distribute any remaining budget authority made available in subsection (a)(1)
				among the States in the ratio that—
										(A)the amount authorized to be apportioned,
				out of amounts made available from the Highway Trust Fund (other than the
				Alternative Transportation Account), to each State for the National Highway
				System program, the surface transportation program, and highway safety
				improvement program for the fiscal year; bears to
										(B)the amount authorized to be apportioned,
				out of amounts made available from the Highway Trust Fund (other than the
				Alternative Transportation Account), to all States for the National Highway
				System program, the surface transportation program, and highway safety
				improvement program for the fiscal year.
										(2)Eligible
				purposesSuch budget authority shall be available for any purpose
				eligible for funding under section
				133.
									.
						1202.State
			 infrastructure bank program
					(a)Funding
						(1)In
			 generalSection 610(d) is amended—
							(A)by striking fiscal
			 years 2005 through 2009 each place that it appears and inserting
			 fiscal years 2013 through 2016; and
							(B)by striking 10
			 percent each place that it appears and inserting 15
			 percent.
							(2)Highway
			 accountsSection 610(d)(1) is amended—
							(A)in subparagraph (A) by
			 striking and at the end;
							(B)in subparagraph (B) by
			 striking the period at the end and inserting ; and; and
							(C)by adding at the end the
			 following:
								
									(C)100 percent of the funds apportioned to the
				State for each of fiscal years 2013 through 2016 under section
				611.
									.
							(b)Program
			 administrationSection 610(k) is amended by striking
			 fiscal years 2005 through 2009 and inserting fiscal years
			 2013 through 2016.
					1203.State infrastructure
			 bank capitalization
					(a)In
			 generalChapter 6 is amended
			 by adding at the end the following:
						
							611.State infrastructure
				bank capitalization
								(a)Apportionment of
				fundsOn October 1 of each
				fiscal year, the Secretary shall apportion amounts made available to carry out
				this section for a fiscal year among the States in the ratio that—
									(1)the amount authorized to be apportioned,
				out of amounts made available from the Highway Trust Fund (other than the
				Alternative Transportation Account), to each State for the National Highway
				System program, the surface transportation program, and highway safety
				improvement program for the fiscal year; bears to
									(2)the amount authorized to be apportioned,
				out of amounts made available from the Highway Trust Fund (other than the
				Alternative Transportation Account), to all States for the National Highway
				System program, the surface transportation program, and highway safety
				improvement program for the fiscal year.
									(b)Eligible uses of
				funding
									(1)In
				generalExcept as provided in paragraph (2), funds apportioned to
				a State under subsection (a) shall be used by the State to make capitalization
				grants to the highway account of the State’s infrastructure bank established
				under section 610.
									(2)Fiscal years 2013 and
				2014Funds apportioned to a State under subsection (a) for fiscal
				years 2013 and 2014 may be used by the State for eligible projects on the
				National Highway System, as described in section 119(d).
									(c)Reapportionment of
				fundsFor fiscal year 2015 and each fiscal year thereafter, if by
				August 1 of the fiscal year a State does not obligate the funds apportioned to
				the State for the fiscal year under subsection (a) for providing capitalization
				grants described in subsection (b), the Secretary shall reapportion the
				remaining funds among those States that—
									(1)did obligate before such
				date all of the funds apportioned to the State for the fiscal year under
				subsection (a); and
									(2)certify to the Secretary
				that the State will use the additional funds to make capitalization grants
				described in subsection (b) before the end of the fiscal year.
									(d)LimitationAny
				reapportionment of funds pursuant to subsection (d) shall not require a
				recalculation of percentages under section 105.
								(e)Applicability of
				Federal lawThe requirements referred to in section 610(h) shall
				apply to any funds apportioned under this section.
								(f)Funding
									(1)In
				generalThere is authorized
				to be appropriated out of the Highway Trust Fund (other than the Alternative
				Transportation Account) to carry out this section $750,000,000 for each of
				fiscal years 2013 through 2016.
									(2)Contract
				authorityFunds made available under paragraph (1) shall be
				available for obligation in the same manner as if the funds were apportioned
				under chapter
				1.
									.
					(b)Clerical
			 amendmentThe analysis for chapter 6 is amended by adding at the
			 end the following:
						
							
								611. State infrastructure bank
				capitalization.
							
							.
					1204.Tolling
					(a)Amendment to tolling
			 provisionSection 129(a) is
			 amended to read as follows:
						
							(a)Basic program
								(1)Authorization for
				Federal participationSubject to the provisions of this section,
				Federal participation shall be permitted on the same basis and in the same
				manner as construction of toll-free highways is permitted under this chapter in
				the—
									(A)initial construction of a
				toll highway, bridge, or tunnel or approach thereto;
									(B)initial construction of
				one or more lanes or other improvements that increase capacity of a highway,
				bridge, or tunnel (other than a highway on the Interstate System) and
				conversion of that highway, bridge, or tunnel to a tolled facility;
									(C)initial construction of
				one or more lanes or other improvements that increase the capacity of a
				highway, bridge, or tunnel on the Interstate System and conversion of that
				highway, bridge, or tunnel to a tolled facility, if the number of toll-free
				non-HOV lanes, excluding auxiliary lanes, after such construction is not less
				than the number of toll-free non-HOV lanes, excluding auxiliary lanes, before
				such construction;
									(D)reconstruction,
				resurfacing, restoration, rehabilitation, or replacement of a toll highway,
				bridge, or tunnel or approach thereto;
									(E)reconstruction or
				replacement of a toll-free bridge or tunnel and conversion of the bridge or
				tunnel to a toll facility;
									(F)reconstruction,
				restoration, or rehabilitation of a toll-free Federal-aid highway (other than a
				highway on the Interstate System) and conversion of the highway to a toll
				facility;
									(G)reconstruction,
				restoration, or rehabilitation of a highway on the Interstate System if the
				number of toll-free non-HOV lanes, excluding auxiliary lanes, after
				reconstruction, restoration, or rehabilitation is not less than the number of
				toll-free non-HOV lanes, excluding auxiliary lanes, before reconstruction,
				restoration or rehabilitation;
									(H)conversion of a high
				occupancy vehicle lane on a highway, bridge, or tunnel to a toll facility;
				and
									(I)preliminary studies to
				determine the feasibility of a toll facility for which Federal participation is
				authorized under this paragraph.
									(2)OwnershipEach
				highway, bridge, tunnel, or approach thereto constructed under this subsection
				must—
									(A)be publicly owned;
				or
									(B)be privately owned if the
				public authority with jurisdiction over the highway, bridge, tunnel, or
				approach has entered into a contract with a private person or persons to
				design, finance, construct, and operate the facility and the public authority
				will be responsible for complying with all applicable requirements of this
				title with respect to the facility.
									(3)Limitations on use of
				revenues
									(A)In
				generalA public authority with jurisdiction over a toll facility
				shall use all toll revenues received from operation of the toll facility only
				for—
										(i)debt service with respect
				to the projects on or for which the tolls are authorized, including funding of
				reasonable reserves and debt service on refinancing;
										(ii)reasonable return on
				investment of any private person financing the project, as determined by the
				State or interstate compact of States concerned;
										(iii)any costs necessary for
				the improvement and proper operation and maintenance of the toll facility,
				including reconstruction, resurfacing, restoration, and rehabilitation;
										(iv)if the toll facility is
				subject to a public-private partnership agreement, payments that the party
				holding the right to toll revenues owes to the other party under the
				public-private partnership agreement; and
										(v)if the public authority
				certifies annually that the tolled facility is being adequately maintained, the
				public authority may use toll revenues for any other purpose for which Federal
				funds may be obligated by a State under this title.
										(B)Annual
				auditA public authority with jurisdiction over a toll facility
				shall conduct or have an independent auditor conduct an annual audit of toll
				facility records to verify adequate maintenance and compliance with
				subparagraph (A), and report the results of such audits to the Secretary. Upon
				reasonable notice, the public authority shall make all records of the public
				authority pertaining to the toll facility available for audit by the
				Secretary.
									(C)NoncomplianceIf the Secretary concludes that a public
				authority has not complied with the limitations on the use of revenues
				described in subparagraph (A), the Secretary may require the public authority
				to discontinue collecting tolls until an agreement with the Secretary is
				reached to achieve compliance with the limitation on the use of revenues
				described in subparagraph (A).
									(4)Limitations on
				conversion of high occupancy vehicle facilities on Interstate System
									(A)In
				generalA public authority with jurisdiction over a high
				occupancy vehicle facility on the Interstate System may undertake
				reconstruction, restoration, or rehabilitation under subsection (a)(1)(G) on
				the facility, and may levy tolls on vehicles, excluding high occupancy
				vehicles, using the reconstructed, restored, or rehabilitated facility, if the
				public authority—
										(i)in the case of a high occupancy vehicle
				facility that affects a metropolitan area, submits to the Secretary a written
				assurance that the metropolitan planning organization designated under section
				5203 of title 49 for the area has been consulted concerning the placement and
				amount of tolls on the converted facility;
										(ii)develops, manages, and
				maintains a system that will automatically collect the toll; and
										(iii)establishes policies
				and procedures to—
											(I)manage the demand to use
				the facility by varying the toll amount that is charged; and
											(II)enforce sanctions for
				violations of use of the facility.
											(B)Exemption from
				tollsIn levying tolls on a facility under subparagraph (A), a
				public authority may designate classes of vehicles that are exempt from the
				tolls or charge different toll rates for different classes of vehicles.
									(5)Special rule for
				fundingIn the case of a toll facility under the jurisdiction of
				a public authority of a State (other than the State transportation department),
				upon request of the State transportation department and subject to such terms
				and conditions as such department and public authority may agree, the
				Secretary, working through the State department of transportation, shall
				reimburse such public authority for the Federal share of the costs of
				construction of the project carried out on the toll facility under this
				subsection in the same manner and to the same extent as such department would
				be reimbursed if such project was being carried out by such department. The
				reimbursement of funds under this paragraph shall be from sums apportioned to
				the State under this chapter and available for obligations on projects on the
				Federal-aid system in such State on which the project is being carried
				out.
								(6)Limitation on Federal
				shareThe Federal share payable for a project described in
				paragraph (1) shall be a percentage determined by the State but not to exceed
				80 percent.
								(7)ModificationsIf
				a public authority (including a State transportation department) with
				jurisdiction over a toll facility subject to an agreement under this section or
				section 119(e), as in effect on the day before the effective date of title I of
				the Intermodal Surface Transportation Efficiency Act of 1991, requests
				modification of such agreement, the Secretary shall modify such agreement to
				allow the continuation of tolls in accordance with paragraph (3) without
				repayment of Federal funds.
								(8)Loans
									(A)In
				generalUsing amounts made available under this title, a State
				may loan to a public or private entity constructing or proposing to construct
				under this section a toll facility or non-toll facility with a dedicated
				revenue source an amount equal to all or part of the Federal share of the cost
				of the project if the project has a revenue source specifically dedicated to
				it. Dedicated revenue sources for non-toll facilities include excise taxes,
				sales taxes, motor vehicle use fees, tax on real property, tax increment
				financing, and such other dedicated revenue sources as the Secretary determines
				appropriate.
									(B)Compliance with Federal
				lawsAs a condition of receiving a loan under this paragraph, the
				public or private entity that receives the loan shall ensure that the project
				will be carried out in accordance with this title and any other applicable
				Federal law, including any applicable provision of a Federal environmental
				law.
									(C)Subordination of
				debtThe amount of any loan received for a project under this
				paragraph may be subordinated to any other debt financing for the
				project.
									(D)Obligation of funds
				loanedFunds loaned under this paragraph may only be obligated
				for projects under this paragraph.
									(E)RepaymentThe
				repayment of a loan made under this paragraph shall commence not later than 5
				years after date on which the facility that is the subject of the loan is open
				to traffic.
									(F)Term of
				loanThe term of a loan made under this paragraph shall not
				exceed 30 years from the date on which the loan funds are obligated.
									(G)InterestA
				loan made under this paragraph shall bear interest at or below market interest
				rates, as determined by the State, to make the project that is the subject of
				the loan feasible.
									(H)Reuse of
				fundsAmounts repaid to a State from a loan made under this
				paragraph may be obligated—
										(i)for any purpose for which
				the loan funds were available under this title; and
										(ii)for the purchase of
				insurance or for use as a capital reserve for other forms of credit enhancement
				for project debt in order to improve credit market access or to lower interest
				rates for projects eligible for assistance under this title.
										(I)GuidelinesThe
				Secretary shall establish procedures and guidelines for making loans under this
				paragraph.
									(9)State law permitting
				tollingIf a State does not
				have a highway, bridge, or tunnel toll facility as of the date of enactment of
				the American Energy and Infrastructure Jobs Act of 2012, before commencing any
				activity authorized under this section, the State must have in effect a law
				that permits tolling on a highway, bridge, or tunnel.
								(10)DefinitionsIn
				this subsection, the following definitions apply:
									(A)High occupancy vehicle;
				hovThe term high occupancy vehicle or
				HOV means a vehicle with no fewer than 2 occupants.
									(B)Initial
				constructionThe term initial construction means
				the construction of a highway, bridge, tunnel, or other facility at any time
				before it is open to traffic and does not include any improvement to a highway,
				bridge, tunnel, or other facility after it is open to traffic.
									(C)Public
				authorityThe term public authority means a State,
				interstate compact of States, or public entity designated by a State.
									(D)Toll
				facilityThe term toll
				facility means a toll highway, bridge, or tunnel or approach thereto
				constructed under this
				subsection.
									.
					(b)Electronic Toll
			 Collection Interoperability RequirementsNot later than 2 years after the date of
			 enactment of this Act, all toll facilities on the Federal-aid highways shall
			 implement technologies or business practices that provide for the
			 interoperability of electronic toll collection programs.
					1205.HOV
			 facilities
					(a)HOV
			 exceptionsSection 166(b)(5)
			 is amended—
						(1)in subparagraphs (A) and
			 (B) by striking 2009 and inserting 2016;
			 and
						(2)in subparagraph
			 (C)—
							(A)by striking
			 subparagraph (B) and inserting this paragraph;
			 and
							(B)by inserting or
			 equal to after less than.
							(b)Requirements applicable
			 to tollsSection 166(c)(3) is amended to read as follows:
						
							(3)Toll
				revenueToll revenue
				collected under this section is subject to the requirements of section
				129(a)(3).
							.
					(c)HOV facility
			 management, operation, monitoring, and enforcementSection
			 166(d)(2) is amended by adding at the end the following:
						
							(D)Maintenance of
				operating performanceNot later than 6 months after a facility
				has been determined to be degraded pursuant to the standard specified in
				subparagraph (B), the State agency with jurisdiction over the facility shall
				bring the facility into compliance with the minimum average operating speed
				performance standard through changes to operation of the facility,
				including—
								(i)increasing the occupancy
				requirement for HOV lanes;
								(ii)varying the toll charged
				to vehicles allowed under subsection (b) to reduce demand;
								(iii)discontinuing allowing
				non-HOV vehicles to use HOV lanes under subsection (b); or
								(iv)increasing the available
				capacity of the HOV
				facility.
								.
					1206.Public-private
			 partnerships
					(a)Best
			 practicesThe Secretary shall compile, and make available to the
			 public on the Internet Web site of the Department, best practices on how
			 States, public transportation agencies, and other public officials can work
			 with the private sector in the development, financing, construction, and
			 operation of transportation facilities.
					(b)ContentsThe
			 best practices shall include polices and techniques to ensure that the
			 interests of the traveling public and State and local governments are protected
			 in any agreement entered into with the private sector for the development,
			 financing, construction, and operation of transportation facilities.
					(c)Technical
			 assistanceThe Secretary, upon request, may provide technical
			 assistance to States, public transportation agencies, and other public
			 officials regarding proposed public-private partnership agreements for the
			 development, financing, construction, and operation of transportation
			 facilities, including assistance in analyzing whether the use of a
			 public-private partnership agreement would provide value compared with
			 traditional public delivery methods.
					(d)Standard transaction
			 contracts
						(1)DevelopmentNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall develop standard public-private partnership transaction model contracts
			 for the most popular types of public-private partnerships for the development,
			 financing, construction, and operation of transportation facilities.
						(2)UseThe
			 Secretary shall encourage States, public transportation agencies, and other
			 public officials to use the model contracts as a base template when developing
			 their own public-private partnership agreements for the development, financing,
			 construction, and operation of transportation facilities.
						CHighway Safety
				1301.Highway safety
			 improvement programSection
			 148 is amended to read as follows:
					
						148.Highway safety
				improvement program
							(a)DefinitionsIn
				this section, the following definitions apply:
								(1)Highway safety
				improvement programThe term highway safety improvement
				program means the program carried out under this section.
								(2)Highway safety
				improvement projectThe term highway safety improvement
				project means a project consistent with an applicable State strategic
				highway safety plan that—
									(A)corrects or improves a
				roadway feature that constitutes a hazard to any road users; or
									(B)addresses any other
				highway safety problem.
									(3)Project to maintain
				minimum levels of retroreflectivityThe term project to maintain minimum
				levels of retroreflectivity means a project undertaken pursuant to the
				provisions of the Manual on Uniform Traffic Control Devices that require the
				use of an assessment or management method designed to maintain highway sign or
				pavement marking retroreflectivity at or above minimum levels prescribed in the
				Manual.
								(4)Road
				usersThe term road users means motor vehicle
				drivers and passengers, public transportation operators and users, truck
				drivers, bicyclists, motorcyclists, and pedestrians, including persons with
				disabilities.
								(5)Safety
				dataThe term safety data includes crash, roadway,
				driver licensing, and traffic data with respect to all public roads and, for
				highway-rail grade crossings, data on the characteristics of highway and train
				traffic.
								(6)Safety project under
				any other section
									(A)In
				generalThe term safety project under any other
				section means a project carried out for the purpose of safety under any
				other section of this title.
									(B)InclusionThe
				term safety project under any other section includes—
										(i)projects consistent with
				an applicable State strategic highway safety plan that promote the awareness of
				the public and educate the public concerning highway safety matters (including
				motorcycle safety);
										(ii)projects to enforce
				highway safety laws; and
										(iii)projects to provide
				infrastructure and equipment to support emergency services.
										(7)State highway safety
				improvement programThe term State highway safety
				improvement program means a program of highway safety improvement
				projects carried out as part of the statewide transportation improvement
				program under section 5204(g) of title 49.
								(8)State strategic highway
				safety planThe term State strategic highway safety
				plan means a comprehensive, data-driven safety plan developed in
				accordance with subsection (c)(2).
								(b)In
				generalThe Secretary shall carry out a highway safety
				improvement program that is consistent with achieving a significant reduction
				in traffic fatalities and serious injuries on all public roads.
							(c)State highway safety
				improvement programs
								(1)In
				generalTo obligate funds apportioned under section 104(b)(5) to
				carry out this section, a State shall have in effect a State highway safety
				improvement program that—
									(A)includes a set of
				projects that are consistent with the State strategic highway safety plan of
				the State;
									(B)satisfies the
				requirements of this section; and
									(C)is consistent with the State’s statewide
				transportation improvement program under section 5204(g) of title 49.
									(2)Strategic highway
				safety planAs part of the State highway safety improvement
				program of the State, each State shall have in effect, update at least every 2
				years, and submit to the Secretary a State strategic highway safety plan
				that—
									(A)is developed after
				consultation with—
										(i)a highway safety
				representative of the Governor of the State;
										(ii)regional transportation
				planning organizations and metropolitan planning organizations, if any;
										(iii)representatives of
				major modes of transportation;
										(iv)State and local traffic
				enforcement officials;
										(v)representatives of
				entities conducting a Federal or State motor carrier safety program;
										(vi)motor vehicle
				administration agencies;
										(vii)a highway-rail grade crossing safety
				representative of the Governor of the State; and
										(viii)other major Federal,
				State, tribal, regional, and local safety stakeholders;
										(B)is approved by the
				Governor of the State or a responsible State agency;
									(C)defines State safety
				goals, including with respect to performance measures established under section
				5206 of title 49;
									(D)addresses engineering,
				management, operation, education, enforcement, and emergency services elements
				of highway safety (including integrated, interoperable emergency
				communications) as key factors in evaluating highway projects;
									(E)analyzes and makes
				effective use of State, regional, and local safety data, including data from
				the safety data system required under subsection (e);
									(F)considers the results of
				Federal, State, regional, and local transportation and highway safety planning
				processes; and
									(G)considers the safety
				needs of, and high-fatality segments of, public roads.
									(3)Implementation
									(A)Identification and
				analysis of highway safety problems and opportunitiesAs part of
				the State highway safety improvement program of the State, each State shall,
				including through use of the safety data system required under subsection
				(e)—
										(i)identify roadway features
				that constitute a hazard to road users;
										(ii)identify highway safety
				improvement projects on the basis of crash history (including crash rates),
				crash potential, or other data-supported means;
										(iii)establish the relative
				severity of the risks of roadway features based on crash, injury, fatality,
				traffic volume, and other relevant data (including the number and rates of
				crashes, injuries, and fatalities);
										(iv)identify the 100 most dangerous roads in
				the State, including specific intersections and sections of roads, based on the
				risk factors described in clause (iii);
										(v)consider whether highway
				safety improvement projects maximize opportunities to advance safety;
				and
										(vi)in conjunction with the National Highway
				Traffic Safety Administration and the Federal Motor Carrier Safety
				Administration, evaluate the progress made each year in achieving State safety
				goals identified in the State strategic highway safety plan.
										(B)Schedule of highway
				safety improvement projectsAs part of the State highway safety
				improvement program of the State, each State shall, including through use of
				the safety data system required under subsection (e)—
										(i)identify highway safety
				improvement projects;
										(ii)determine priorities for
				the correction of roadway features that constitute a hazard to road users as
				identified through safety data analysis; and
										(iii)establish and implement
				a schedule of highway safety improvement projects to address roadway features
				identified as constituting a hazard to road users.
										(4)Eligible
				projects
									(A)In
				generalA State may obligate funds apportioned to the State under
				section 104(b)(5) to carry out—
										(i)any highway safety
				improvement project on any public road or publicly owned pathway or
				trail;
										(ii)any project to put in
				effect or improve the safety data system required under subsection (e), without
				regard to whether the project is included in an applicable State strategic
				highway safety plan;
										(iii)any project to maintain
				minimum levels of retroreflectivity with respect to a public road, without
				regard to whether the project is included in an applicable State strategic
				highway safety plan;
										(iv)any project for roadway safety
				infrastructure improvements consistent with the recommendations included in the
				publication of the Federal Highway Administration entitled Highway
				Design Handbook for Older Drivers and Pedestrians (Publication number
				FHWA RD–01–103), or any successor publication; or
										(v)as provided in subsection
				(d), other projects.
										(B)Use of other funding
				for safety improvement projects
										(i)Effect of
				sectionNothing in this section prohibits the use of funds made
				available under other provisions of this title for highway safety improvement
				projects.
										(ii)Use of other
				fundsStates are encouraged to address the full scope of their
				safety needs and opportunities by using, for a highway safety improvement
				project, funds made available under other provisions of this title (except a
				provision that specifically prohibits that use).
										(C)Automated traffic
				enforcement systems
										(i)ProhibitionA State may not obligate funds apportioned
				to the State under section 104(b) to carry out any program to purchase,
				operate, or maintain an automated traffic enforcement system.
										(ii)Automated traffic
				enforcement system definedIn
				this subparagraph, the term automated traffic enforcement system
				means automated technology that monitors compliance with traffic laws.
										(5)Updated State strategic
				highway safety plan required
									(A)In
				generalA State may obligate
				funds apportioned to the State under section 104(b)(5) for the second fiscal
				year beginning after the date of enactment of the American Energy and
				Infrastructure Jobs Act of 2012 only if the State has in effect and has
				submitted to the Secretary an updated State strategic highway safety plan that
				satisfies requirements under this subsection.
									(B)TransitionBefore the second fiscal year beginning
				after the date of enactment of the American Energy and Infrastructure Jobs Act
				of 2012, a State may obligate funds apportioned to the State under section
				104(b)(5) in a manner consistent with a State strategic highway safety plan of
				the State developed before such date of enactment.
									(d)Flexible
				fundingTo further the implementation of a State strategic
				highway safety plan and the achievement of performance measures established
				under section 5206 of title 49, a State may use not more than 10 percent of the
				funds apportioned to the State under section 104(b)(5) for a fiscal year to
				carry out safety projects under any other section if—
								(1)the use is consistent
				with the State strategic highway safety plan of the State; and
								(2)the State certifies to the Secretary that
				the funds are being used for the most effective projects for making progress
				toward achieving performance measures established under section 5206 of title
				49.
								(e) Safety data
				system
								(1)In
				generalNot later than 1 year
				after the date of enactment of the American Energy and Infrastructure Jobs Act
				of 2012, each State, as part of the State highway safety improvement program of
				the State, shall have in effect a safety data system to—
									(A)collect and maintain a
				record of safety data with respect to all public roads in the State;
									(B)advance the capabilities
				of the State with respect to safety data collection, analysis, and
				integration;
									(C)identify roadway features
				that constitute a hazard to road users; and
									(D)perform safety problem
				identification and countermeasure analysis.
									(2)Improvement
				effortsEach State shall carry out projects, as needed, to ensure
				that the safety data system of the State enhances—
									(A)the timeliness, accuracy, completeness,
				uniformity, and accessibility of safety data with respect to all public roads
				in the State;
									(B)the ability of the State
				to integrate all safety data collected throughout the State;
									(C)the ability of State and
				national safety data systems to be compatible and interoperable;
									(D)the ability of the
				Secretary to observe and analyze national trends in crash rates, outcomes, and
				circumstances; and
									(E)the collection of data on
				crashes that involve a bicyclist or pedestrian.
									(3)Evaluation of
				improvement effortsEach State shall collect and maintain a
				record of projects undertaken to improve the safety data system of the State
				and shall evaluate the effectiveness of such projects.
								(f)TransparencyA
				State shall make all plans and reports submitted to the Secretary under this
				section available to the public through—
								(1)the Internet Web site of
				the State transportation department of the State; or
								(2)such other means as the
				Secretary determines to be appropriate.
								(g)Discovery and admission
				into evidence of certain reports, surveys, and
				informationNotwithstanding any other provision of law, reports,
				surveys, schedules, lists, or data compiled or collected for any purpose
				directly relating to this section, or published in accordance with subsection
				(f), shall not be subject to discovery or admitted into evidence in a Federal
				or State court proceeding or considered for other purposes in any action for
				damages arising from any occurrence at a location identified or addressed in
				such reports, surveys, schedules, lists, or other data.
							(h)Federal share of
				highway safety improvement projectsThe Federal share of the cost
				of a highway safety improvement project carried out with funds apportioned to a
				State under section 104(b)(5) shall be 90 percent, unless a Federal share
				exceeding 90 percent would apply to the project under section 120 or
				130.
							.
				1302.Railway-highway
			 crossings
					(a)Transparency of State
			 surveys and schedules with respect to railway-highway crossings
						(1)Survey and schedule of
			 projectsSection 130(d) is
			 amended by adding at the end the following: Each State shall make the
			 surveys conducted and schedules implemented under this subsection available to
			 the public on an appropriate Internet Web site of the State..
						(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect 1 year
			 after the date of enactment of this Act.
						(b)Railway-Highway
			 crossing informationSection
			 130 is amended by adding at the end the following:
						
							(m)Railway-Highway
				Crossing Information
								(1)Priority lists and
				action plans
									(A)In
				generalNot later than 1 year
				after the date of enactment of this subsection, each State shall compile and
				submit to the Secretary a report that includes—
										(i)a list of the 10
				railway-highway crossings in the State that have the greatest need for safety
				improvements;
										(ii)an action plan that
				identifies projects and activities the State plans to carry out to improve
				safety at those railway-highway crossings; and
										(iii)a list of projects and
				activities the State carried out to improve safety at those railway-highway
				crossings during the 2-year period ending on the date on which the report is
				submitted to the Secretary.
										(B)UpdatesEach State shall update and submit to the
				Secretary, at least once every 2 years, the report of that State under
				subparagraph (A).
									(2)Publication of reports
				on U.S. DOT Web siteThe
				Secretary shall make the reports submitted under paragraph (1) available to the
				public on the Internet Web site of the Department of Transportation.
								(3)Publication of reports
				on State Web sitesEach State
				shall make the reports compiled under paragraph (1) available to the public on
				an appropriate Internet Web site of the State.
								(4)Limitation on use of
				data in judicial proceedingsNotwithstanding any other provision of law,
				any report, review, survey, schedule, list, data, information, or document of
				any kind compiled or collected pursuant to this subsection, including for the
				purpose of identifying, evaluating, or planning the safety enhancement of a
				potential accident site or railway-highway crossing pursuant to this section,
				shall not be subject to discovery or admitted into evidence in a Federal or
				State court proceeding or considered for other purposes in any action for
				damages arising from any occurrence at a location mentioned or addressed in
				such report, review, survey, schedule, list, data, information, or
				document.
								(5)NoncomplianceIf
				the Secretary determines that a State is not in compliance with requirements
				under this subsection, the Secretary may withhold funding that would otherwise
				be apportioned to that State under this
				section.
								.
					1303.Highway worker
			 safety
					(a)Positive protective
			 measuresNot later than 60
			 days after the date of enactment of this Act, the Secretary shall modify
			 section 630.1108(a) of title 23, Code of Federal Regulations, to ensure
			 that—
						(1)at a minimum, positive protective measures
			 are used to separate workers on highway construction projects from motorized
			 traffic in all work zones where traffic is present and where workers have no
			 means of escape, including tunnels and bridges, unless an engineering analysis
			 determines such measures are not necessary;
						(2)temporary longitudinal traffic barriers are
			 used to protect workers on highway construction projects in stationary work
			 zones lasting 2 weeks or more if traffic is present, the traffic will be
			 traveling at a speed of 45 miles per hour or more, and the nature of the work
			 requires workers to be within 1 lane-width from the edge of a live travel lane,
			 unless—
							(A)an engineering analysis determines such
			 barriers are not necessary; or
							(B)the project is
			 located—
								(i)in a State with a
			 population density of 20 or fewer persons per square mile;
								(ii)outside of an urbanized
			 area; and
								(iii)on a roadway with an
			 annual average daily traffic load that is less than 100 vehicles per hour;
			 and
								(3)when positive protective measures are
			 necessary for a highway construction project, such measures are paid for on a
			 unit pay basis, unless doing so would create a conflict with innovative
			 contracting approaches, including a design-build contract or a
			 performance-based contract, under which the contractor is paid to assume a
			 certain risk allocation and payment is generally made on a lump sum
			 basis.
						(b)ApparelNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall modify regulations issued pursuant
			 to section 1402 of SAFETEA–LU (23 U.S.C. 401 note)—
						(1)to allow fire services
			 personnel, who are subject to the regulations, to wear apparel meeting the high
			 visibility requirements set forth in NFPA 1971–2007 (Standard on Protective
			 Ensembles for Structural Fire Fighting and Proximity Fire Fighting); and
						(2)to not require such
			 personnel to wear apparel meeting requirements set forth in ANSI/ISEA
			 107–2004.
						DFreight Mobility
				1401.National freight
			 policy
					(a)DevelopmentNot later than 1 year after the date of
			 enactment of this Act, and every 5 years thereafter, the Secretary, in
			 consultation with interested public and private sector freight stakeholders,
			 including representatives of ports, shippers, carriers, freight-related
			 associations, the freight industry workforce, State transportation departments,
			 and local governments, shall develop a 5-year National Freight Policy. Such
			 policy shall be consistent with the State performance management process under
			 section 5206(e)(1) of title 49, United States Code.
					(b)ContentsThe National Freight Policy shall—
						(1)specify goals,
			 objectives, and milestones with respect to the expansion of freight
			 transportation capacity and the improvement of freight transportation
			 infrastructure in the United States;
						(2)specify programs,
			 strategies, and projects that will assist in achieving the goals, objectives,
			 and milestones specified under paragraph (1);
						(3)specify the manner in
			 which the programs, strategies, and projects specified under paragraph (2) will
			 achieve the goals, objectives, and milestones specified under paragraph (1),
			 including with respect to a 5-year timeframe for meeting the goals, objectives,
			 and milestones;
						(4)identify protocols to
			 promote and ensure the implementation of the National Freight Policy;
			 and
						(5)identify a cooperative
			 process, which includes State and local governments, for implementing the
			 National Freight Policy.
						(c)GoalsIn developing the National Freight Policy,
			 the Secretary shall consider the goals of—
						(1)investing in freight
			 transportation infrastructure to strengthen the economic competitiveness of the
			 United States, reduce congestion, and increase productivity, particularly with
			 respect to domestic industries and businesses that create high-value
			 jobs;
						(2)improving and maintaining
			 existing freight transportation infrastructure to ensure that infrastructure
			 meets appropriate standards;
						(3)improving the capacity of freight
			 infrastructure across different modes of transportation, reducing congestion,
			 and increasing freight throughput;
						(4)incorporating concepts of
			 performance, innovation, competition, and accountability into the operation and
			 maintenance of freight transportation infrastructure;
						(5)increasing the usage and
			 number of strategically-located, multi-modal freight transportation facilities
			 to reduce congestion and emissions relating to highways in the United
			 States;
						(6)improving the safety of
			 freight transportation;
						(7)implementing new technologies to improve
			 the coordination and efficiency of the movement of freight throughout the
			 United States;
						(8)improving methods for
			 incorporating international trade estimates into transportation planning;
			 and
						(9)advancing the development of aerotropolis
			 transportation systems, which are planned and coordinated multimodal freight
			 and passenger transportation networks that, as determined by the Secretary,
			 provide efficient, cost-effective, sustainable, and intermodal connectivity to
			 a defined region of economic significance centered around a major
			 airport.
						(d)ReportingThe Secretary shall include the National
			 Freight Policy in the National Strategic Transportation Plan developed under
			 section 5205 of title 49, United States Code.
					(e)Commodity flow
			 surveyThe Secretary, in
			 consultation with other relevant Federal agencies, shall make changes to the
			 commodity flow survey (conducted by the Bureau of Transportation Statistics
			 pursuant to section 111(c)(5) of title 49, United States Code) that the
			 Secretary determines will reduce identified freight data gaps and deficiencies
			 and assist in the evaluation of forecasts of transportation demand.
					1402.State freight
			 advisory committees
					(a)In
			 generalThe Secretary shall
			 encourage each State to establish a freight advisory committee consisting of a
			 representative cross-section of public and private sector freight stakeholders,
			 including representatives of ports, shippers, carriers, freight-related
			 associations, the freight industry workforce, the State’s transportation
			 department, and local governments.
					(b)Role of
			 committeeA freight advisory committee described in subsection
			 (a) shall—
						(1)advise the State on
			 freight-related priorities, issues, projects, and funding needs;
						(2)serve as a forum for
			 discussion for State transportation decisions affecting freight
			 mobility;
						(3)communicate and
			 coordinate regional priorities with other organizations;
						(4)promote the sharing of
			 information between the private and public sectors on freight issues;
			 and
						(5)participate in the
			 development of the State’s freight plan described in section 1403 of this
			 Act.
						1403.State freight
			 plans
					(a)In
			 generalThe Secretary shall
			 encourage each State to develop a freight plan that provides a comprehensive
			 plan for the State’s immediate and long-range planning activities and
			 investments with respect to freight.
					(b)Plan
			 contentsA freight plan described in subsection (a) shall
			 include, at a minimum—
						(1)an identification of
			 significant freight system trends, needs, and issues with respect to the
			 State;
						(2)a description of the
			 freight policies, strategies, and performance measures that will guide the
			 State’s freight-related transportation investment decisions;
						(3)a description of how such plan will improve
			 the ability of the State to meet the national freight goals established under
			 section 1401 of this Act and the performance targets established under section
			 5206 of title 49, United States Code;
						(4)evidence of consideration
			 of innovative technologies and operational strategies, including intelligent
			 transportation systems, that improve the safety and efficiency of freight
			 movement; and
						(5)for routes on which
			 travel by heavy vehicles, including mining, agricultural, and timber vehicles,
			 is projected to substantially deteriorate the condition of roadways, a
			 description of improvements that may be required to reduce or impede such
			 deterioration.
						(c)Relationship to
			 long-Range planA freight
			 plan described in subsection (a) may be developed separate from or incorporated
			 into the statewide strategic long-range transportation plan required by section
			 5204 of title 49, United States Code.
					1404.Trucking
			 productivity
					(a)Weight
			 limitationsSection 127(a) is
			 amended by adding at the end the following:
						
							(13)Pilot program
								(A)In
				generalThe Secretary may
				carry out a pilot program under which the Secretary may authorize up to 3
				States to allow, by special permit, the operation of vehicles with a gross
				vehicle weight of up to 126,000 pounds on segments on the Interstate System in
				the State.
								(B)RequirementsA
				State authorized under the pilot program under subparagraph (A) shall—
									(i)identify and submit to the Secretary for
				approval the segments on the Interstate System to be subject to the program and
				the configurations of vehicles to be allowed to operate under a special
				permit;
									(ii)allow vehicles subject to the program to
				operate on not more than 3 segments, which may be contiguous, of up to 25 miles
				each;
									(iii)require the loads of
				vehicles operating under a special permit to conform to such single axle,
				tandem axle, tridem axle, and bridge formula limits applicable in the State;
				and
									(iv)establish and collect a
				fee for vehicles operating under a special permit.
									(C)ProhibitionsThe Secretary may prohibit the operation of
				a vehicle under a special permit if the Secretary determines that the operation
				poses an unreasonable safety risk based on an analysis of engineering data,
				safety data, or other applicable data.
								(D)DurationThe Secretary may authorize a State under
				the pilot program under subparagraph (A) for a period not to exceed 4 years.
								.
					(b) Additional vehicle
			 weight provisionsSection 127 is amended by adding at the end the
			 following:
						
							(i)Special permits during
				periods of emergency
								(1)In
				generalA State may issue special permits with respect to a major
				disaster or emergency declared under the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5121 et seq.) to overweight vehicles and
				loads that can be easily dismantled or divided allowing operations on the
				Interstate System that would otherwise be prohibited under subsection (a),
				if—
									(A)the permits are issued in
				accordance with State law; and
									(B)the permits are issued
				exclusively to vehicles and loads that are delivering relief supplies in
				response to the major disaster or emergency.
									(2)ExpirationA
				permit issued with respect to a major disaster or emergency under paragraph (1)
				shall expire not later than 120 days after the date of the declaration of the
				major disaster or emergency as described in paragraph (1).
								(j)Emergency
				vehicles
								(1)In
				generalNotwithstanding subsection (a), a State may not enforce
				against an emergency vehicle a weight limit of—
									(A)less than 24,000 pounds
				on a single steering axle;
									(B)less than 33,500 pounds
				on a single drive axle;
									(C)less than 62,000 pounds
				on a tandem axle; or
									(D)less than 52,000 pounds
				on a tandem rear drive steer axle, up to a maximum gross vehicle weight of
				86,000 pounds.
									(2)Emergency vehicle
				definedIn this subsection, the term emergency
				vehicle means a vehicle designed to be used under emergency
				conditions—
									(A)to transport personnel
				and equipment; and
									(B)to support the
				suppression of fires or mitigation of other hazardous
				situations.
									.
					(c)Waiver of highway
			 funding reductionThe total amount of funds apportioned to a
			 State under section 104(b)(1) of title 23, United States Code, for any period
			 may not be reduced under section 127(a) of such title on the basis that the
			 State authorizes a vehicle to operate on the Interstate System in the State in
			 accordance with the amendments made by this section.
					(d)Length
			 limitationsSection 31111 of title 49, United States Code, is
			 amended—
						(1)in subsection (a) by
			 adding at the end the following:
							
								(5)Trailer transporter
				towing unitThe term trailer transporter towing
				unit means a power unit that is not used to carry property when
				operating in a towaway trailer transporter combination.
								(6)Towaway trailer
				transporter combinationThe term towaway trailer
				transporter combination means a combination of vehicles consisting of a
				trailer transporter towing unit and 2 trailers or semitrailers—
									(A)with a total weight that
				does not exceed 26,000 pounds; and
									(B)in which the trailers or
				semitrailers carry no property and constitute inventory property of a
				manufacturer, distributor, or dealer of such trailers or
				semitrailers.
									;
				and
						(2)in subsection
			 (b)(1)—
							(A)by striking subparagraph
			 (A) and inserting the following:
								
									(A)imposes a vehicle length
				limitation, on any segment of the Dwight D. Eisenhower System of Interstate and
				Defense Highways (except a segment exempted under subsection (f)) and those
				classes of qualifying Federal-aid primary system highways designated by the
				Secretary of Transportation under subsection (e), of—
										(i)less than 45 feet on a
				bus;
										(ii)less than 53 feet on a
				semitrailer operating in a truck tractor-semitrailer combination; or
										(iii)notwithstanding section
				31112, less than 33 feet on a semitrailer or trailer operating in a truck
				tractor-semitrailer-trailer
				combination;
										;
							(B)in subparagraph (E) by
			 striking ; or and inserting a semicolon;
							(C)in subparagraph (F) by
			 striking the period at the end and inserting a semicolon; and
							(D)by adding at the end the
			 following:
								
									(G)imposes a vehicle length
				limitation of less than 80 feet on a stinger steered automobile transporter
				with a rear overhand of less than 6 feet;
									(H)has the effect of
				imposing an overall length limitation of less than 82 feet on a towaway trailer
				transporter combination;
									(I)imposes a limitation of
				less than 46 feet on the distance from the kingpin to the center of the rear
				axle on a trailer used exclusively or primarily for the transport of livestock;
				or
									(J)has the effect of
				prohibiting the use of a device designed by a bus manufacturer to affix to the
				rear of an intercity bus purchased after October 1, 2012, for use in carrying
				passenger baggage, if the device does not result in the bus exceeding 47 feet
				in total
				length.
									.
							(e)Access to Interstate
			 systemSection 31114(a)(2) of title 49, United States Code, is
			 amended by inserting a towaway trailer transporter combination as
			 defined in section 31111(a), before or any.
					1405.Study with respect to
			 truck sizes and weights
					(a)Study
						(1)In
			 generalThe Secretary shall
			 conduct a study with respect to truck sizes and weights in accordance with this
			 section.
						(2)ScopeIn conducting the study, the Secretary
			 shall examine, in accordance with paragraph (3), the effect on principal
			 arterial routes and National Highway System intermodal connectors that allowing
			 nationwide operation of each covered truck configuration would have.
						(3)ContentsIn
			 conducting the study, the Secretary shall—
							(A)evaluate the effect on safety that allowing
			 each covered truck configuration to operate would have, with consideration
			 given to—
								(i)vehicle operating
			 characteristics under various conditions likely to be experienced during
			 commercial operation;
								(ii)changes in vehicle miles
			 traveled due to increased vehicle hauling capacity;
								(iii)shifts in freight
			 between transportation modes;
								(iv)crash rates; and
								(v)vehicle stability and
			 control;
								(B)estimate—
								(i)the effect on pavement performance that
			 allowing each covered truck configuration to operate would have;
								(ii)the effect on bridge reliability and
			 service life that allowing each covered truck configuration to operate would
			 have; and
								(iii)the ability of each
			 covered truck configuration to comply with the Federal bridge formula (as
			 specified in section 127(a)(2) of title 23, United States Code);
								(C)estimate the full cost responsibility
			 associated with allowing each covered truck configuration to operate, including
			 all costs relating to pavement and bridges, and examine methods available for
			 recovering such cost responsibility;
							(D)examine the ability of a representative
			 sample of regions to meet repair and reconstruction needs related to allowing
			 each covered truck configuration to operate;
							(E)estimate—
								(i)the extent to which freight would be
			 diverted from other surface transportation modes to principal arterial routes
			 and National Highway System intermodal connectors if each covered truck
			 configuration is allowed to operate and the effect that any such diversion
			 would have on other modes of transportation;
								(ii)the effect that any such
			 diversion would have on public safety, infrastructure, cost responsibility,
			 fuel efficiency, and the environment;
								(iii)the effect on the
			 transportation network of the United States that allowing each covered truck
			 configuration to operate would have; and
								(iv)whether allowing each covered truck
			 configuration to operate would result in an increase or decrease in the total
			 number of trucks operating on principal arterial routes and National Highway
			 System intermodal connectors; and
								(F)identify all Federal
			 rules and regulations impacted by changes in truck size and weight
			 limits.
							(b)Report to
			 CongressNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report on the results of the
			 study conducted under subsection (a).
					(c)Covered truck
			 configuration definedIn this
			 section, the term covered truck configuration means each of the
			 following:
						(1)A combination truck
			 tractor-semitrailer—
							(A)with 5 axles; and
							(B)a gross weight of 88,000 pounds.
							(2)A combination truck
			 tractor-semitrailer—
							(A)with 6 axles; and
							(B)a gross weight of 97,000 pounds.
							(3)Longer combination
			 vehicles (as such term is defined in section 127(d)(4) of title 23, United
			 States Code).
						(4)Any other truck
			 configuration the Secretary determines appropriate.
						1406.Maximum weight
			 increase for idle reduction technology on heavy duty vehiclesSection 127(a)(12) is amended—
					(1)in subparagraph (B) by
			 striking 400 and inserting 550; and
					(2)in subparagraph (C)(ii)
			 by striking 400-pound and inserting 550-pound.
					EFederal Lands and Tribal
			 Transportation
				1501.Federal lands and
			 tribal transportation programsChapter 2 is amended by striking sections
			 201 through 203 and inserting the following:
					
						201.General
				provisions
							(a)PurposeRecognizing
				the need for all Federal lands transportation facilities and tribal
				transportation facilities to be treated under uniform policies similar to the
				policies that apply to Federal-aid highways and other public road and transit
				facilities constructed with Federal assistance, the Secretary, in consultation
				with the Secretary of each Federal land management agency, shall establish and
				coordinate, in accordance with the requirements of this section, a uniform
				policy for all transportation facilities constructed under a covered
				program.
							(b)Covered program
				definedIn this section, the
				term covered program means—
								(1)the tribal transportation
				program established under section 202; and
								(2)the Federal lands
				transportation program established under section 203.
								(c)Availability of
				funds
								(1)AvailabilityFunds
				made available to carry out a covered program shall be available for
				contract—
									(A)upon apportionment;
				or
									(B)if no apportionment is
				required, on October 1 of the fiscal year for which authorized.
									(2)Period of
				availabilityFunds apportioned or allocated to carry out a
				covered program shall remain available for obligation for a period of 3 years
				after the last day of the fiscal year for which the funds are authorized. Any
				amounts so apportioned or allocated that remain unobligated at the end of that
				period shall lapse.
								(3)Authority of department
				secretaries
									(A)Authority to incur
				obligations, approve projects, and enter into contractsThe
				Secretary of a Department charged with the administration of funds made
				available to carry out a covered program may incur obligations, approve
				projects, and enter into contracts with respect to such funds.
									(B)Contractual
				obligationsA Secretary’s action under subparagraph (A) shall be
				deemed to be a contractual obligation of the United States to pay the cost
				thereof, and the funds subject to the action shall be deemed to have been
				expended when so obligated.
									(4)ExpenditureAny
				funds made available to carry out a covered program for a fiscal year shall be
				deemed to have been expended if a sum equal to the total of the sums
				appropriated for the fiscal year and previous fiscal years have been obligated.
				Any of such funds released by payment of final voucher or modification of
				project authorizations shall be credited to the balance of unobligated
				appropriations and be immediately available for expenditure.
								(5)Authority of
				Secretary
									(A)Obligating funds for
				covered programsNotwithstanding any other provision of law,
				either of the following actions shall be deemed to constitute a contractual
				obligation of the United States to pay the total eligible cost of any
				construction project funded under a covered program:
										(i)The authorization by the Secretary, or the
				Secretary of a Department charged with the administration of funds made
				available to carry out a covered program, of engineering and related work for
				the development, design, and acquisition associated with the project, whether
				performed by contract or agreement authorized by law.
										(ii)The approval by the Secretary, or the
				Secretary of a Department charged with the administration of funds made
				available to carry out a covered program, of plans, specifications, and
				estimates for the project.
										(B)Limitation on statutory
				constructionNothing in this paragraph may be construed to affect
				the application of the Federal share associated with a project undertaken under
				a covered program or to modify the point of obligation associated with Federal
				salaries and expenses.
									(6)Redistribution of
				unused obligation authorityTo the extent that the Secretary is
				otherwise required to redistribute unused obligation authority appropriated for
				purposes other than section 202, a minimum of 10 percent of such unused
				obligation authority shall be allocated and distributed by the Secretary to
				entities eligible to receive funds under such section for purposes of funding
				competitively awarded high priority projects ensuring greater safe access to
				markets for American Indian and Alaska Native communities that are, relative to
				other American Indian and Alaska Native communities, more remotely located from
				product and essential service markets.
								(d)Federal share
								(1)In
				generalExcept as provided by paragraph (2), the Federal share
				payable on account of a project carried out under a covered program shall be
				100 percent of the total cost of the project.
								(2)Operating
				assistanceThe Federal share
				payable, with amounts made available to carry out this chapter, on account of
				operating expenses for a project carried out under the Federal lands
				transportation program established under section 203 may not exceed 50 percent
				of the net operating costs, as determined by the Secretary.
								(e)Transportation
				planning
								(1)Transportation planning
				proceduresIn consultation with the Secretary of each Federal
				land management agency, the Secretary shall implement transportation planning
				procedures for tribal transportation facilities and Federal lands
				transportation facilities that are consistent with the planning processes
				required under sections 5203 and 5204 of title 49.
								(2)Approval of
				transportation improvement programA transportation improvement
				program developed as a part of the transportation planning process under this
				subsection shall be subject to approval by the Secretary, acting in
				coordination with the Secretary of the appropriate Federal land management
				agency.
								(3)Inclusion in other
				plansAny project under a covered program that is regionally
				significant shall—
									(A)be developed in
				cooperation with appropriate States and metropolitan planning organizations;
				and
									(B)be included in—
										(i)plans for the covered
				program;
										(ii)appropriate State and
				metropolitan long-range transportation plans; and
										(iii)appropriate State and
				metropolitan transportation improvement programs.
										(4)Inclusion in State
				programsA transportation
				improvement program that is approved by the Secretary as a part of the
				transportation planning process under this subsection shall be included in
				appropriate plans and programs of States and metropolitan planning
				organizations without further action on the transportation improvement
				program.
								(5)Asset
				managementThe Secretary and the Secretary of each Federal land
				management agency, to the extent appropriate, shall have in effect safety,
				bridge, pavement, and congestion management systems in support of asset
				management for highways funded under a covered program.
								(6)Data
				collection
									(A)In
				generalThe Secretary of each Federal land management agency
				shall collect and report on the data that is necessary to implement a covered
				program, including at a minimum—
										(i)inventory and condition
				information on tribal roads and Federal lands highways; and
										(ii)bridge inspection and
				inventory information on any Federal bridge that is open to the public.
										(B)StandardsThe
				Secretary, in coordination with the Secretary of each Federal land management
				agency, shall define collection and reporting data standards for purposes of
				subparagraph (A).
									(C)Tribal transportation
				programEach Secretary
				collecting data under this paragraph relating to the tribal transportation
				program established under section 202 shall collect such data consistent with
				the requirements of the Indian Self-Determination and Education Assistance Act
				(25 U.S.C. 450 et seq.).
									(7)Administrative
				expensesThe Secretary may use up to 5 percent of the funds made
				available to carry out section 203 for a fiscal year for purposes of
				implementing the activities described in this subsection, including direct
				support of transportation planning activities among Federal land management
				agencies.
								(f)References to
				secretaries of Federal land management agenciesIn this chapter,
				the term Secretary, when used in connection with a Federal land
				management agency, means the Secretary of the department that contains the
				agency.
							202.Tribal transportation
				program
							(a)In
				generalThe Secretary shall
				carry out a tribal transportation program in accordance with the requirements
				of this section.
							(b)Use of funds
								(1)In
				generalFunds made available to carry out the tribal
				transportation program shall be used by the Secretary and the Secretary of the
				Interior to pay for the following:
									(A)The covered costs
				of—
										(i)tribal roads;
										(ii)vehicular parking areas adjacent to tribal
				roads (which may include electric vehicle charging stations);
										(iii)pedestrian walkways and
				bicycle transportation facilities (as defined in section 217) on tribal lands;
				and
										(iv)roadside rest areas,
				including sanitary and water facilities, on tribal lands.
										(B)The costs of
				transportation projects eligible for assistance under this title that are
				within, or provide access to, tribal lands.
									(C)The costs of public
				transportation projects eligible for assistance under section 5311(b)(1) of
				title 49 that are within, or provide access to, tribal lands (without regard to
				whether the project is located in an urbanized area).
									(D)The costs of
				rehabilitation, restoration, and construction of interpretive signage at tribal
				roads.
									(E)The costs of acquisition
				of necessary scenic easements and scenic or historic sites associated with
				tribal roads.
									(2)Covered costs
				definedIn paragraph (1), the term covered costs
				means the costs of transportation planning, research, preventive maintenance,
				engineering, rehabilitation, restoration, construction, and
				reconstruction.
								(3)ContractIn
				connection with an activity described in paragraph (1), the Secretary and the
				Secretary of the Interior may enter into a contract or other appropriate
				agreement with respect to such activity with—
									(A)a State (including a
				political subdivision of a State); or
									(B)an Indian tribe.
									(4)Indian
				laborIndian labor may be employed, in accordance with such rules
				and regulations as may be promulgated by the Secretary of the Interior, to
				carry out any construction or other activity described in paragraph (1).
								(5)Federal
				employmentNo maximum limitation on Federal employment shall
				apply to construction or improvement of tribal transportation
				facilities.
								(6)Administrative
				expenses
									(A)In
				generalOf the funds made available to carry out the tribal
				transportation program for a fiscal year, up to 5 percent may be used by the
				Secretary or the Secretary of the Interior for program management and oversight
				and project-related administrative expenses.
									(B)Reservation of
				fundsThe Secretary of the Interior may reserve funds from
				administrative funds of the Bureau of Indian Affairs that are associated with
				the tribal transportation program to fund tribal technical assistance centers
				under section 504(b).
									(7)Maintenance
									(A)Use of
				fundsNotwithstanding any
				other provision of this title, of the funds allocated to an Indian tribe under
				the tribal transportation program for a fiscal year, the Indian tribe, or the
				Secretary with the consent of the affected Indian tribe, may use for the
				purpose of maintenance (excluding road sealing, which shall not be subject to
				any limitation) an amount that does not exceed the greater of—
										(i)25 percent of the funds;
				or
										(ii)$500,000.
										(B)Road maintenance
				programs on Indian reservations
										(i)BIA
				responsibilityThe Bureau of Indian Affairs shall continue to
				retain primary responsibility, including annual funding request responsibility,
				for road maintenance programs on Indian reservations.
										(ii)FundingThe
				Secretary of the Interior shall ensure that funding made available under this
				paragraph for maintenance of tribal transportation facilities for a fiscal year
				is supplementary to and not in lieu of any obligation of funds by the Bureau of
				Indian Affairs for road maintenance programs on Indian reservations.
										(C)Tribal-State road
				maintenance agreements
										(i)Authority to enter into
				agreementsAn Indian tribe and a State may enter into a road
				maintenance agreement under which the Indian tribe assumes the responsibilities
				of the State for tribal transportation facilities.
										(ii)NegotiationsAgreements
				entered into under clause (i)—
											(I)shall be negotiated
				between the State and the Indian tribe; and
											(II)shall not require the
				approval of the Secretary.
											(8)Cooperation of States
				and counties
									(A)In
				generalThe cooperation of States, counties, and other political
				subdivisions of States may be accepted in construction and improvement of
				tribal transportation facilities.
									(B)Crediting of
				fundsAny funds received from a State, county, or other political
				subdivision of a State for construction or improvement of tribal transportation
				facilities shall be credited to appropriations available for the tribal
				transportation program.
									(C)State use of Federal
				funds for tribal transportation facilities
										(i)In
				generalA State may provide a portion of Federal funds
				apportioned to the State under chapter 1 to an Indian tribe for an eligible
				tribal transportation facility.
										(ii)ProcedureIf
				a State elects to provide funds to an Indian tribe under clause (i), the State
				shall transfer the funds back to the Secretary and the Secretary shall transfer
				the funds to the Indian tribe constructing or maintaining the eligible tribal
				transportation facility under an agreement pursuant to this paragraph.
										(iii)Construction
				responsibilityNotwithstanding any other provision of law, if a
				State provides funds referred to in clause (i) to an Indian tribe—
											(I)the State shall not be
				responsible for constructing or maintaining a project carried out using the
				funds or for administering or supervising the project or funds during the
				applicable statute of limitations period of such State with respect to actions
				related to the construction of the project; and
											(II)the Indian tribe
				receiving the funds shall be responsible for constructing and maintaining a
				project carried out using the funds and for administering and supervising the
				project and funds in accordance with this section during the period referred to
				in subclause (I).
											(9)Competitive
				bidding
									(A)In
				generalConstruction of a
				project under the tribal transportation program shall be performed pursuant to
				a contract awarded by competitive bidding or other procurement process
				authorized under the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) unless the Secretary or the Secretary of the Interior
				affirmatively finds that, under the circumstances relating to the project, some
				other method is in the public interest.
									(B)Applicability of other
				lawsNotwithstanding subparagraph (A), section 23 of the Act of
				June 25, 1910 (36 Stat. 861; known as the Buy Indian Act) and section 7(b) of
				the Indian Self-Determination and Education Assistance Act (88 Stat. 2205)
				shall apply to all funds administered by the Secretary of the Interior that are
				appropriated for the construction and improvement of tribal roads.
									(c)Funds
				distribution
								(1)In
				generalAll funds authorized to be appropriated for the tribal
				transportation program shall be allocated among Indian tribes in accordance
				with the formula maintained by the Secretary of the Interior under paragraph
				(4).
								(2)National tribal
				transportation facility inventory
									(A)In
				generalThe Secretary of the
				Interior, in cooperation with the Secretary, shall maintain a comprehensive
				national inventory of tribal transportation facilities that are eligible for
				assistance under the tribal transportation program. The Secretary of the
				Interior, in cooperation with the Secretary, by September 30, 2012, and by
				September 30 of every second year thereafter, shall accept into the
				comprehensive national inventory those tribal transportation facilities
				proposed by Indian tribes under the regulations.
									(B)Transportation
				facilities included in the inventoryFor purposes of identifying the tribal
				transportation system and determining the relative transportation needs among
				Indian tribes, the Secretary shall include in the comprehensive national
				inventory, at a minimum, transportation facilities that are eligible for
				assistance under the tribal transportation program that a tribe has requested,
				including facilities that—
										(i)were included in the
				Bureau of Indian Affairs system inventory prior to October 1, 2004;
										(ii)are owned by an Indian
				tribal government;
										(iii)are owned by the Bureau
				of Indian Affairs;
										(iv)were constructed or
				reconstructed with funds from the Highway Trust Fund under the Indian
				reservation roads program since 1983;
										(v)are community streets or
				bridges within the exterior boundary of Indian reservations, Alaska native
				villages, or other recognized Indian communities (including communities in
				former Indian reservations in Oklahoma) in which the majority of residents are
				American Indians or Alaska Natives; or
										(vi)are primary access
				routes proposed by tribal governments, including roads between villages, roads
				to landfills, roads to drinking water sources, roads to natural resources
				identified for economic development, and roads that provide access to
				intermodal terminals, such as airports, harbors, or boat landings.
										(C)Limitation on primary
				access routesFor purposes of this paragraph, a proposed primary
				access route is the shortest practicable route connecting 2 points of the
				proposed route.
									(D)Additional
				facilitiesNothing in this paragraph shall preclude the Secretary
				of the Interior from including additional transportation facilities that are
				eligible for funding under the tribal transportation program in the inventory
				if such additional facilities are included in the inventory in a uniform and
				consistent manner nationally.
									(E)BridgesAll bridges in the inventory shall be
				recorded in the national bridge inventory administered by the Secretary under
				section 151.
									(3)RegulationsNotwithstanding
				sections 563(a) and 565(a) of title 5, the Secretary of the Interior shall
				maintain regulations governing the tribal transportation program and the
				funding formula under paragraph (4) in accordance with established policies and
				procedures.
								(4)Basis for funding
				formula factors
									(A)In
				generalThe funding formula
				established under this paragraph shall be based on factors that reflect—
										(i)the relative needs among
				the Indian tribes, and reservation or tribal communities, for transportation
				assistance; and
										(ii)the relative
				administration capacities of, and challenges faced by, various Indian tribes,
				including the cost of road construction in each Bureau of Indian Affairs area,
				geographic isolation, and difficulty in maintaining all-weather access to
				employment, commerce, health, safety, and educational resources.
										(B)Tribal high priority
				projectsThe tribal high
				priority projects program as included in the tribal transportation allocation
				methodology of part 170 of title 25, Code of Federal Regulations (as in effect
				on the date of enactment of the American Energy and Infrastructure Jobs Act of
				2012), shall continue in effect.
									(5)Distribution of funds
				to Indian tribes
									(A)In
				generalNot later than 30 days after the date on which funds are
				made available to the Secretary or the Secretary of the Interior for a fiscal
				year to carry out the tribal transportation program, the funds shall be
				distributed to, and available for immediate use by, eligible Indian tribes in
				accordance with the formula maintained by the Secretary of the Interior under
				paragraph (4).
									(B)Use of
				fundsNotwithstanding any
				other provision of this section, funds made available to Indian tribes for
				tribal transportation facilities shall be expended on projects identified in a
				transportation improvement program approved by the Secretary.
									(6)Health and safety
				assurancesNotwithstanding any other provision of law, an Indian
				tribal government may approve plans, specifications, and estimates for, and may
				commence, a project for construction of a tribal transportation facility with
				funds made available to carry out the tribal transportation program through a
				contract or agreement entered into under the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.) if the Indian tribal
				government—
									(A)provides assurances in
				the contract or agreement that the construction will meet or exceed applicable
				health and safety standards;
									(B)obtains the advance
				review of the plans and specifications for the project from a State-licensed
				civil engineer that has certified that the plans and specifications meet or
				exceed the applicable health and safety standards;
									(C)provides a copy of the
				certification under subparagraph (A) to the Deputy Assistant Secretary for
				Tribal Government Affairs of the Department of Transportation or the Assistant
				Secretary of Indian Affairs of the Department of the Interior, as appropriate;
				and
									(D)except with respect to a transportation
				facility owned by the Bureau of Indian Affairs or an Indian tribe, obtains the
				advance written approval of the plans, specifications, and estimates from the
				facility owner or public authority having maintenance responsibility for the
				facility and provides a copy of the approval to the officials referred to in
				subparagraph (C).
									(7)Contracts and
				agreements with Indian tribes for program costs
									(A)In
				generalNotwithstanding any
				other provision of law or any interagency agreement, program guideline, manual,
				or policy directive, all funds made available under this chapter and section
				125(e) for tribal transportation facilities to pay for the costs of programs,
				services, functions, and activities, or portions thereof, that are specifically
				or functionally related to the cost of any tribal transportation facility that
				provides access to or is located within the reservation or community of an
				Indian tribe shall be made available, upon request of the Indian tribal
				government, to the Indian tribal government for contracts and agreements for
				such planning, research, engineering, and construction in accordance with the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.).
									(B)Exclusion of agency
				participationFunds for programs, functions, services, or
				activities, or portions thereof (including supportive administrative functions
				that are otherwise contractible to which subparagraph (A) applies) shall be
				paid in accordance with subparagraph (A) without regard to the organizational
				level at which the Department of Transportation or the Department of the
				Interior has previously carried out such programs, functions, services, or
				activities.
									(8)Contracts and
				agreements with Indian tribes for tribal transportation facility programs and
				projects
									(A)In
				generalNotwithstanding any
				other provision of law or any interagency agreement, program guideline, manual,
				or policy directive, all funds made available to an Indian tribal government
				under this title or chapter 53 of title 49 for a tribal transportation facility
				program or project that is located on an Indian reservation or provides access
				to the reservation or a community of an Indian tribe shall be made available,
				on the request of the Indian tribal government, to the Indian tribal government
				for use in carrying out, in accordance with the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.), contracts, agreements, and
				grants for the planning, research, design, engineering, construction, and
				maintenance relating to the program or project.
									(B)Exclusion of agency
				participationIn accordance with subparagraph (A), all funds for
				a program or project to which subparagraph (A) applies shall be paid to the
				Indian tribal government without regard to the organizational level at which
				the Department of the Interior has previously carried out, or the Department of
				Transportation has previously carried out, the programs, functions, services,
				or activities involved.
									(C)ConsortiaTwo
				or more Indian tribes that are otherwise eligible to participate in a program
				or project to which this chapter applies may form a consortium to be considered
				as a single Indian tribe for the purpose of participating in the project under
				this section.
									(D)Secretary as
				signatoryNotwithstanding any
				other provision of law, the Secretary is authorized to enter into a funding
				agreement with an Indian tribal government in accordance with and governed by
				the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.) to carry out a tribal transportation facility program or project under
				subparagraph (A) that is located on an Indian reservation or provides access to
				the reservation or a community of the Indian tribe.
									(E)FundingThe
				amount an Indian tribal government receives for a program or project under
				subparagraph (A) shall equal the sum of the funding that the Indian tribal
				government would otherwise receive for the program or project in accordance
				with the funding formula established under this subsection and such additional
				amounts as the Secretary determines equal the amounts that would have been
				withheld for the costs of the Bureau of Indian Affairs for administration of
				the program or project.
									(F)Eligibility
										(i)In
				generalSubject to clause (ii), funds may be made available under
				subparagraph (A) to an Indian tribal government for a program or project in a
				fiscal year only if the Indian tribal government requesting the funds
				demonstrates to the satisfaction of the Secretary financial stability and
				financial management capability during the 3 fiscal years immediately preceding
				the fiscal year for which the request is made.
										(ii)Criteria for
				determining financial stability and financial management
				capabilityIf an Indian tribal government did not have an
				uncorrected significant and material audit exception in a required annual audit
				of the Indian tribal government’s self-determination contracts or
				self-governance funding agreements with a Federal agency during the 3-fiscal
				year period referred in clause (i), the Indian tribe shall be treated as having
				conclusive evidence of its financial stability and financial management
				capability for purposes of clause (i).
										(G)Assumption of functions
				and dutiesAn Indian tribal government receiving funding under
				subparagraph (A) for a program or project shall assume all functions and duties
				that the Secretary or the Secretary of the Interior would have performed with
				respect to a program or project under this chapter, other than those functions
				and duties that inherently cannot be legally transferred under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
									(H)PowersAn Indian tribal government receiving
				funding under subparagraph (A) for a program or project shall have all powers
				that the Secretary or the Secretary of the Interior would have exercised in
				administering the funds transferred to the Indian tribal government for such
				program or project under this section if the funds had not been transferred,
				except to the extent that such powers are powers that inherently cannot be
				legally transferred under the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
									(I)Dispute
				resolutionIn the event of a disagreement between the Secretary
				or the Secretary of the Interior and an Indian tribe over whether a particular
				function, duty, or power may be lawfully transferred under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the
				Indian tribe shall have the right to pursue all alternative dispute resolutions
				and appeal procedures authorized by such Act, including regulations issued to
				carry out such Act.
									(J)Termination of contract
				or agreementOn the date of the termination of a contract or
				agreement under this section by an Indian tribal government, the Secretary
				shall transfer all funds that would have been allocated to the Indian tribal
				government under the contract or agreement to the Secretary of the Interior to
				provide continued transportation services in accordance with applicable
				law.
									(d)Planning by Indian
				tribal governments
								(1)In
				generalOf the funds made available for a fiscal year to carry
				out the tribal transportation program, the greater of 2 percent or $35,000 may
				be allocated to Indian tribal governments that have been authorized to conduct
				transportation planning pursuant to the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
								(2)CooperationAn
				Indian tribal government described in paragraph (1), in cooperation with the
				Secretary of the Interior, and as appropriate with a State, local government,
				or metropolitan planning organization, shall carry out a transportation
				planning process in accordance with section 201(e).
								(3)ApprovalProjects
				selected by an Indian tribal government described in paragraph (1) from a
				transportation improvement program shall be subject to the approval of the
				Secretary of the Interior and the Secretary.
								(e)Federal-Aid eligible
				projectBefore approving as a project on a tribal transportation
				facility any project eligible funds apportioned under section 104 in a State,
				the Secretary shall determine that the obligation of funds for such project is
				supplementary to and not in lieu of the obligation, for projects on tribal
				transportation facilities, of a fair and equitable share of funds apportioned
				to such State under section 104.
							(f)Eligibility for
				discretionary and competitive grantsNotwithstanding any other provision of law,
				an Indian tribe may directly apply for and receive any discretionary or
				competitive grant made available to a State or a political subdivision of a
				State under this title or chapter 53 of title 49 in the same manner and under
				the same circumstances as a State or a political subdivision of a State.
							203.Federal lands
				transportation program
							(a)In
				generalThe Secretary shall
				carry out a Federal lands transportation program in accordance with the
				requirements of this section.
							(b)Use of funds
								(1)In
				generalFunds made available to carry out the Federal lands
				transportation program shall be used by the Secretary and the Secretaries of
				Federal land management agencies to pay for the following:
									(A)The covered costs
				of—
										(i)Federal lands
				highways;
										(ii)vehicular parking areas adjacent to Federal
				lands highways (which may include electric vehicle charging stations);
										(iii)pedestrian walkways and
				bicycle transportation facilities (as defined in section 217) on Federal lands;
				and
										(iv)roadside rest areas,
				including sanitary and water facilities, on Federal lands.
										(B)The costs of
				transportation projects on public roads or trails eligible for assistance under
				this title that are within, or provide access to, Federal lands.
									(C)The costs of public transportation projects
				eligible for assistance under section 5311(b)(1) of title 49 that are within,
				or provide access to, Federal lands (without regard to whether the project is
				located in an urbanized area).
									(D)The costs of
				rehabilitation, restoration, and construction of interpretive signage at
				Federal lands highways.
									(E)The costs of acquisition
				of necessary scenic easements and scenic or historic sites associated with
				Federal lands highways.
									(2)Covered costs
				definedIn paragraph (1), the term covered costs
				means the costs of program administration, transportation planning, research,
				preventive maintenance, engineering, rehabilitation, restoration, construction,
				and reconstruction.
								(3)ContractIn
				connection with an activity described in paragraph (1), the Secretary and the
				Secretary of the appropriate Federal land management agency may enter into a
				contract or other appropriate agreement with respect to such activity
				with—
									(A)a State (including a
				political subdivision of a State); or
									(B)an Indian tribe.
									(4)AdministrationAll
				appropriations for the construction and improvement of Federal lands
				transportation facilities shall be administered in conformity with regulations
				and agreements jointly approved by the Secretary and the Secretary of the
				appropriate Federal land management agency.
								(5)Cooperation
									(A)In
				generalThe cooperation of States and political subdivisions of
				States may be accepted in construction and improvement of Federal lands
				transportation facilities.
									(B)Crediting of
				fundsAny funds received from a State or a political subdivision
				of a State for such construction or improvement of Federal lands transportation
				facilities shall be credited to appropriations available for the class of
				Federal lands transportation facilities to which funds were contributed.
									(6)Competitive
				biddingConstruction of a
				project under the Federal lands transportation program shall be performed
				pursuant to a contract awarded by competitive bidding unless the Secretary or
				the Secretary of the appropriate Federal land management agency affirmatively
				finds that, under the circumstances relating to the project, some other method
				is in the public interest.
								(c)Agency program
				distributions
								(1)In
				generalOn October 1 of each fiscal year, the Secretary shall
				allocate the funds made available to carry out the Federal lands transportation
				program for the fiscal year on the basis of applications of need, as determined
				by the Secretary, and in coordination with the transportation plans required by
				section 201(e), of the respective transportation systems of the Federal land
				management agencies.
								(2)Minimum
				allocationsWhen making an
				allocation of funds under paragraph (1) for a fiscal year, the Secretary shall
				ensure that, of the total amount of funds subject to the allocation—
									(A)the National Park Service
				receives, at a minimum, 38 percent;
									(B)the Forest Service
				receives, at a minimum, 32 percent; and
									(C)the United States Fish
				and Wildlife Service receives, at a minimum, 4.5 percent.
									(3)Applications
									(A)In
				generalThe Secretary of a
				Federal land management agency may submit to the Secretary an application for
				assistance under the Federal lands transportation program.
									(B)ContentsAn
				application submitted by the Secretary of a Federal land management agency
				under subparagraph (A) shall contain such information as the Secretary may
				require, including a description of any proposed program for which the agency
				is seeking assistance and the potential funding levels for the program.
									(C)ConsiderationsIn
				reviewing a proposed program described in an application submitted by the
				Secretary of a Federal land management agency under subparagraph (A), the
				Secretary shall consider the extent to which the program supports—
										(i)a state of good repair of
				transportation facilities across the agency’s inventory;
										(ii)a reduction of deficient
				bridges across the agency’s inventory;
										(iii)improvement of safety
				across the agency’s inventory;
										(iv)high use Federal
				recreation sites or Federal economic generators; and
										(v)the resource management
				goals of the Secretary of the respective Federal land management agency.
										(d)National Federal lands
				highways inventory
								(1)In
				generalThe Secretaries of the Federal land management agencies,
				in cooperation with the Secretary, shall maintain a comprehensive national
				inventory of Federal lands highways.
								(2)Highways included in
				the inventoryFor purposes of identifying the Federal lands
				transportation system and determining the relative transportation needs among
				Federal land management agencies, the inventory shall include, at a minimum,
				highways that—
									(A)provide access to high
				use Federal recreation sites or Federal economic generators, as determined by
				the Secretary in coordination with the Secretaries of the Federal land
				management agencies; and
									(B)are administered by a
				Federal land management agency.
									(3)AvailabilityThe
				Secretary of each Federal land management agency shall maintain an inventory of
				the Federal lands highways administered by the agency and make the inventory
				available to the Secretary.
								(4)UpdatesThe
				Secretary of each Federal land management agency shall update its inventory
				referred to in paragraph (3) as determined by the Secretary.
								(5)ReviewA
				decision to add or remove a highway from an inventory referred to in paragraph
				(1) or (4) shall not be considered a Federal action for purposes of review
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
								.
				1502.Definitions
					(a)RepealsParagraphs (7), (9), (12), (19), (20),
			 (24), (25), (26), and (28) of section 101(a) are repealed.
					(b)Definitions relating to
			 Federal lands and tribal transportation programsSection 101(a)
			 is amended by adding at the end the following:
						
							(40)Federal land
				management agencyThe term
				Federal land management agency means each of the
				following:
								(A)The National Park
				Service.
								(B)The Forest
				Service.
								(C)The United States Fish
				and Wildlife Service.
								(D)The Corps of
				Engineers.
								(E)The Bureau of Land
				Management.
								(41)Federal
				landsThe term Federal lands means lands
				administered by a Federal land management agency.
							(42)Federal lands
				highwayThe term
				Federal lands highway means a public road, highway, bridge, or
				trail that is located on, is adjacent to, or provides access to Federal lands
				and appears on the national inventory of Federal lands highways maintained
				under section 203(d).
							(43)Federal lands
				transportation facilityThe
				term Federal lands transportation facility means a
				transportation facility eligible for assistance under section 203(b).
							(44)Tribal
				roadThe term tribal road means a public road,
				highway, bridge, or trail that is located on or provides access to tribal lands
				and appears on the national inventory of tribal roads maintained under section
				202(c).
							(45)Tribal transportation
				facilityThe term
				tribal transportation facility means a transportation facility
				eligible for assistance under section
				202(b).
							.
					1503.Conforming
			 amendments
					(a)Federal share
			 payableSection 120 is
			 amended—
						(1)in subsection (e) by striking forest
			 highways, forest development roads and trails, park roads and trails, parkways,
			 public lands highways, public lands development roads and trails, and Indian
			 reservation roads and inserting tribal roads and Federal lands
			 highways; and
						(2)in subsection (l)—
							(A)in the subsection heading
			 by striking Federal Lands
			 Highways Program and inserting Tribal Transportation Program and Federal Lands
			 Transportation Program; and
							(B)by striking the
			 Federal lands highways program under section 204 and inserting
			 the tribal transportation program under section 202 and the Federal
			 lands transportation program under section 203.
							(b)Preservation of
			 parklandsSection 138(a) is amended by striking park road
			 or parkway under section 204 of this title and inserting Federal
			 lands transportation facility under section 203.
					(c)Efficient environmental
			 reviews for project decisionmakingSection 139(j)(3) is
			 amended—
						(1)in the paragraph heading
			 by striking Use of Federal
			 lands highway funds and inserting
			 Use of tribal
			 transportation program and Federal Lands transportation program
			 funds; and
						(2)by striking
			 section 204 and inserting sections 202 and
			 203.
						(d)Bicycle transportation
			 and pedestrian walkwaysSection 217(c) is amended—
						(1)in the subsection heading by striking
			 Federal Lands
			 Highways and inserting Tribal Transportation Program and Federal Lands
			 Transportation Program Funds; and
						(2)by striking Funds
			 authorized for and all that follows through public lands
			 highways and inserting Funds authorized for tribal
			 transportation facilities and Federal lands transportation facilities.
						(e)Rules, regulations, and
			 recommendationsSection 315 is amended by striking
			 sections 204(f) and 205(a) of this title and inserting
			 sections 203(b)(4) and 205(a).
					1504.Repeals; effective
			 date
					(a)In
			 generalSections 204 and 214, and the items relating to such
			 sections in the analysis for chapter 2, are repealed.
					(b)Existing
			 fundsA repeal or amendment
			 made by this subtitle shall not affect funds apportioned or allocated (or funds
			 awarded but not yet allocated) before the effective date of the repeal or
			 amendment.
					1505.Clerical
			 amendmentThe analysis for
			 chapter 2 is amended by striking the items relating to sections 201 through 203
			 and inserting the following:
					
						
							201. General provisions.
							202. Tribal transportation program.
							203. Federal lands transportation
				program.
						
						.
				1506.Tribal transportation
			 self-governance program
					(a)In
			 generalChapter 2 is amended
			 by inserting after section 206 the following:
						
							207.Tribal transportation
				self-governance program
								(a)EstablishmentSubject to the requirements of this
				section, the Secretary shall establish and carry out a program to be known as
				the tribal transportation self-governance program. The Secretary may delegate
				responsibilities for administration of the program as the Secretary determines
				appropriate.
								(b)Eligibility
									(1)In
				generalAn Indian tribe shall
				be eligible to participate in the program if the Indian tribe—
										(A)requests participation in the program by
				resolution or other official action by the governing body of the Indian tribe;
				and
										(B)demonstrates, for the preceding 3 fiscal
				years, financial stability and financial management capability.
										(2)Criteria for
				determining financial stability and financial management
				capacityFor the purposes of paragraph (1)(B), evidence that,
				during the preceding 3 fiscal years, an Indian tribe had no uncorrected
				significant and material audit exceptions in the required annual audit of the
				Indian tribe’s self-determination contracts or self-governance funding
				agreements with any Federal agency shall be conclusive evidence of the required
				stability and capability.
									(c)Compacts
									(1)Compact
				requiredUpon the request of
				an eligible Indian tribe, and subject to the requirements of this section, the
				Secretary shall negotiate and enter into a written compact with the Indian
				tribe for the purpose of providing for the participation of the Indian tribe in
				the program.
									(2)ContentsA compact entered into under paragraph (1)
				shall set forth the general terms of the government-to-government relationship
				between the Indian tribe and the United States under the program and other
				terms that will continue to apply in future fiscal years.
									(3)AmendmentsA compact entered into with an Indian tribe
				under paragraph (1) may be amended only by mutual agreement of the Indian tribe
				and the Secretary.
									(d)Annual funding
				agreements
									(1)Funding agreement
				requiredAfter entering into
				a compact with an Indian tribe under subsection (c), the Secretary shall
				negotiate and enter into a written annual funding agreement with the Indian
				tribe.
									(2)Contents
										(A)In general
											(i)Discretionary and
				competitive grantsA funding agreement entered into with an
				Indian tribe shall authorize the Indian tribe, as determined by the Indian
				tribe, to plan, conduct, consolidate, administer, and receive full tribal share
				funding and funding to tribes from discretionary and competitive grants
				administered by the Department for all programs, services, functions, and
				activities (or portions thereof) that are made available to Indian tribes to
				carry out tribal transportation programs and programs, services, functions, and
				activities (or portions thereof) administered by the Secretary that are
				otherwise available to Indian tribes.
											(ii)Transfers of State
				funds
												(I)Inclusion of
				transferred funds in funding agreementA funding agreement entered into with an
				Indian tribe shall include Federal-aid funds apportioned to a State under
				chapter 1 if the State elects to provide a portion of such funds to the Indian
				tribe for a project eligible under section 202(b).
												(II)Method for
				transfersIf a State elects to provide funds described in
				subclause (I) to an Indian tribe, the State shall transfer the funds back to
				the Secretary and the Secretary shall transfer the funds to the Indian tribe in
				accordance with this section.
												(III)Responsibility for
				transferred fundsNotwithstanding any other provision of law, if
				a State provides funds described in subclause (I) to an Indian tribe—
													(aa)the State shall not be responsible for
				constructing or maintaining a project carried out using the funds or for
				administering or supervising the project or funds during the applicable statute
				of limitations period related to the construction of the project; and
													(bb)the Indian tribe shall be responsible for
				constructing and maintaining a project carried out using the funds and for
				administering and supervising the project and funds in accordance with this
				section during the applicable statute of limitations period related to the
				construction of the project.
													(B)Administration of
				tribal sharesThe tribal shares referred to in subparagraph (A)
				shall be provided without regard to the agency or office of the Department
				within which the program, service, function, or activity (or portion thereof)
				is performed.
										(C)Flexible and innovative
				financing
											(i)In
				generalA funding agreement
				entered into with an Indian tribe under paragraph (1) shall include provisions
				pertaining to flexible and innovative financing if agreed upon by the
				parties.
											(ii)Terms and
				conditions
												(I)Authority to issue
				regulationsThe Secretary may issue regulations to establish the
				terms and conditions relating to the flexible and innovative financing
				provisions referred to in clause (i).
												(II)Terms and conditions
				in absence of regulationsIf the Secretary does not issue
				regulations under subclause (I), the terms and conditions relating to the
				flexible and innovative financing provisions referred to in clause (i) shall be
				consistent with—
													(aa)agreements entered into by the Department
				under section 202(c)(8) before the date of enactment of the American Energy and
				Infrastructure Jobs Act of 2012; or
													(bb)regulations of the
				Department of the Interior relating to flexible financing contained in part 170
				of title 25, Code of Federal Regulations, as in effect on the date of enactment
				of such Act.
													(3)Discretionary and
				competitive grantsNotwithstanding any other provision of law,
				an Indian tribe shall be eligible to directly apply for and receive the
				discretionary and competitive grants made available under transportation
				programs that States or political subdivisions of States are eligible to apply
				for and receive.
									(4)TermsA
				funding agreement shall set forth—
										(A)terms that generally identify the programs,
				services, functions, and activities (or portions thereof) to be performed or
				administered by the Indian tribe; and
										(B)for items identified in subparagraph
				(A)—
											(i)the general budget category
				assigned;
											(ii)the funds to be provided, including those
				funds to be provided on a recurring basis;
											(iii)the time and method of transfer of the
				funds;
											(iv)the responsibilities of the Secretary and
				the Indian tribe; and
											(v)any other provision agreed to by the Indian
				tribe and the Secretary.
											(5)Subsequent funding
				agreements
										(A)Applicability of
				existing agreementAbsent notification from an Indian tribe that
				the Indian tribe is withdrawing from or retroceding the operation of one or
				more programs, services, functions, or activities (or portions thereof)
				identified in a funding agreement, or unless otherwise agreed to by the
				parties, each funding agreement shall remain in full force and effect until a
				subsequent funding agreement is executed.
										(B)Effective date of
				subsequent agreementThe terms of the subsequent funding
				agreement shall be retroactive to the end of the term of the preceding funding
				agreement.
										(6)Consent of Indian tribe
				requiredThe Secretary shall not revise, amend, or require
				additional terms in a new or subsequent funding agreement without the consent
				of the Indian tribe that is subject to the agreement unless such terms are
				required by Federal law.
									(e)General
				provisions
									(1)Redesign and
				consolidation
										(A)In
				generalAn Indian tribe, in any manner that the Indian tribe
				considers to be in the best interest of the Indian community being served,
				may—
											(i)redesign or consolidate
				programs, services, functions, and activities (or portions thereof) included in
				a funding agreement; and
											(ii)reallocate or redirect funds for such
				programs, services, functions, and activities (or portions thereof), if the
				funds are—
												(I)expended on projects
				identified in a transportation improvement program approved by the Secretary;
				and
												(II)used in accordance with
				appropriations Acts and other applicable statutory limitations.
												(B)ExceptionNotwithstanding subparagraph (A), if,
				pursuant to subsection (d), an Indian tribe receives a discretionary or
				competitive grant from the Secretary or receives State apportioned funds, the
				Indian tribe shall use the funds for the purpose for which the funds were
				originally authorized.
										(2)Retrocession
										(A)In general
											(i)Authority of Indian
				tribesAn Indian tribe may retrocede (fully or partially) to the
				Secretary programs, services, functions, or activities (or portions thereof)
				included in a compact or funding agreement.
											(ii)Reassumption of
				remaining fundsFollowing a retrocession described in clause (i),
				the Secretary may—
												(I)reassume the remaining funding associated
				with the retroceded programs, functions, services, and activities (or portions
				thereof) included in the applicable compact or funding agreement;
												(II)out of such remaining funds, transfer funds
				associated with Department of Interior programs, services, functions, or
				activities (or portions thereof) to the Secretary of the Interior to carry out
				transportation services provided by the Secretary of the Interior; and
												(III)distribute funds not transferred under
				subclause (II) in accordance with applicable law.
												(iii)Correction of
				programsIf the Secretary
				makes a finding under subsection (f)(2)(B) and no funds are available under
				subsection (f)(2)(A)(ii), the Secretary shall not be required to provide
				additional funds to complete or correct any programs, functions, or activities
				(or portions thereof).
											(B)Effective
				dateUnless the Indian tribe rescinds a request for retrocession,
				the retrocession shall become effective within the timeframe specified by the
				parties in the compact or funding agreement. In the absence of such a
				specification, the retrocession shall become effective on—
											(i)the earlier of—
												(I)1 year after the date of
				submission of the request; or
												(II)the date on which the funding agreement
				expires; or
												(ii)such date as may be mutually agreed upon by
				the parties and, with respect to Department of the Interior programs,
				functions, services, and activities (or portions thereof), the Secretary of the
				Interior.
											(f)Provisions relating to
				the Secretary
									(1)DecisionmakerA
				decision that constitutes a final agency action and relates to an appeal of the
				rejection of a final offer by the Department shall be made either—
										(A)by an official of the Department who holds
				a position at a higher organizational level within the Department than the
				level of the departmental agency in which the decision that is the subject of
				the appeal was made; or
										(B)by an administrative judge.
										(2)Termination of compact
				or funding agreement
										(A)Authority to
				terminate
											(i)Provision to be
				included in compact or funding agreementA compact or funding
				agreement shall include a provision authorizing the Secretary, if the Secretary
				makes a finding described in subparagraph (B), to—
												(I)terminate the compact or
				funding agreement (or a portion thereof); and
												(II)reassume the remaining funding associated
				with the reassumed programs, functions, services, and activities included in
				the compact or funding agreement.
												(ii)Transfers of
				fundsOut of any funds reassumed under clause (i)(II), the
				Secretary may transfer the funds associated with Department of the Interior
				programs, functions, services, and activities (or portions thereof) to the
				Secretary of the Interior to provide continued transportation services in
				accordance with applicable law.
											(B)Findings resulting in
				terminationThe finding referred to in subparagraph (A) is a
				specific finding of—
											(i)imminent jeopardy to a
				trust asset, natural resources, or public health and safety that is caused by
				an act or omission of the Indian tribe and that arises out of a failure to
				carry out the compact or funding agreement, as determined by the Secretary;
				or
											(ii)gross mismanagement with
				respect to funds or programs transferred to the Indian tribe under the compact
				or funding agreement, as determined by the Secretary in consultation with the
				Inspector General of the Department, as appropriate.
											(C)ProhibitionThe
				Secretary shall not terminate a compact or funding agreement (or portion
				thereof) unless—
											(i)the Secretary has first
				provided written notice and a hearing on the record to the Indian tribe that is
				subject to the compact or funding agreement; and
											(ii)the Indian tribe has not
				taken corrective action to remedy the mismanagement of funds or programs or the
				imminent jeopardy to a trust asset, natural resource, or public health and
				safety.
											(D)Exception
											(i)In
				generalNotwithstanding
				subparagraph (C), the Secretary, upon written notification to an Indian tribe
				that is subject to a compact or funding agreement, may immediately terminate
				the compact or funding agreement (or portion thereof) if—
												(I)the Secretary makes a finding of imminent
				substantial and irreparable jeopardy to a trust asset, natural resource, or
				public health and safety; and
												(II)the jeopardy arises out of a failure to
				carry out the compact or funding agreement.
												(ii)HearingsIf the Secretary terminates a compact or
				funding agreement (or portion thereof) under clause (i), the Secretary shall
				provide the Indian tribe subject to the compact or agreement with a hearing on
				the record not later than 10 days after the date of such termination.
											(E)Burden of
				proofIn any hearing or appeal involving a decision to terminate
				a compact or funding agreement (or portion thereof) under this paragraph, the
				Secretary shall have the burden of proof in demonstrating by clear and
				convincing evidence the validity of the grounds for the termination.
										(g)Cost
				principlesIn administering
				funds received under this section, an Indian tribe shall apply cost principles
				under the applicable Office of Management and Budget circular, except as
				modified by section 106 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450j–1), other provisions of law, or by any
				exemptions to applicable Office of Management and Budget circulars subsequently
				granted by the Office of Management and Budget. No other audit or accounting
				standards shall be required by the Secretary. Any claim by the Federal
				Government against the Indian tribe relating to funds received under a funding
				agreement based on any audit conducted pursuant to this subsection shall be
				subject to the provisions of section 106(f) of such Act (25 U.S.C.
				450j–1(f)).
								(h)Transfer of
				fundsThe Secretary shall provide funds to an Indian tribe under
				a funding agreement in an amount equal to—
									(1)the sum of the funding
				that the Indian tribe would otherwise receive for the program, function,
				service, or activity in accordance with a funding formula or other allocation
				method established under this title or chapter 53 of title 49; and
									(2)such additional amounts
				as the Secretary determines equal the amounts that would have been withheld for
				the costs of the Bureau of Indian Affairs for administration of the program or
				project.
									(i)Construction
				programs
									(1)StandardsConstruction projects carried out under
				programs administered by an Indian tribe with funds transferred to the Indian
				tribe pursuant to a funding agreement entered into under this section shall be
				constructed pursuant to the construction program standards set forth in
				applicable regulations or as specifically approved by the Secretary (or the
				Secretary’s designee).
									(2)MonitoringConstruction
				programs shall be monitored by the Secretary in accordance with applicable
				regulations.
									(j)Facilitation
									(1)Secretarial
				interpretationExcept as
				otherwise provided by law, the Secretary shall interpret all Federal laws,
				Executive orders, and regulations in a manner that will facilitate—
										(A)the inclusion of
				programs, services, functions, and activities (or portions thereof) and funds
				associated therewith, in compacts and funding agreements; and
										(B)the implementation of the
				compacts and funding agreements.
										(2)Regulation
				waiver
										(A)In
				generalAn Indian tribe may
				submit to the Secretary a written request to waive application of a regulation
				promulgated under this section with respect to a compact or funding agreement.
				The request shall identify the regulation sought to be waived and the basis for
				the request.
										(B)Approvals and
				denials
											(i)In
				generalNot later than 90 days after the date of receipt of a
				written request under subparagraph (A), the Secretary shall approve or deny the
				request in writing.
											(ii)DenialsThe
				Secretary may deny a request under clause (i) only if the Secretary finds that
				the identified language in the regulation may not be waived because the waiver
				is prohibited by Federal law.
											(iii)Deemed
				approvalIf the Secretary does not approve or deny a request
				submitted under subparagraph (A) on or before the last day of the 90-day period
				referred to in clause (i), the request shall be deemed approved.
											(iv)Finality of
				decisionsA decision by the Secretary under this subparagraph
				shall be final for the Department.
											(k)Disclaimers
									(1)Existing
				authorityNotwithstanding any
				other provision of law, upon the election of an Indian tribe, the Secretary
				shall—
										(A)maintain current Federal
				Highway Administration Indian reservation roads program and funding agreements;
				or
										(B)enter into new agreements
				under the authority of section 202(c)(8).
										(2)Limitation on statutory
				constructionNothing in this section may be construed to impair
				or diminish the authority of the Secretary under section 202(c)(8).
									(l)Applicability of Indian
				Self-Determination and Education Assistance ActExcept to the
				extent in conflict with this section (as determined by the Secretary), the
				following provisions of the Indian Self-Determination and Education Assistance
				Act shall apply to compact and funding agreements (except that references to
				the Secretary of the Interior in such provisions shall treated as a references
				to the Secretary of Transportation):
									(1)Subsections (a), (b), (d), (g), and (h) of
				section 506 of such Act (25 U.S.C. 458aaa–5), relating to general
				provisions.
									(2)Subsections (b) through (e) and (g) of
				section 507 of such Act (25 U.S.C.458aaa–6), relating to provisions relating to
				the Secretary of Health and Human Services.
									(3)Subsections (a), (b), (d), (e), (g), (h),
				(i), and (k) of section 508 of such Act (25 U.S.C. 458aaa–7), relating to
				transfer of funds.
									(4)Section 510 of such Act (25 U.S.C.
				458aaa–9), relating to Federal procurement laws and regulations.
									(5)Section 511 of such Act (25 U.S.C.
				458aaa–10), relating to civil actions.
									(6)Subsections (a)(1), (a)(2), and (c) through
				(f) of section 512 of such Act (25 U.S.C. 458aaa–11), relating to facilitation,
				except that subsection (c)(1) of that section shall be applied by substituting
				transportation facilities and other facilities for school
				buildings, hospitals, and other facilities.
									(7)Subsections (a) and (b) of section 515 of
				such Act (25 U.S.C. 458aaa–14), relating to disclaimers.
									(8)Subsections (a) and (b) of section 516 of
				such Act (25 U.S.C. 458aaa–15), relating to application of title I
				provisions.
									(9)Section 518 of such Act (25 U.S.C.
				458aaa–17), relating to appeals.
									(m)Definitions
									(1)In
				generalIn this section, the following definitions apply (except
				as otherwise expressly provided):
										(A)CompactThe
				term compact means a compact between the Secretary and an Indian
				tribe entered into under subsection (c).
										(B)DepartmentThe
				term Department means the Department of Transportation.
										(C)Eligible Indian
				tribeThe term
				eligible Indian tribe means an Indian tribe that is eligible to
				participate in the program, as determined under subsection (b).
										(D)Funding
				agreementThe term funding agreement means a
				funding agreement between the Secretary and an Indian tribe entered into under
				subsection (d).
										(E)Indian
				tribeThe term Indian
				tribe means any Indian or Alaska Native tribe, band, nation, pueblo,
				village, or community that the Secretary of the Interior acknowledges to exist
				as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994
				(25 U.S.C. 479a). In any case in which an Indian tribe has authorized another
				Indian tribe, an inter-tribal consortium, or a tribal organization to plan for
				or carry out programs, services, functions, or activities (or portions thereof)
				on its behalf under this part, the authorized Indian tribe, inter-tribal
				consortium, or tribal organization shall have the rights and responsibilities
				of the authorizing Indian tribe (except as otherwise provided in the
				authorizing resolution or in this title). In such event, the term Indian
				tribe as used in this part shall include such other authorized Indian
				tribe, inter-tribal consortium, or tribal organization.
										(F)ProgramThe term program means the
				tribal transportation self-governance program established under this
				section.
										(G)SecretaryThe term Secretary means the
				Secretary of Transportation.
										(H)Transportation
				programsThe term
				transportation programs means all programs administered or
				financed by the Department under this title and chapter 53 of title 49.
										(2)Applicability of other
				definitionsIn this section,
				the definitions set forth in sections 4 and 505 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b; 458aaa) apply,
				except as otherwise expressly provided in this section.
									(n)Regulations
									(1)In general
										(A)PromulgationNot
				later than 90 days after the date of enactment of the American Energy and
				Infrastructure Jobs Act of 2012, the Secretary shall initiate procedures under
				subchapter III of chapter 5 of title 5 to negotiate and promulgate such
				regulations as are necessary to carry out this section.
										(B)Publication of proposed
				regulationsProposed regulations to implement this section shall
				be published in the Federal Register by the Secretary not later than 21 months
				after such date of enactment.
										(C)Expiration of
				authorityThe authority to
				promulgate regulations under this paragraph shall expire 30 months after such
				date of enactment.
										(D)Extension of
				deadlinesA deadline set
				forth in subparagraph (B) or (C) may be extended up to 180 days if the
				negotiated rulemaking committee referred to in paragraph (2) concludes that the
				committee cannot meet the deadline and the Secretary so notifies the
				appropriate committees of Congress.
										(2)Committee
										(A)In
				generalA negotiated
				rulemaking committee established pursuant to section 565 of title 5 to carry
				out this subsection shall have as its members only Federal and tribal
				government representatives, a majority of whom shall be nominated by and be
				representatives of Indian tribes with funding agreements under this
				title.
										(B)RequirementsThe committee shall confer with, and
				accommodate participation by, representatives of Indian tribes, inter-tribal
				consortia, tribal organizations, and individual tribal members.
										(C)Adaptation of
				proceduresThe Secretary
				shall adapt the negotiated rulemaking procedures to the unique context of
				self-governance and the government-to-government relationship between the
				United States and Indian tribes.
										(3)EffectThe
				lack of promulgated regulations shall not limit the effect of this
				section.
									(4)Effect of circulars,
				policies, manuals, guidance, and rulesUnless expressly agreed to
				by the participating Indian tribe in the compact or funding agreement, the
				participating Indian tribe shall not be subject to any agency circular, policy,
				manual, guidance, or rule adopted by the Department of Transportation, except
				regulations promulgated under this section.
									.
					(b)Clerical
			 amendmentThe analysis for such chapter is amended by inserting
			 after the item relating to section 206 the following:
						
							
								207. Tribal transportation self-governance
				program.
							
							.
					FProgram Elimination and
			 Consolidation
				1601.Program elimination
			 and consolidation
					(a)General
			 provisions
						(1)Existing
			 fundsA repeal or amendment made by this section shall not affect
			 funds apportioned or allocated before the effective date of the repeal.
						(2)Amendatory
			 provisionsA repeal made by this section of a provision that
			 contains an amendment to or repeal of another law shall not be construed to
			 affect that law. The amendment to or repeal of that law shall remain in effect
			 as if this section had not been enacted.
						(b)Revenue aligned budget
			 authoritySection 110, and the item relating to that section in
			 the analysis for chapter 1, are repealed.
					(c)High priority projects
			 programSection 117, and the item relating to that section in the
			 analysis for chapter 1, are repealed.
					(d)Set asides for
			 Interstate discretionary projectsSection 118(c) is
			 repealed.
					(e)Control of
			 junkyardsSection 136, and the item relating to that section in
			 the analysis for chapter 1, are repealed.
					(f)Highway bridge
			 programSection 144, and the item relating to that section in the
			 analysis for chapter 1, are repealed.
					(g)Hazard elimination
			 programSection 152, and the item relating to that section in the
			 analysis for chapter 1, are repealed.
					(h)Safety incentive grants
			 for the use of seat beltsSection 157, and the item relating to
			 that section in the analysis for chapter 1, are repealed.
					(i)Access highways to
			 public recreation areas on certain lakesSection 155, and the
			 item relating to that section in the analysis for chapter 1, are
			 repealed.
					(j)Reimbursement for
			 segments of the Interstate System constructed without Federal
			 assistanceSection 160, and the item relating to that section in
			 the analysis for chapter 1, are repealed.
					(k)National scenic byways
			 programSection 162, and the item relating to that section in the
			 analysis for chapter 1, are repealed.
					(l)Inter-American
			 HighwaySection 212, and the item relating to that section in the
			 analysis for chapter 2, are repealed.
					(m)Darien Gap
			 HighwaySection 216, and the item relating to that section in the
			 analysis for chapter 2, are repealed.
					(n)State
			 coordinatorsSection 217 (as amended by this Act) is further
			 amended—
						(1)by striking subsection
			 (d); and
						(2)by redesignating
			 subsections (e) through (j) as subsections (d) through (i),
			 respectively.
						(o)Alaska
			 HighwaySection 218 is amended—
						(1)in subsection (a)—
							(A)by striking the first 2
			 sentences;
							(B)in the third
			 sentence—
								(i)by striking , in
			 addition to such funds,; and
								(ii)by striking such
			 highway or; and
								(C)by striking No expenditures
			 and all that follows through the period at the end;
							(2)by striking subsection
			 (b); and
						(3)by redesignating
			 subsection (c) as subsection (b).
						(p)Management
			 systemsSection 303, and the item relating to that section in the
			 analysis for chapter 3, are repealed.
					(q)Cooperation with other
			 American RepublicsSection 309, and the item relating to that
			 section in the analysis for chapter 3, are repealed.
					(r)Landscaping and scenic
			 enhancementSection 319 is amended—
						(1)by striking (a)
			 Landscape and Roadside
			 Development.—; and
						(2)by striking subsection
			 (b).
						(s)Magnetic levitation
			 transportation technology deployment programSection 322, and the
			 item relating to that section in the analysis for chapter 3, are
			 repealed.
					(t)Transportation,
			 community, and system preservation programSection 1117 of
			 SAFETEA–LU (119 Stat. 1177), and the item relating to that section in the table
			 of contents contained in section 1(b) of that Act, are repealed.
					(u)Projects of national
			 and regional significanceSection 1301 of SAFETEA–LU (119 Stat.
			 1198), and the item relating to that section in the table of contents contained
			 in section 1(b) of that Act, are repealed.
					(v)National corridor
			 infrastructure improvement programSection 1302 of SAFETEA–LU
			 (119 Stat. 1204), and the item relating to that section in the table of
			 contents contained in section 1(b) of that Act, are repealed.
					(w)Truck parking
			 facilitiesSection 1305 of SAFETEA–LU (119 Stat. 1214), and the
			 item relating to that section in the table of contents contained in section
			 1(b) of that Act, are repealed.
					(x)Freight intermodal
			 distribution pilot grant programSection 1306 of SAFETEA–LU (119
			 Stat. 1215), and the item relating to that section in the table of contents
			 contained in section 1(b) of that Act, are repealed.
					(y)Deployment of magnetic
			 levitation transportation projectsSection 1307 of SAFETEA–LU
			 (119 Stat. 1217), and the item relating to that section in the table of
			 contents contained in section 1(b) of that Act, are repealed.
					(z)Delta region
			 transportation development programSection 1308 of SAFETEA–LU
			 (119 Stat. 1218), and the item relating to that section in the table of
			 contents contained in section 1(b) of that Act, are repealed.
					(aa)Safe routes to school
			 programSection 1404 of SAFETEA–LU (119 Stat. 1228), and the item
			 relating to that section in the table of contents contained in section 1(b) of
			 that Act, are repealed.
					(bb)National Work Zone
			 Safety Information ClearinghouseSection 1410 of SAFETEA–LU (119
			 Stat. 1233), and the item relating to that section in the table of contents
			 contained in section 1(b) of that Act, are repealed.
					(cc)Roadway
			 safetySection 1411(b) of SAFETEA–LU (119 Stat. 1234) is
			 repealed.
					(dd)Highways for LIFE
			 pilot programSection 1502 of SAFETEA–LU (119 Stat. 1236), and
			 the item relating to that section in the table of contents contained in section
			 1(b) of that Act, are repealed.
					(ee)Express lanes
			 demonstration programSection 1604(b) of SAFETEA–LU (119 Stat.
			 1250) is repealed.
					(ff)Interstate System
			 construction toll pilot programSection 1604(c) of SAFETEA–LU
			 (119 Stat. 1253) is repealed.
					(gg)America’s Byways
			 Resource CenterSection 1803 of SAFETEA–LU (119 Stat. 1458), and
			 the item relating to that section in the table of contents contained in section
			 1(b) of that Act, are repealed.
					(hh)National historic
			 covered bridge preservationSection 1804 of SAFETEA–LU (119 Stat.
			 1458), and the item relating to that section in the table of contents contained
			 in section 1(b) of that Act, are repealed.
					(ii)Nonmotorized
			 transportation pilot programSection 1807 of SAFETEA–LU (119
			 Stat. 1460), and the item relating to that section in the table of contents
			 contained in section 1(b) of that Act, are repealed.
					(jj)Grant program to
			 prohibit racial profilingSection 1906 of SAFETEA–LU (119 Stat.
			 1468), and the item relating to that section in the table of contents contained
			 in section 1(b) of that Act, are repealed.
					(kk)Pavement marking
			 systems demonstration projectsSection 1907 of SAFETEA–LU (119
			 Stat. 1469), and the item relating to that section in the table of contents
			 contained in section 1(b) of that Act, are repealed.
					(ll)Limitation on project
			 approvalSection 1958 of SAFETEA–LU (119 Stat. 1515), and the
			 item relating to that section in the table of contents contained in section
			 1(b) of that Act, are repealed.
					GMiscellaneous
				1701.Transportation
			 enhancement activity definedSection 101(a)(35) is amended—
					(1)by striking subparagraphs (C), (F), (G),
			 (H), and (L); and
					(2)by redesignating
			 subparagraphs (D), (E), (I), (J), and (K) as subparagraphs (C), (D), (E), (F),
			 and (G), respectively.
					1702.Pavement
			 markingsSection 109 is
			 amended by adding at the end the following:
					
						(r)Pavement
				markingsThe Secretary may
				not approve any pavement markings project that includes the use of glass beads
				containing more than 200 parts per million of arsenic or
				lead.
						.
				1703.Rest areas
					(a)Agreements relating to
			 use of and access to rights-of-Way—Interstate SystemSection 111 is amended—
						(1)in subsection (a) in the
			 second sentence by striking the period and inserting and will not change
			 the boundary of any right-of-way on the Interstate System to accommodate
			 construction of, or afford access to, an automotive service station or other
			 commercial establishment.;
						(2)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
						(3)by inserting after
			 subsection (a) the following:
							
								(b)Rest areas
									(1)In
				generalNotwithstanding subsection (a), the Secretary shall
				permit a State to acquire, construct, operate, and maintain a rest area along a
				highway on the Interstate System in such State.
									(2)Eligible
				activitiesThe Secretary shall permit a rest area under paragraph
				(1) to include commercial activities that provide goods, services, and
				information serving the traveling public and the commercial motor carrier
				industry. Such commercial activities shall be limited to—
										(A)commercial advertising
				and media displays if such advertising and displays are—
											(i)exhibited solely within
				any facility constructed in the rest area; and
											(ii)not legible from the
				main traveled way;
											(B)State promotional or
				tourism items;
										(C)tourism-related
				merchandise and products, including electronics and clothing;
										(D)historical or
				tourism-related entertainment items, including event or attraction
				tickets;
										(E)travel-related
				information, including maps, travel booklets, and hotel coupon booklets;
										(F)automatic teller
				machines; and
										(G)lottery machines.
										(3)Private
				operatorsA State may permit a private party to operate such
				commercial activities.
									(4)Limitation on use of
				revenuesA State shall use any revenues received from the
				commercial activities in a rest area under this section to cover the costs of
				acquiring, constructing, operating, and maintaining rest areas in the
				State.
									.
						(b)Control of outdoor
			 advertisingSection 131(i) is
			 amended by adding at the end the following: A State may permit the
			 installation of signs that acknowledge the sponsorship of rest areas within
			 such rest areas or along the main traveled way of the system, provided that
			 such signs shall not affect the safe and efficient utilization of the
			 Interstate System and the primary system. The Secretary shall establish
			 criteria for the installation of such signs on the main traveled way, including
			 criteria pertaining to the placement of rest area sponsorship acknowledgment
			 signs in relation to the placement of advance guide signs for rest
			 areas..
					1704.Justification reports
			 for access points on the Interstate SystemSection 111 is amended by adding at the end
			 the following:
					
						(e)Justification
				reportsIf the Secretary requests or requires a justification
				report for a project that would add a point of access to, or exit from, the
				Interstate System, the Secretary may permit a State transportation department
				to approve such
				report.
						.
				1705.Patented or
			 proprietary itemsSection 112
			 is amended by adding at the end the following:
					
						(h)Use of patented or
				proprietary itemsThe
				Secretary shall approve the use, by a State, of Federal funds made available to
				carry out this chapter to pay for patented or proprietary items if the State
				transportation department certifies, based on the documented analysis and
				professional judgment of qualified State transportation officials, that—
							(1)no equally suitable alternative item
				exists;
							(2)any specified patented or proprietary item
				will be clearly identified as a patented or proprietary item in bid documents;
				and
							(3)any specified patented or
				proprietary item will be available in sufficient quantity to complete any
				project identified in bid
				documents.
							.
				1706.Preventive
			 maintenanceSection 116 is
			 amended by adding at the end the following:
					
						(e)DefinitionsIn this section, the following definitions
				apply:
							(1)Preventive
				maintenanceThe term preventive maintenance
				includes pavement preservation programs and activities.
							(2)Pavement preservation
				programs and activitiesThe term pavement preservation
				programs and activities means programs and activities employing a
				network level, long-term strategy that enhances pavement performance by using
				an integrated, cost-effective set of practices that extend pavement life,
				improve safety, and meet road user
				expectations.
							.
				1707.Mapping
					(a)In
			 generalSection 306 is amended—
						(1)in subsection (a) by
			 striking may and inserting shall;
						(2)in subsection (b) by
			 striking State and and inserting State government
			 and; and
						(3)by adding at the end the
			 following:
							
								(c)ImplementationThe
				Secretary shall develop a process for the oversight and monitoring, on an
				annual basis, of the compliance of each State with the guidance issued under
				subsection
				(b).
								.
						(b)SurveyNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 conduct a survey of all States to determine what percentage of projects carried
			 out under title 23, United States Code, in each State utilize private sector
			 sources for surveying and mapping services.
					1708.Funding flexibility
			 for transportation emergencies
					(a)In
			 generalChapter 3 is amended
			 by adding at the end the following:
						
							330.Funding flexibility
				for transportation emergencies
								(a)In
				generalNotwithstanding any
				other provision of law, the chief executive of a State, after declaring an
				emergency with respect to a transportation facility under subsection (b), may
				use any covered funds of the State to repair or replace the transportation
				facility.
								(b)Declaration of
				emergencyTo declare an
				emergency with respect to a transportation facility for purposes of subsection
				(a), the chief executive of a State shall provide to the Secretary written
				notice of the declaration, which shall specify—
									(1)the emergency;
									(2)the affected
				transportation facility; and
									(3)the repair or replacement
				activities to be carried out.
									(c)DefinitionsIn
				this section, the following definitions apply:
									(1)Covered
				fundsThe term covered
				funds means any amounts apportioned to a State under this title,
				including any such amounts required to be set aside for a purpose other than
				the repair or replacement of a transportation facility under this
				section.
									(2)EmergencyThe term emergency means any
				unexpected event or condition that—
										(A)may cause, or has caused,
				the catastrophic failure of a transportation facility; and
										(B)is determined to be an
				emergency by the chief executive of a State.
										(3)Transportation
				facilityThe term transportation facility means any
				component of the National Highway System.
									(d)Limitation on statutory
				constructionNothing in this section may be construed to allow a
				State to change the division of surface transportation program funding under
				section
				133(d)(3).
								.
					(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
						
							
								330. Funding flexibility for transportation
				emergencies.
							
							.
					1709.Budget
			 justification
					(a)In
			 generalSubchapter I of
			 chapter 3 of title 49, United States Code, is amended by adding at the end the
			 following:
						
							310.Budget
				justificationThe Secretary of
				Transportation and the head of each modal administration of the Department of
				Transportation shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works and the Committee on Banking, Housing, and Urban Affairs of
				the Senate a budget justification concurrently with the President’s annual
				budget submission to
				Congress.
							.
					(b)Clerical
			 amendmentThe analysis for chapter 3 is amended by inserting
			 after the item relating to section 309 the following:
						
							
								310. Budget
				justification.
							
							.
					1710.Extension of
			 over-the-road bus and public transit vehicle exemption from axle weight
			 restrictionsSection 1023(h)
			 of the Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 127
			 note) is amended—
					(1)in the heading of
			 paragraph (1) by striking Temporary exemption and inserting
			 Exemption;
					(2)in paragraph (1)—
						(A)in the matter preceding subparagraph (A) by
			 striking , for the period beginning on October 6, 1992, and ending on
			 October 1, 2009,;
						(B)in subparagraph (A) by
			 striking or at the end;
						(C)in subparagraph (B) by
			 striking the period at the end and inserting ; or; and
						(D)by adding at the end the
			 following:
							
								(C)any motor home (as such term is defined in
				section 571.3 of title 49, Code of Federal
				Regulations).
								;
				and
						(3)in paragraph (2)(A) by
			 striking For the period beginning on the date of enactment of this
			 subparagraph and ending on September 30, 2009, a and inserting
			 A.
					1711.Repeal of requirement
			 for Interstate System designationSection 1105(e)(5)(A) of the Intermodal
			 Surface Transportation Efficiency Act of 1991 is amended by striking
			 that the segment and all that follows through the period at the
			 end and inserting that the segment meets the Interstate System design
			 standards approved by the Secretary under section 109(b) of title 23, United
			 States Code..
				1712.RetroreflectivityNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall amend the Manual on Uniform Traffic
			 Control Devices to remove compliance dates with respect to retroreflectivity
			 standards for regulatory, warning, and other post-mounted guide signs and for
			 street name and other overhead guide signs.
				1713.Engineering
			 judgmentNot later than 90
			 days after the date of enactment of this Act, the Secretary shall issue
			 guidance to State transportation departments clarifying that the standards,
			 guidance, and options for design and application of traffic control devices
			 provided in the Manual on Uniform Traffic Control Devices should not be
			 considered a substitute for engineering judgment.
				1714.Evacuation
			 routesEach State shall give
			 adequate consideration to the needs of evacuation routes when allocating funds
			 apportioned to the State under title 23, Unites States Code, for the
			 construction of Federal-aid highways.
				1715.Truck
			 parking
					(a)Truck parking
			 survey
						(1)RequirementNot later than 18 months after the date of
			 enactment of this Act, the Secretary, in consultation with appropriate State
			 motor carrier safety personnel, shall conduct a survey of each State—
							(A)to develop a system of metrics to measure
			 the adequacy of commercial motor vehicle parking facilities in the
			 State;
							(B)to assess the volume of commercial motor
			 vehicle traffic in the State; and
							(C)to evaluate the capability of the State to
			 provide adequate parking and rest facilities for commercial motor vehicles
			 engaged in interstate transportation.
							(2)Publication of
			 resultsThe Secretary shall
			 make available to the public on the Internet Web site of the Department the
			 results of surveys conducted under paragraph (1).
						(3)Periodic
			 updatesThe Secretary shall
			 periodically update surveys conducted under paragraph (1).
						(b)Truck parking
			 projectsA State may obligate
			 funds apportioned to the State under paragraph (1), (2), (3), or (5) of section
			 104(b) of title 23, United States Code, for the following, if serving the
			 National Highway System:
						(1)Constructing a safety rest area (as defined
			 in section 120(c) of such title) that includes parking for commercial motor
			 vehicles.
						(2)Constructing a commercial motor vehicle
			 parking facility adjacent to a commercial truck stop or travel plaza.
						(3)Making a facility available to commercial
			 motor vehicle parking, including an inspection and weigh station or a
			 park-and-ride facility.
						(4)Promoting the availability of publicly or
			 privately provided commercial motor vehicle parking using intelligent
			 transportation systems and other means.
						(5)Constructing a turnout for commercial motor
			 vehicles.
						(6)Making capital improvements to a seasonal
			 public commercial motor vehicle parking facility to allow the facility to
			 remain open throughout the year.
						(7)Improving the geometric design of an
			 interchange to improve access to a commercial motor vehicle parking
			 facility.
						(c)Electric vehicle
			 infrastructureA State may
			 establish electric vehicle charging stations for the use of battery powered
			 trucks or other motor vehicles at any parking facility funded or authorized
			 under this Act or title 23, United States Code. Such charging stations shall be
			 eligible for the same funds as are available for the parking facilities in
			 which they are located.
					1716.Use of certain
			 administrative expenses
					(a)In
			 generalOut of the funds made
			 available under section 104(a) of title 23, United States Code, the Secretary
			 may use not to exceed a total of $2,000,000 each fiscal year—
						(1)to operate the national work zone safety
			 information clearinghouse authorized by section 358(b)(2) of the National
			 Highway System Designation Act of 1995 (23 U.S.C. 401 note; 109 Stat.
			 625);
						(2)to operate a public road safety
			 clearinghouse under section 1411(a) of SAFETEA–LU (23 U.S.C. 402 note; 119
			 Stat. 1234); and
						(3)to provide work zone safety grants under
			 subsections (a) and (b) of section 1409 of SAFETEA–LU (23 U.S.C. 401 note; 119
			 Stat. 1232).
						(b)Conforming
			 amendments
						(1)Roadway
			 safetySection 1411(a) of
			 SAFETEA–LU (23 U.S.C. 402 note; 119 Stat. 1234) is amended by striking
			 paragraph (2) and inserting the following:
							
								(2)FundingFunding for activities under this
				subsection may be made available as described in section 1716(a) of the
				American Energy and Infrastructure Jobs Act of
				2012.
								.
						(2)Work zone safety
			 grantsSection 1409 of
			 SAFETEA–LU (23 U.S.C. 401 note; 119 Stat. 1232) is amended by striking
			 subsection (c)(1) and inserting the following:
							
								(1)In
				generalFunding for
				activities under this section may be made available as described in section
				1716(a) of the American Energy and Infrastructure Jobs Act of
				2012.
								.
						1717.Transportation
			 training and employment programsTo encourage the development of careers in
			 the transportation field, the Secretary of Education and the Secretary of Labor
			 are encouraged to use funds for training and employment education programs to
			 develop such programs for transportation-related careers and trades, and to
			 work with the Secretary of Transportation to carry out such programs.
				1718.Engineering and
			 design services
					(a)In
			 generalFor projects carried
			 out under title 23, United States Code, a State transportation department shall
			 utilize, to the maximum extent practicable, commercial enterprises for the
			 delivery of engineering and design services.
					(b)Reporting
			 requirementNot later than 1
			 year after the date of enactment of this Act, each State transportation
			 department shall submit to the Secretary a report documenting the extent to
			 which the State utilizes commercial enterprises for the delivery of engineering
			 and design services for projects carried out under title 23, United States
			 Code, which shall include, at a minimum—
						(1)the number and types of engineering and
			 design activities for which commercial enterprises were utilized in the
			 preceding year; and
						(2)the policies or procedures utilized by the
			 State transportation department to increase the amount of engineering and
			 design services for which commercial enterprises were utilized.
						(c)State transportation
			 department definedIn this section, the term State
			 transportation department has the meaning given that term under section
			 101 of title 23, United States Code.
					1719.Notice of certain
			 grant awards
					(a)In
			 generalExcept to the extent
			 otherwise expressly provided in another provision of law, at least 3 business
			 days before a covered grant award is announced, the Secretary shall provide to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives written notice of the covered grant award.
					(b)Covered grant award
			 definedThe term covered grant award means a grant
			 award—
						(1)made—
							(A)by the Department;
			 and
							(B)with funds made available
			 under this Act; and
							(2)in an amount equal to or
			 greater than $500,000.
						1720.Miscellaneous parking
			 amendments
					(a)Fringe and corridor
			 parking facilitiesSection
			 137(a) is amended by adding at the end the following: The addition of
			 electric vehicle charging stations to new or previously funded parking
			 facilities shall be eligible for funding under this section..
					(b)Public
			 transportationSection
			 142(a)(1) is amended by inserting (which may include electric vehicle
			 charging stations) after parking facilities.
					(c)Forest development
			 roads and trailsSection
			 205(d) is amended by inserting (which may include electric vehicle
			 charging stations) after parking areas.
					1721.Highway Buy America
			 provisionsSection 313 is
			 amended by adding at the end the following:
					
						(g)ApplicationThe requirements of this section apply to
				all contracts for a project carried out within the scope of the applicable
				finding, determination, or decision under the National Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such
				contracts, if at least one contract for the project is funded with amounts made
				available to carry out this title.
						(h)Waiver
				requirements
							(1)In
				generalIf the Secretary
				receives a request for a waiver under this section, the Secretary shall provide
				notice of and an opportunity for public comment on the request at least 30 days
				before making a finding based on the request.
							(2)Notice
				requirementsA notice
				provided under paragraph (1) shall include the information available to the
				Secretary concerning the request and shall be provided by electronic means,
				including on the official public Internet Web site of the Department of
				Transportation.
							(3)Detailed
				justificationIf the
				Secretary issues a waiver under this subsection, the Secretary shall publish in
				the Federal Register a detailed justification for the waiver that addresses the
				public comments received under paragraph (1) and shall ensure that such
				justification is published before the waiver takes
				effect.
							.
				1722.Veterans preference
			 in highway constructionSection 114 is amended by adding at the end
			 the following:
					
						(d)Veterans
				employmentRecipients of
				Federal financial assistance under this chapter shall ensure that contractors
				working on a highway project funded using such assistance give preference in
				the hiring or referral of laborers on any project for the construction of a
				highway to veterans, as defined in section 2108 of title 5, who have the
				requisite skills and abilities to perform the construction work required under
				the contract. This subsection shall not apply to projects subject to section
				140(d).
						.
				1723.Real-time
			 ridesharingSection 101(a)(2)
			 is amended—
					(1)by striking
			 and after devices,; and
					(2)by inserting before the
			 period at the end the following: , and real-time ridesharing projects
			 (where drivers, using an electronic transfer of funds, recover costs directly
			 associated with the trip provided using location technology to quantify the
			 direct costs associated with the trip, if the cost recovered does not exceed
			 the cost of the trip provided).
					1724.State autonomy for
			 culvert pipe selectionNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall modify section 635.411 of title 23, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), to ensure that States have the
			 autonomy to determine culvert and storm sewer material types to be included in
			 the construction of a project on a Federal-aid highway.
				1725.Equal opportunity
			 assessment
					(a)In
			 generalIn accordance with this section, the Secretary shall
			 assess, throughout the United States, the extent to which nondiscrimination and
			 equal opportunity exist in the construction and operation of federally funded
			 transportation projects, programs, and activities.
					(b)Supporting
			 informationIn conducting the
			 assessment under subsection (a), the Secretary shall—
						(1)review all demographic
			 data, discrimination complaints, reports, and other relevant information
			 collected or prepared by a recipient of Federal financial assistance or the
			 Department pursuant to an applicable civil rights statute, regulation, or other
			 obligation; and
						(2)coordinate with the Secretary of Labor, as
			 necessary, to obtain information regarding equitable employment and contracting
			 opportunities.
						(c)ReportNot later than 4 years after the date of
			 enactment of this Act, and every 4 years thereafter, the Secretary shall submit
			 to Congress and publish on the Web site of the Department a report on the
			 results of the assessment under subsection (a). The report shall include the
			 following:
						(1)A specification of the impediments to
			 nondiscrimination and equal opportunity in federally funded transportation
			 projects, programs, and activities.
						(2)Recommendations for
			 overcoming the impediments specified under paragraph (1).
						(3)Information upon which
			 the assessment is based.
						(d)Collection and
			 reporting procedures
						(1)Public
			 availabilityThe Secretary
			 shall ensure, to the extent appropriate, that all information reviewed or
			 collected for the assessment under subsection (a) is made available to the
			 public through the prompt and ongoing publication of the information, including
			 a summary of the information, on the Web site of the Department.
						(2)RegulationsThe
			 Secretary shall issue regulations for the collection and reporting of
			 information necessary to carry out this section.
						(e)CoordinationIn carrying out this section, the Secretary
			 shall coordinate with the Director of the Bureau of Transportation Statistics,
			 the Director of the Departmental Office of Civil Rights, the Secretary of
			 Labor, and the heads of such other agencies as may contribute to the assessment
			 under subsection (a).
					IIPublic
			 Transportation
			2001.Short title;
			 amendments to title 49, United States Code
				(a)Short
			 titleThis title may be cited
			 as the Public Transportation Act of
			 2012.
				(b)Amendments to title 49,
			 United States CodeExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 49, United
			 States Code.
				2002.DefinitionsSection 5302(a) is amended—
				(1)in paragraph (1)(I) by
			 striking 10 percent and inserting 15
			 percent;
				(2)by redesignating
			 paragraphs (12) through (17) as paragraphs (13) through (18), respectively;
			 and
				(3)by inserting after paragraph (11) the
			 following:
					
						(12)Rural
				areaThe term rural area means an area
				encompassing a population of less than 50,000 people that has not been
				designated in the most recent decennial census as an urbanized
				area by the Secretary of
				Commerce.
						.
				2003.Planning
			 programsSection 5305 is
			 amended—
				(1)in the heading for
			 subsection (d) by inserting Transportation before
			 Planning;
				(2)in paragraph (d)(2), by
			 striking designated under this section and inserting
			 responsible for carrying out the provisions of section 5203 of this
			 title;
				(3)in subsection (e)—
					(A)in the subsection heading
			 by striking State and inserting Statewide
			 Transportation; and
					(B)in paragraph (1)(A) by
			 striking 5315,; and
					(4)in subsection (g) by striking
			 section 5338(c) and inserting section 5338(a)(2).
				2004.Private enterprise
			 participationSection 5306(a)
			 is amended by striking , as determined by local policies, criteria, and
			 decisionmaking,.
			2005.Urbanized area
			 formula grants
				(a)GrantsSection 5307(b)(1) is amended—
					(1)by striking and at the end
			 of subparagraph (E);
					(2)by redesignating subparagraph (F) as
			 subparagraph (G); and
					(3)by inserting after
			 subparagraph (E) the following:
						
							(F)operating costs of equipment and facilities
				for use in public transportation in an urbanized area with a population of at
				least 200,000 if the State or regional authority providing public
				transportation for the urbanized area is operating—
								(i)75 buses or fewer in
				fixed-route service during peak service hours, not to exceed 50 percent of the
				net project cost of the project for operating expenses; and
								(ii)more than 75 but fewer
				than 100 buses in fixed-route service during peak service hours, not to exceed
				25 percent of the net project cost of the project for operating expenses;
				and
								.
					(b)General
			 authoritySection 5307(b)(3)
			 is amended—
					(1)by inserting Transportation management
			 areas.— before In a; and
					(2)by moving the text 2 ems
			 to the right.
					(c)Grant recipient
			 requirementsSection 5307(d)(1) is amended—
					(1)in subparagraph
			 (D)—
						(A)by striking
			 elderly and handicapped individuals, or an and inserting
			 elderly individuals, individuals with disabilities, and any;
			 and
						(B)by striking the comma
			 before will be charged;
						(2)in subparagraph (H) by
			 striking section 5301(a), section 5301(d), and inserting
			 section 5301;
					(3)in subparagraph (I) by
			 adding and at the end;
					(4)in subparagraph (J)(ii)
			 by striking ; and and inserting a period; and
					(5)by striking subparagraph
			 (K).
					2006.Capital investment
			 grants
				(a)In
			 generalSection 5309 is
			 amended to read as follows:
					
						5309.Capital investment
				grants
							(a)DefinitionsIn
				this section, the following definitions apply:
								(1)New fixed guideway
				capital projectThe term new fixed guideway capital
				project means an operable segment of a capital project for a new fixed
				guideway system or extension to an existing fixed guideway system.
								(2)New start
				projectThe term new start project means a new
				fixed guideway capital project for which the Federal assistance provided or to
				be provided under this section is $75,000,000 or more.
								(3)Small start
				projectThe term small
				start project means a new fixed guideway capital project for
				which—
									(A)the Federal assistance
				provided or to be provided under this section is less than $75,000,000;
				and
									(B)the total estimated net
				capital cost is less than $250,000,000.
									(b)General
				authorityThe Secretary may make grants under this section to
				assist State and local governmental authorities in financing—
								(1)new fixed guideway
				capital projects under subsections (d) and (e), including the acquisition of
				real property, the initial acquisition of rolling stock for the systems, the
				acquisition of rights-of-way, and relocation assistance, for fixed guideway
				corridor development for projects in the advanced stages of planning or in
				project development; and
								(2)the development of
				corridors to support new fixed guideway capital projects under subsections (d)
				and (e), including protecting rights-of-way through acquisition, construction
				of dedicated bus and high occupancy vehicle lanes, park and ride lots, and
				other nonvehicular capital improvements that the Secretary may determine would
				result in increased public transportation usage in the corridor.
								(c)Grant
				requirements
								(1)In
				generalThe Secretary may not
				approve a grant under this section unless the Secretary determines that—
									(A)the project is part of an
				approved long-range transportation plan and program of projects required under
				sections 5203, 5204, and 5306; and
									(B)the applicant has, or
				will have—
										(i)the legal, financial, and
				technical capacity to carry out the project, including safety and security
				aspects of the project;
										(ii)satisfactory continuing
				control over the use of the equipment or facilities; and
										(iii)the capability and
				willingness to maintain the equipment or facilities.
										(2)CertificationAn
				applicant that has submitted the certifications required under subparagraphs
				(A), (B), (C), and (H) of section 5307(d)(1) shall be deemed to have provided
				sufficient information upon which the Secretary may make the determinations
				required under this subsection.
								(3)Grantee
				requirementsThe Secretary shall require that any grant awarded
				under this section to a recipient be subject to all terms, conditions,
				requirements, and provisions that the Secretary determines to be necessary or
				appropriate for the purposes of this section, including requirements for the
				disposition of net increases in the value of real property resulting from the
				project assisted under this section.
								(d)New start
				projects
								(1)Full funding grant
				agreement
									(A)In
				generalA new start project shall be carried out through a full
				funding grant agreement.
									(B)CriteriaThe
				Secretary shall enter into a full funding grant agreement, based on the
				evaluations and ratings required under this subsection, with each grantee
				receiving assistance for a new start project that—
										(i)is authorized for project
				development; and
										(ii)has been rated as high,
				medium-high, or medium, in accordance with paragraph (5).
										(2)Approval of
				grantsThe Secretary may approve a grant under this section for a
				new start project only if the Secretary, based upon evaluations and
				considerations set forth in paragraph (3), determines that the project—
									(A)has been adopted as the
				locally preferred alternative as part of the long-range transportation plan
				required under section 5203;
									(B)is based on the results
				of an evaluation of the benefits of the project as set forth in paragraph (3);
				and
									(C)is supported by an
				acceptable degree of local financial commitment (including evidence of stable
				and dependable financing sources) to construct, maintain, and operate the
				system or extension, and maintain and operate the entire public transportation
				system without requiring a reduction in existing public transportation services
				or level of service to operate the project.
									(3)Evaluation of benefits
				and Federal investmentIn making a determination for a new start
				project under paragraph (2)(B), the Secretary shall analyze, evaluate, and
				consider the following evaluation criteria for the project (as compared to a
				no-action alternative):
									(A)The cost effectiveness of
				the project.
									(B)The mobility and
				accessibility benefits of the project, including direct intermodal connectivity
				with other modes of transportation.
									(C)The degree of congestion
				relief anticipated as a result of the project.
									(D)The reductions in energy
				consumption and air pollution associated with the project.
									(E)The economic development
				effects associated with the project.
									(F)The private contributions
				to the project, including cost-effective project delivery, management or
				transfer of project risks, expedited project schedule, financial partnering,
				and other public-private strategies.
									(4)Evaluation of local
				financial commitmentIn making a determination for a new start
				project under paragraph (2)(C), the Secretary shall—
									(A)require that the proposed
				project plan provide for the availability of contingency amounts that the
				Secretary determines to be reasonable to cover unanticipated cost
				increases;
									(B)require that each
				proposed local source of capital and operating financing is stable, reliable,
				and available within the project timetable;
									(C)consider private
				contributions to the project, including cost-effective project delivery,
				management or transfer of project risks, expedited project schedule, financial
				partnering, and other public-private partnership strategies;
									(D)consider the extent to
				which the project has a local financial commitment that exceeds the required
				non-Federal share of the cost of the project; and
									(E)consider the elements of
				the overall proposed public transportation system advanced with 100 percent
				non-Federal funds.
									(5)RatingsIn carrying out paragraphs (3) and (4) for
				a new start project, the Secretary shall evaluate and rate the project on a
				5-point scale (high, medium-high, medium, medium-low, or low) based on an
				evaluation of the benefits of the project as compared to the Federal assistance
				to be provided and the degree of local financial commitment, as required under
				this subsection. In rating the projects, the Secretary shall provide, in
				addition to the overall project rating, individual ratings for each of the
				criteria established by this subsection and shall give comparable, but not
				necessarily equal, numerical weight to the benefits that the project will bring
				to the community in calculating the overall project rating.
								(e)Small start
				projects
								(1)In
				general
									(A)Applicability of
				requirementsExcept as provided by subparagraph (B), a small
				start project shall be subject to the requirements of this subsection.
									(B)Projects receiving less
				than $25,000,000 in Federal assistanceIf the assistance provided
				under this section for a small start project is less than $25,000,000—
										(i)the requirements of this
				subsection shall not apply to the project if determined appropriate by the
				Secretary; and
										(ii)the Secretary shall
				utilize special warrants described in subsection (n) to advance the project and
				provide Federal assistance as appropriate.
										(2)Selection
				criteriaThe Secretary may provide Federal assistance for a small
				start project under this subsection only if the Secretary determines that the
				project—
									(A)has been adopted as the
				locally preferred alternative as part of the long-range transportation plan
				required under section 5203;
									(B)is based on the results
				of an analysis of the benefits of the project as set forth in paragraph (3);
				and
									(C)is supported by an
				acceptable degree of local financial commitment.
									(3)Evaluation of benefits
				and federal investmentIn making a determination for a small
				start project under paragraph (2)(B), the Secretary shall analyze, evaluate,
				and consider the following evaluation criteria for the project (as compared to
				a no-action alternative):
									(A)The cost effectiveness of
				the project.
									(B)The mobility and
				accessibility benefits of the project, including direct intermodal connectivity
				with other modes of transportation.
									(C)The degree of congestion
				relief anticipated as a result of the project.
									(D)The economic development
				effects associated with the project.
									(4)Evaluation of local
				financial commitmentFor purposes of paragraph (2)(C), the
				Secretary shall require that each proposed local source of capital and
				operating financing is stable, reliable, and available within the proposed
				project timetable.
								(5)RatingsIn
				carrying out paragraphs (3) and (4) for a small start project, the Secretary
				shall evaluate and rate the project on a 5-point scale (high, medium-high,
				medium, medium-low, or low) based on an evaluation of the benefits of the
				project as compared to the Federal assistance to be provided and the degree of
				local financial commitment, as required under this subsection. In rating the
				projects, the Secretary shall provide, in addition to the overall project
				rating, individual ratings for each of the criteria established by this
				subsection and shall give comparable, but not necessarily equal, numerical
				weight to the benefits that the project will bring to the community in
				calculating the overall project rating.
								(6)Grants and expedited
				grant agreements
									(A)In
				generalThe Secretary, to the maximum extent practicable, shall
				provide Federal assistance under this subsection in a single grant. If the
				Secretary cannot provide such a single grant, the Secretary may execute an
				expedited grant agreement in order to include a commitment on the part of the
				Secretary to provide funding for the project in future fiscal years.
									(B)Terms of expedited
				grant agreementsIn executing an expedited grant agreement under
				this subsection, the Secretary may include in the agreement terms similar to
				those established under subsection (g)(2)(A).
									(C)Notice of proposed
				grants and expedited grant agreementsAt least 10 days before
				making a grant award or entering into a grant agreement for a project under
				this subsection, the Secretary shall notify, in writing, the Committee on
				Transportation and Infrastructure and the Committee on Appropriations of the
				House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs and the Committee on Appropriations of the Senate of the proposed grant
				or expedited grant agreement, as well as the evaluations and ratings for the
				project.
									(7)Inclusion of
				corridor-based capital projectsIn this subsection, the term
				small start project includes a corridor-based capital project
				if—
									(A)a majority of the project
				operates in a separate right-of-way dedicated for transit use during peak hour
				operations; or
									(B)the project represents a
				substantial investment in a defined corridor as demonstrated by investment in
				fixed transit facilities and equipment such as substantial transit stations,
				intelligent transportation systems technology, traffic signal priority,
				off-board fare collection, and other direct investments in the corridor.
									(f)Previously issued
				letter of intent or grant agreementSubsections (d) and (e) do
				not apply to projects for which the Secretary has issued a letter of intent,
				entered into an early systems work agreement or a full funding grant agreement,
				or has been approved to enter final design before the date of enactment of the
				Public Transportation Act of
				2012.
							(g)Letters of intent, full
				funding grant agreements, and early systems work
				agreements
								(1)Letters of
				intent
									(A)Amounts intended to be
				obligatedThe Secretary may issue a letter of intent to an
				applicant announcing an intention to obligate, for a new start project, an
				amount from future available budget authority specified in law that is not more
				than the amount stipulated as the financial participation of the Secretary in
				the project.
									(B)TreatmentThe
				issuance of a letter under subparagraph (A) is deemed not to be an obligation
				under section 1108(c), 1108(d), 1501, or 1502(a) of title 31 or an
				administrative commitment.
									(2)Full funding grant
				agreements
									(A)TermsThe
				Secretary may enter into a full funding grant agreement with an applicant for a
				grant under this section for a new start project. The agreement shall—
										(i)establish the terms of
				participation by the Government in the project;
										(ii)establish the maximum
				amount of Government financial assistance for the project;
										(iii)cover the period of
				time for completing the project, including, if necessary, a period extending
				beyond the period of an authorization;
										(iv)make timely and
				efficient management of the project easier according to the laws of the United
				States; and
										(v)establish terms requiring
				the applicant to repay all Government payments made under the agreement (plus
				such reasonable interest and penalty charges as are established by the
				Secretary in the agreement) if the applicant does not carry out the project for
				reasons within the control of the applicant.
										(B)Special financial
				rules
										(i)In
				generalA full funding grant agreement under this paragraph
				obligates an amount of available budget authority specified in law and may
				include a commitment (contingent on amounts to be specified in law in advance
				for commitments under this paragraph) to obligate an additional amount from
				future available budget authority specified in law.
										(ii)Statement of
				contingent commitmentThe full funding grant agreement shall
				state that the contingent commitment is not an obligation of the
				Government.
										(iii)Interest and other
				financing costsInterest and other financing costs of efficiently
				carrying out a part of the project within a reasonable time are a cost of
				carrying out the project under a full funding grant agreement, except that
				eligible costs may not be more than the cost of the most favorable financing
				terms reasonably available for the project at the time of borrowing. The
				applicant shall certify, in a way satisfactory to the Secretary, that the
				applicant has shown reasonable diligence in seeking the most favorable
				financing terms.
										(iv)Completion of operable
				segmentThe amount stipulated in a full funding grant agreement
				for a new start project shall be sufficient to complete at least one operable
				segment.
										(C)Before and after
				study
										(i)In
				generalA full funding grant agreement under this paragraph shall
				require the applicant to conduct a study that—
											(I)describes and analyzes
				the impacts of the new start project on transit services and transit
				ridership;
											(II)evaluates the
				consistency of predicted and actual project characteristics and performance;
				and
											(III)identifies sources of
				differences between predicted and actual outcomes.
											(ii)Information collection
				and analysis plan
											(I)Submission of
				planAn applicant seeking a full funding grant agreement under
				this paragraph shall submit to the Secretary a complete plan for the collection
				and analysis of information to identify the impacts of the new start project
				and the accuracy of the forecasts prepared during the development of the
				project. Preparation of the plan shall be included in the agreement as an
				eligible activity.
											(II)Contents of
				planThe plan submitted under subclause (I) shall provide
				for—
												(aa)the collection of data
				on the current transit system of the applicant regarding transit service levels
				and ridership patterns, including origins and destinations, access modes, trip
				purposes, and rider characteristics;
												(bb)documentation of the
				predicted scope, service levels, capital costs, operating costs, and ridership
				of the project;
												(cc)collection of data on
				the transit system of the applicant 2 years after the opening of the new start
				project, including analogous information on transit service levels and
				ridership patterns and information on the as-built scope and capital costs of
				the project; and
												(dd)an analysis of the
				consistency of predicted project characteristics with the data collected under
				item (cc).
												(D)Collection of data on
				current systemTo be eligible to enter into a full funding grant
				agreement under this paragraph for a new start project, an applicant shall have
				collected data on the current transit system of the applicant, according to the
				plan required under subparagraph (C)(ii), before the beginning of construction
				of the project. Collection of the data shall be included in the full funding
				grant agreement as an eligible activity.
									(3)Early systems work
				agreements
									(A)ConditionsThe
				Secretary may enter into an early systems work agreement with an applicant for
				a new start project if a record of decision under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been issued on the project and
				the Secretary finds there is reason to believe a full funding grant agreement
				for the project will be made.
									(B)Contents
										(i)In
				generalA work agreement under this paragraph for a new start
				project obligates an amount of available budget authority specified in law and
				shall provide for reimbursement of preliminary costs of carrying out the
				project, including land acquisition, timely procurement of system elements for
				which specifications are decided, and other activities the Secretary decides
				are appropriate to make efficient, long-term project management easier.
										(ii)Period
				coveredA work agreement under this paragraph shall cover the
				period of time the Secretary considers appropriate. The period may extend
				beyond the period of current authorization.
										(iii)Interest and other
				financing costsInterest and other financing costs of efficiently
				carrying out the work agreement within a reasonable time are a cost of carrying
				out the agreement, except that eligible costs may not be more than the cost of
				the most favorable financing terms reasonably available for the project at the
				time of borrowing. The applicant shall certify, in a manner satisfactory to the
				Secretary, that the applicant has shown reasonable diligence in seeking the
				most favorable financing terms.
										(iv)Failure to carry out
				projectIf, after entering into a work agreement under this
				paragraph for a new start project, an applicant does not carry out the project
				for reasons within the control of the applicant, the applicant shall repay all
				Government payments made under the work agreement plus reasonable interest and
				penalty charges the Secretary establishes in the agreement.
										(4)Limitation on
				amounts
									(A)New start grants
				contingent commitment authorityThe total estimated amount of
				future obligations of the Government and contingent commitments to incur
				obligations covered by all outstanding letters of intent, full funding grant
				agreements, and early systems work agreements under this subsection for new
				start projects may be not more than the greater of the amount authorized under
				section 5338(b) for such projects or an amount equivalent to the last 3 fiscal
				years of funding allocated under subsections (m)(2)(B) for such projects, less
				an amount the Secretary reasonably estimates is necessary for grants under this
				section for the projects that are not covered by a letter or agreement. The
				total amount covered by new letters and contingent commitments included in full
				funding grant agreements and early systems work agreements for such projects
				may be not more than a limitation specified in law.
									(B)Appropriation
				requiredAn obligation may be made under this subsection only
				when amounts are appropriated for the obligation.
									(5)Notification of
				CongressAt least 10 days before issuing a letter of intent or an
				early systems work agreement under this section, and at least 21 days before
				entering into a full funding grant agreement under this section, the Secretary
				shall notify, in writing, the Committee on Transportation and Infrastructure
				and the Committee on Appropriations of the House of Representatives and the
				Committee on Banking, Housing, and Urban Affairs and the Committee on
				Appropriations of the Senate of the proposed letter or agreement. The Secretary
				shall include with the notification a copy of the proposed letter or agreement
				as well as the evaluations and ratings for the project.
								(h)Government’s share of
				net project cost
								(1)In
				generalBased on engineering studies, studies of economic
				feasibility, and information on the expected use of equipment or facilities,
				the Secretary shall estimate the net capital project cost of a new fixed
				guideway capital project. A grant under this section for the project shall be
				for 80 percent of the net capital project cost unless the grant recipient
				requests a lower grant percentage.
								(2)Adjustment for
				completion under budgetThe Secretary may adjust the final net
				project cost of a new fixed guideway capital project evaluated under
				subsections (d) and (e) to include the cost of eligible activities not included
				in the originally defined project if the Secretary determines that the
				originally defined project has been completed at a cost that is significantly
				below the original estimate.
								(3)Remainder of net
				project costThe remainder of net project costs shall be provided
				from an undistributed cash surplus, a replacement or depreciation cash fund or
				reserve, or new capital from public or private sources.
								(4)Limitation on statutory
				constructionNothing in this section shall be construed as
				authorizing the Secretary to request or require a non-Federal financial
				commitment for a project that is more than 20 percent of the net capital
				project cost.
								(5)Special rule for
				rolling stock costsIn addition to amounts allowed pursuant to
				paragraph (1), a planned extension to a fixed guideway system may include the
				cost of rolling stock previously purchased if the applicant satisfies the
				Secretary that only amounts other than amounts of the Government were used and
				that the purchase was made for use on the extension. A refund or reduction of
				the remainder may be made only if a refund of a proportional amount of the
				grant of the Government is made at the same time.
								(i)Undertaking projects in
				advance
								(1)In
				generalThe Secretary may pay the Government’s share of the net
				capital project cost to a State or local governmental authority that carries
				out any part of a project described in this section without the aid of amounts
				of the Government and according to all applicable procedures and requirements
				if—
									(A)the State or local
				governmental authority applies for the payment;
									(B)the Secretary approves
				the payment; and
									(C)before carrying out the
				part of the project, the Secretary approves the plans and specifications for
				the part in the same manner as other projects under this section.
									(2)Financing
				costs
									(A)In
				generalThe cost of carrying out part of a project includes the
				amount of interest earned and payable on bonds issued by the State or local
				governmental authority to the extent proceeds of the bonds are expended in
				carrying out the part.
									(B)Limitation on amount of
				interestThe amount of interest under this paragraph may not be
				more than the most favorable interest terms reasonably available for the
				project at the time of borrowing.
									(C)CertificationThe
				applicant shall certify, in a manner satisfactory to the Secretary, that the
				applicant has shown reasonable diligence in seeking the most favorable
				financial terms.
									(j)Availability of
				amountsAn amount made available or appropriated under section
				5338(b) for new fixed guideway capital projects shall remain available for a
				period of 3 fiscal years after the fiscal year in which the amount is made
				available or appropriated. Any of such amount that is unobligated at the end of
				such period shall be rescinded and deposited in the general fund of the
				Treasury, where such amounts shall be dedicated for the sole purpose of deficit
				reduction and prohibited from use as an offset for other spending increases or
				revenue reductions.
							(k)Reports on new start
				projects
								(1)Annual report on
				funding recommendationsNot
				later than the first Monday in February of each year, the Secretary shall
				submit to the Committee on Transportation and Infrastructure and the Committee
				on Appropriations of the House of Representatives and the Committee on Banking,
				Housing, and Urban Affairs and the Committee on Appropriations of the Senate a
				report that includes—
									(A)a proposal of allocations
				of amounts to be available to finance grants for new fixed guideway capital
				projects among applicants for these amounts;
									(B)evaluations and ratings,
				as required under subsections (d) and (e), for each such project that is
				authorized by the Public Transportation Act
				of 2012; and
									(C)recommendations of such
				projects for funding based on the evaluations and ratings and on existing
				commitments and anticipated funding levels for the next 3 fiscal years based on
				information currently available to the Secretary.
									(2)Biennial GAO
				reviewBeginning 2 years after the date of enactment of the
				Public Transportation Act of
				2012, the Comptroller General of the United States shall—
									(A)conduct a biennial review
				of—
										(i)the processes and
				procedures for evaluating, rating, and recommending new fixed guideway capital
				projects; and
										(ii)the Secretary’s
				implementation of such processes and procedures; and
										(B)on a biennial basis,
				report to Congress on the results of such review by May 31.
									(l)Before and after study
				reportNot later than the first Monday of August of each year,
				the Secretary shall submit to the committees referred to in subsection (k)(1) a
				report containing a summary of the results of the studies conducted under
				subsection (g)(2)(C).
							(m)Limitations
								(1)Limitation on
				grantsThe Secretary may make a grant or enter into a grant
				agreement for a new fixed guideway capital project under this section only if
				the project has been rated as high, medium-high, or medium or the Secretary has
				issued a special warrant described in subsection (n) in lieu of such
				ratings.
								(2)Fiscal years 2013
				through 2016Of the amounts made available or appropriated for
				fiscal years 2013 through 2016 under section 5338(b)—
									(A)$150,000,000 for each
				fiscal year shall be allocated for small start projects in accordance with
				subsection (e); and
									(B)the remainder shall be
				allocated for new start projects in accordance with subsection (d).
									(3)Limitation on
				expendituresNone of the
				amounts made available or appropriated under section 5338(b) may be expended on
				a project that has not been adopted as the locally preferred alternative as
				part of a long-range transportation plan.
								(n)Expedited project
				advancement
								(1)WarrantsThe
				Secretary, to the maximum extent practicable, shall develop and utilize special
				warrants to advance projects and provide Federal assistance under this section.
				Special warrants may be utilized to advance new fixed guideway projects under
				this section without requiring evaluations and ratings described under
				subsections (d)(5) and (e)(5). Such warrants shall be—
									(A)based on current transit
				ridership, corridor characteristics, and service on existing alignments;
									(B)designed to assess
				distinct categories of projects, such as proposed new service enhancements on
				existing alignments, new line haul service, and new urban circulator service;
				and
									(C)based on the benefits for
				proposed projects as set forth in subsections (d)(3) and (e)(3) for the Federal
				assistance provided or to be provided under this subsection.
									(2)New project
				development
									(A)In
				generalA project sponsor who requests Federal funding under this
				section shall apply to the Secretary to begin new project development after a
				proposed new fixed guideway capital project has been adopted as the locally
				preferred alternative as part of the metropolitan long-range transportation
				plan required under section 5303, and funding options for the non-Federal
				funding share have been identified. The application for new project development
				shall specify whether the project sponsor is seeking Federal assistance under
				subsection (d) or (e).
									(B)Applications
										(i)Notice to
				CongressNot later than 10 days after the date of receipt of an
				application for new project development under subparagraph (A), the Secretary
				shall provide written notice of the application to the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Banking, Housing, and Urban Affairs of the Senate.
										(ii)Approval or
				disapprovalOn the 11th day following the date on which the
				Secretary provides written notice of an application for new project development
				under clause (i), the Secretary shall approve or disapprove the
				application.
										(C)Project
				authorizationUpon approval of an application to begin new
				project development, the proposed new fixed guideway capital project shall be
				authorized and eligible for Federal funding under this section.
									(3)Letters of intent and
				early systems work agreementsThe Secretary, to the maximum extent
				practicable, shall issue letters of intent and make early systems work
				agreements upon issuance of a record of decision under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(4)Funding
				agreementsThe Secretary shall enter into a full funding grant
				agreement, expedited grant agreement, or grant, as appropriate, between the
				Government and the project sponsor as soon as the Secretary determines that the
				project meets the requirements of subsection (d) or (e).
								(5)Records
				retentionThe Secretary shall adhere to a uniform records
				retention policy regarding all documentation related to new fixed guideway
				capital projects.
								(o)RegulationsNot
				later than 240 days after the date of enactment of the
				Public Transportation Act of
				2012, the Secretary shall issue regulations establishing new
				program requirements for the programs created under this section, including new
				evaluation and rating processes for proposed projects under this
				section.
							.
				(b)Clerical
			 amendmentThe analysis for chapter 53 is amended by striking the
			 item relating to section 5309 and inserting the following:
					
						
							5309. Capital investment
				grants.
						
						.
				2007.Bus and bus
			 facilities formula grants
				(a)In
			 generalSection 5310 is
			 amended to read as follows:
					
						5310.Bus and bus
				facilities formula grants
							(a)General
				authorityThe Secretary may make grants under this section to
				assist States and local governmental authorities in financing capital
				projects—
								(1)to replace, rehabilitate,
				and purchase buses and related equipment; and
								(2)to construct bus-related
				facilities.
								(b)Grant
				requirementsThe requirements of subsections (c) and (d) of
				section 5307 apply to recipients of grants made under this section.
							(c)Eligible recipients and
				subrecipients
								(1)RecipientsEligible
				recipients under this section are providers of public transportation in
				urbanized areas that operate fixed route bus services and that do not operate
				heavy rail, commuter rail, or light rail services.
								(2)SubrecipientsA
				recipient that receives a grant under this section may allocate the amounts
				provided to subrecipients that are public agencies, private companies engaged
				in public transportation, or private nonprofit organizations.
								(d)Distribution of grant
				fundsGrants under this section shall be distributed pursuant to
				the formula set forth in section 5336 other than subsection (b).
							(e)Government’s share of
				costs
								(1)Capital
				projectsA grant for a capital project, as defined in section
				5302(a)(1), shall be for 80 percent of the net project cost of the project. The
				recipient may provide additional local matching amounts.
								(2)Remaining
				costsThe remainder of the net project cost shall be
				provided—
									(A)in cash from
				non-Government sources other than revenues from providing public transportation
				services;
									(B)from revenues derived
				from the sale of advertising and concessions;
									(C)from an undistributed
				cash surplus, a replacement or depreciation cash fund or reserve, or new
				capital; and
									(D)from amounts received
				under a service agreement with a State or local social service agency or
				private social service organization.
									(f)Period of availability
				to recipientsA grant made available under this section may be
				obligated by the recipient for 3 years after the fiscal year in which the
				amount is apportioned. Not later than 30 days after the end of the 3-year
				period, an amount that is not obligated at the end of that period shall be
				added to the amount that may be apportioned under this section in the next
				fiscal year.
							(g)Transfers of
				apportionments
								(1)Transfer to certain
				areasThe chief executive officer of a State may transfer any
				part of the State’s funds made available under this section to urbanized areas
				of less than 200,000 in population or to rural areas in the State, after
				consulting with responsible local officials and publicly owned operators of
				public transportation in each area for which the amount originally was provided
				under this section.
								(2)Transfer to
				StateA designated recipient for an urbanized area with a
				population of at least 200,000 may transfer a part of its grant funds provided
				under this section to the chief executive officer of a State. The chief
				executive officer shall distribute the transferred amounts to urbanized areas
				of less than 200,000 in population or to rural areas in the State.
								(h)Application of other
				sectionsSections 5302, 5318, 5323(a)(1), 5323(d), 5323(f), 5332,
				and 5333 apply to this section and to a grant made with funds apportioned under
				this section. Except as provided in this section, no other provision of this
				chapter applies to this section or to a grant under this
				section.
							.
				(b)Clerical
			 amendmentThe analysis for chapter 53 is amended by striking the
			 item relating to section 5310 and inserting the following:
					
						
							5310. Bus and bus facilities formula
				grants.
						
						.
				2008.Rural area formula
			 grants
				(a)Amendment to section
			 headingSection 5311 is
			 amended by striking the section designation and heading and inserting the
			 following:
					
						5311.Rural area formula
				grants
						.
				(b)Program
			 goalsSection 5311(b) is amended by adding at the end the
			 following:
					
						(5)Program
				goalsThe goals of this
				section are—
							(A)to enhance the mobility
				and access of people in rural areas by assisting in the development,
				construction, operation, improvement, maintenance, and use of public
				transportation systems and services in rural areas;
							(B)to increase the
				intermodalism of and connectivity among public transportation systems and
				services within rural areas and to urban areas by providing for maximum
				coordination of programs and services;
							(C)to increase the state of
				good repair of rural public transportation assets; and
							(D)to enhance the mobility
				and access of people in rural areas by assisting in the development and support
				of intercity bus
				transportation.
							.
				(c)Projects of national
			 scopeSection 5311(b)(3)(C) is amended by adding at the end the
			 following: In carrying out such projects, the Secretary shall enter into
			 a competitively selected contract to provide on-site technical assistance to
			 local and regional governments, public transit agencies, and public
			 transportation-related nonprofit and for-profit organizations in rural areas
			 for the purpose of developing training materials and providing necessary
			 training assistance to local officials and agencies in rural
			 areas..
				(d)ApportionmentsSection
			 5311(c)(2) is amended—
					(1)by striking
			 and at the end of subparagraph (A);
					(2)by striking subparagraph
			 (B) and inserting the following:
						
							(B)70 percent shall be apportioned to the
				States in accordance with paragraph (4);
				and
							;
				and
					(3)by adding at the end the
			 following:
						
							(C)10 percent shall be apportioned to the
				States in accordance with paragraph
				(5).
							.
					(e)Apportionments based on
			 public transportation services provided in rural areasSection 5311(c) is amended by adding at the
			 end the following:
					
						(5)Apportionments based on
				public transportation services provided in rural areasThe Secretary shall apportion to each State
				an amount equal to the amount apportioned under paragraph (2)(C) as
				follows:
							(A)½ of such amount
				multiplied by the ratio that—
								(i)the number of public
				transportation revenue vehicle-miles operated in or attributable to rural areas
				in that State, as determined by the Secretary; bears to
								(ii)the total number of all
				public transportation revenue vehicle-miles operated in or attributable to
				rural areas in all States; and
								(B)½ of such amount
				multiplied by the ratio that—
								(i)the number of public
				transportation unlinked passenger trips operated in or attributable to rural
				areas in that State, as determined by the Secretary; bears to
								(ii)the total number of all
				public transportation unlinked passenger trips operated in or attributable to
				rural areas in all States.
								.
				(f)Use for administrative,
			 planning, and technical assistanceSection 5311(e) is amended by
			 striking 15 percent and inserting 10
			 percent.
				(g)Intercity bus
			 transportationSection 5311(f)(1) is amended—
					(1)in subparagraph (B) by
			 striking shelters and inserting facilities;
			 and
					(2)in subparagraph (C) by
			 striking stops and depots and inserting
			 facilities.
					(h)Non-Federal
			 shareSection 5311(g)(3) is amended—
					(1)in subparagraph (B) by
			 striking and at the end;
					(2)in subparagraph (C) by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(D)may be derived from the costs of a private
				operator’s intercity bus service as an in-kind match for the operating costs of
				connecting rural intercity bus feeder service funded under subsection (f),
				except that this subparagraph shall apply only if the project includes both
				feeder service and a connecting unsubsidized intercity route segment and if the
				private operator agrees in writing to the use of its unsubsidized costs as an
				in-kind match.
							.
					(i)Clerical
			 amendmentThe analysis for chapter 53 is amended by striking the
			 item relating to section 5311 and inserting the following:
					
						
							5311. Rural area formula
				grants.
						
						.
				2009.Transit
			 research
				(a)Amendment to section
			 headingSection 5312 is
			 amended by striking the section designation and heading and inserting the
			 following:
					
						5312.Transit
				research
						.
				(b)Research
			 projectsSection 5312(a) is amended by adding at the end the
			 following:
					
						(4)FundingThe amounts made available under section
				5338(c) are available to the Secretary for grants, contracts, cooperative
				agreements, or other agreements for the purposes of this section and sections
				5305 and 5322, as the Secretary considers
				appropriate.
						.
				(c)Joint partnership
			 programSection 5312(b)(5) is amended by striking Mass
			 Transit Account and inserting Alternative Transportation
			 Account.
				(d)Transit cooperative
			 research programSection 5312(c) is amended to read as
			 follows:
					
						(c)Transit cooperative
				research program
							(1)In
				generalThe Secretary shall
				carry out a public transportation cooperative research program using amounts
				made available under section 5338(c).
							(2)Independent governing
				boardThe Secretary shall establish an independent governing
				board for the program. The board shall recommend public transportation
				research, development, and technology transfer activities to be carried out
				under the program.
							(3)Grants and cooperative
				agreementsThe Secretary may make grants to, and enter into
				cooperative agreements with, the National Academy of Sciences to carry out
				activities under this subsection that the Secretary determines
				appropriate.
							.
				(e)Government
			 shareSection 5312 is amended by adding at the end the
			 following:
					
						(d)Government
				shareIf there would be a
				clear and direct financial benefit to an entity under a grant or contract
				financed under this section, the Secretary shall establish a Government share
				consistent with that
				benefit.
						.
				(f)Clerical
			 amendmentThe analysis for chapter 53 is amended by striking the
			 item relating to section 5312 and inserting the following:
					
						
							5312. Transit
				research.
						
						.
				2010.Coordinated access
			 and mobility program formula grants
				(a)In
			 generalSection 5317 is amended to read as follows:
					
						5317.Coordinated access
				and mobility program formula grants
							(a)DefinitionsIn
				this section, the following definitions apply:
								(1)Elderly
				individualThe term elderly individual means an
				individual who is age 65 or older.
								(2)Eligible low-income
				individualThe term eligible low-income individual
				means an individual whose family income is at or below 150 percent of the
				poverty line (as that term is defined in section 673 of the Community Services
				Block Grant Act (42 U.S.C. 9902), including any revision required by that
				section) for a family of the size involved.
								(3)Job access and reverse
				commute projectThe term job access and reverse commute
				project means a transportation project to finance planning, capital,
				and operating costs that support the development and maintenance of
				transportation services designed to transport welfare recipients and eligible
				low-income individuals to and from jobs and activities related to their
				employment, including transportation projects that facilitate the provision of
				public transportation services from urbanized areas and rural areas to suburban
				employment locations.
								(4)RecipientThe
				term recipient means a designated recipient (as defined in
				section 5307(a)) and a State that directly receives a grant under this
				section.
								(5)SubrecipientThe
				term subrecipient means a State or local governmental authority,
				nonprofit organization, or private operator of public transportation services
				that receives a grant under this section indirectly through a recipient.
								(6)Welfare
				recipientThe term welfare recipient means an
				individual who has received assistance under a State or tribal program funded
				under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) at
				any time during the 3-year period before the date on which the applicant
				applies for a grant under this section.
								(b)GoalsThe
				goals of the program established under this section are to—
								(1)improve the accessibility
				of the Nation’s public transportation systems and services;
								(2)improve the mobility of
				or otherwise meet the special needs of elderly individuals, eligible low-income
				individuals, and individuals with disabilities; and
								(3)improve the coordination
				among all providers of public transportation and human services
				transportation.
								(c)General
				authority
								(1)GrantsThe
				Secretary may make grants under this section to recipients for the following
				purposes:
									(A)For public transportation
				projects planned, designed, and carried out to meet the special needs of
				elderly individuals and individuals with disabilities.
									(B)For job access and
				reverse commute projects carried out by the recipient or a subrecipient.
									(C)For new public
				transportation services, and for public transportation alternatives beyond
				those required by the Americans with Disabilities Act of 1990 (42 U.S.C. 12101
				et seq.), that assist individuals with disabilities with transportation,
				including transportation to and from jobs and employment support
				services.
									(2)Acquiring public
				transportation servicesA public transportation capital project
				under this section may include acquisition of public transportation services as
				an eligible capital expense.
								(3)Administrative
				expensesA recipient may use not more than 10 percent of the
				amounts apportioned to the recipient under this section to administer, plan,
				and provide technical assistance for a project funded under this
				section.
								(d)Apportionments
								(1)FormulaThe
				Secretary, using the most recent decennial census data, shall apportion amounts
				made available for a fiscal year to carry out this section as follows:
									(A)50 percent of the funds
				shall be apportioned among designated recipients (as defined in section
				5307(a)) for urbanized areas with a population of 200,000 or more in the ratio
				that—
										(i)the number of elderly
				individuals, individuals with disabilities, eligible low-income individuals,
				and welfare recipients in each such urbanized area; bears to
										(ii)the number of elderly
				individuals, individuals with disabilities, eligible low-income individuals,
				and welfare recipients in all such urbanized areas.
										(B)25 percent of the funds
				shall be apportioned among the States in the ratio that—
										(i)the number of elderly
				individuals, individuals with disabilities, eligible low-income individuals,
				and welfare recipients in urbanized areas with a population of less than
				200,000 in each State; bears to
										(ii)the number of elderly
				individuals, individuals with disabilities, eligible low-income individuals,
				and welfare recipients in urbanized areas with a population of less than
				200,000 in all States.
										(C)25 percent of the funds
				shall be apportioned among the States in the ratio that—
										(i)the number of elderly
				individuals, individuals with disabilities, eligible low-income individuals,
				and welfare recipients in rural areas with a population of less than 50,000 in
				each State; bears to
										(ii)the number of elderly individuals,
				individuals with disabilities, eligible low-income individuals, and welfare
				recipients in rural areas with a population of less than 50,000 in all
				States.
										(2)Use of apportioned
				fundsExcept as provided in paragraph (3)—
									(A)funds apportioned under
				paragraph (1)(A) shall be used for projects serving urbanized areas with a
				population of 200,000 or more;
									(B)funds apportioned under
				paragraph (1)(B) shall be used for projects serving urbanized areas with a
				population of less than 200,000; and
									(C)funds apportioned under
				paragraph (1)(C) shall be used for projects serving rural areas.
									(3)ExceptionsA
				State may use funds apportioned under paragraph (1)(B) or (1)(C)—
									(A)for projects serving
				areas other than the area specified in paragraph (2)(B) or (2)(C), as the case
				may be, if the Governor of the State certifies that all of the objectives of
				this section are being met in the specified area; or
									(B)for projects anywhere in
				the State if the State has established a statewide program for meeting the
				objectives of this section.
									(4)Minimum
				apportionment
									(A)In
				generalThe Secretary may establish a minimum apportionment for
				States and territories under paragraph (1).
									(B)LimitationA
				minimum apportionment received by a State or territory under this paragraph for
				a fiscal year may not exceed the total of the fiscal year 2012 apportionments
				received by the State or territory under sections 5310, 5316, and 5317 (as in
				effect on the day before the date of enactment of the Public Transportation Act
				of 2012).
									(e)Competitive process for
				grants to subrecipients
								(1)Areawide
				solicitationsA recipient of funds apportioned under subsection
				(d)(1)(A) shall conduct, in cooperation with the appropriate metropolitan
				planning organization, an areawide solicitation for applications for grants to
				the recipient and subrecipients under this section.
								(2)Statewide
				solicitationA recipient of funds apportioned under subsection
				(d)(1)(B) or (d)(1)(C) shall conduct a statewide solicitation for applications
				for grants to the recipient and subrecipients under this section.
								(3)Special
				ruleA recipient of a grant under this section may allocate the
				amounts provided under the grant to—
									(A)a nonprofit organization
				or private operator of public transportation, if the public transportation
				service provided under subsection (c)(1) is unavailable, insufficient, or
				inappropriate; or
									(B)in the case of a grant to
				provide the services described in subsection (c)(1)(A), a governmental
				authority that—
										(i)is approved by the
				recipient to coordinate services for elderly individuals and individuals with
				disabilities; or
										(ii)certifies that there are
				not any nonprofit organizations or private operators of public transportation
				services readily available in the area to provide the services described in
				subsection (c)(1)(A).
										(4)ApplicationRecipients
				and subrecipients seeking to receive a grant from funds apportioned under
				subsection (d) shall submit to the recipient an application in such form and in
				accordance with such requirements as the recipient shall establish.
								(5)Grant
				awardsThe recipient shall award grants under paragraphs (1) and
				(2) on a competitive basis.
								(6)Fair and equitable
				distributionA recipient of a grant under this section shall
				certify to the Secretary that allocations of the grant to subrecipients will be
				distributed on a fair, equitable, and competitive basis.
								(f)Grant
				requirementsWith respect to
				a grant made to provide services described in subsection (c), the Secretary
				shall apply grant requirements that are consistent with requirements for
				activities authorized under sections 5310, 5316, and 5317 (as such sections
				were in effect on the day before the date of enactment of the Public
				Transportation Act of 2012).
							(g)Coordination
								(1)In
				generalThe Secretary shall coordinate activities under this
				section with related activities under programs of other Federal departments and
				agencies.
								(2)Project selection and
				planningA recipient of funds under this section shall certify to
				the Secretary that—
									(A)the projects selected to
				receive funding under this section were derived from a locally developed,
				coordinated public transportation-human services transportation plan;
									(B)the plan was developed
				through a process that included participation by representatives of public,
				private, and nonprofit transportation and human services providers and
				participation by the public and appropriate advocacy organizations; and
									(C)the planning process
				provided for consideration of projects and strategies to create or improve
				regional transportation services that connect multiple jurisdictions.
									(h)Government’s share of
				costs
								(1)Capital
				projects
									(A)In
				generalExcept as provided in
				subparagraph (B), a grant for a capital project under this section shall be for
				80 percent of the net capital costs of the project, as determined by the
				Secretary. The recipient may provide additional local matching amounts.
									(B)ExceptionA
				State described in section 120(b) of title 23 shall receive an increased
				Government share in accordance with the formula under such section.
									(2)Operating
				assistance
									(A)In
				generalExcept as provided in
				subparagraph (B), a grant made under this section for operating assistance may
				not exceed 50 percent of the net operating costs of the project, as determined
				by the Secretary.
									(B)ExceptionA
				State described in section 120(b) of title 23 shall receive a Government share
				of the net operating costs that equals 62.5 percent of the Government share
				provided for under paragraph (1)(B).
									(3)RemainderThe
				remainder of the net project costs—
									(A)may be provided from an
				undistributed cash surplus, a replacement or depreciation cash fund or reserve,
				a service agreement with a State or local social service agency or a private
				social service organization, or new capital;
									(B)may be derived from
				amounts appropriated to or made available to a department or agency of the
				Government (other than the Department of Transportation) that are eligible to
				be expended for transportation; and
									(C)notwithstanding subparagraph (B), may be
				derived from amounts made available to carry out the Federal lands
				transportation program established by section 203 of title 23.
									(4)Use of certain
				fundsFor purposes of paragraph (3)(B), the prohibitions on the
				use of funds for matching requirements under section 403(a)(5)(C)(vii) of the
				Social Security Act (42 U.S.C. 603(a)(5)(C)(vii)) shall not apply to Federal or
				State funds to be used for transportation purposes.
								(5)Limitation on operating
				assistanceA recipient carrying out a program of operating
				assistance under this section may not limit the level or extent of use of the
				Government grant for the payment of operating expenses.
								(i)Leasing
				vehiclesVehicles and
				equipment acquired under this section may be leased to a recipient or
				subrecipient to improve transportation services designed to meet the special
				needs of elderly individuals, eligible low-income individuals, and individuals
				with disabilities.
							(j)Meal delivery for
				homebound individualsPublic transportation service providers
				receiving assistance under this section or section 5311(c) may coordinate and
				assist in regularly providing meal delivery service for homebound individuals
				if the delivery service does not conflict with providing public transportation
				service or reduce service to public transportation passengers.
							(k)Transfers of facilities
				and equipmentWith the consent of the recipient in possession of
				a facility or equipment acquired with a grant under this section, a State may
				transfer the facility or equipment to any recipient eligible to receive
				assistance under this chapter if the facility or equipment will continue to be
				used as required under this section.
							(l)Program
				evaluationNot later than 2 years after the date of enactment of
				the Public Transportation Act of
				2012, and not later than 2 years thereafter, the Comptroller
				General of the United States shall—
								(1)conduct a study to evaluate the grant
				program authorized by this section, including a description of how grant
				recipients have coordinated activities carried out under this section with
				transportation activities carried out by recipients using grants awarded under
				title III of the Older Americans Act of 1965 (42 U.S.C. 3021 et seq.);
				and
								(2)transmit to the Committee
				on Transportation and Infrastructure of the House of Representatives and the
				Committee on Banking, Housing, and Urban Affairs of the Senate a report
				describing the results of the study under subparagraph
				(A).
								.
				(b)Clerical
			 amendmentThe analysis for chapter 53 is amended by striking the
			 item relating to section 5317 and inserting the following:
					
						
							5317. Coordinated access and mobility program
				formula
				grants.
						
						.
				2011.Training and
			 technical assistance programs
				(a)Amendment to section
			 headingSection 5322 is
			 amended by striking the section designation and heading and inserting the
			 following:
					
						5322.Training and
				technical assistance
				programs
						.
				(b)Training and
			 outreachSection 5322(a) is amended—
					(1)by striking
			 programs that address and all that follows before the period at
			 the end of the first sentence and inserting programs that address
			 training and outreach needs as they apply to public transportation activities,
			 and programs that provide public transportation-related technical assistance to
			 providers of public transportation services;
					(2)by striking
			 and at the end of paragraph (3);
					(3)by striking the period at
			 the end of paragraph (4) and inserting ; and; and
					(4)by adding at the end the
			 following:
						
							(5)technical assistance provided through
				national nonprofit organizations with demonstrated capacity and expertise in a
				particular area of public transportation
				policy.
							.
					(c)National Transit
			 Institute, technical assistance, and fundingSection 5322 is amended by adding at the
			 end the following:
					
						(c)National Transit
				Institute
							(1)Grants and
				contractsThe Secretary may award grants or enter into contracts
				with a public university to establish a National Transit Institute to support
				training and educational programs for Federal, State, and local transportation
				employees engaged or to be engaged in Government-aid public transportation
				work.
							(2)Education and
				trainingThe National Transit
				Institute shall provide education and training to employees of State and local
				governments at no cost when the education and training is related to a
				responsibility under a Government program.
							(d)Technical
				assistanceThe Secretary may provide public
				transportation-related technical assistance under this section as
				follows:
							(1)To help public transportation providers
				comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
				seq.) through a competitively selected contract or cooperative agreement with a
				national nonprofit organization serving individuals with disabilities that has
				a demonstrated capacity to carry out technical assistance, demonstration
				programs, research, public education, and other activities related to complying
				with such Act.
							(2)To help public transportation providers
				comply with human services transportation coordination requirements and to
				enhance the coordination of Federal resources for human services transportation
				with those of the Department of Transportation through a competitively selected
				contract or cooperative agreement with a national nonprofit organization that
				has a demonstrated capacity to carry out technical assistance, training, and
				support services related to complying with such requirements.
							(3)To help public transportation providers
				meet the transportation needs of elderly individuals through a competitively
				selected contract or cooperative agreement with a national nonprofit
				organization serving elderly individuals that has a demonstrated capacity to
				carry out such activities.
							(4)To provide additional
				technical assistance, mobility management services, volunteer support services,
				training, and research that the Secretary determines will assist public
				transportation providers meet the goals of this section.
							(e)FundingTraining
				and outreach programs and technical assistance activities performed under this
				section shall be paid for with administrative funds made available under
				section 5338(c).
						.
				(d)Clerical
			 amendmentThe analysis for chapter 53 is amended by striking the
			 item relating to section 5322 and inserting the following:
					
						
							5322. Training and technical assistance
				programs.
						
						.
				2012.General
			 provisions
				(a)Government’s share of
			 costs for certain projectsSection 5323(i) is amended by adding at the
			 end the following:
					
						(3)Costs incurred by
				providers of public transportation by vanpool
							(A)Local matching
				shareThe local matching
				share provided by a recipient of assistance for a capital project under this
				chapter may include any amounts expended by a provider of public transportation
				by vanpool for the acquisition of rolling stock to be used by such provider in
				the recipient’s service area, excluding any amounts the provider may have
				received in Federal, State, or local government assistance for such
				acquisition.
							(B)Use of
				revenuesA private provider
				of public transportation by vanpool may use revenues it receives in the
				provision of public transportation service in the service area of a recipient
				of assistance under this chapter that are in excess of the provider’s operating
				costs for the purpose of acquiring rolling stock, if the private provider
				enters into a legally binding agreement with the recipient that requires the
				provider to use the rolling stock in the recipient’s service area.
							(C)DefinitionsIn
				this paragraph, the following definitions apply:
								(i)Private provider of
				public transportation by vanpoolThe term private provider of public
				transportation by vanpool means a private entity providing vanpool
				services in the service area of a recipient of assistance under this chapter
				using a commuter highway vehicle or vanpool vehicle.
								(ii)Commuter highway
				vehicle; vanpool vehicleThe term commuter highway
				vehicle or vanpool vehicle means any vehicle—
									(I)the seating capacity of which is at least 6
				adults (not including the driver); and
									(II)at least 80 percent of
				the mileage use of which can be reasonably expected to be for the purposes of
				transporting commuters in connection with travel between their residences and
				their place of employment.
									(4)Incentives for
				competitively contracted service
							(A)EligibilitySubject
				to subparagraph (C), a recipient of assistance under this chapter that meets
				the targets under subparagraph (B) for competitively contracted service shall
				be eligible, at the request of the recipient, for a Federal share of 90 percent
				for the capital cost of buses and bus-related facilities and equipment
				purchased with financial assistance made available under this chapter.
							(B)TargetTo
				qualify for the competitively contracted service incentive program under this
				paragraph, a public transit agency or governmental unit shall competitively
				contract for at least 20 percent of its fixed route bus service. The percentage
				of competitively contracted service shall be calculated by determining the
				ratio of competitively contracted service vehicles operated in annual maximum
				service to total vehicles operated in annual maximum service.
							(C)Maintenance of
				effortA public transit agency or governmental unit shall be
				eligible for an increased Federal share under this paragraph only if the amount
				of State and local funding provided to the affected public transit agency or
				governmental unit for the capital cost of buses and bus-related facilities and
				equipment will not be less than the average amount of funding for such purposes
				provided during the 3 fiscal years preceding the date of enactment of this
				paragraph.
							(D)DefinitionsIn
				this paragraph, the following definitions apply:
								(i)Competitively
				contracted serviceThe term competitively contracted
				service means fixed route bus transportation service purchased by a
				public transit agency or governmental unit from a private transportation
				provider based on a written contract.
								(ii)Vehicles operated in
				annual maximum serviceThe term vehicles operated in
				annual maximum service means the number of transit vehicles operated to
				meet the annual maximum service requirement during the peak season of the year,
				on the week and day that maximum service is
				provided.
								.
				(b)Reasonable access to
			 public transportation facilitiesSection 5323 is amended by adding at the
			 end the following:
					
						(q)Reasonable Access to
				Public Transportation FacilitiesA recipient of assistance under this
				chapter may not deny reasonable access for a private intercity or charter
				transportation operator to federally funded public transportation facilities,
				including intermodal facilities, park and ride lots, and bus-only highway
				lanes.
						.
				(c)Special condition on
			 charter bus transportation serviceIf, in any fiscal year, the Secretary is
			 prohibited by law from enforcing regulations related to charter bus service
			 under part 604 of title 49, Code of Federal Regulations, for any transit agency
			 that during fiscal year 2008 was both initially granted a 60-day period to come
			 into compliance with part 604, and then was subsequently granted an exception
			 from such part—
					(1)the transit agency shall
			 be precluded from receiving its allocation of urbanized area formula grant
			 funds for that fiscal year; and
					(2)any amounts withheld
			 pursuant to paragraph (1) shall be added to the amount that the Secretary may
			 apportion under section 5336 of title 49, United States Code, in the following
			 fiscal year.
					2013.Contract
			 requirementsSection 5325(h)
			 is amended by striking Federal Public Transportation Act of 2005
			 and inserting Public Transportation
			 Act of 2012.
			2014.Veterans preference
			 in transit constructionSection 5325 is amended by adding at the end
			 the following:
				
					(k)Veterans
				employmentRecipients and
				subrecipients of Federal financial assistance under this chapter shall ensure
				that contractors working on a capital project funded using such assistance give
				a preference in the hiring or referral of laborers to veterans, as defined in
				section 2108 of title 5, who have the requisite skills and abilities to perform
				the construction work required under the
				contract.
					.
			2015.Private sector
			 participation
				(a)In
			 generalChapter 53 is amended by inserting after section 5325 the
			 following:
					
						5326.Private sector
				participation
							(a)General
				purposesIn the interest of fulfilling the general
				purposes of this chapter under section 5301(f), the Secretary shall—
								(1)better coordinate public and private
				sector-provided public transportation services; and
								(2)promote more effective
				utilization of private sector expertise, financing, and operational capacity to
				deliver costly and complex new fixed guideway capital projects.
								(b)Actions to Promote
				Better Coordination Between Public and Private Sector Providers of Public
				TransportationThe Secretary shall—
								(1)provide technical assistance to recipients
				of Federal transit grant assistance on practices and methods to best utilize
				private providers of public transportation; and
								(2)educate recipients of
				Federal transit grant assistance on laws and regulations under this chapter
				that impact private providers of public transportation.
								(c)Actions to Provide
				Technical Assistance for Alternative Project Delivery MethodsUpon request by a sponsor of a new fixed
				guideway capital project, the Secretary shall—
								(1)identify best practices for public-private
				partnerships models in the United States and in other countries;
								(2)develop standard
				public-private partnership transaction model contracts; and
								(3)perform financial
				assessments that include the calculation of public and private benefits of a
				proposed public-private partnership
				transaction.
								.
				(b)Clerical
			 amendmentThe analysis for such chapter is amended by inserting
			 after the item relating to section 5325 the following:
					
						
							5326. Private sector
				participation.
						
						.
				(c)Public-Private
			 partnership procedures and approaches
					(1)Identify
			 impedimentsThe Secretary shall—
						(A)except as provided in
			 paragraph (4), identify any provisions of chapter 53 of title 49, United States
			 Code, and any regulations or practices thereunder, that impede greater use of
			 public-private partnerships and private investment in public transportation
			 capital projects;
						(B)develop and implement on
			 a project basis procedures and approaches that—
							(i)address such impediments
			 in a manner similar to the Special Experimental Project Number 15 of the
			 Federal Highway Administration (commonly referred to as SEP–15);
			 and
							(ii)protect the public
			 interest and any public investment in covered projects.
							(2)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report on the status of the procedures and approaches
			 developed and implemented under paragraph (1).
					(3)RulemakingNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 issue rules to carry out the procedures and approaches developed under
			 paragraph (1).
					(4)Rule of
			 constructionNothing in this subsection may be construed to allow
			 the Secretary to waive any requirement under—
						(A)section 5333 of title 49,
			 United States Code;
						(B)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
						(C)any other provision of
			 Federal law not described in paragraph (2)(A).
						(d)Contracting out
			 study
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall submit to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate a comprehensive
			 report on the effect of contracting out public transportation operations and
			 administrative functions on cost, availability and level of service,
			 efficiency, and quality of service.
					(2)ConsiderationsIn
			 developing the report, the Comptroller General shall consider—
						(A)the number of grant
			 recipients that have contracted out services and the types of public
			 transportation services that are performed under contract, including
			 paratransit service, fixed route bus service, commuter rail operations, and
			 administrative functions;
						(B)the size of the
			 populations served by such grant recipients;
						(C)the basis for decisions
			 regarding contracting out such services;
						(D)comparative costs of
			 providing service under contract to providing the same service through public
			 transit agency employees, using to the greatest extent possible a standard cost
			 allocation model;
						(E)the extent of
			 unionization among privately contracted employees; and
						(F)barriers to contracting
			 out public transportation operations and administrative functions.
						(e)Guidance on documenting
			 complianceNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register policy guidance
			 regarding how to best document compliance by recipients of Federal assistance
			 under chapter 53 of title 49, United States Code, with the requirements
			 regarding private enterprise participation in public transportation planning
			 and transportation improvement programs under sections 5203(g)(6) (as added by
			 title IV of this Act), and sections 5306(a) and 5307(c) of this title.
				2016.Project management
			 oversightSection 5327(c)(1)
			 is amended—
				(1)by striking to
			 make contracts; and
				(2)by striking subparagraph
			 (F) and inserting the following:
					
						(F)1 percent of amounts made available to
				carry out section 5337.
						(G)0.75 percent of amounts
				made available to carry out section
				5317.
						.
				2017.State safety
			 oversight
				(a)General
			 authoritySection 5330(b) is amended to read as follows:
					
						(b)General
				authorityThe Secretary may require that up to 100 percent of the
				amount required to be appropriated for use in a State or urbanized area in the
				State under section 5307 for a fiscal year beginning after September 30, 2013,
				be utilized on capital safety improvement and state of good repair projects for
				the benefit of fixed guideway transportation systems in such State or urbanized
				area in the State before any other transit capital project is undertaken,
				if—
							(1)the State in the prior
				fiscal year has not met the requirements of subsection (c); or
							(2)the Secretary has
				certified that the State safety oversight agency (as defined in section
				5336(k)(1)(B)) does not have adequate technical capacity, personnel resources,
				and authority under relevant State law to perform the agency’s responsibilities
				described in that
				section.
							.
				2018.Apportionment of
			 appropriations for formula grants
				(a)ApportionmentsSection
			 5336(i) is amended to read as follows:
					
						(i)ApportionmentsOf
				the amounts made available for each fiscal year under section
				5338(a)(2)(B)—
							(1)2 percent shall be apportioned to certain
				urbanized areas with populations of less than 200,000 in accordance with
				subsection (j);
							(2)1 percent shall be
				apportioned to applicable States for operational support and training costs of
				State safety oversight agencies and personnel employed by or under contract to
				such agencies in accordance with subsection (k); and
							(3)any amount not
				apportioned under paragraphs (1) and (2) shall be apportioned to urbanized
				areas in accordance with subsections (a) through
				(c).
							.
				(b)State safety oversight
			 agenciesSection 5336(k) is amended to read as follows:
					
						(k)State safety oversight
				agencies formula
							(1)DefinitionsIn
				this subsection, the following definitions apply:
								(A)Applicable
				StatesThe term applicable States means States
				that—
									(i)have rail fixed guideway
				public transportation systems that are not subject to regulation by the Federal
				Railroad Administration; or
									(ii)are designing or
				constructing rail fixed guideway public transportation systems that will not be
				subject to regulation by the Federal Railroad Administration.
									(B)State safety oversight
				agenciesThe term State safety oversight agency
				means a designated State authority that has responsibility—
									(i)for requiring, reviewing,
				approving, and monitoring safety program plans under section 5330(c)(1);
									(ii)for investigating
				hazardous conditions and accidents on fixed guideway public transportation
				systems that are not subject to regulation by the Federal Railroad
				Administration; and
									(iii)for requiring action to
				correct or eliminate those conditions.
									(2)Apportionment
								(A)Apportionment
				formulaThe amount to be apportioned under subsection (i)(2)
				shall be apportioned among applicable States under a formula to be established
				by the Secretary. Such formula shall take into account factors of fixed
				guideway revenue vehicle miles, fixed guideway route miles, and fixed guideway
				vehicle passenger miles attributable to all rail fixed guideway systems not
				subject to regulation by the Federal Railroad Administration within each
				applicable State.
								(B)Recipients of
				apportioned amountsAmounts apportioned under the formula
				established pursuant to subparagraph (A) shall be made available as grants to
				State safety oversight agencies. Such grants are subject to uniform
				administrative requirements for grants and cooperative agreements to State and
				local governments under part 18 of title 49, Code of Federal Regulations, and
				are subject to the requirements of this chapter as the Secretary determines
				appropriate.
								(C)Use of
				fundsA State safety oversight agency may use funds apportioned
				under subparagraph (A) for program operational and administrative expenses,
				including employee training activities, that assist the agency in carrying out
				its responsibilities described in paragraph (1)(B).
								(D)Certification
				process
									(i)DeterminationsThe
				Secretary shall determine whether or not each State safety oversight agency has
				adequate technical capacity, personnel resources, and authority under relevant
				State law to perform the agency’s defined responsibilities described in
				paragraph (1)(B).
									(ii)Issuance of
				certifications and denialsThe Secretary shall—
										(I)issue a certification to
				each State safety oversight agency that the Secretary determines under clause
				(i) has adequate technical capacity, personnel resources, and authority;
				and
										(II)issue a denial of
				certification to each State safety oversight agency that the Secretary
				determines under clause (i) does not have adequate technical capacity,
				personnel resources, and authority, and provide the agency with a written
				explanation of the reasons for the denial.
										(E)Annual
				reportOn or before July 1 of each year, the Secretary shall
				submit to the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Banking, Housing, and Urban Affairs of the
				Senate a report on—
									(i)the amount of funds
				apportioned to each applicable State; and
									(ii)the certification status
				of each State safety oversight agency, including what steps an agency that has
				been denied certification must take in order to be so
				certified.
									.
				(c)Conforming
			 amendmentSection 5336(d)(1)
			 is amended by striking subsections (a)(1)(C)(vi) and (b)(2)(B) of
			 section 5338 and inserting section 5338(a)(2)(B).
				2019.Fixed guideway
			 modernization formula grants
				(a)Amendment to section
			 headingSection 5337 is
			 amended—
					(1)by striking the section
			 designation and heading and inserting the following:
						
							5337.Fixed guideway
				modernization
				program
							.
					(b)Program
			 goalsSection 5337 is amended—
					(1)by redesignating
			 subsections (a) through (f) as subsections (c) through (h), respectively;
			 and
					(2)by inserting before
			 subsection (c) (as so redesignated) the following:
						
							(a)Program
				goalsThe goals of the fixed
				guideway modernization program are—
								(1)to rehabilitate,
				maintain, and preserve the Nation’s fixed guideway public transportation
				systems;
								(2)to reduce the maintenance
				backlog and increase the state of good repair of the Nation’s fixed guideway
				public transportation systems; and
								(3)to increase the overall
				ridership on fixed guideway public transportation systems.
								(b)General
				authorityThe Secretary may make grants to eligible recipients
				under this section to assist State and local government authorities in
				financing capital projects to modernize eligible fixed guideway
				systems.
							.
					(c)DistributionSection
			 5337(c) (as redesignated by subsection (b)(1) of this section) is amended by
			 striking under section 5309 and all that follows before
			 paragraph (1) and inserting for a fiscal year as follows:.
				(d)Availability of
			 amountsSection 5337(f) (as redesignated by subsection (b)(1) of
			 this section) is amended to read as follows:
					
						(f)Availability of
				amountsAn amount
				appropriated under this section shall remain available for a period of 3 fiscal
				years after the fiscal year in which the amount is appropriated. Any of such
				amount that is unobligated at the end of such period shall be reapportioned for
				the next fiscal year among eligible recipients in accordance with subsection
				(c).
						.
				(e)Grant
			 requirementsSection 5337 is amended by adding at the end the
			 following:
					
						(i)Undertaking projects in
				advance
							(1)In
				generalWhen a recipient
				obligates all amounts apportioned to it under this section and then carries out
				a part of a project described in this section without amounts of the Government
				and according to all applicable procedures and requirements (except to the
				extent the procedures and requirements limit a State to carrying out a project
				with amounts of the Government previously apportioned to it), the Secretary may
				pay to the recipient the Government’s share of the cost of carrying out that
				part when additional amounts are apportioned to the recipient under this
				section if—
								(A)the recipient applies for
				the payment;
								(B)the Secretary approves
				the payment; and
								(C)before carrying out that
				part, the Secretary approves the plans and specifications for the part in the
				same way as for other projects under this section.
								(2)Requirement for
				approval of applicationsThe Secretary may approve an application
				under paragraph (1) only if an authorization for this section is in effect for
				the fiscal year to which the application applies.
							(3)Interest
				paymentsThe cost of carrying out that part of a project includes
				the amount of interest earned and payable on bonds issued by the recipient to
				the extent proceeds of the bonds are expended in carrying out this part.
				However, the amount of interest allowed under this paragraph may not be more
				than the most favorable financing terms reasonably available for the project at
				the time of borrowing. The applicant shall certify, in a manner satisfactory to
				the Secretary, that the applicant has shown reasonable diligence in seeking the
				most favorable financing terms.
							(j)Grant
				requirementsA grant under
				this section shall be subject to the requirements of subsections (c), (d), (e),
				(h), (i), and (m) of section 5307.
						.
				
				(f)Clerical
			 amendmentThe analysis for chapter 53 is amended by striking the
			 item relating to section 5337 and inserting the following:
					
						
							5337. Fixed guideway modernization
				program.
						
						.
				2020.Authorizations
				(a)In
			 generalSection 5338 is
			 amended to read as follows:
					
						5338.Authorizations
							(a)Formula and bus
				grants
								(1)In
				generalThere shall be available from the Alternative
				Transportation Account of the Highway Trust Fund to carry out sections 5305,
				5307, 5310, 5311, 5317, 5330, 5335, and 5337 $8,400,000,000 for each of fiscal
				years 2013 through 2016.
								(2)Allocation of
				fundsAmounts made available under paragraph (1) shall be
				allocated as follows:
									(A)$126,000,000 for each of
				fiscal years 2013 through 2016 shall be available to carry out section
				5305.
									(B)$4,578,000,000 for each
				of fiscal years 2013 through 2016 shall be allocated in accordance with section
				5336 to provide financial assistance for urbanized areas and State safety
				oversight agencies under sections 5307 and 5336(k).
									(C)$840,000,000 for each of
				fiscal years 2013 through 2016 shall be available to provide financial
				assistance for States and local governmental authorities to replace,
				rehabilitate, and purchase buses and related equipment and to construct
				bus-related facilities under section 5310. Of such amount, $3,000,000 shall be
				available for each fiscal year for bus testing under section 5318.
									(D)$672,000,000 for each of
				fiscal years 2013 through 2016 shall be available to provide financial
				assistance for rural areas under section 5311.
									(E)$504,000,000 for each of
				fiscal years 2013 through 2016 shall be available to provide financial
				assistance for recipients and subrecipients to provide coordinated access and
				mobility public transportation projects and services under section 5317.
									(F)$3,500,000 for each of
				fiscal years 2013 through 2016 shall be available to carry out section 5335.
				Such amount shall be made available from funds allocated in accordance with
				section 5336 before the apportionments under subsection 5336(i) are carried
				out.
									(G)$1,680,000,000 for each
				of fiscal years 2013 through 2016 shall be made available and allocated in
				accordance with section 5337 to provide financial assistance for State and
				local government authorities to finance capital projects to modernize eligible
				fixed guideway systems.
									(b)Capital investment
				grantsThere is authorized to be appropriated to carry out
				section 5309(m)(2) $1,955,000,000 for each of fiscal years 2013 through
				2016.
							(c)Research, training and
				outreach, and technical assistanceThere is authorized to be appropriated to
				carry out the transit research program under section 5312 and the training and
				outreach, National Transit Institute, and technical assistance activities
				authorized by section 5322, $45,000,000 for each of fiscal years 2013 through
				2016. Such amounts shall remain available until expended.
							(d)AdministrationThere is authorized to be appropriated to
				carry out sections 5326 and 5334 $98,000,000 for each of fiscal years 2013
				through 2016.
							(e)Grants as contractual
				obligations
								(1)Grants financed from
				highway trust fundA grant or contract that is approved by the
				Secretary and financed with amounts made available from the Alternative
				Transportation Account of the Highway Trust Fund pursuant to this section is a
				contractual obligation of the Government to pay the Federal share of the cost
				of the project.
								(2)Grants financed from
				general fundA grant or contract that is approved by the
				Secretary and financed with amounts appropriated in advance from the General
				Fund of the Treasury pursuant to this section is a contractual obligation of
				the Government to pay the Federal share of the cost of the project only to the
				extent that amounts are appropriated for such purpose by an Act of
				Congress.
								.
				(b)Conforming
			 amendmentSection 5333(b)(1)
			 is amended by striking 5338(b) and inserting
			 5338(a) each place it appears.
				2021.Obligation
			 limitsThe total of all
			 obligations from amounts made available from the Alternative Transportation
			 Account of the Highway Trust Fund by, and amounts appropriated under,
			 subsections (a) through (d) of section 5338 of title 49, United States Code,
			 shall not exceed $10,498,000,000 in each of fiscal years 2013 through 2016, of
			 which not more than $8,400,000,000 shall be from the Alternative Transportation
			 Account.
			2022.Program elimination
			 and consolidation
				(a)General
			 provisionA repeal or amendment made by this section shall not
			 affect funds apportioned or allocated before the effective date of the
			 repeal.
				(b)Clean fuels
			 discretionary grant programSection 5308, and the item relating
			 to that section in the analysis for chapter 53, are repealed.
				(c)Conforming amendments
			 regarding formula grants for special needs of elderly individuals and
			 individuals with disabilities
					(1)Section 5327(c) is amended by striking
			 5310 each place it appears and inserting
			 5317.
					(2)Section 31138(e)(4) is
			 amended by striking section 5307, 5310, or 5311 and inserting
			 section 5307, 5311, or 5317 .
					(d)Public transportation
			 on Indian reservationsSection 5311(c)(1) is repealed.
				(e)Transit cooperative
			 research programSection 5313, and the item relating to that
			 section in the analysis for chapter 53, are repealed.
				(f)National research
			 programsSection 5314, and the item relating to that section in
			 the analysis for chapter 53, are repealed.
				(g)National Transit
			 Institute
					(1)RepealSection
			 5315, and the item relating to that section in the analysis for chapter 53, are
			 repealed.
					(2)Conforming
			 amendmentSection 5307(k)(1) is amended by striking
			 5315(c),.
					(h)Bicycle
			 facilitiesSection 5319 is amended by striking the last
			 sentence.
				(i)Job access and reverse
			 commute formula grants
					(1)RepealSection
			 5316, and the item relating to that section in the analysis for chapter 53, are
			 repealed.
					(2)Conforming
			 amendmentChapter 53 is amended in section 5333(b)(1) by striking
			 5316, each place it appears.
					(j)Paul S. Sarbanes
			 Transit in the Parks Program
					(1)RepealSection
			 5320, and the item relating to that section in the analysis for chapter 53, are
			 repealed.
					(2)Conforming
			 amendmentSection 5327(c)(2)(B) is amended by striking
			 5311, and 5320 and inserting and 5311.
					(k)Repeal of debt service
			 reserve pilot programSection 5323(e) is amended by striking
			 paragraph (4).
				(l)Program of interrelated
			 projectsSection 5328 is
			 amended by striking subsection (c).
				(m)Alternatives
			 analysisSection 5339, and
			 the item relating to that section in the analysis for chapter 53, are
			 repealed.
				(n)Apportionments based on
			 growing States and high density states formula factorsSection
			 5340, and the item relating to that section in the analysis for chapter 53, are
			 repealed.
				(o)Contracted paratransit
			 pilotSection 3009 of SAFETEA–LU (119 Stat. 1572) is amended by
			 striking subsection (i).
				(p)Elderly individuals and
			 individuals with disabilities pilot programSection 3012(b) of SAFETEA–LU (49 U.S.C.
			 5310 note; 119 Stat. 1591) is repealed.
				(q)National fuel cell bus
			 technology development programSection 3045 of SAFETEA–LU (49 U.S.C. 5308
			 note; 119 Stat. 1705), and the item relating to that section in the table of
			 contents contained in section 1(b) of that Act, are repealed.
				(r)Allocations for
			 national research and technology programsSection 3046 of
			 SAFETEA–LU (49 U.S.C. 5338 note; 119 Stat. 1706), and the item relating to that
			 section in the table of contents contained in section 1(b) of that Act, are
			 repealed.
				(s)Over-the-Road bus
			 accessibility programSection
			 3038 of the Transportation Equity Act for the 21st Century (49 U.S.C. 5310
			 note; 112 Stat. 392), and the item relating to that section in the table of
			 contents contained in section 1(b) of that Act, are repealed.
				2023.Evaluation and
			 report
				(a)EvaluationThe
			 Comptroller General of the United States shall evaluate the progress and
			 effectiveness of the Federal Transit Administration in assisting recipients of
			 assistance under chapter 53 of title 49, United States Code, to comply with
			 section 5332(b) of such title, including—
					(1)by reviewing
			 discrimination complaints, reports, and other relevant information collected or
			 prepared by the Federal Transit Administration or recipients of assistance from
			 the Federal Transit Administration pursuant to any applicable civil rights
			 statute, regulation, or other requirement; and
					(2)by reviewing the process
			 that the Federal Transit Administration uses to resolve discrimination
			 complaints filed by members of the public.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Transportation and Infrastructure of the House
			 of Representatives a report concerning the evaluation under subsection (a) that
			 includes—
					(1)a description of the
			 ability of the Federal Transit Administration to address discrimination and
			 foster equal opportunities in federally funded public transportation projects,
			 programs, and activities;
					(2)recommendations for
			 improvements if the Comptroller General determines that improvements are
			 necessary; and
					(3)information upon which
			 the evaluation under subsection (a) is based.
					2024.Transit Buy America
			 provisionsSection 5323(j) is
			 amended by adding at the end the following:
				
					(10)Application of buy
				America to transit programsThe requirements of this subsection apply
				to all contracts for a project carried out within the scope of the applicable
				finding, determination, or decision under the National Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such
				contracts, if at least one contract for the project is funded with amounts made
				available to carry out this chapter.
					(11)Additional waiver
				requirements
						(A)In
				generalIf the Secretary
				receives a request for a waiver under this section, the Secretary shall provide
				notice of and an opportunity for public comment on the request at least 30 days
				before making a finding based on the request.
						(B)Notice
				requirementsA notice
				provided under subparagraph (A) shall include the information available to the
				Secretary concerning the request and shall be provided by electronic means,
				including on the official public Internet Web site of the Department of
				Transportation
						(C)Detailed
				justificationIf the
				Secretary issues a waiver under this subsection, the Secretary shall publish in
				the Federal Register a detailed justification for the waiver that addresses the
				public comments received under subparagraph (A) and shall ensure that such
				justification is published before the waiver takes
				effect.
						.
			IIIEnvironmental
			 Streamlining
			3001.Amendments to title
			 23, United States CodeExcept
			 as otherwise expressly provided, whenever in this title an amendment or repeal
			 is expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 23, United States Code.
			3002.Declaration of
			 policy
				(a)Expedited project
			 deliverySection 101(b) is amended by adding at the end the
			 following:
					
						(4)Expedited project
				deliveryCongress declares that it is in the national interest to
				expedite the delivery of surface transportation projects by substantially
				reducing the average length of the environmental review process. Accordingly,
				it is the policy of the United States that—
							(A)the Secretary shall have
				the lead role among Federal agencies in carrying out the environmental review
				process for surface transportation projects;
							(B)each Federal agency shall
				cooperate with the Secretary to expedite the environmental review process for
				surface transportation projects;
							(C)there shall be a
				presumption that the mode, facility type, and corridor location for a surface
				transportation project will be determined in the transportation planning
				process, as established in sections 5203 and 5204 of title 49;
							(D)project sponsors shall
				not be prohibited from carrying out pre-construction project development
				activities concurrently with the environmental review process;
							(E)programmatic approaches
				shall be used, to the maximum extent possible, to reduce the need for
				project-by-project reviews and decisions by Federal agencies; and
							(F)the Secretary shall
				actively support increased opportunities for project sponsors to assume
				responsibilities of the Secretary in carrying out the environmental review
				process.
							.
				3003.Exemption in
			 emergenciesIf any road,
			 highway, or bridge is in operation or under construction when damaged by an
			 emergency declared by the Governor of the State and concurred in by the
			 Secretary, or declared by the President pursuant to the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), and is
			 reconstructed in the same location with the same capacity, dimensions, and
			 design as before the emergency, then that reconstruction project shall be
			 exempt from any further environmental reviews, approvals, licensing, and permit
			 requirements under—
				(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
				(2)sections 402 and 404 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342, 1344);
				(3)the National Historic
			 Preservation Act (16 U.S.C. 470 et seq.);
				(4)the Migratory Bird Treaty
			 Act (16 U.S.C. 703 et seq.);
				(5)the Wild and Scenic
			 Rivers Act (16 U.S.C. 1271 et seq.);
				(6)the Fish and Wildlife
			 Coordination Act (16 U.S.C. 661 et seq.);
				(7)the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.), except when the reconstruction occurs in
			 designated critical habitat for threatened and endangered species;
				(8)Executive Order 11990 (42
			 U.S.C. 4321 note; relating to the protection of wetlands); and
				(9)any Federal law
			 (including regulations) requiring no net loss of wetlands.
				3004.Advance acquisition
			 of real property interests
				(a)Real property
			 interestsSection 108 is
			 amended—
					(1)by striking real
			 property each place it appears and inserting real property
			 interests;
					(2)by striking
			 right-of-way each place it appears and inserting real
			 property interest; and
					(3)by striking
			 rights-of-way each place it appears and inserting real
			 property interests.
					(b)State-funded early
			 acquisition of real property interestsSection 108(c) is amended—
					(1)in the subsection heading
			 by striking Early
			 acquisition of rights-of-Way and inserting
			 State-Funded early
			 acquisition of real property interests;
					(2)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
					(3)in paragraph (2), as
			 redesignated—
						(A)in the heading by
			 striking General
			 rule and inserting Eligibility for
			 reimbursement; and
						(B)by striking
			 Subject to paragraph (2) and inserting Subject to
			 paragraph (3);
						(4)by inserting before
			 paragraph (2), as redesignated, the following:
						
							(1)In
				generalA State may carry
				out, at the expense of the State, acquisitions of interests in real property
				for a project before completion of the review process required for the project
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
				without affecting subsequent approvals required for the project by the State or
				any Federal agency.
							;
				and
					(5)in paragraph (3), as
			 redesignated—
						(A)in the matter preceding
			 subparagraph (A) by striking in paragraph (1) and inserting
			 in paragraph (2); and
						(B)in subparagraph (G) by
			 striking both the Secretary and the Administrator of the Environmental
			 Protection Agency have concurred and inserting the Secretary has
			 determined.
						(c)Federally funded
			 acquisition of real property interestsSection 108 is further
			 amended by adding at the end the following:
					
						(d)Federally funded early
				acquisition of real property interests
							(1)In
				generalThe Secretary may
				authorize the use of Federal funds for the acquisition of a real property
				interest by a State. For purposes of this subsection, an acquisition of a real
				property interest includes the acquisition of any interest in land, including
				the acquisition of a contractual right to acquire any interest in land, or any
				other similar action to acquire or preserve rights-of-way for a transportation
				facility.
							(2)State
				certificationA State requesting Federal funding for an
				acquisition of a real property interest shall certify in writing that—
								(A)the State has authority to acquire the real
				property interest under State law;
								(B)the acquisition of the real property
				interest is for a transportation purpose; and
								(C)the State acknowledges
				that early acquisition will not be considered by the Secretary in the
				environmental assessment of a project, the decision relative to the need to
				construct a project, or the selection of a project design or location.
								(3)Environmental
				complianceBefore authorizing
				Federal funding for an acquisition of a real property interest, the Secretary
				shall complete for the acquisition the review process under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). For purposes of the
				review process, the acquisition of a real property interest shall be treated as
				having independent utility and does not limit consideration of alternatives for
				future transportation improvements with respect to the real property
				interest.
							(4)ProgrammingThe acquisition of a real property interest
				for which Federal funding is requested shall be included as a project in an
				applicable transportation improvement program under sections 5203 and 5204 of
				title 49. The acquisition project may be included in the transportation
				improvement program on its own, without including the future construction
				project for which the real property interest is being acquired. The acquisition
				project may consist of the acquisition of a specific parcel, a portion of a
				transportation corridor, or an entire transportation corridor.
							(5)Other
				requirementsThe acquisition
				of a real property interest shall be carried out in compliance with all
				requirements applicable to the acquisition of real property interests for
				federally funded transportation projects.
							(e)Consideration of
				long-Range transportation needsThe Secretary shall encourage States and
				other public authorities, if practicable, to acquire transportation real
				property interests that are sufficient to accommodate long-range transportation
				needs and, if possible, to do so through the acquisition of broad real property
				interests that have the capacity for expansion over a 50- to 100-year period
				and the potential to accommodate one or more transportation
				modes.
						.
				3005.StandardsSection 109 (as amended by title I of this
			 Act) is further amended by adding at the end the following:
				
					(s)Undertaking design
				activities before completion of environmental review
				process
						(1)In
				generalA State may carry out, at the expense of the State,
				design activities at any level of detail for a project before completion of the
				review process required for the project under the National Environmental Policy
				Act of 1969 (42 U.S.C. 4321 et seq.) without affecting subsequent approvals of
				the project.
						(2)Eligibility for
				reimbursementSubject to
				paragraph (3), funds apportioned to a State
				under this title may be used to participate in the payment of costs incurred by
				the State for design activities, if the results of the activities are
				subsequently incorporated (in whole or in substantial part) into a project
				eligible for surface transportation program funds.
						(3)Terms and
				conditionsThe Federal share payable of the costs described in
				paragraph (2) shall be eligible for
				reimbursement out of funds apportioned to a State under this title when the
				design activities are incorporated (in whole or in substantial part) into a
				project eligible for surface transportation program funds, if the State
				demonstrates to the Secretary and the Secretary finds that—
							(A)before the time that the
				cost incurred by a State is approved for Federal participation, environmental
				compliance pursuant to the National Environmental Policy Act of 1969 (42 U.S.C.
				4321 et seq.) has been completed for the project for which the design
				activities were conducted by the State; and
							(B)the design activities
				conducted pursuant to this subsection did not preclude the consideration of
				alternatives to the
				project.
							.
			3006.Letting of
			 contracts
				(a)Bidding
			 requirementsSection
			 112(b)(1) is amended to read as follows:
					
						(1)In general
							(A)Competitive bidding
				requirementSubject to
				paragraphs (2), (3), and (4), construction of each project, subject to the
				provisions of subsection (a), shall be performed by contract awarded by
				competitive bidding, unless the State transportation department demonstrates,
				to the satisfaction of the Secretary, that some other method is more cost
				effective or that an emergency exists.
							(B)Basis of award
								(i)In
				generalContracts for the
				construction of each project shall be awarded only on the basis of the lowest
				responsive bid submitted by a bidder meeting established criteria of
				responsibility.
								(ii)ProhibitionNo requirement or obligation shall be
				imposed as a condition precedent to the award of a contract to such bidder for
				a project, or to the Secretary’s concurrence in the award of a contract to such
				bidder, unless such requirement or obligation is otherwise lawful and is
				specifically set forth in the advertised
				specifications.
								.
				(b)Design-build
			 contractingSection 112(b)(3)
			 is amended—
					(1)in subparagraph (A) by
			 striking subparagraph (C) and inserting subparagraph
			 (B);
					(2)by striking subparagraph
			 (B);
					(3)by redesignating
			 subparagraphs (C) through (E) as subparagraphs (B) through (D), respectively;
			 and
					(4)in subparagraph (C), as
			 redesignated—
						(A)in the matter preceding
			 clause (i) by striking of the SAFETEA-LU and inserting of
			 the American Energy and Infrastructure Jobs Act of 2012;
						(B)in clause (ii) by
			 striking and at the end;
						(C)in clause (iii)—
							(i)by striking final
			 design or; and
							(ii)by striking the period
			 at the end and inserting ; and; and
							(D)by adding at the end the
			 following:
							
								(iv)permit the State
				transportation department, the local transportation agency, and the
				design-build contractor to proceed, at the expense of one or more of those
				entities, with design activities at any level of detail for a project before
				completion of the review process required for the project under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) without affecting
				subsequent approvals required for the project. Design activities carried out
				under this clause shall be eligible for Federal reimbursement as a project
				expense in accordance with the requirements under section
				109(s).
								.
						(c)Efficiencies in
			 contractingSection 112(b) is
			 amended by adding at the end the following:
					
						(4)Method of
				contracting
							(A)In general
								(i)Two-phase
				contractA contracting agency
				may award a two-phase contract for preconstruction and construction
				services.
								(ii)Pre-construction
				services phaseIn the
				pre-construction services phase, the contractor shall provide the contracting
				agency with advice for scheduling, work sequencing, cost engineering,
				constructability, cost estimating, and risk identification.
								(iii)AgreementPrior to the start of the construction
				services phase, the contracting agency and the contractor may agree to a price
				and other factors specified in regulation for the construction of the project
				or a portion of the project.
								(iv)Construction
				phaseIf an agreement is
				reached under
				clause (iii), the contractor shall be
				responsible for the construction of the project or portion of the project at
				the negotiated price and other factors specified in regulation.
								(B)SelectionA contract shall be awarded to a contractor
				using a competitive selection process based on qualifications, experience, best
				value, or any other combination of factors considered appropriate by the
				contracting agency.
							(C)Timing
								(i)Relationship to NEPA
				processPrior to the
				completion of the process required under section 102 of the National
				Environmental Policy Act of 1969 (42 U.S.C. 4332), a contracting agency
				may—
									(I)issue requests for
				proposals;
									(II)proceed with the award
				of a contract for preconstruction services under subparagraph (A); and
									(III)issue notices to
				proceed with a preliminary design and any work related to preliminary
				design.
									(ii)Preconstruction
				services phaseIf the
				preconstruction services phase of a contract under subparagraph (A)(ii) focuses
				primarily on one alternative, the Secretary shall require that the contract
				include appropriate provisions to achieve the objectives of section 102 of the
				National Environmental Policy Act of 1969 (42 U.S.C. 4332) and comply with
				other applicable Federal laws and regulations.
								(iii)Construction services
				phaseA contracting agency
				may not proceed with the award of the construction services phase of a contract
				under subparagraph (A)(iv) and may not proceed, or permit any consultant or
				contractor to proceed, with construction until completion of the process
				required under section 102 of the National Environmental Policy Act of 1969 (42
				U.S.C. 4332).
								(iv)Approval
				requirementPrior to
				authorizing construction activities, the Secretary shall approve the
				contracting agency’s price estimate for the entire project, as well as any
				price agreement with the general contractor for the project or a portion of the
				project.
								(v)Design
				activitiesA contracting
				agency may proceed, at its expense, with design activities at any level of
				detail for a project before completion of the review process required for the
				project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) without affecting subsequent approvals required for the project. Design
				activities carried out under this clause shall be eligible for Federal
				reimbursement as a project expense in accordance with the requirements under
				section 109(s).
								.
				3007.Elimination of
			 duplication in historic preservation requirements
				(a)Preservation of
			 parklandsSection 138 is amended by adding at the end the
			 following:
					
						(c)Elimination of
				duplication for historic sites and propertiesThe requirements of
				this section shall be considered to be satisfied for an historic site or
				property where its treatment has been agreed upon in a memorandum of agreement
				by invited and mandatory signatories, including the Advisory Council on
				Historic Preservation, if participating, in accordance with section 106 of the
				National Historic Preservation Act (16 U.S.C.
				470f).
						.
				(b)Policy on lands,
			 wildlife and waterfowl refuges, and historic sitesSection 303 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
					
						(e)Elimination of
				duplication for historic sites and propertiesThe requirements of
				this section shall be considered to be satisfied for an historic site or
				property where its treatment has been agreed upon in a memorandum of agreement
				by invited and mandatory signatories, including the Advisory Council on
				Historic Preservation, if participating, in accordance with section 106 of the
				National Historic Preservation Act (16 U.S.C.
				470f).
						.
				3008.Funding
			 thresholdSection 139(b) is
			 amended by adding at the end the following:
				
					(3)Funding
				thresholdThe Secretary’s
				approval of a project receiving funds under this title or under chapter 53 of
				title 49 shall not be considered a Federal action for the purposes of the
				National Environmental Policy Act of 1969 if such funds—
						(A)constitute 15 percent or
				less of the total estimated project costs; or
						(B)are less than
				$10,000,000.
						.
			3009.Efficient
			 environmental reviews for project decisionmaking
				(a)FlexibilitySection 139(b) is further amended—
					(1)in paragraph (2) by
			 inserting , and any requirements established in this section may be
			 satisfied, after exercised; and
					(2)by adding after paragraph
			 (3), as added by this Act, the following:
						
							(4)Programmatic
				complianceAt the request of a State, the Secretary may modify
				the procedures developed under this section to encourage programmatic
				approaches and strategies with respect to environmental programs and permits
				(in lieu of project-by-project
				reviews).
							.
					(b)Federal lead
			 agencySection 139(c) is
			 amended—
					(1)in paragraph (1) by
			 adding at the end the following: If the project requires approval from
			 more than one modal administration within the Department, the Secretary shall
			 designate a single modal administration to serve as the Federal lead agency for
			 the Department in the environmental review process for the
			 project.;
					(2)in paragraph (3) by
			 inserting or other approvals by the Secretary after
			 chapter 53 of title 49; and
					(3)by striking paragraph (5)
			 and inserting the following:
						
							(5)Adoption and use of
				documentsAny environmental
				document prepared in accordance with this subsection shall be adopted and used
				by any Federal agency in making any approval of a project subject to this
				section as the document required to be completed under the National
				Environmental Policy Act of
				1969.
							.
					(c)Participating
			 agencies
					(1)Effect of
			 designationSection 139(d)(4) is amended to read as
			 follows:
						
							(4)Effect of
				designation
								(A)RequirementA
				participating agency shall comply with the requirements of this section and any
				schedule established under this section.
								(B)ImplicationDesignation
				as a participating agency under this subsection shall not imply that the
				participating agency—
									(i)supports a proposed
				project; or
									(ii)has any jurisdiction
				over, or special expertise with respect to evaluation of, the
				project.
									.
					(2)Concurrent
			 reviewsSection 139(d)(7) is amended to read as follows:
						
							(7)Concurrent
				reviewsEach participating agency and cooperating agency
				shall—
								(A)carry out obligations of
				that agency under other applicable law concurrently, and in conjunction, with
				the review required under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.); and
								(B)formulate and implement
				administrative, policy, and procedural mechanisms to enable the agency to
				ensure completion of the environmental review process in a timely, coordinated,
				and environmentally responsible
				manner.
								.
					(d)Project
			 initiationSection 139(e) is
			 amended by adding at the end the following: The project sponsor may
			 satisfy this requirement by submitting to the Secretary a draft notice for
			 publication in the Federal Register announcing the preparation of an
			 environmental impact statement for the project..
				(e)Alternatives
			 analysisSection 139(f) is amended—
					(1)in paragraph (4)—
						(A)by amending subparagraph
			 (B) to read as follows
							
								(B)Range of
				alternatives
									(i)In
				generalFollowing participation under paragraph (1), the lead
				agency shall determine the range of alternatives for consideration in any
				document which the lead agency is responsible for preparing for the
				project.
									(ii)LimitationThe
				range of alternatives shall be limited to alternatives that are—
										(I)consistent with the
				transportation mode and general design of the project described in the
				long-range transportation plan or transportation improvement program prepared
				pursuant to section 5203 or 5204 of title 49; and
										(II)consistent with the
				funding identified for the project under the fiscal constraint requirements of
				section 5203 or 5204 of title 49.
										(iii)RestrictionA
				Federal agency may not require the evaluation of any alternative that was
				evaluated, but not adopted—
										(I)in any prior State or
				Federal environmental document with regard to the applicable long-range
				transportation plan or transportation improvement program; or
										(II)after the preparation of
				a programmatic or tiered environmental document that evaluated alternatives to
				the project.
										(iv)Legal
				sufficiencyThe evaluation of the range of alternatives shall be
				deemed legally sufficient if the environmental document complies with the
				requirements of this
				paragraph.
									;
						(B)in subparagraph
			 (C)—
							(i)by striking (C)
			 Methodologies.—The lead agency and
			 inserting the following:
								
									(C)Methodologies
										(i)In
				generalThe lead
				agency
										;
							(ii)by striking in
			 collaboration with participating agencies at appropriate times during the study
			 process and inserting after consultation with participating
			 agencies as part of the scoping process; and
							(iii)by adding at the end
			 the following:
								
									(ii)CommentsEach participating agency shall limit
				comments on such methodologies to those issues that are within the authority
				and expertise of such participating agency.
									(iii)StudiesThe
				lead agency may not conduct studies proposed by any participating agency that
				are not within the authority or expertise of such participating
				agency.
									;
				and
							(C)by adding at the end the
			 following:
							
								(E)Limitations on the
				evaluation of impacts evaluated in prior environmental documents
									(i)In
				generalThe lead agency may not reevaluate, and a Federal agency
				may not require the reevaluation of, cumulative impacts or growth-inducing
				impacts where such impacts were previously evaluated in—
										(I)a long-range
				transportation plan or transportation improvement program developed pursuant to
				section 5203 or 5204 of title 49;
										(II)a prior environmental
				document approved by the Secretary; or
										(III)a prior State
				environmental document approved pursuant to a State law that is substantially
				equivalent to section 102(2)(C) of the National Environmental Policy Act of
				1969 (42 U.S.C. 4332(2)(C)).
										(ii)Legal
				sufficiencyThe evaluation of cumulative impacts and growth
				inducing impacts shall be deemed legally sufficient if the environmental
				document complies with the requirements of this
				paragraph.
									;
				and
						(2)by adding at the end the
			 following:
						
							(5)Effective
				decisionmaking
								(A)ConcurrenceAt
				the discretion of the lead agency, a participating agency shall be presumed to
				concur in the determinations made by the lead agency under this subsection
				unless the participating agency submits an objection to the lead agency in
				writing within 30 days after receiving notice of the lead agency’s
				determination and specifies the statutory basis for the objection.
								(B)Adoption of
				determinationIf the participating agency concurs or does not
				object within the 30-day period, the participating agency shall adopt the lead
				agency’s determination for purposes of any reviews, approvals, or other actions
				taken by the participating agency as part of the environmental review process
				for the
				project.
								.
					(f)Coordination
			 planSection 139(g) is
			 amended—
					(1)in paragraph (1)(A) by
			 striking project or category of projects and inserting
			 project, category of projects, or program of projects;
					(2)by amending paragraph (3)
			 to read as follows:
						
							(3)Deadlines for decisions
				under other laws
								(A)Prior approval
				deadlineIf a participating agency is required to make a
				determination regarding or otherwise approve or disapprove the project prior to
				the record of decision or finding of no significant impact of the lead agency,
				such participating agency shall make such determination or approval not later
				than 30 days after the lead agency publishes notice of the availability of a
				final environmental impact statement or other final environmental document, or
				not later than such other date that is otherwise required by law, whichever
				occurs first.
								(B)Other
				deadlinesWith regard to any
				determination or approval of a participating agency that is not subject to
				subparagraph (A), each participating agency
				shall make any required determination regarding or otherwise approve or
				disapprove the project not later than 90 days after the date that the lead
				agency approves the record of decision or finding of no significant impact for
				the project, or not later than such other date that is otherwise required by
				law, whichever occurs first.
								(C)Deemed
				approvedIn the event that any participating agency fails to make
				a determination or approve or disapprove the project within the applicable
				deadline described in subparagraphs (A) and (B), the project shall be deemed
				approved by such participating agency, and such approval shall be deemed to
				comply with the applicable requirements of Federal law.
								(D)Judicial
				review
									(i)In
				generalAn approval of a project under subparagraph (C) shall not
				be subject to judicial review.
									(ii)Written
				findingThe Secretary may issue a written finding verifying the
				approval made in accordance with this
				paragraph.
									;
				and
					(3)by striking paragraph
			 (4).
					(g)Issue identification
			 and resolutionSection 139(h)(4) is amended by adding at the end
			 the following:
					
						(C)Resolution
				final
							(i)In
				generalThe lead agency and
				participating agencies may not reconsider the resolution of any issue agreed to
				by the relevant agencies in a meeting under subparagraph (A).
							(ii)Compliance with
				applicable lawAny such resolution shall be deemed to comply with
				applicable law notwithstanding that the agencies agreed to such resolution
				prior to the approval of the environmental
				document.
							.
				(h)Streamlined
			 documentation and decisionmakingSection 139 (as amended by title
			 I of this Act) is further amended—
					(1)by redesignating
			 subsections (i) through (l) as subsections (k) through (n), respectively;
			 and
					(2)by inserting after
			 subsection (h) the following:
						
							(i)Streamlined
				documentation and decisionmaking
								(1)In
				generalThe lead agency in the environmental review process for a
				project, in order to reduce paperwork and expedite decisionmaking, shall
				prepare a condensed final environmental impact statement.
								(2)Condensed
				formatA condensed final environmental impact statement for a
				project in the environmental review process shall consist only of—
									(A)an incorporation by
				reference of the draft environmental impact statement;
									(B)any updates to specific
				pages or sections of the draft environmental impact statement as appropriate;
				and
									(C)responses to comments on
				the draft environmental impact statement and copies of the comments.
									(3)Timing of
				decisionNotwithstanding any other provision of law, in
				conducting the environmental review process for a project, the lead agency
				shall combine a final environmental impact statement and a record of decision
				for the project into a single document if—
									(A)the alternative approved
				in the record of decision is either a preferred alternative that was identified
				in the draft environmental impact statement or is a modification of such
				preferred alternative that was developed in response to comments on the draft
				environmental impact statement;
									(B)the Secretary has
				received a certification from a State under section 128, if such a
				certification is required for the project; and
									(C)the Secretary determines
				that the lead agency, participating agency, or the project sponsor has
				committed to implement the measures applicable to the approved alternative that
				are identified in the final environmental impact statement.
									(j)Supplemental
				environmental review and re-Evaluation
								(1)Supplemental
				environmental reviewAfter the approval of a record of decision
				or finding of no significant impact with regard to a project, an agency may not
				require the preparation of a subsequent environmental document for such project
				unless the lead agency determines that—
									(A)changes to the project
				will result in new significant impacts that were not evaluated in the
				environmental document; or
									(B)new information has
				become available or changes in circumstances have occurred after the lead
				agency approval of the project that will result in new significant impacts that
				were not evaluated in the environmental document.
									(2)Re-evaluationsThe Secretary may only require the
				re-evaluation of a document prepared under the National Environmental Policy
				Act of 1969 (42 U.S.C. 4321 et seq.) if—
									(A)the Secretary determines
				that the events in paragraph (1)(A) or (1)(B) apply; and
									(B)more than 5 years has
				elapsed since the Secretary’s prior approval of the project or authorization of
				project funding.
									(3)Change to record of
				decisionAfter the approval
				of a record of decision, the Secretary may not require the record of decision
				to be changed solely because of a change in the fiscal circumstances
				surrounding the
				project.
								.
					(i)RegulationsSection
			 139(m) (as redesignated by
			 subsection (h)(1) of this section) is
			 further amended to read as follows:
					
						(m)Regulations
							(1)In
				generalNot later than 1 year after the date of enactment of the
				American Energy and Infrastructure Jobs Act of 2012, the Secretary, by
				regulation, shall—
								(A)implement this section;
				and
								(B)establish methodologies
				and procedures for evaluating the environmental impacts, including cumulative
				impacts and growth-inducing impacts, of transportation projects subject to this
				section.
								(2)Compliance with
				applicable lawAny environmental document that utilizes the
				methodologies and procedures established under this subsection shall be deemed
				to comply with the applicable requirements of—
								(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or its implementing
				regulations; or
								(B)any other Federal
				environmental statute applicable to transportation
				projects.
								.
				(j)Limitations on
			 claimsSection 139(n) (as redesignated by
			 subsection (h)(1) of this section) is
			 further amended—
					(1)in paragraph (1) by
			 striking 180 days and inserting 90 days;
			 and
					(2)by striking paragraph (2)
			 and inserting the following:
						
							(2)New
				informationThe preparation of a supplemental environmental
				impact statement or other environmental document when required by this section
				shall be considered a separate final agency action and the deadline for filing
				a claim for judicial review of such action shall be 90 days after the date of
				publication of a notice in the Federal Register announcing such
				action.
							.
					(k)Limitations on judicial
			 reliefSection 139 is further amended by adding at the end the
			 following:
					
						(o)Limitations on judicial
				reliefNotwithstanding any other provision of law, the following
				limitations shall apply to actions brought before a court in connection with a
				project under this section:
							(1)Venue for any action
				shall be where the project is located.
							(2)A specific property
				interest impacted by the transportation project in question must exist in order
				to have standing to bring an action.
							(3)No action may be
				commenced by any person alleging a violation of—
								(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), chapters 5 and 7 of
				title 5, or any other Federal law applicable to the evaluation, avoidance, or
				mitigation of environmental impacts of the project if such Federal law is
				identified in the draft environmental impact statement, unless such person
				provided written notice to the lead agency of the alleged violation of law, and
				the facts supporting such claim, during the public comment period on the draft
				environmental impact statement; or
								(B)any other law with regard
				to the project unless such person provided written notice to the applicable
				approving agency of the alleged violation of law, and the facts supporting such
				claim, during the public comment period on such agency approval.
								(4)Elected or appointed
				officials working for the Government or a State government may not be named in
				their individual capacities in an action if they are acting within the scope of
				their official
				duties.
							.
				3010.Disposal of historic
			 properties
				(a)Disposal of historic
			 propertiesSection 156 is amended—
					(1)by striking the section
			 heading and inserting Sale
			 or lease of real property; and
					(2)by adding at the end the
			 following:
						
							(d)Assessment of adverse
				effectsNotwithstanding part 800 of title 36, Code of Federal
				Regulations, the sale or lease by a State of any historic property that is not
				listed in the National Register of Historic Places shall not be considered an
				adverse effect to the property within any consultation process carried out
				under section 106 of the National Historic Preservation Act (16 U.S.C.
				470f).
							.
					(b)Clerical
			 amendmentThe analysis for chapter 1 is amended by striking the
			 item relating to section 156 and inserting the following:
					
						
							156. Sale or lease of real
				property.
						
						.
				3011.Integration of
			 planning and environmental review
				(a)In
			 generalChapter 1 is amended by adding at the end the
			 following:
					
						167.Integration of
				planning and environmental review
							(a)DefinitionsIn this section, the following definitions
				apply:
								(1)Environmental review
				process
									(A)In
				generalThe term environmental review process
				means the process for preparing for a project an environmental impact
				statement, environmental assessment, categorical exclusion, or other document
				prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
									(B)InclusionsThe
				term environmental review process includes the process for and
				completion of any environmental permit, approval, review, or study required for
				a project under any Federal law other than the National Environmental Policy
				Act of 1969 (42 U.S.C. 4321 et seq.).
									(2)Planning
				productThe term planning product means any
				decision, analysis, study, or other documented result of an evaluation or
				decisionmaking process carried out during transportation planning.
								(3)ProjectThe
				term project means any highway project or program of projects,
				public transportation capital project or program of projects, or multimodal
				project or program of projects that requires the approval of the
				Secretary.
								(4)Project
				sponsorThe term project sponsor means the agency
				or other entity, including any private or public-private entity, that seeks
				approval of the Secretary for a project.
								(b)Purpose and
				findings
								(1)PurposeThe purpose of this section is to establish
				the authority and provide procedures for achieving integrated planning and
				environmental review processes to—
									(A)enable statewide and
				metropolitan planning processes to more effectively serve as the foundation for
				project decisions;
									(B)foster better
				decisionmaking;
									(C)reduce duplication in
				work;
									(D)avoid delays in
				transportation improvements; and
									(E)better transportation and
				environmental results for communities and the United States.
									(2)FindingsCongress
				finds the following:
									(A)This section is consistent with and is
				adopted in furtherance of sections 101 and 102 of the National Environmental
				Policy Act of 1969 (42 U.S.C. 4331 and 4332) and section 109 of this
				title.
									(B)This section should be broadly construed
				and may be applied to any project, class of projects, or program of projects
				carried out under this title or chapter 53 of title 49.
									(c)Adoption of planning
				products for use in NEPA proceedings
								(1)In
				generalNotwithstanding any other provision of law and subject to
				the conditions set forth in
				subsection (e), the Federal lead agency
				for a project, at the request of the project sponsors, may adopt and use a
				planning product in proceedings relating to any class of action in the
				environmental review process of the project.
								(2)Partial adoption of
				planning productsThe Federal lead agency may adopt a planning
				product under
				paragraph (1) in its entirety or may
				select portions for adoption.
								(3)TimingA
				determination under
				paragraph (1) with respect to the
				adoption of a planning product shall be made at the time the lead agencies
				decide the appropriate scope of environmental review for the project.
								(d)Applicability
								(1)Planning
				decisionsPlanning decisions that may be adopted pursuant to this
				section include—
									(A)a purpose and need or
				goals and objectives statement for the project, including with respect to
				whether tolling, private financial assistance, or other special financial
				measures are necessary to implement the project;
									(B)a decision with respect
				to travel corridor location, including project termini;
									(C)a decision with respect
				to modal choice, including a decision to implement corridor or subarea study
				recommendations to advance different modal solutions as separate projects with
				independent utility;
									(D)a decision with respect to the elimination
				of unreasonable alternatives and the selection of the range of reasonable
				alternatives for detailed study during the environmental review process;
									(E)a basic description of
				the environmental setting;
									(F)a decision with respect to methodologies
				for analysis; and
									(G)identifications of
				programmatic level mitigation for potential impacts that the Federal lead
				agency, in consultation with Federal, State, local, and tribal resource
				agencies, determines are most effectively addressed at a regional or national
				program level, including—
										(i)system-level measures to
				avoid, minimize, or mitigate impacts of proposed transportation investments on
				environmental resources, including regional ecosystem and water resources;
				and
										(ii)potential mitigation
				activities, locations, and investments.
										(2)Planning
				analysesPlanning analyses that may be adopted pursuant to this
				section include studies with respect to—
									(A)travel demands;
									(B)regional development and
				growth;
									(C)local land use, growth
				management, and development;
									(D)population and
				employment;
									(E)natural and built
				environmental conditions;
									(F)environmental resources
				and environmentally sensitive areas;
									(G)potential environmental
				effects, including the identification of resources of concern and potential
				cumulative effects on those resources, identified as a result of a statewide or
				regional cumulative effects assessment; and
									(H)mitigation needs for a
				proposed action, or for programmatic level mitigation, for potential effects
				that the Federal lead agency determines are most effectively addressed at a
				regional or national program level.
									(e)ConditionsAdoption
				and use of a planning product under this section is subject to a determination
				by the Federal lead agency, in consultation with joint lead agencies and
				project sponsors as appropriate, that the following conditions have been
				met:
								(1)The planning product was
				developed through a planning process conducted pursuant to applicable Federal
				law.
								(2)The planning process
				included broad multidisciplinary consideration of systems-level or
				corridor-wide transportation needs and potential effects.
								(3)During the planning
				process, notice was provided through publication or other means to Federal,
				State, and local government agencies and tribal governments that might have an
				interest in the proposed project, and to members of the general public, of the
				planning products that the planning process might produce and that might be
				relied on during the environmental review process, and such entities have been
				provided an appropriate opportunity to participate in the planning process
				leading to such planning product.
								(4)Prior to determining the
				scope of environmental review for the project, the joint lead agencies have
				made documentation relating to the planning product available to Federal,
				State, and local governmental agencies and tribal governments that may have an
				interest in the proposed action, and to members of the general public.
								(5)There is no significant
				new information or new circumstance that has a reasonable likelihood of
				affecting the continued validity or appropriateness of the planning
				product.
								(6)The planning product is
				based on reliable and reasonably current data and reasonable and scientifically
				acceptable methodologies.
								(7)The planning product is
				documented in sufficient detail to support the decision or the results of the
				analysis and to meet requirements for use of the information in the
				environmental review process.
								(8)The planning product is
				appropriate for adoption and use in the environmental review process for the
				project.
								(f)Effect of
				adoptionNotwithstanding any other provision of law, any planning
				product adopted by the Federal lead agency in accordance with this section
				shall not be reconsidered or made the subject of additional interagency
				consultation during the environmental review process of the project unless the
				Federal lead agency, in consultation with joint lead agencies and project
				sponsors as appropriate, determines that there is significant new information
				or new circumstances that affect the continued validity or appropriateness of
				the adopted planning product. Any planning product adopted by the Federal lead
				agency in accordance with this section may be relied upon and used by other
				Federal agencies in carrying out reviews of the project.
							(g)Rule of
				constructionThis section may
				not be construed to make the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) process applicable to the transportation planning process
				conducted under chapter 52 of title 49. Initiation of the National
				Environmental Policy Act of 1969 process as a part of, or concurrently with,
				transportation planning activities does not subject transportation plans and
				programs to the National Environmental Policy Act of 1969 process. This section
				may not be construed to affect the use of planning products in the National
				Environmental Policy Act of 1969 process pursuant to other authorities under
				law or to restrict the initiation of the National Environmental Policy Act of
				1969 process during
				planning.
							.
				(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 end the following:
					
						
							167. Integration of planning and environmental
				review.
						
						.
				3012.Development of
			 programmatic mitigation plans
				(a)In
			 generalChapter 1 (as amended
			 by this title) is further amended by adding at the end the following:
					
						168.Development of
				programmatic mitigation plans
							(a)In
				generalAs part of the
				statewide or metropolitan transportation planning process, a State or
				metropolitan planning organization may develop one or more programmatic
				mitigation plans to address the potential environmental impacts of future
				transportation projects.
							(b)Scope
								(1)ScaleA programmatic mitigation plan may be
				developed on a regional, ecosystem, watershed, or statewide scale.
								(2)ResourcesThe plan may encompass multiple
				environmental resources within a defined geographic area or may focus on a
				specific resource, such as aquatic resources, parklands, or wildlife
				habitat.
								(3)Project
				impactsThe plan may address
				impacts from all projects in a defined geographic area or may focus on a
				specific type of project, such as bridge replacements.
								(4)ConsultationThe scope of the plan shall be determined
				by the State or metropolitan planning organization, as appropriate, in
				consultation with the agency or agencies with jurisdiction over the resources
				being addressed in the mitigation plan.
								(c)ContentsA
				programmatic mitigation plan may include—
								(1)an assessment of the condition of
				environmental resources in the geographic area covered by the plan, including
				an assessment of recent trends and any potential threats to those
				resources;
								(2)an assessment of
				potential opportunities to improve the overall quality of environmental
				resources in the geographic area covered by the plan, through strategic
				mitigation for impacts of transportation projects;
								(3)standard measures for
				mitigating certain types of impacts;
								(4)parameters for
				determining appropriate mitigation for certain types of impacts, such as
				mitigation ratios or criteria for determining appropriate mitigation
				sites;
								(5)adaptive management
				procedures, such as protocols that involve monitoring predicted impacts over
				time and adjusting mitigation measures in response to information gathered
				through the monitoring; and
								(6)acknowledgment of
				specific statutory or regulatory requirements that must be satisfied when
				determining appropriate mitigation for certain types of resources.
								(d)ProcessBefore adopting a programmatic mitigation
				plan, a State or metropolitan planning organization shall—
								(1)consult with the agency
				or agencies with jurisdiction over the environmental resources considered in
				the programmatic mitigation plan;
								(2)make a draft of the plan
				available for review and comment by applicable environmental resource agencies
				and the public;
								(3)consider any comments
				received from such agencies and the public on the draft plan; and
								(4)address such comments in
				the final plan.
								(e)Integration with other
				plansA programmatic
				mitigation plan may be integrated with other plans, including watershed plans,
				ecosystem plans, species recovery plans, growth management plans, and land use
				plans.
							(f)Consideration in
				project development and permittingIf a programmatic mitigation plan has been
				developed pursuant to this section, any Federal agency responsible for
				environmental reviews, permits, or approvals for a transportation project shall
				give substantial weight to the recommendations in a programmatic mitigation
				plan when carrying out their responsibilities under applicable laws.
							(g)Preservation of
				existing authoritiesNothing
				in this section limits the use of programmatic approaches to reviews under the
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
							.
				(b)Clerical
			 amendmentThe analysis for
			 such chapter (as amended by this title) is further amended by adding at the end
			 the following:
					
						
							168. Development of programmatic mitigation
				plans.
						
						.
				3013.State assumption of
			 responsibility for categorical exclusionsSection 326(a) is amended—
				(1)in paragraph (2) by
			 striking and only for types of activities specifically designated by the
			 Secretary and inserting and for any type of activity for which a
			 categorical exclusion classification is appropriate; and
				(2)by adding at the end the
			 following:
					
						(4)Preservation of
				flexibilityThe Secretary shall not require a State, as a
				condition of assuming responsibility under this section, to forego project
				delivery methods that are otherwise permissible for highway
				projects.
						.
				3014.Surface
			 transportation project delivery program
				(a)Program
			 nameSection 327 is
			 amended—
					(1)in the section heading by
			 striking pilot; and
					(2)in subsection (a)(1) by
			 striking pilot.
					(b)Assumption of
			 responsibilitySection 327(a)(2) is amended—
					(1)in subparagraph (A) by
			 striking highway;
					(2)in subparagraph (B) by
			 striking clause (ii) and inserting the following:
						
							(ii)the Secretary may not assign any
				responsibility imposed on the Secretary by section 5203 or 5204 of title
				49.
							;
				and
					(3)by adding at the end the
			 following:
						
							(F)Preservation of
				flexibilityThe Secretary may not require a State, as a condition
				of participation in the program, to forego project delivery methods that are
				otherwise permissible for
				projects.
							.
					(c)State
			 participationSection 327(b)
			 is amended—
					(1)by amending paragraph (1)
			 to read as follows:
						
							(1)Participating
				statesAll States are eligible to participate in the
				program.
							;
				and
					(2)in paragraph (2) by
			 striking this section, the Secretary shall promulgate and
			 inserting amendments to this section by the American Energy and
			 Infrastructure Jobs Act of 2012, the Secretary shall amend, as
			 appropriate,.
					(d)Written
			 agreementSection 327(c) is
			 amended—
					(1)in paragraph (3)(D) by
			 striking the period at the end and inserting a semicolon; and
					(2)by adding at the end the
			 following:
						
							(4)have a term of not more
				than 5 years; and
							(5)be
				renewable.
							.
					(e)Conforming
			 amendmentSection 327(e) is amended by striking subsection
			 (i) and inserting subsection (j).
				(f)AuditsSection 327(g)(1)(B) is amended by striking
			 subsequent year and inserting of the third and fourth
			 years.
				(g)MonitoringSection 327 is further amended—
					(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
					(2)by inserting after
			 subsection (g) the following:
						
							(h)MonitoringAfter
				the fourth year of the participation of a State in the program, the Secretary
				shall monitor compliance by the State with the written agreement, including the
				provision by the State of financial resources to carry out the written
				agreement.
							.
					(h)TerminationSection 327(j) (as redesignated by
			 subsection (g)(1) of this section) is amended to read as follows:
					
						(j)TerminationThe Secretary may terminate the
				participation of any State in the program if—
							(1)the Secretary determines that the State is
				not adequately carrying out the responsibilities assigned to the State;
							(2)the Secretary provides to
				the State—
								(A)notification of the
				determination of noncompliance; and
								(B)a period of at least 30
				days during which to take such corrective action as the Secretary determines is
				necessary to comply with the applicable agreement; and
								(3)the State, after the
				notification and period provided under paragraph (2), fails to take
				satisfactory corrective action, as determined by the
				Secretary.
							.
				(i)DefinitionsSection
			 327 is amended by adding at the end the following:
					
						(k)DefinitionsIn this section, the following definitions
				apply:
							(1)Multimodal
				projectThe term multimodal project means a
				project funded, in whole or in part, under this title or chapter 53 of title 49
				and involving the participation of more than one Department of Transportation
				administration or agency.
							(2)ProjectThe
				term project means any highway project, public transportation
				capital project, or multimodal project that requires the approval of the
				Secretary.
							.
				(j)Clerical
			 amendmentThe analysis for chapter 3 is amended by striking the
			 item relating to section 327 and inserting the following:
					
						
							327. Surface transportation project delivery
				program.
						
						.
				3015.Program for
			 eliminating duplication of environmental reviews
				(a)In
			 generalChapter 3 (as amended by title I of this Act) is further
			 amended by adding at the end the following:
					
						331.Program for
				eliminating duplication of environmental reviews
							(a)Establishment
								(1)In
				generalThe Secretary shall establish a program to eliminate
				duplicative environmental reviews and approvals under State and Federal law of
				projects. Under this program, a State may use State laws and procedures to
				conduct reviews and make approvals in lieu of Federal environmental laws and
				regulations, consistent with the provisions of this section.
								(2)Participating
				StatesAll States are
				eligible to participate in the program.
								(3)Scope of alternative
				review and approval proceduresFor purposes of this section,
				alternative environmental review and approval procedures may include one or
				more of the following:
									(A)Substitution of one or
				more State environmental laws for one or more Federal environmental laws, if
				the Secretary determines in accordance with this section that the State
				environmental laws provide environmental protection and opportunities for
				public involvement that are substantially equivalent to the applicable Federal
				environmental laws.
									(B)Substitution of one or
				more State regulations for Federal regulations implementing one or more Federal
				environmental laws, if the Secretary determines in accordance with this section
				that the State regulations provide environmental protection and opportunities
				for public involvement that are substantially equivalent to the Federal
				regulations.
									(b)ApplicationTo
				participate in the program, a State shall submit to the Secretary an
				application containing such information as the Secretary may require,
				including—
								(1)a full and complete
				description of the proposed alternative environmental review and approval
				procedures of the State;
								(2)for each State law or
				regulation included in the proposed alternative environmental review and
				approval procedures of the State, an explanation of the basis for concluding
				that the law or regulation meets the requirements under
				subsection (a)(3); and
								(3)evidence of having
				sought, received, and addressed comments on the proposed application from the
				public and appropriate Federal environmental resource agencies.
								(c)Review of
				applicationThe Secretary shall—
								(1)review an application
				submitted under
				subsection (b);
								(2)approve or disapprove the
				application in accordance with
				subsection (d) not later than 90 days
				after the date of the receipt of the application; and
								(3)transmit to the State
				notice of the approval or disapproval, together with a statement of the reasons
				for the approval or disapproval.
								(d)Approval of State
				programs
								(1)In
				generalThe Secretary shall approve each such application if the
				Secretary finds that the proposed alternative environmental review and approval
				procedures of the State are substantially equivalent to the applicable Federal
				environmental laws and Federal regulations.
								(2)ExclusionThe
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the
				Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not apply to any
				decision by the Secretary to approve or disapprove any application submitted
				pursuant to this section.
								(e)Compliance with
				permitsCompliance with a permit or other approval of a project
				issued pursuant to a program approved by the Secretary under this section shall
				be deemed compliance with the Federal laws and regulations identified in the
				program approved by the Secretary pursuant to this section.
							(f)Review and
				termination
								(1)ReviewAll
				State alternative environmental review and approval procedures approved under
				this section shall be reviewed by the Secretary not less than once every 5
				years.
								(2)Public notice and
				commentIn conducting the review process under paragraph (1), the
				Secretary shall provide notice and an opportunity for public comment.
								(3)Extensions and
				terminationsAt the conclusion of the review process, the
				Secretary may extend the State alternative environmental review and approval
				procedures for an additional 5-year period or terminate the State
				program.
								(g)Report to
				CongressNot later than 2 years after the date of enactment of
				this section and annually thereafter, the Secretary shall submit to Congress a
				report that describes the administration of the program.
							(h)DefinitionsFor
				purposes of this section:
								(1)Environmental
				lawThe term
				environmental law includes any law that provides procedural or
				substantive protection, as applicable, for the natural or built environment
				with regard to the construction and operation of projects.
								(2)Federal environmental
				lawsThe term Federal environmental laws means
				laws governing the review of environmental impacts of, and issuance of permits
				and other approvals for, the construction and operation of projects, including
				section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
				4332(2)(C)), section 404 of the Federal Water Pollution Control Act (33 U.S.C.
				1344), section 106 of the National Historic Preservation Act (16 U.S.C. 470f),
				and sections 7(a)(2), 9(a)(1)(B), and 10(a)(1)(B) of the Endangered Species Act
				of 1973 (16 U.S.C. 1536(a)(2), 1538(a)(1)(B), 1539(a)(1)(B)).
								(3)Multimodal
				projectThe term multimodal project means a
				project funded, in whole or in part, under this title or chapter 53 of title 49
				and involving the participation of more than one Department of Transportation
				administration or agency.
								(4)ProjectThe
				term project means any highway project, public transportation
				capital project, or multimodal project that requires the approval of the
				Secretary.
								.
				(b)Clerical
			 amendmentThe analysis for
			 such chapter (as amended by title I of this Act) is further amended by adding
			 at the end the following:
					
						
							331. Program for eliminating duplication of
				environmental
				reviews.
						
						.
				3016.State performance of
			 legal sufficiency reviews
				(a)In
			 generalChapter 3 (as amended by this title) is further amended
			 by adding at the end the following:
					
						332.State performance of
				legal sufficiency reviews
							(a)In
				generalAt the request of any
				State transportation department, the Federal Highway Administration shall enter
				into an agreement with the State transportation department to authorize the
				State to carry out the legal sufficiency reviews for environmental impact
				statements and environmental assessments under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) in accordance with this
				section.
							(b)Terms of
				agreementAn agreement authorizing a State to carry out legal
				sufficiency reviews for Federal-aid highway projects shall contain the
				following provisions:
								(1)A finding by the Federal Highway
				Administration that the State has the capacity to carry out legal sufficiency
				reviews that are equivalent in quality and consistency to the reviews that
				would otherwise be conducted by attorneys employed by such
				Administration.
								(2)An oversight process, including periodic
				reviews conducted by attorneys employed by such Administration, to evaluate the
				quality of the legal sufficiency reviews carried out by the State
				transportation department under the agreement.
								(3)A requirement for the State transportation
				department to submit a written finding of legal sufficiency to the Federal
				Highway Administration concurrently with the request by the State for Federal
				approval of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) document.
								(4)An opportunity for the Federal Highway
				Administration to conduct an additional legal sufficiency review for any
				project, for not more than 30 days, if considered necessary by the Federal
				Highway Administration.
								(5)Procedures allowing either party to the
				agreement to terminate the agreement for any reason with 30 days notice to the
				other party.
								(c)Effect of
				agreementA legal sufficiency
				review carried out by a State transportation department under this section
				shall be deemed by the Federal Highway Administration to satisfy the
				requirement for a legal sufficiency review in sections 771.125(b) and 774.7(d)
				of title 23, Code of Federal Regulations, or other applicable regulations
				issued by the Federal Highway
				Administration.
							.
				(b)Clerical
			 amendmentThe analysis for
			 such chapter (as amended by this title) is further amended by adding at the end
			 the following:
					
						
							332. State performance of legal sufficiency
				reviews.
						
						.
				3017.Categorical
			 exclusions
				(a)In
			 generalThe Secretary shall
			 treat an activity carried out under title 23, United States Code, or project
			 within a right-of-way as a class of action categorically excluded from the
			 requirements relating to environmental assessments or environmental impact
			 statements under section 771.117(c) of title 23, Code of Federal
			 Regulations.
				(b)DefinitionsIn
			 this section, the following definitions apply:
					(1)Multimodal
			 projectThe term
			 multimodal project means a project funded, in whole or in part,
			 under title 23, United States Code, or chapter 53 of title 49 of such Code and
			 involving the participation of more than one Department of Transportation
			 administration or agency.
					(2)ProjectThe
			 term project means any highway project, public transportation
			 capital project, or multimodal project that requires the approval of the
			 Secretary.
					3018.Environmental review
			 process deadline
				(a)In
			 general
					(1)DeadlineNotwithstanding
			 any other provision of law, the environmental review process for a project
			 shall be completed not later than 270 days after the date on which the notice
			 of project initiation under section 139(e) of title 23, United States Code, is
			 published in the Federal Register.
					(2)Consequences of missed
			 deadlineIf the environmental review process for a project is not
			 completed in accordance with
			 paragraph (1)—
						(A)the project shall be
			 considered to have no significant impact to the human environment for purposes
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			 and
						(B)that classification shall
			 be considered to be a final agency action.
						(b)AppealIn
			 this section, the following rules shall apply:
					(1)There shall be a single
			 administrative appeal for the environmental review process carried out pursuant
			 to this section.
					(2)Upon resolution of the
			 administrative appeal, judicial review of the final agency decision after
			 exhaustion of administrative remedies shall lie with the United States Court of
			 Appeals for the District of Columbia Circuit.
					(3)An appeal to the court
			 specified in
			 paragraph (2) shall be based only on
			 the administrative record.
					(4)After an agency has made
			 a final decision with respect to the environmental review process carried out
			 under this section, that decision shall be effective during the course of any
			 subsequent appeal to a court specified in
			 paragraph (2).
					(5)All civil actions arising
			 under this section shall be considered to arise under the laws of the United
			 States.
					(c)DefinitionsIn
			 this section, the following definitions apply:
					(1)Environmental review
			 process
						(A)In
			 generalThe term environmental review process
			 means the process for preparing for a project an environmental impact
			 statement, environmental assessment, categorical exclusion, or other document
			 prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
						(B)InclusionsThe
			 term environmental review process includes the process for and
			 completion of any environmental permit, approval, review, or study required for
			 a project under any Federal law other than the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.).
						(2)Lead
			 agencyThe term lead agency means the Department
			 of Transportation and, if applicable, any State or local governmental entity
			 serving as a joint lead agency pursuant to this section.
					(3)Multimodal
			 projectThe term multimodal project means a
			 project funded, in whole or in part, under title 23, United States Code, or
			 chapter 53 of title 49 of such Code and involving the participation of more
			 than one Department of Transportation administration or agency.
					(4)ProjectThe
			 term project means any highway project, public transportation
			 capital project, or multimodal project that requires the approval of the
			 Secretary.
					3019.Relocation
			 assistance
				(a)Alternative relocation
			 payment process
					(1)EstablishmentFor
			 the purpose of identifying improvements in the timeliness of providing
			 relocation assistance to persons displaced as a result of Federal or
			 federally-assisted programs and projects, the Secretary shall establish an
			 alternative relocation payment process under which payments to displaced
			 persons eligible for relocation assistance pursuant to the Uniform Relocation
			 Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601
			 et seq.), are calculated based on reasonable estimates and paid in advance of
			 the physical displacement of the displaced person.
					(2)Payments
						(A)Timing of
			 paymentsRelocation assistance payments may be provided to the
			 displaced person at the same time as payments of just compensation for real
			 property acquired for a program or project of the State.
						(B)Combined
			 paymentPayments for relocation and just compensation may be
			 combined into a single unallocated amount.
						(3)Conditions for State
			 use of alternative process
						(A)In
			 generalAfter public notice and an opportunity to comment, the
			 Secretary shall adopt criteria for States to use the alternative relocation
			 payment process established by the Secretary.
						(B)Memorandum of
			 agreementIn order to use the alternative relocation payment
			 process, a State shall enter into a memorandum of agreement with the Secretary
			 that includes provisions relating to—
							(i)the selection of projects
			 or programs within the State to which the alternative relocation payment
			 process will be applied;
							(ii)program and
			 project-level monitoring;
							(iii)performance
			 measurement;
							(iv)reporting requirements;
			 and
							(v)the circumstances under
			 which the Secretary may terminate or suspend the authority of the State to use
			 the alternative relocation payment process.
							(C)Required
			 informationA State may use the alternative relocation payment
			 process only after the displaced persons affected by a program or
			 project—
							(i)are informed in
			 writing—
								(I)that the relocation
			 payments the displaced persons receive under the alternative relocation payment
			 process may be higher or lower than the amount that the displaced persons would
			 have received under the standard relocation assistance process; and
								(II)of their right not to
			 participate in the alternative relocation payment process; and
								(ii)agree in writing to the
			 alternative relocation payment process.
							(D)Election not to
			 participateThe displacing agency shall provide any displaced
			 person who elects not to participate in the alternative relocation payment
			 process with relocation assistance in accordance with the Uniform Relocation
			 Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601
			 et seq.).
						(4)Protections against
			 inconsistent treatmentIf other Federal agencies plan
			 displacements in or adjacent to an area of a project using the alternative
			 relocation payment process within the same time period as a project acquisition
			 and relocation action of the project, the Secretary shall adopt measures to
			 protect against inconsistent treatment of displaced persons. Such measures may
			 include a determination that the alternative relocation payment process
			 authority may not be used on a specific project.
					(5)Report
						(A)In
			 generalThe Secretary shall submit to Congress an annual report
			 on the implementation of the alternative relocation payment process.
						(B)ContentsThe
			 report shall include an evaluation of the merits of the alternative relocation
			 payment process, including the effects of the alternative relocation payment
			 process on—
							(i)displaced persons and the
			 protections afforded to such persons by the Uniform Relocation Assistance and
			 Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.);
							(ii)the efficiency of the
			 delivery of Federal-aid highway projects and overall effects on the Federal-aid
			 highway program; and
							(iii)the achievement of the
			 purposes of the Uniform Relocation Assistance and Real Property Acquisition
			 Policies Act of 1970 (42 U.S.C. 4601 et seq.).
							(6)LimitationThe
			 alternative relocation payment process under this section may be used only on
			 projects funded under title 23, United States Code, in cases in which the funds
			 are administered by the Federal Highway Administration.
					(7)NEPA
			 applicabilityNotwithstanding any other provision of law, the use
			 of the alternative relocation payment process established under this section on
			 a project funded under title 23, United States Code, and administered by the
			 Federal Highway Administration is not a major Federal action requiring analysis
			 or approval under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
					(b)Uniform relocation
			 assistance act amendments
					(1)Moving and related
			 expensesSection 202 of the Uniform Relocation Assistance and
			 Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4622) is
			 amended—
						(A)in subsection (a)(4) by
			 striking $10,000 and inserting $25,000, as adjusted by
			 regulation, in accordance with section 213(d); and
						(B)in the second sentence of
			 subsection (c) by striking $20,000 and inserting $40,000,
			 as adjusted by regulation, in accordance with section 213(d).
						(2)Replacement housing for
			 homeownersThe first sentence of section 203(a)(1) of the Uniform
			 Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42
			 U.S.C. 4623(a)(1)) is amended by—
						(A)striking
			 $22,500 and inserting $31,000, as adjusted by regulation,
			 in accordance with section 213(d),; and
						(B)striking one
			 hundred and eighty days prior to and inserting 90 days
			 before.
						(3)Replacement housing for
			 tenants and certain othersSection 204 of the Uniform Relocation
			 Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4624)
			 is amended—
						(A)in the second sentence of
			 subsection (a) by striking $5,250 and inserting $7,200,
			 as adjusted by regulation, in accordance with section 213(d);
			 and
						(B)in the second sentence of
			 subsection (b) by striking , except and all that follows through
			 the end of the subsection and inserting a period.
						(4)Duties of lead
			 agencySection 213 of the Uniform Relocation Assistance and Real
			 Property Acquisition Policies Act of 1970 (42 U.S.C. 4633) is amended—
						(A)in subsection (b)—
							(i)in paragraph (2) by
			 striking and;
							(ii)in paragraph (3) by
			 striking the period and inserting ; and; and
							(iii)by adding at the end
			 the following:
								
									(4)that each Federal agency
				that has programs or projects requiring the acquisition of real property or
				causing a displacement from real property subject to the provisions of this Act
				shall provide to the lead agency an annual summary report that describes the
				activities conducted by the Federal
				agency.
									;
				and
							(B)by adding at the end the
			 following:
							
								(d)Adjustment of
				paymentsThe head of the lead agency may adjust, by regulation,
				the amounts of relocation payments provided under sections 202(a)(4), 202(c),
				203(a), and 204(a) if the head of the lead agency determines that cost of
				living, inflation, or other factors indicate that the payments should be
				adjusted to meet the policy objectives of this
				Act.
								.
						(5)Agency
			 coordinationTitle II of the Uniform Relocation Assistance and
			 Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) is
			 amended by inserting after section 213 (42 U.S.C. 4633) the following:
						
							214.Agency
				coordination
								(a)Agency
				capacityEach Federal agency responsible for funding or carrying
				out relocation and acquisition activities shall have adequately trained
				personnel and such other resources as are necessary to manage and oversee the
				relocation and acquisition program of the Federal agency in accordance with
				this Act.
								(b)Interagency
				agreementsNot later than 1 year after the date of the enactment
				of this section, each Federal agency responsible for funding relocation and
				acquisition activities (other than the agency serving as the lead agency) shall
				enter into a memorandum of understanding with the lead agency that—
									(1)provides for periodic
				training of the personnel of the Federal agency, which in the case of a Federal
				agency that provides Federal financial assistance, may include personnel of any
				displacing agency that receives Federal financial assistance;
									(2)addresses ways in which
				the lead agency may provide assistance and coordination to the Federal agency
				relating to compliance with this Act on a program or project basis; and
									(3)addresses the funding of
				the training, assistance, and coordination activities provided by the lead
				agency, in accordance with subsection (c).
									(c)Interagency
				payments
									(1)In
				generalFor the fiscal year that begins 1 year after the date of
				the enactment of this section, and each fiscal year thereafter, each Federal
				agency responsible for funding relocation and acquisition activities (other
				than the agency serving as the lead agency) shall transfer to the lead agency
				for the fiscal year, such funds as are necessary, but not less than $35,000, to
				support the training, assistance, and coordination activities of the lead
				agency described in subsection (b).
									(2)Included
				costsThe cost to a Federal agency of providing the funds
				described in paragraph (1) shall be included as part of the cost of 1 or more
				programs or projects undertaken by the Federal agency or with Federal financial
				assistance that result in the displacement of persons or the acquisition of
				real
				property.
									.
					(c)Cooperation with
			 Federal agenciesSection 308(a) is amended to read as
			 follows:
					
						(a)Authorized
				activities
							(1)In
				generalThe Secretary may perform, by contract or otherwise,
				authorized engineering or other services in connection with the survey,
				construction, maintenance, or improvement of highways for other Federal
				agencies, cooperating foreign countries, and State cooperating agencies.
							(2)InclusionsServices
				authorized under paragraph (1) may include activities authorized under section
				214 of the Uniform Relocation Assistance and Real Property Acquisition Policies
				Act of 1970 (42 U.S.C. 4601 et seq.).
							(3)ReimbursementReimbursement
				for services carried out under this subsection, including depreciation on
				engineering and road-building equipment, shall be credited to the applicable
				appropriation.
							.
				IVTransportation
			 Planning
			4001.Transportation
			 planning
				(a)In
			 generalSubtitle III of title
			 49, United States Code, is amended by inserting after chapter 51 the
			 following:
					
						52Transportation
				Planning
							
								Sec.
								5201. Policy.
								5202. Definitions.
								5203. Metropolitan transportation
				  planning.
								5204. Statewide transportation
				  planning.
								5205. National strategic transportation
				  plan.
								5206. National performance management
				  system.
							
							5201.Policy
								(a)In
				generalIt is in the national interest to—
									(1)encourage and promote the
				safe and efficient management, operation, and development of surface
				transportation systems that will serve the mobility needs of people and freight
				and foster economic growth and development within and between States and
				urbanized areas, while minimizing transportation-related fuel consumption and
				air pollution through metropolitan and statewide transportation planning
				processes identified in this chapter; and
									(2)encourage the continued
				improvement and evolution of the metropolitan and statewide transportation
				planning processes by metropolitan planning organizations, State departments of
				transportation, and public transportation operators as guided by the planning
				factors identified in sections 5203(f) and 5204(d).
									(b)Common transportation
				planning programThis chapter provides a common transportation
				planning program to be administered by the Federal Highway Administration and
				the Federal Transit Administration.
								5202.DefinitionsIn this chapter, the following definitions
				apply:
								(1)Metropolitan planning
				areaThe term metropolitan planning area means the
				geographic area determined by agreement between the metropolitan planning
				organization for the area and the Governor under section 5203(c).
								(2)Metropolitan long-range
				transportation planThe term metropolitan long-range
				transportation plan means a long-range transportation plan developed by
				an MPO under section 5203 for a metropolitan planning area.
								(3)Metropolitan planning
				organization; MPOThe term metropolitan planning
				organization or MPO means the policy board of an
				organization created as a result of the designation process in section
				5203(b).
								(4)Metropolitan
				transportation improvement program; metropolitan TIPThe term
				metropolitan transportation improvement program or
				metropolitan TIP means a transportation improvement program
				developed by an MPO under section 5203 for a metropolitan planning area.
								(5)Nonmetropolitan
				areaThe term nonmetropolitan area means a
				geographic area outside designated metropolitan planning areas.
								(6)Nonmetropolitan local
				officialThe term nonmetropolitan local official
				means elected and appointed officials of general purpose local government in a
				nonmetropolitan area with responsibility for transportation.
								(7)Regional transportation
				planning organizationThe term regional transportation
				planning organization means a policy board of an organization created
				as the result of a designation under section 5204(k).
								(8)SecretaryThe
				term Secretary means the Secretary of Transportation.
								(9)StateThe
				term State means any of the 50 States, the District of Columbia,
				or Puerto Rico.
								(10)Statewide strategic
				long-range transportation planThe term statewide
				strategic long-range transportation plan means a strategic long-range
				transportation plan developed by a State under section 5204 for all areas of
				the State.
								(11)Statewide
				transportation improvement program; statewide TIPThe term
				statewide transportation improvement program or statewide
				TIP means a transportation improvement program developed by a State
				under section 5204 for all areas of the State.
								(12)Urbanized
				areaThe term urbanized area means a geographic
				area with a population of 50,000 or more, as designated by the Bureau of the
				Census.
								5203.Metropolitan
				transportation planning
								(a)General
				requirements
									(1)Development of
				metropolitan long-range plans and TIPsTo accomplish the
				objectives set forth in section 5201, metropolitan planning organizations
				designated under subsection (b), in cooperation with the State and public
				transportation operators, shall develop metropolitan long-range transportation
				plans and transportation improvement programs for metropolitan planning areas
				of the State.
									(2)ContentsMetropolitan
				long-range transportation plans and TIPs shall provide for the development and
				integrated management and operation of transportation systems and facilities
				(including accessible pedestrian walkways, bicycle transportation facilities,
				and intermodal facilities that support intercity transportation, including
				intercity buses and intercity bus facilities) that will function as an
				intermodal transportation system for the metropolitan planning area and as an
				integral part of an intermodal transportation system for the State and the
				United States.
									(3)Process of
				developmentThe process for developing metropolitan long-range
				transportation plans and TIPs shall provide for consideration of all modes of
				transportation and shall be continuing, cooperative, and comprehensive to the
				degree appropriate, based on the complexity of the transportation problems to
				be addressed.
									(b)Designation of
				MPOs
									(1)In
				generalTo carry out the transportation planning process required
				by this section, an MPO shall be designated for an urbanized area with a
				population of more than 100,000 individuals—
										(A)by agreement between the
				Governor and units of general purpose local government that together represent
				at least 75 percent of the affected population (including the largest
				incorporated city (based on population) as named by the Bureau of the Census);
				or
										(B)in accordance with
				procedures established by applicable State or local law.
										(2)StructureAn
				MPO that serves an area designated as a transportation management area, when
				designated or redesignated under this subsection, shall consist of—
										(A)local elected
				officials;
										(B)officials of public
				agencies that administer or operate major modes of transportation in the
				metropolitan area; and
										(C)appropriate State
				officials.
										(3)Limitation on statutory
				constructionNothing in this subsection may be construed to
				interfere with the authority, under any State law in effect on December 18,
				1991, of a public agency with multimodal transportation responsibilities
				to—
										(A)develop metropolitan long-range
				transportation plans or TIPs for adoption by an MPO; and
										(B)develop long-range
				capital plans, coordinate public transportation services or projects, or carry
				out other activities pursuant to State law.
										(4)Continuing
				designationA designation of an MPO under this subsection or any
				other provision of law shall remain in effect until the MPO is redesignated
				under paragraph (5) or revoked by agreement among the Governor and units of
				general purpose local government that together represent at least 75 percent of
				the affected population or as otherwise provided under State or local
				procedures.
									(5)Redesignation
				proceduresAn MPO may be redesignated by agreement between the
				Governor and units of general purpose local government that together represent
				at least 75 percent of the existing planning area population (including the
				largest incorporated city (based on population) as named by the Bureau of the
				Census) as appropriate to carry out this section.
									(6)Designation of multiple
				MPOsMore than 1 MPO may be designated within an existing
				metropolitan planning area only if the Governor and the existing MPO determine
				that the size and complexity of the existing metropolitan planning area make
				designation of more than 1 MPO for the area appropriate.
									(c)Metropolitan planning
				area boundaries
									(1)In
				generalFor the purposes of this section, the boundaries of a
				metropolitan planning area shall be determined by agreement between the MPO and
				the Governor.
									(2)Included
				areaA metropolitan planning area—
										(A)shall encompass at least
				the existing urbanized area and the contiguous area expected to become
				urbanized within a 20-year forecast period for the metropolitan long-range
				transportation plan; and
										(B)may encompass the entire
				metropolitan statistical area or consolidated metropolitan statistical area, as
				defined by the Bureau of the Census.
										(3)Identification of new
				urbanized areas within existing planning area boundariesThe
				designation by the Bureau of the Census of new urbanized areas within an
				existing metropolitan planning area shall not require the redesignation of the
				existing MPO.
									(4)Existing metropolitan
				planning areas in nonattainmentNotwithstanding paragraph (2), in
				the case of an urbanized area designated as a nonattainment area for ozone or
				carbon monoxide under the Clean Air Act (42 U.S.C. 7401 et seq.) as of August
				10, 2005, the boundaries of the metropolitan planning area in existence as of
				such date shall be retained, except that the boundaries may be adjusted by
				agreement of the Governor and affected MPOs in the manner described in
				subsection (b)(5).
									(5)New metropolitan
				planning areas in nonattainmentIn the case of an urbanized area designated
				after August 10, 2005, as a nonattainment area for ozone or carbon monoxide,
				the boundaries of the metropolitan planning area—
										(A)shall be established in
				the manner described in subsection (b)(1);
										(B)shall encompass the areas
				described in subsection (c)(2)(A);
										(C)may encompass the areas
				described in subsection (c)(2)(B); and
										(D)may address any
				nonattainment area identified under the Clean Air Act for ozone or carbon
				monoxide.
										(d)Coordination in
				multistate areas
									(1)In
				generalThe Secretary shall encourage a Governor with
				responsibility for a portion of a multistate metropolitan area and the
				appropriate MPOs to provide coordinated transportation planning for the entire
				metropolitan area.
									(2)Interstate
				compactsThe consent of Congress is granted to any 2 or more
				States—
										(A)to enter into agreements
				or compacts, not in conflict with any law of the United States, for cooperative
				efforts and mutual assistance in support of activities authorized under this
				section as the activities pertain to interstate areas and localities within the
				States; and
										(B)to establish such
				agencies, joint or otherwise, as the States may determine desirable for making
				the agreements and compacts effective.
										(3)Reservation of
				rightsThe right to alter, amend, or repeal interstate compacts
				entered into under this subsection is expressly reserved.
									(e)MPO consultation in
				plan and TIP coordination
									(1)Nonattainment
				areasIf more than 1 MPO has
				authority within a metropolitan area or an area that is designated as a
				nonattainment area for ozone or carbon monoxide under the Clean Air Act, each
				MPO shall consult with the other MPOs designated for such area and the State in
				the coordination of metropolitan long-range transportation plans and
				TIPs.
									(2)Transportation
				improvements located in areas represented by multiple MPOsIf a
				transportation improvement, funded from the Highway Trust Fund or authorized
				under chapter 53 of this title, is located within the boundaries of more than 1
				metropolitan planning area, the MPOs shall coordinate metropolitan long-range
				transportation plans and TIPs regarding the transportation improvement.
									(3)Relationship with other
				planning officialsThe
				Secretary shall encourage an MPO to consult with officials responsible for
				other types of planning activities that are affected by transportation in the
				area (including State and local planned growth, economic development,
				environmental protection, airport operations, and freight movements) or to
				coordinate its planning process, to the maximum extent practicable, with such
				planning activities. Under the metropolitan planning process, metropolitan
				long-range transportation plans and TIPs shall be developed with due
				consideration of other related planning activities within the metropolitan
				area, and the process shall provide for the design and delivery of
				transportation services within the metropolitan area that are provided
				by—
										(A)recipients of assistance
				under chapter 53;
										(B)governmental agencies and
				nonprofit organizations (including representatives of the agencies and
				organizations) that receive Federal assistance from a source other than the
				Department of Transportation to provide nonemergency transportation services;
				and
										(C)recipients of assistance
				under sections 202 and 203 of title 23.
										(f)Scope of planning
				process
									(1)In
				generalThe metropolitan planning process for a metropolitan
				planning area under this section shall provide for consideration of projects
				and strategies that will—
										(A)support the economic
				vitality of the metropolitan area, especially by enabling global
				competitiveness, productivity, and efficiency;
										(B)increase the safety of
				the transportation system for motorized and nonmotorized users;
										(C)increase the security of
				the transportation system for motorized and nonmotorized users;
										(D)increase the
				accessibility and mobility of people and for freight;
										(E)protect and enhance the
				environment, promote energy conservation, improve the quality of life, and
				promote consistency between transportation improvements and State and local
				planned growth and economic development patterns;
										(F)enhance the integration
				and connectivity of the transportation system, across and between modes, for
				people and freight;
										(G)promote efficient system
				management and operation, including through the use of intelligent
				transportation systems;
										(H)emphasize the
				preservation of the existing transportation system; and
										(I)support intermodal
				facilities or facilitate regional growth.
										(2)Failure to consider
				factorsThe failure to consider any factor specified in paragraph
				(1) shall not be reviewable by any court under title 23, chapter 53 of this
				title, subchapter II of chapter 5 of title 5, or chapter 7 of title 5 in any
				matter affecting a metropolitan long-range transportation plan or TIP, a
				project or strategy, or the certification of a planning process.
									(g)Development of
				long-Range transportation plan
									(1)In general
										(A)Existing and former
				nonattainment areasAn MPO shall prepare and update a
				metropolitan long-range transportation plan for its metropolitan planning area
				in accordance with the requirements of this subsection. The MPO shall prepare
				and update the plan every 4 years (or more frequently, if the MPO elects to
				update more frequently) in the case of each of the following:
											(i)Any area designated as
				nonattainment, as defined in section 107(d) of the Clean Air Act (42 U.S.C.
				7407(d)).
											(ii)Any area that was
				nonattainment and subsequently designated to attainment in accordance with
				section 107(d)(3) of that Act (42 U.S.C. 7407(d)(3)) and that is subject to a
				maintenance plan under section 175A of that Act (42 U.S.C. 7505a).
											(B)Other
				areasIn the case of any other area required to have a
				metropolitan long-range transportation plan, the MPO shall prepare and update
				the plan every 5 years unless the MPO elects to update more frequently.
										(2)Long-range
				transportation planA metropolitan long-range transportation plan
				shall be in a form that the Secretary determines to be appropriate and shall
				contain, at a minimum, the following:
										(A)Identification of
				transportation facilitiesAn identification of transportation
				facilities (including major roadways, public transportation facilities,
				intercity bus facilities, multimodal and intermodal facilities, and intermodal
				connectors) that should function as an integrated metropolitan transportation
				system, giving emphasis to those facilities that serve important national and
				regional transportation functions. In formulating the plan, the MPO shall
				consider factors described in subsection (f) and other relevant data and
				factors disseminated by the Secretary pursuant to section 5205(b) as such
				factors relate to a 20-year forecast period.
										(B)Mitigation
				activities
											(i)In
				generalA metropolitan long-range transportation plan shall
				include a discussion of types of potential environmental mitigation activities
				and potential areas to carry out these activities, including activities that
				may have the greatest potential to restore and maintain the environmental
				functions affected by the plan.
											(ii)ConsultationThe
				discussion shall be developed in consultation with Federal, State, and tribal
				wildlife, land management, and regulatory agencies.
											(C)Financial plan
											(i)In
				generalA financial plan that—
												(I)demonstrates how the
				adopted metropolitan long-range transportation plan can be implemented;
												(II)indicates resources from
				public and private sources that are reasonably expected to be made available to
				carry out the metropolitan long-range transportation plan;
												(III)recommends any
				additional financing strategies for needed projects and programs; and
												(IV)may include, for
				illustrative purposes, additional projects that would be included in the
				adopted metropolitan long-range transportation plan if reasonable additional
				resources beyond those identified in the financial plan were available.
												(ii)Estimates of
				fundsFor the purpose of developing the metropolitan long-range
				transportation plan, the MPO, public transportation operator, and State shall
				cooperatively develop estimates of funds that will be available to support plan
				implementation.
											(D)Operational and
				management strategiesOperational and management strategies to
				improve the performance of existing transportation facilities to relieve
				vehicular congestion and maximize the safety and mobility of people and
				goods.
										(E)Capital investment and
				other strategiesCapital investment and other strategies to
				preserve the existing and projected future metropolitan transportation
				infrastructure and provide for multimodal capacity increases based on regional
				priorities and needs.
										(3)Intercity
				busA metropolitan long-range transportation plan shall consider
				the role intercity buses may play in reducing congestion, pollution, and energy
				consumption in a cost-effective manner and strategies and investments that
				preserve and enhance intercity bus systems, including systems that are
				privately owned and operated.
									(4)Coordination with Clean
				Air Act agenciesIn metropolitan areas that are in nonattainment
				for ozone or carbon monoxide under the Clean Air Act, the MPO shall coordinate
				the development of a metropolitan long-range transportation plan with the
				process for development of the transportation control measures of the State
				implementation plan required by that Act.
									(5)Consultation;
				comparisons
										(A)ConsultationA
				metropolitan long-range transportation plan shall be developed, as appropriate,
				in consultation with State and local agencies responsible for land use
				management, natural resources, environmental protection, conservation, and
				historic preservation.
										(B)ComparisonsConsultation
				under subparagraph (A) shall involve, as appropriate, a comparison of the
				metropolitan long-range transportation plan—
											(i)to State conservation
				plans and maps, if available; and
											(ii)to inventories of
				natural and historic resources, if available.
											(6)Participation by
				interested parties
										(A)In
				generalAn MPO shall provide citizens, affected public agencies,
				representatives of public transportation employees, freight shippers, providers
				of freight transportation services, private providers of transportation,
				including intercity bus services, representatives of users of public
				transportation, representatives of users of pedestrian walkways and bicycle
				transportation facilities, representatives of the disabled, and other
				interested parties with a reasonable opportunity to comment on its metropolitan
				long-range transportation plan.
										(B)Contents of
				participation planA participation plan shall—
											(i)be developed in
				consultation with all interested parties; and
											(ii)provide that all
				interested parties have reasonable opportunities to comment on the contents of
				the metropolitan long-range transportation plan.
											(C)MethodsIn
				carrying out subparagraph (A), the MPO shall, to the maximum extent
				practicable—
											(i)hold any public meetings
				at convenient and accessible locations and times;
											(ii)employ visualization
				techniques to describe plans; and
											(iii)make public information
				available in electronically accessible format and means, such as the Internet,
				as appropriate to afford a reasonable opportunity for consideration of public
				information under subparagraph (A).
											(7)PublicationA
				metropolitan long-range transportation plan involving Federal participation
				shall be published or otherwise made readily available by the MPO for public
				review (including to the maximum extent practicable in electronically
				accessible formats and means, such as the Internet) approved by the MPO, and
				submitted for information purposes to the Governor, at such times and in such
				manner as the Secretary shall establish.
									(8)Selection of projects
				from illustrative listNotwithstanding paragraph (2)(C), a State
				or MPO shall not be required to select any project from the illustrative list
				of additional projects included in the financial plan under such
				paragraph.
									(h)Metropolitan
				TIP
									(1)Development
										(A)In
				generalIn cooperation with the State and any affected public
				transportation operator, the MPO designated for a metropolitan area shall
				develop a metropolitan TIP for the area for which the organization is
				designated.
										(B)Opportunity for
				commentIn developing the metropolitan TIP, the MPO, in
				cooperation with the State and any affected public transportation operator,
				shall provide an opportunity for participation by interested parties in the
				development of the program, in accordance with subsection (g)(6).
										(C)Funding
				estimatesFor the purpose of developing the metropolitan TIP, the
				MPO, public transportation agency, and State shall cooperatively develop
				estimates of funds that are reasonably expected to be available to support
				program implementation.
										(D)Updating and
				approvalThe metropolitan TIP shall be updated at least once
				every 4 years and shall be approved by the MPO and the Governor.
										(2)Contents
										(A)Priority
				listThe metropolitan TIP shall include a priority list of
				proposed federally supported projects and strategies to be carried out within
				each 4-year period after the initial adoption of the metropolitan TIP.
										(B)Financial
				planThe metropolitan TIP shall include a financial plan
				that—
											(i)demonstrates how the
				metropolitan TIP can be implemented;
											(ii)indicates resources from
				public and private sources that are reasonably expected to be available to
				carry out the metropolitan TIP;
											(iii)identifies innovative
				financing techniques to finance projects, programs, and strategies; and
											(iv)may include, for
				illustrative purposes, additional projects that would be included in the
				approved metropolitan TIP if reasonable additional resources beyond those
				identified in the financial plan were available.
											(C)DescriptionsA
				project in the metropolitan TIP shall include sufficient descriptive material
				(such as type of work, termini, length, and other similar factors) to identify
				the project or phase of the project.
										(3)Included
				projects
										(A)Projects under title 23
				and chapter 53 of this titleA metropolitan TIP for an area shall
				include the projects within the area that are proposed for funding under
				chapter 1 of title 23 and chapter 53 of this title.
										(B)Projects under chapter
				2 of title 23
											(i)Regionally significant
				projectsRegionally significant projects proposed for funding
				under chapter 2 of title 23 shall be identified individually in the
				metropolitan TIP.
											(ii)Other
				projectsProjects proposed for funding under such chapter that
				are not determined to be regionally significant shall be grouped in one line
				item or identified individually in the metropolitan TIP.
											(C)Consistency with
				long-range transportation planA project shall be consistent with
				the metropolitan long-range transportation plan for the area.
										(D)Requirement of
				anticipated full fundingThe program shall include a project, or
				the identified phase of a project, only if full funding can reasonably be
				anticipated to be available for the project or the identified phase within the
				time period contemplated for completion of the project or the identified
				phase.
										(E)TIP modifications by
				governor
											(i)In
				generalNotwithstanding any other provisions of this section or
				section 5204, if a State and an MPO fail to agree on programming a project of
				statewide significance on the Interstate System (as defined in section 101(a)
				of title 23) into a metropolitan TIP, the Governor may modify the metropolitan
				TIP to add the project without approval or endorsement by the MPO.
											(ii)Conforming amendments
				to metropolitan long-range transportation planIf the Governor
				modifies a metropolitan TIP under clause (i), the MPO shall amend its
				metropolitan long-range transportation plan to be consistent with the modified
				metropolitan TIP.
											(4)Notice and
				commentBefore approving a metropolitan TIP, an MPO, in
				cooperation with the State and any affected public transportation operator,
				shall provide an opportunity for participation by interested parties in the
				development of the program, in accordance with subsection (g)(5).
									(5)Selection of
				projects
										(A)In
				generalExcept as otherwise provided in subsection (i)(4) and in
				addition to the metropolitan TIP development required under paragraph (1), the
				selection of federally funded projects in metropolitan areas shall be carried
				out from the approved metropolitan TIP—
											(i)by—
												(I)in the case of projects
				under title 23, the State; and
												(II)in the case of projects
				under chapter 53, the designated recipients of public transportation funding;
				and
												(ii)in cooperation with the
				MPO.
											(B)Modifications to
				project priorityNotwithstanding any other provision of law,
				action by the Secretary shall not be required to advance a project included in
				the approved metropolitan TIP in place of another project in the
				program.
										(6)Selection of projects
				from illustrative list
										(A)No required
				selectionNotwithstanding paragraph (2)(B)(iv), a State or MPO
				shall not be required to select any project from the illustrative list of
				additional projects included in the financial plan under paragraph
				(2)(B)(iv).
										(B)Required action by the
				SecretaryAction by the Secretary shall be required for a State
				or MPO to select any project from the illustrative list of additional projects
				included in the financial plan under paragraph (2)(B)(iv) for inclusion in an
				approved metropolitan TIP.
										(7)Publication
										(A)Publication of
				TIPsA metropolitan TIP involving Federal participation shall be
				published or otherwise made readily available, including on the Internet, by
				the MPO for public review.
										(B)Publication of annual
				listings of projectsAn annual listing of projects (including
				investments in pedestrian walkways, bicycle transportation facilities, and
				intermodal facilities that support intercity transportation) for which Federal
				funds have been obligated in the preceding year shall be published or otherwise
				made available, including on the Internet, by the cooperative effort of the
				State, public transportation operator, and MPO for public review. The listing
				shall be consistent with the categories identified in the metropolitan
				TIP.
										(i)Transportation
				management areas
									(1)Identification and
				designation
										(A)Required
				identificationThe Secretary shall identify as a transportation
				management area each urbanized area (as defined by the Bureau of the Census)
				with a population of over 200,000 individuals.
										(B)Designations on
				requestThe Secretary shall designate any additional area as a
				transportation management area on the request of the Governor and the MPO
				designated for the area.
										(2)Long-Range
				transportation plansIn a transportation management area,
				metropolitan long-range transportation plans shall be based on a continuing and
				comprehensive transportation planning process carried out by the MPO in
				cooperation with the State and public transportation operators.
									(3)Congestion management
				processWithin a metropolitan
				planning area serving a transportation management area, the transportation
				planning process under this section shall address congestion management through
				a process that provides for effective management and operation, based on a
				cooperatively developed and implemented metropolitan-wide strategy, of new and
				existing transportation facilities eligible for funding under title 23 and
				chapter 53 of this title through the use of travel demand reduction,
				intelligent transportation systems, and operational management strategies. The
				Secretary shall establish an appropriate phase-in schedule for compliance with
				the requirements of this section but not sooner than 1 year after the
				identification of a transportation management area.
									(4)Selection of
				projects
										(A)In
				generalAll federally funded projects carried out within the
				boundaries of a metropolitan planning area serving a transportation management
				area under title 23 (excluding projects carried out on the National Highway
				System under such title) or under chapter 53 of this title shall be selected
				for implementation from the approved metropolitan TIP by the MPO designated for
				the area in consultation with the State and any affected public transportation
				operator.
										(B)National Highway System
				projectsProjects carried out within the boundaries of a
				metropolitan planning area serving a transportation management area on the
				National Highway System under title 23 shall be selected for implementation
				from the approved metropolitan TIP by the State in cooperation with the MPO
				designated for the area.
										(5)Certification
										(A)In
				generalThe Secretary shall—
											(i)ensure that the
				metropolitan planning process of an MPO serving a transportation management
				area is being carried out in accordance with applicable provisions of Federal
				law; and
											(ii)subject to subparagraph
				(B), certify, not less often than once every 4 years, that the requirements of
				this paragraph are met with respect to the metropolitan planning
				process.
											(B)Requirements for
				certificationThe Secretary may make the certification under
				subparagraph (A) if—
											(i)the transportation
				planning process complies with the requirements of this section and other
				applicable requirements of Federal law; and
											(ii)there is a metropolitan
				TIP for the metropolitan planning area that has been approved by the MPO and
				the Governor.
											(C)Effect of failure to
				certify
											(i)Withholding of project
				fundsIf the metropolitan planning process of an MPO serving a
				transportation management area is not certified, the Secretary may withhold up
				to 20 percent of the funds attributable to the metropolitan planning area of
				the MPO for projects funded under title 23 and chapter 53 of this title.
											(ii)Restoration of
				withheld fundsThe withheld funds shall be restored to the
				metropolitan planning area at such time as the metropolitan planning process is
				certified by the Secretary.
											(D)Review of
				certificationIn making certification determinations under this
				paragraph, the Secretary shall provide for public involvement appropriate to
				the metropolitan area under review.
										(j)Abbreviated plans for
				certain areas
									(1)In
				generalSubject to paragraph (2), in the case of a metropolitan
				area not designated as a transportation management area under this section, the
				Secretary may provide for the development of an abbreviated metropolitan
				long-range transportation plan and TIP for the metropolitan planning area that
				the Secretary determines is appropriate to achieve the purposes of this
				section, taking into account the complexity of transportation problems in the
				area.
									(2)Nonattainment
				areasThe Secretary may not permit abbreviated plans or TIPs for
				a metropolitan area that is in nonattainment for ozone or carbon monoxide under
				the Clean Air Act.
									(k)Additional requirements
				for certain nonattainment areas
									(1)In
				generalNotwithstanding any other provision of title 23, this
				chapter, or chapter 53 of this title, for transportation management areas
				classified as nonattainment for ozone or carbon monoxide pursuant to the Clean
				Air Act, Federal funds may not be advanced in such area for any highway project
				that will result in a significant increase in the carrying capacity for
				single-occupant vehicles unless the project is addressed through a congestion
				management process.
									(2)ApplicabilityThis
				subsection applies to a nonattainment area within the metropolitan planning
				area boundaries determined under subsection (c).
									(l)Limitation on statutory
				constructionNothing in this section may be construed to confer
				on an MPO the authority to impose legal requirements on any transportation
				facility, provider, or project not eligible under title 23 or chapter 53 of
				this title.
								(m)FundingFunds
				set aside under section 104(f) of title 23 or section 5305(g) of this title
				shall be available to carry out this section.
								(n)Continuation of current
				review practiceSince
				metropolitan long-range transportation plans and TIPs are subject to a
				reasonable opportunity for public comment, since individual projects included
				in such plans and TIPs are subject to review under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.), and since decisions by the
				Secretary concerning such plans and TIPs have not been reviewed under that Act
				as of January 1, 1997, any decision by the Secretary concerning such plans and
				TIPs shall not be considered to be a Federal action subject to review under
				that Act.
								5204.Statewide
				transportation planning
								(a)General
				requirements
									(1)Development of plans
				and programsTo accomplish the objectives stated in section 5201,
				a State shall develop a statewide strategic long-range transportation plan and
				a statewide transportation improvement program for all areas of the State,
				subject to section 5203.
									(2)ContentsStatewide
				strategic long-range transportation plans and TIPs shall provide for the
				development and integrated management and operation of transportation systems
				and facilities (including accessible pedestrian walkways, bicycle
				transportation facilities, and intermodal facilities that support intercity
				transportation, including intercity buses and intercity bus facilities) that
				will function as an intermodal transportation system for the State and an
				integral part of an intermodal transportation system for the United
				States.
									(3)Process of
				developmentThe process for developing statewide strategic
				long-range transportation plans and TIPs shall provide for consideration of all
				modes of transportation and the policies stated in section 5201, and shall be
				continuing, cooperative, and comprehensive to the degree appropriate, based on
				the complexity of the transportation problems to be addressed.
									(b)Coordination with
				metropolitan planning; state implementation planA State
				shall—
									(1)coordinate planning
				carried out under this section with the transportation planning activities
				carried out under section 5203 for metropolitan areas of the State and with
				statewide trade and economic development planning activities and related
				multistate planning efforts; and
									(2)develop the
				transportation portion of the State implementation plan as required by the
				Clean Air Act (42 U.S.C. 7401 et seq.).
									(c)Interstate
				agreements
									(1)In
				generalThe consent of Congress is granted to 2 or more States
				entering into agreements or compacts, not in conflict with any law of the
				United States, for cooperative efforts and mutual assistance in support of
				activities authorized under this section related to interstate areas and
				localities in the States and establishing authorities the States consider
				desirable for making the agreements and compacts effective.
									(2)Reservation of
				rightsThe right to alter, amend, or repeal interstate compacts
				entered into under this subsection is expressly reserved.
									(d)Scope of planning
				process
									(1)In
				generalA State shall carry out a statewide transportation
				planning process that provides for consideration and implementation of
				projects, strategies, and services that will—
										(A)support the economic
				vitality of the United States, the States, nonmetropolitan areas, and
				metropolitan areas, especially by enabling global competitiveness,
				productivity, and efficiency;
										(B)increase the safety of
				the transportation system for motorized and nonmotorized users;
										(C)increase the security of
				the transportation system for motorized and nonmotorized users;
										(D)increase the
				accessibility and mobility of people and freight;
										(E)protect and enhance the
				environment, promote energy conservation, improve the quality of life, and
				promote consistency between transportation improvements and State and local
				planned growth and economic development patterns;
										(F)enhance the integration
				and connectivity of the transportation system, across and between modes
				throughout the State, for people and freight;
										(G)promote efficient system management and
				operation, including through the use of intelligent transportation systems;
				and
										(H)emphasize the
				preservation of the existing transportation system.
										(2)Failure to consider
				factorsThe failure to consider any factor specified in paragraph
				(1) shall not be reviewable by any court under title 23, chapter 53 of this
				title, subchapter II of chapter 5 of title 5, or chapter 7 of title 5 in any
				matter affecting a statewide strategic long-range transportation plan or TIP, a
				project or strategy, or the certification of a planning process.
									(e)Additional
				requirementsIn carrying out planning under this section, a State
				shall, at a minimum—
									(1)with respect to
				nonmetropolitan areas, cooperate with affected nonmetropolitan local officials
				or, if applicable, through regional transportation planning organizations
				described in subsection (k);
									(2)consider the concerns of
				Indian tribal governments and Federal land management agencies that have
				jurisdiction over land within the boundaries of the State; and
									(3)coordinate statewide
				long-range transportation plans and TIPs and planning activities with related
				planning activities being carried out outside of metropolitan planning areas
				and between States.
									(f)Statewide strategic
				long-Range transportation plan
									(1)Development
										(A)In
				generalA State shall develop a statewide strategic long-range
				transportation plan, with a minimum 20-year forecast period for all areas of
				the State, that provides for the development and implementation of the
				intermodal interconnected transportation system of the State.
										(B)Statewide strategic
				long-Range transportation plan requirements
											(i)National transportation
				statisticsIn developing a statewide strategic long-range
				transportation plan, the State shall consider the data and factors disseminated
				by the Secretary pursuant to section 5205(b) for that particular State.
											(ii)Transportation
				projects that are of statewide, regional, and national
				importanceThe State shall identify transportation projects
				across all modes of transportation in the State that have statewide, regional,
				and national significance. In identifying these projects, the State shall
				consider the factors described in section 5205(b).
											(iii)States with congested
				airportsIf a State has an airport in its jurisdiction that had
				at least 1 percent of all delayed aircraft operations in the United States, as
				identified by the Federal Aviation Administration’s Airport Capacity Benchmark
				Report, the statewide strategic long-range transportation plan shall include
				measures to alleviate congestion at that airport either through expansion or
				the development of additional facilities.
											(iv)States with congested
				freight rail corridorsIf data from the Department of
				Transportation and the freight railroad industry project that a State has
				freight railroad corridors that operate at levels of service that are at or
				exceed capacity, the statewide strategic long-range transportation plan shall
				include measures by which the State department of transportation and the
				freight railroads provide relief for the congested corridors.
											(v)States with deep draft
				portsIf a State has a deep draft port, the statewide strategic
				long-range transportation plan shall take into account any plan for expansion
				at that port and any projected increase in shipping traffic at that
				port.
											(vi)States with navigable
				inland waterwaysA State that has navigable inland waterways
				shall include in its statewide strategic long-range transportation plan any
				plans to use those waterways to facilitate the efficient and reliable
				transportation of freight and people.
											(vii)Project
				interconnectivityIn developing a statewide strategic long-range
				transportation plan, the State shall ensure interconnectivity for freight and
				passengers between different facilities and between different modes of
				transportation.
											(viii)Cost estimates for
				projects that are of statewide, regional, and national
				importanceIn developing the statewide strategic long-range
				transportation plan, the State shall include estimates of the costs of each of
				the projects identified in clause (ii).
											(2)Consultation with
				governments
										(A)Metropolitan
				areasThe statewide strategic long-range transportation plan
				shall be developed for each metropolitan area in the State in cooperation with
				the metropolitan planning organization designated for the metropolitan area
				under section 5203.
										(B)Nonmetropolitan
				areasWith respect to nonmetropolitan areas, the statewide
				strategic long-range transportation plan shall be developed in cooperation with
				affected nonmetropolitan local officials or, if applicable, through regional
				transportation planning organizations described in subsection (k).
										(C)Indian tribal
				areasWith respect to an area of the State under the jurisdiction
				of an Indian tribal government, the statewide strategic long-range
				transportation plan shall be developed in consultation with the tribal
				government and the Secretary of the Interior.
										(D)Consultation;
				comparisons
											(i)ConsultationA
				statewide strategic long-range transportation plan shall be developed, as
				appropriate, in consultation with State, tribal, regional, and local agencies
				responsible for land use management, natural resources, environmental
				protection, conservation, and historic preservation.
											(ii)ComparisonsConsultation
				under clause (i) shall involve, as appropriate, comparison of statewide
				strategic long-range transportation plans—
												(I)to State and tribal
				conservation plans and maps, if available; and
												(II)to inventories of
				natural and historic resources, if available.
												(3)Participation by
				interested parties
										(A)In
				generalThe State shall provide citizens, affected public
				agencies, representatives of public transportation employees, freight shippers,
				providers of freight transportation services, private providers of
				transportation, including intercity bus services, representatives of users of
				public transportation, representatives of users of pedestrian walkways and
				bicycle transportation facilities, representatives of the disabled, and other
				interested parties with a reasonable opportunity to comment on the statewide
				strategic long-range transportation plan.
										(B)MethodsIn
				carrying out subparagraph (A), the State shall, to the maximum extent
				practicable—
											(i)hold any public meetings
				at convenient and accessible locations and times;
											(ii)employ visualization
				techniques to describe plans; and
											(iii)make public information
				available in electronically accessible format and means, such as the Internet,
				as appropriate to afford a reasonable opportunity for consideration of public
				information under subparagraph (A).
											(4)Mitigation
				activities
										(A)In
				generalA statewide strategic long-range transportation plan
				shall include a discussion of potential environmental mitigation activities and
				potential areas to carry out these activities, including activities that may
				have the greatest potential to restore and maintain the environmental functions
				affected by the plan.
										(B)ConsultationThe
				discussion shall be developed in consultation with Federal, State, and tribal
				wildlife, land management, and regulatory agencies.
										(5)Financial
				planThe statewide strategic long-range transportation plan may
				include a financial plan that—
										(A)demonstrates how the
				adopted statewide strategic long-range transportation plan can be
				implemented;
										(B)indicates resources from
				public and private sources that are reasonably expected to be made available to
				carry out the statewide strategic long-range transportation plan;
										(C)recommends any additional
				financing strategies for needed projects and programs; and
										(D)may include, for
				illustrative purposes, additional projects that would be included in the
				adopted statewide strategic long-range transportation plan if reasonable
				additional resources beyond those identified in the financial plan were
				available.
										(6)Selection of projects
				from illustrative listA State shall not be required to select
				any project from the illustrative list of additional projects included in the
				financial plan described in paragraph (5).
									(7)Existing
				systemA statewide strategic long-range transportation plan
				should include capital, operations, and management strategies, investments,
				procedures, and other measures to ensure the preservation and most efficient
				use of the existing transportation system.
									(8)Intercity
				busA statewide strategic
				long-range transportation plan shall consider the role intercity buses may play
				in reducing congestion, pollution, and energy consumption in a cost-effective
				manner and strategies and investments that preserve and enhance intercity bus
				systems, including systems that are privately owned and operated.
									(9)Publication of
				statewide strategic long-range transportation plansA statewide
				strategic long-range transportation plan prepared by a State shall be published
				or otherwise made available, including to the maximum extent practicable in
				electronically accessible formats and means, such as the Internet.
									(g)Statewide TIP
									(1)DevelopmentA
				State shall develop a statewide TIP for all areas of the State. Such program
				shall cover a period of 4 years and be updated every 4 years or more frequently
				if the Governor elects to update more frequently.
									(2)Consultation with
				governments
										(A)Metropolitan
				areasWith respect to a metropolitan area in the State, the
				program shall be developed in cooperation with the MPO designated for the
				metropolitan area under section 5203.
										(B)Nonmetropolitan
				areasWith respect to a nonmetropolitan area in the State, the
				program shall be developed in cooperation with affected nonmetropolitan local
				officials or, if applicable, through regional transportation planning
				organizations described in subsection (k).
										(C)Indian tribal
				areasWith respect to an area of the State under the jurisdiction
				of an Indian tribal government, the program shall be developed in consultation
				with the tribal government and the Secretary of the Interior.
										(3)Participation by
				interested partiesIn developing the program, the State shall
				provide citizens, affected public agencies, representatives of public
				transportation employees, freight shippers, private providers of
				transportation, providers of freight transportation services, representatives
				of users of public transportation, representatives of users of pedestrian
				walkways and bicycle transportation facilities, representatives of the
				disabled, and other interested parties with a reasonable opportunity to comment
				on the proposed program.
									(4)Included
				projects
										(A)In
				generalA statewide TIP developed for a State shall include
				federally supported surface transportation expenditures within the boundaries
				of the State.
										(B)Listing of
				projectsAn annual listing of projects for which funds have been
				obligated in the preceding year in each metropolitan planning area shall be
				published or otherwise made available by the cooperative effort of the State,
				public transportation operator, and the MPO for public review. The listing
				shall be consistent with the funding categories identified in each metropolitan
				TIP.
										(C)Projects under chapter
				2 of title 23
											(i)Regionally significant
				projectsRegionally significant projects proposed for funding
				under chapter 2 of title 23 shall be identified individually in the statewide
				TIP.
											(ii)Other
				projectsProjects proposed for funding under such chapter that
				are not determined to be regionally significant shall be grouped in one line
				item or identified individually in the statewide TIP.
											(D)Consistency with
				statewide strategic long-range transportation planA project
				shall be—
											(i)consistent with the
				statewide strategic long-range transportation plan developed under this section
				for the State;
											(ii)identical to the project
				or phase of the project as described in an approved metropolitan long-range
				transportation plan;
											(iii)identical to the
				project or phase of the project as described in a metropolitan TIP approved by
				the Governor; and
											(iv)in conformance with the
				applicable State air quality implementation plan developed under the Clean Air
				Act, if the project is carried out in an area designated as nonattainment for
				ozone, particulate matter, or carbon monoxide under that Act.
											(E)Requirement of
				anticipated full fundingThe statewide TIP shall include a
				project, or the identified phase of a project, only if full funding can
				reasonably be anticipated to be available for the project or the identified
				phase within the time period contemplated for completion of the project or the
				identified phase.
										(F)Financial
				planThe statewide TIP may include a financial plan that—
											(i)demonstrates how the
				approved statewide TIP can be implemented;
											(ii)indicates resources from
				public and private sources that are reasonably expected to be made available to
				carry out the statewide TIP;
											(iii)recommends any
				additional financing strategies for needed projects and programs; and
											(iv)may include, for
				illustrative purposes, additional projects that would be included in the
				adopted statewide TIP if reasonable additional resources beyond those
				identified in the financial plan were available.
											(G)Selection of projects
				from illustrative list
											(i)No required
				selectionNotwithstanding subparagraph (F), a State shall not be
				required to select any project from the illustrative list of additional
				projects included in the financial plan under subparagraph (F).
											(ii)Required action by the
				SecretaryAn action by the Secretary shall be required for a
				State to select any project from the illustrative list of additional projects
				included in the financial plan under subparagraph (F) for inclusion in an
				approved statewide TIP.
											(H)PrioritiesThe
				statewide TIP shall reflect the priorities for programming and expenditures of
				funds required by title 23, this chapter, and chapter 53 of this title.
										(5)Project selection for
				areas without MPOs
										(A)In
				generalExcept as provided by subparagraph (B), projects carried
				out in areas without a designated MPO shall be selected from the approved
				statewide TIP by the State in cooperation with affected nonmetropolitan local
				officials or, if applicable, through regional transportation planning
				organizations described in subsection (k).
										(B)NHS
				projectsProjects carried out on the National Highway System
				under title 23 or under sections 5311 and 5317 of this title in areas without a
				designated MPO shall be selected from the approved statewide TIP by the State
				in consultation with affected nonmetropolitan local officials.
										(6)TIP
				approvalEvery 4 years, a statewide TIP shall be reviewed and
				approved by the Secretary if based on a current planning finding.
									(7)Planning
				findingA finding shall be made by the Secretary at least once
				every 4 years that the transportation planning process through which statewide
				strategic long-range transportation plans and TIPs are developed is consistent
				with this section and section 5203.
									(8)Modifications to
				project priorityNotwithstanding any other provision of law,
				action by the Secretary shall not be required to advance a project included in
				the approved statewide TIP in place of another project in the program.
									(h)FundingFunds
				set aside pursuant to sections 104(f) and 505 of title 23 and section 5305(g)
				of this title shall be available to carry out this section.
								(i)Treatment of certain
				state laws as congestion management processesFor purposes of
				this section and section 5203, State laws, rules, or regulations pertaining to
				congestion management systems or programs may constitute the congestion
				management process under this section and section 5203 if the Secretary finds
				that the State laws, rules, or regulations are consistent with, and fulfill the
				intent of, the purposes of this section and section 5203, as
				appropriate.
								(j)Continuation of current
				review practiceSince statewide strategic long-range
				transportation plans and TIPs are subject to a reasonable opportunity for
				public comment, individual projects included in such plans and TIPs are subject
				to review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
				et seq.), and decisions by the Secretary concerning such plans and TIPs have
				not been reviewed under that Act as of January 1, 1997, any decision by the
				Secretary concerning such plans and TIPS shall not be considered to be a
				Federal action subject to review under that Act.
								(k)Designation of regional
				transportation planning organizations
									(1)In
				generalTo carry out the transportation planning process required
				by this section, a State may establish and designate regional transportation
				planning organizations to enhance the planning, coordination, and
				implementation of statewide strategic long-range transportation plans and TIPs,
				with an emphasis on addressing the needs of nonmetropolitan areas of the
				State.
									(2)StructureA
				regional transportation planning organization shall be established as a
				multi-jurisdictional organization of volunteers from nonmetropolitan local
				officials or their designees and representatives of local transportation
				systems.
									(3)RequirementsA
				regional transportation planning organization shall establish, at a
				minimum—
										(A)a policy committee, the
				majority of which shall consist of nonmetropolitan local officials, or their
				designees, and which shall also include, as appropriate, additional
				representatives from the State, private business, transportation service
				providers, economic development practitioners, and the public in the region;
				and
										(B)a fiscal and
				administrative agent, such as an existing regional planning and development
				organization, to provide professional planning, management, and administrative
				support.
										(4)DutiesThe
				duties of a regional transportation planning organization shall include—
										(A)developing and
				maintaining, in cooperation with the State, regional long-range multimodal
				transportation plans;
										(B)developing a regional
				transportation improvement program for consideration by the State;
										(C)fostering the
				coordination of local planning, land use, and economic development plans with
				State, regional, and local transportation plans and programs;
										(D)providing technical
				assistance to local officials;
										(E)participating in
				national, multistate, and State policy and planning development processes to
				ensure the regional and local input of nonmetropolitan areas;
										(F)providing a forum for
				public participation in the statewide and regional transportation planning
				processes;
										(G)considering and sharing
				plans and programs with neighboring regional transportation planning
				organizations, MPOs, and, where appropriate, tribal organizations; and
										(H)conducting other duties,
				as necessary, to support and enhance the statewide planning process under
				subsection (d).
										(5)States without regional
				transportation planning organizationsIf a State chooses not to
				establish or designate a regional transportation planning organization, the
				State shall consult with affected nonmetropolitan local officials to determine
				projects that may be of regional significance.
									5205.National strategic
				transportation plan
								(a)Development of national
				strategic transportation plan
									(1)Development of
				plan
										(A)In
				generalThe Secretary, in consultation with State departments of
				transportation, shall develop a national strategic transportation plan (in this
				section referred to as the national plan) in accordance with the
				requirements of this section.
										(B)SolicitationNot
				later than 30 days after the date of enactment of this section, the Secretary
				shall publish in the Federal Register a solicitation requesting each State
				department of transportation to submit to the Secretary, not later than 90 days
				after such date of enactment, a list of projects that the State recommends for
				inclusion in the national plan.
										(C)State selection of
				projectsIn selecting projects under subparagraph (B), a State
				department of transportation shall consider the elements of the national plan
				described in paragraph (2).
										(D)Failure to submit
				recommendationsIf a State does not submit a list of recommended
				projects in accordance with this paragraph, the Secretary shall select projects
				in the State that will be considered for inclusion in the national plan.
										(E)Selection of
				projectsNot later than 60 days after the date on which the
				Secretary receives a list of recommended projects from a State department of
				transportation under this paragraph, the Secretary shall review the list and
				select projects from the list for inclusion in the national plan.
										(F)Basis for
				selectionIn selecting projects for inclusion in the national
				plan, the Secretary shall consider, at a minimum—
											(i)the projects recommended
				by State departments of transportation under this paragraph;
											(ii)the ability of projects
				to improve mobility by increasing transportation options for passengers and
				freight;
											(iii)the degree to which
				projects create intermodal links between different modes of transportation,
				including passenger and freight rail, public transportation, intercity bus,
				airports, seaports, and navigable inland waterways; and
											(iv)the ability of projects
				to generate national economic benefits, including—
												(I)improvements to economic
				productivity through congestion relief; and
												(II)improvements to
				passenger and freight movement.
												(2)Elements of national
				plan
										(A)Role of statewide
				strategic long-range transportation plansThe national plan shall
				be modeled after the statewide strategic long-range transportation plans
				developed under section 5204(f).
										(B)National and regional
				transportation projectsGiving emphasis to the facilities that
				serve important national and regional transportation functions, the national
				plan shall include an identification of transportation projects (including
				major roadways, public transportation facilities, intercity bus facilities,
				multimodal and intermodal facilities, and intermodal connectors) that
				facilitate the development of—
											(i)a national
				transportation system; and
											(ii)an integrated regional
				transportation system.
											(C)Interconnectivity
				between States and regionsThe national plan shall ensure a level
				of interconnectivity among transportation facilities and strategies at State
				and regional borders.
										(D)Identification of
				potential high-speed intercity rail corridors and shipping
				routesIn developing the national plan, the Secretary, in
				consultation with State departments of transportation, shall identify potential
				high-speed passenger rail projects and potential short seas shipping
				routes.
										(E)Intercity bus
				networkThe national plan shall identify projects to preserve and
				expand the Nation’s intercity bus network and provide interconnectivity to
				other forms of intercity and local transportation.
										(F)Aerotropolis
				transportation systemsThe
				national plan shall identify aerotropolis transportation systems that will
				enhance economic competitiveness and exports in the United States by providing
				efficient, cost-effective, sustainable, and intermodal connectivity to a
				defined region of economic significance for freight and passenger
				transportation.
										(G)Cost estimates for
				projectsIn developing the national plan, the Secretary shall
				include estimates of the costs of each of the projects and strategies
				identified in the national plan and a total cost of all of the projects and
				strategies identified in the national plan.
										(3)Issuance and updating
				of national plan
										(A)IssuanceNot
				later than April 30, 2014, the Secretary shall submit to the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Environment and Public Works, the Committee on Banking, Housing,
				and Urban Affairs, and the Committee on Commerce, Science, and Transportation
				of the Senate the national plan developed under this section.
										(B)UpdatesAt
				least once every 2 years after the date of submission of the national plan
				under subparagraph (A), the Secretary—
											(i)in consultation with
				State departments of transportation, shall update the national plan; and
											(ii)shall submit the updated
				national plan to the committees referred to in subparagraph (A).
											(b)Dissemination of
				transportation data and statistics for development of strategic long-Range
				transportation plans
									(1)In
				generalThe Secretary shall develop, and disseminate to the
				States, relevant long-range transportation data and statistics that a State or
				the Secretary, as the case may be, shall use in the development of statewide,
				regional, and national strategic long-range transportation plans.
									(2)Types of transportation
				data and statistics to be developedThe data and statistics
				referred to in paragraph (1) shall include, at a minimum, 20-year
				projections—
										(A)of population growth in
				each State;
										(B)from the Department of
				Transportation’s Freight Analysis Framework (referred to in this paragraph as
				FAF), including projections for annual average daily truck flow
				on specific highway routes;
										(C)from the Department of
				Transportation’s Highway Performance Monitoring System (referred to in this
				paragraph as HPMS) of estimated peak period congestion on major
				highway routes or segments of routes and in metropolitan areas;
										(D)from HPMS and FAF of
				estimated traffic volumes on segments of highway that are projected to be
				classified as moderately or highly congested;
										(E)from HPMS and FAF for
				highway bottlenecks;
										(F)of public transportation
				use in urbanized areas, including for each urbanized area a comparison of
				estimated ridership growth and estimated public transportation revenue vehicle
				miles to available system capacity and current service levels;
										(G)of aviation passenger
				enplanements and cargo ton miles flown;
										(H)of increases in unmanned
				aerial system and general aviation active aircraft and hours flown;
										(I)of capacity-constrained
				airports and congested air traffic routes;
										(J)of passenger demand for
				suborbital space tourism;
										(K)of demand on major
				freight rail lines;
										(L)of shipping traffic at
				United States ports; and
										(M)of intercity bus and
				passenger rail ridership demand.
										5206.National performance
				management system
								(a)Establishment of
				national performance management system
									(1)EstablishmentThe Secretary shall establish a national
				performance management system to track the Nation’s progress toward broad
				national performance goals for the Nation’s highway and public transportation
				systems.
									(2)ComponentsThe National Performance Management System
				shall include the following components:
										(A)A national performance management
				goal.
										(B)Core performance measures.
										(C)Technical guidance.
										(D)A State performance management process,
				including—
											(i)performance
				targets;
											(ii)strategies; and
											(iii)reporting
				requirements.
											(b)National performance
				management goal
									(1)EstablishmentThe Secretary shall establish, in broad
				qualitative terms, a national performance management goal for the Nation’s
				highway and public transportation systems to ensure economic growth, safety
				improvement, and increased mobility.
									(2)Consistency with
				national strategic transportation planThe national strategic transportation plan,
				to the greatest extent practicable, shall be consistent with the national
				performance management goal.
									(c)Core performance
				measures
									(1)EstablishmentNot
				later than 2 years after the date of enactment of this section, the Secretary,
				in collaboration with the States, metropolitan planning organizations, and
				public transportation agencies through the process described in paragraph (4)
				shall establish core performance measures.
									(2)ImplementationA
				State shall be required to implement the core performance measures as part of
				the State’s performance management process established in subsection
				(e).
									(3)CategoriesThe
				core performance measures shall include not more than 2 measures from each of
				the following categories:
										(A)Pavement condition on the
				National Highway System.
										(B)Bridge condition on the
				National Highway System.
										(C)Highway and motor carrier
				safety.
										(D)Highway safety
				infrastructure asset management.
										(E)Bike and pedestrian
				safety.
										(F)Highway
				congestion.
										(G)Air emissions and energy
				consumption.
										(H)Freight mobility.
										(I)Public transportation
				state of good repair.
										(J)Public transportation
				service availability.
										(K)Rural
				connectivity.
										(4)ProcessThe
				core performance measures shall be established under the following
				process:
										(A)At any time after the
				date of enactment of this section, the State departments of transportation (in
				consultation with metropolitan planning organizations and public transportation
				agencies), acting through their national organization, may jointly submit to
				the Secretary a complete set of recommended core performance measures for use
				in statewide transportation planning.
										(B)The Secretary shall give
				substantial weight to the recommendations submitted by the State departments of
				transportation, if such recommendations are submitted not later than 18 months
				after enactment of this section.
										(C)After consultation with
				the State departments of transportation regarding the recommendations, the
				Secretary shall issue a notice in the Federal Register announcing the
				Secretary’s proposed set of core performance measures and providing an
				opportunity for comment.
										(D)After considering any
				comments, the Secretary shall publish a notice in the Federal Register not
				later than 2 years after the date of enactment of this section announcing the
				final set of core performance measures.
										(d)Technical
				guidance
									(1)In
				generalNot later than 6 months after the Secretary publishes the
				final set of core performance measures in the Federal Register under subsection
				(c)(4)(D), the Secretary shall issue technical guidance, including a uniform
				methodology for collecting data, for use by the States in applying the core
				performance measures.
									(2)DevelopmentThe
				Secretary shall—
										(A)develop the technical
				guidance in collaboration with the State departments of transportation;
										(B)give substantial weight
				to any recommendations submitted by the State departments of transportation
				through their national organization, if such recommendations are submitted not
				later than 3 months after the Secretary publishes the final set of core
				performance measures in the Federal Register under subsection (c)(4)(D);
				and
										(C)provide a reasonable
				opportunity for State departments of transportation to comment on the technical
				guidance before it is issued.
										(e)State performance
				management process
									(1)Establishment of
				performance targets
										(A)Initial
				targetsNot later than 1 year
				after the Secretary publishes the final set of core performance measures in the
				Federal Register under subsection (c)(4)(D), a State shall amend its statewide
				strategic long-range transportation plan to include a target level of
				performance for each of the core performance measures.
										(B)Revisions to
				targetsA State may revise its performance targets for the core
				performance measures at any time by amending its statewide strategic long-range
				transportation plan and resubmitting the plan to the Secretary.
										(2)Reporting
				requirements
										(A)In
				generalIn order to improve
				the outcomes of the transportation planning process, the States shall implement
				a national performance reporting process in accordance with subparagraphs (B)
				and (C).
										(B)Baseline
				reportNot later than 6 months after adopting its initial
				performance targets for the core performance measures pursuant to paragraph
				(1)(A), a State shall publish a baseline report including data from the most
				recent year for which data is available for the full set of core performance
				measures.
										(C)Annual progress
				reportsNot later than 18 months after publication of the
				baseline report, and annually thereafter, a State shall publish a report
				documenting the progress that the State has made in meeting its performance
				targets for the core performance
				measures.
										.
				(b)Conforming
			 amendments
					(1)Subtitle
			 analysisThe analysis for
			 subtitle III of title 49, United States Code, is amended by inserting after the
			 item relating to chapter 51 the following:
						
							
								52.Transportation Planning
				  5201
							
							.
					(2)Metropolitan
			 transportation planning
						(A)Title
			 23Section 134 of title 23, United States Code, is amended to
			 read as follows:
							
								134.Metropolitan
				transportation planning Metropolitan transportation planning
				programs funded under section 104(f) shall be carried out in accordance with
				the metropolitan planning provisions of section 5203 of title 49.
								.
						(B)Chapter 53 of title
			 49Section 5303 of title 49, United States Code, is amended to
			 read as follows:
							
								5303.Metropolitan
				transportation planningMetropolitan transportation planning
				programs funded under section 5305 shall be carried out in accordance with the
				metropolitan planning provisions of section 5203.
								.
						(3)Statewide
			 transportation planning
						(A)Title
			 23Section 135 of title 23, United States Code, is amended to
			 read as follows:
							
								135.Statewide
				transportation planningStatewide transportation planning programs
				funded under sections 104(f) and 505 shall be carried out in accordance with
				the metropolitan planning provisions of section 5204 of title
				49.
								.
						(B)Chapter 53 of title
			 49Section 5304 of title 49, United States Code, is amended to
			 read as follows:
							
								5304.Statewide
				transportation planningStatewide transportation planning programs
				funded under section 5305 shall be carried out in accordance with the
				metropolitan planning provisions of section
				5204.
								.
						4002.Special rules for
			 small metropolitan planning organizations
				(a)Continuation of
			 applicability of section 134A metropolitan planning organization
			 that serves an urbanized area with a population of more than 50,000 and less
			 than 100,000 and that is subject to the provisions of section 134 of title 23,
			 United States Code, and section 5303 of title 49, United States Code (as in
			 effect on the day before the date of enactment of this Act), shall continue to
			 be designated as a metropolitan planning organization subject to section 5203
			 of title 49, United States Code (as added by this title), unless the Governor
			 and units of general purpose local government that together represent at least
			 75 percent of the affected population, including the largest incorporated city
			 (based on population) as determined by the Bureau of the Census, agree to
			 terminate the designation.
				(b)TreatmentA
			 metropolitan planning organization described in paragraph (1) shall be treated,
			 for purposes of title 23, United States Code, and chapters 52 and 53 of title
			 49, United States Code, the Transportation Equity Act for the 21st Century
			 (Public Law 105–178), and SAFETEA–LU (Public Law 109–59) as a metropolitan
			 planning organization that is subject to the provisions of section 5203 of
			 title 49, United States Code (as added by this title).
				4003.Financial
			 plansNot later than 90 days
			 after the date of enactment of this Act, the Secretary shall issue revised
			 regulations under sections 5203 and 5204 of title 49, United States Code (as
			 added by this title), to clarify that—
				(1)a financial plan for a
			 long-range transportation plan or transportation improvement program is
			 required to be updated not more than once every 4 years;
				(2)an amendment to a
			 long-range transportation plan or transportation improvement program does not
			 require a review of the entire financial plan, but rather requires only a plan
			 for covering any incremental costs associated with the amendment;
				(3)project costs and revenue
			 estimates used in developing a financial plan for a long-range plan should be
			 based on long-term trends, and need not be adjusted to reflect short-term
			 fluctuations;
				(4)the Department shall
			 defer to the judgment of State and local governments regarding the magnitude of
			 potential State and local revenue streams, including the likelihood that State
			 or local governments will approve tax increases, tolling, bonding, or other
			 measures to increase revenues; and
				(5)the requirement for a
			 financial plan does not give the Secretary the authority or responsibility to
			 determine the adequacy of a State or metropolitan area’s funding levels for
			 operation and maintenance of the transportation system.
				4004.Plan
			 updateNot later than
			 September 30, 2012, a State shall update its statewide strategic long-range
			 transportation plan to comply with the requirements of section 5205 of title
			 49, United States Code.
			4005.State planning and
			 research funding for title 23Section 505 of title 23, United States Code,
			 is amended—
				(1)in subsection (a)(5) by
			 inserting intercity bus, after public
			 transportation,; and
				(2)in subsection (b)(1) by
			 inserting intercity bus, after public
			 transportation,.
				4006.National Academy of
			 Sciences study
				(a)StudyThe
			 Secretary shall enter into appropriate arrangements with the National Academy
			 of Sciences to conduct a study on the implementation of section 5206 of title
			 49, United States Code (as added by this title).
				(b)ContentsThe
			 study shall—
					(1)report on the timeliness
			 of implementation, the quality and consistency of performance measurement
			 practices, the costs of compliance, and impact on the transportation planning
			 process;
					(2)include recommendations
			 for changes to improve implementation; and
					(3)include recommendations
			 for future additions or changes to the performance categories as described in
			 this section.
					(c)ConsultationThe
			 National Academy of Sciences shall conduct the study required under this
			 section in consultation with the Federal Highway Administration, Federal
			 Transit Administration, American Association of State Highway and
			 Transportation Officials, American Public Transit Association, and Association
			 of Metropolitan Planning Organizations.
				(d)Completion in
			 phases
					(1)In
			 generalThe National Academy of Sciences shall complete the study
			 in 2 phases, corresponding to the major stages of implementation of section
			 5206 of title 49, United States Code.
					(2)Phase
			 IPhase 1 of the study shall—
						(A)address implementation of
			 performance measures; and
						(B)be completed not later
			 than 3 years after the date of enactment of this Act.
						(3)Phase
			 IIPhase 2 of the study shall—
						(A)address implementation of
			 performance targets, as well as performance measures; and
						(B)be completed not later
			 than 5 years after the date of enactment of this Act.
						4007.Congestion
			 reliefThe Secretary
			 shall—
				(1)encourage States and metropolitan planning
			 organizations to prioritize congestion relief projects in transportation
			 improvement programs in order to improve the flow of commerce and the
			 productivity of the Federal-aid system; and
				(2)provide technical assistance and
			 educational materials to States to quantify the economic, environmental, and
			 quality-of-life damage caused by traffic congestion as well as identify
			 multiple options for solutions, including new roads and lanes, bottleneck
			 removal, congestion reducing and, if applicable, energy efficient intelligent
			 transportation systems, and low-cost congestion relief projects.
				VHighway Safety
			5001.Amendments to title
			 23, United States CodeExcept
			 as otherwise expressly provided, whenever in this title an amendment or repeal
			 is expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 23, United States Code.
			5002.Authorization of
			 appropriations
				(a)In
			 generalThe following sums are authorized to be appropriated out
			 of the Highway Trust Fund (other than the Alternative Transportation
			 Account):
					(1)Highway safety
			 programsFor carrying out section 402 of title 23, United States
			 Code, $493,312,000 for each of fiscal years 2013 through 2016.
					(2)National driver
			 registerFor the National
			 Highway Traffic Safety Administration to carry out chapter 303 of title 49,
			 United States Code, $4,116,000 for each of fiscal years 2013 through
			 2016.
					(3)Administrative
			 expensesFor administrative
			 and related operating expenses of the National Highway Traffic Safety
			 Administration in carrying out chapter 4 of title 23, United States Code, and
			 this title (including the amendments made by this title) $162,572,000 for each
			 of fiscal years 2013 through 2016.
					(b)Prohibition on other
			 usesExcept as otherwise provided in chapter 4 of title 23,
			 United States Code, and this title (including the amendments made by this
			 title), the amounts made available from the Highway Trust Fund (other than the
			 Alternative Transportation Account) for a program under that chapter shall be
			 used only to carry out such program and may not be used by States or local
			 governments for construction purposes.
				(c)Applicability of
			 chapter 1Except as otherwise provided in chapter 4 of title 23,
			 United States Code, and this title (including the amendments made by this
			 title), the amounts made available under subsection (a) for each of fiscal
			 years 2013 through 2016 shall be available for obligation in the same manner as
			 if such funds were apportioned under chapter 1 of title 23, United States
			 Code.
				5003.Highway safety
			 programs
				(a)In
			 generalSection 402(a) is amended to read as follows:
					
						(a)State highway safety
				programs
							(1)In
				generalEach State shall have a highway safety program that is
				subject to approval by the Secretary and is designed to reduce traffic crashes
				and the fatalities, injuries, and property damage resulting therefrom.
							(2)Uniform
				guidelinesA State’s highway safety program under paragraph (1)
				shall be established and carried out in accordance with uniform guidelines
				promulgated by the Secretary, which shall be expressed in terms of performance
				criteria and shall include programs—
								(A)to reduce injuries and
				fatalities resulting from motor vehicles being driven in excess of posted speed
				limits;
								(B)to encourage the proper
				use of occupant protection devices (including the use of seat belts and child
				restraints) by occupants of motor vehicles;
								(C)to reduce fatalities and
				injuries resulting from persons driving motor vehicles while impaired by
				alcohol or a controlled substance;
								(D)to prevent crashes and
				reduce fatalities and injuries resulting from crashes involving motor vehicles
				and motorcycles;
								(E)to reduce crashes
				resulting from unsafe driving behavior (including aggressive or fatigued
				driving and distracted driving arising from the use of electronic devices in
				vehicles);
								(F)to improve law
				enforcement activities relating to motor vehicle crash prevention, traffic
				supervision, and postcrash procedures;
								(G)to improve the
				timeliness, accuracy, completeness, uniformity, and accessibility of the safety
				data of States that is needed—
									(i)for activities relating
				to performance targets established under subsection (m);
									(ii)to identify priorities
				for national, State, and local highway and traffic safety programs; and
									(iii)to improve the
				compatibility and interoperability of the data systems of each State with
				national data systems and the data systems of other States;
									(H)to improve driver
				performance, including through driver education, driver testing to determine
				proficiency to operate motor vehicles, driver examinations (both physical and
				mental), and driver licensing; and
								(I)to improve pedestrian and
				bicycle safety.
								(3)Record
				systemThe uniform guidelines promulgated under paragraph (2)
				shall include provisions for an effective record system of—
								(A)traffic crashes,
				including injuries and fatalities resulting therefrom;
								(B)crash investigation
				activities carried out to determine the probable causes of crashes, injuries,
				and fatalities;
								(C)vehicle registration,
				operation, and inspection activities;
								(D)highway design and
				maintenance activities, including lighting, markings, and surface treatment
				activities;
								(E)traffic surveillance
				activities relating to the detection and correction of locations with a
				significant potential for crashes; and
								(F)emergency
				services.
								(4)Applicability of
				guidelinesThe uniform guidelines applicable to State highway
				safety programs shall, to the extent determined appropriate by the Secretary,
				be applicable to federally administered areas where a Federal department or
				agency controls the highways or supervises traffic
				operations.
							.
				(b)Administration of State
			 programsSection 402(b) is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (D) by
			 striking and at the end;
						(B)in subparagraph
			 (E)—
							(i)in clause (i) by striking
			 national law enforcement mobilizations and inserting any
			 national traffic safety law enforcement mobilizations coordinated by the
			 Secretary; and
							(ii)by striking the period
			 at the end and inserting a semicolon; and
							(C)by adding at the end the
			 following:
							
								(F)demonstrate that the State has established
				a highway safety data and traffic records coordinating committee with a
				multidisciplinary membership that includes, among others, managers, collectors,
				and users of traffic records and public health and injury control data
				systems;
								(G)demonstrate that the State has developed a
				multiyear highway safety data and traffic records system strategic plan
				that—
									(i)addresses existing deficiencies in the
				State's highway safety data and traffic records system;
									(ii)is approved by the State’s highway safety
				data and traffic records coordinating committee;
									(iii)specifies how existing
				deficiencies in the State's highway safety data and traffic records system were
				identified;
									(iv)prioritizes, on the
				basis of the identified highway safety data and traffic records system
				deficiencies of the State, the highway safety data and traffic records system
				needs and goals of the State;
									(v)identifies
				performance-based measures by which progress toward those goals will be
				determined; and
									(vi)specifies how funds
				apportioned to the State under subsection (c) and any other funds of the State
				are to be used to address needs and goals identified in the multiyear plan;
				and
									(H)demonstrate that an
				assessment or audit of the State’s highway safety data and traffic records
				system was conducted or updated during the 5-year period ending on the date on
				which such State highway safety program is submitted to the Secretary for
				approval.
								;
				and
						(2)by striking paragraph
			 (3).
					(c)Apportionment of
			 fundsSection 402(c) is amended to read as follows:
					
						(c)Apportionment of
				funds
							(1)In
				generalFunds made available to carry out this section shall be
				used to aid States in conducting the highway safety programs approved under
				subsection (a).
							(2)Apportionment
				formulaFunds described in paragraph (1) shall be apportioned
				among the States each fiscal year in the following manner:
								(A)62.5 percent in the ratio
				that the population of each State bears to the total population of all States,
				as shown by the latest available Federal census.
								(B)20 percent in the ratio
				that the public road mileage in each State bears to the total public road
				mileage in all States.
								(C)10 percent only to States
				that have enacted and are enforcing a primary safety belt use law, in the ratio
				that the population of each such State bears to the total population of all
				such States, as shown by the latest available Federal census.
								(D)5 percent only to States
				that have enacted and are enforcing an ignition interlock law, in the ratio
				that the population of each such State bears to the total population of all
				such States, as shown by the latest available Federal census.
								(E)2.5 percent only to States that have
				enacted and are enforcing a graduated drivers licensing law, in the ratio that
				the population of each such State bears to the total population of all such
				States, as shown by the latest available Federal census.
								(3)Minimum
				apportionmentThe annual apportionment under paragraph (2) to
				each State shall not be less than three-quarters of 1 percent of the total
				apportionment under that paragraph in the applicable fiscal year, except that
				the apportionment to the Secretary of the Interior shall not be less than 1.5
				percent of the total apportionment and the apportionments to the Virgin
				Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands shall not be less than one-quarter of 1 percent of the total
				apportionment.
							(4)Implementation of
				approved highway safety programs
								(A)Requirement for
				receiving ApportionmentsThe Secretary shall not apportion any
				funds under this section to any State that is not implementing a highway safety
				program approved by the Secretary under this section.
								(B)Limitations on
				requirements relating to motorcycle safety helmetsA highway
				safety program approved by the Secretary shall not include any requirement that
				a State implement such program by adopting or enforcing any law, rule, or
				regulation based on a guideline promulgated by the Secretary under this section
				that requires any motorcycle operator 18 years of age or older or passenger 18
				years of age or older to wear a safety helmet when operating or riding a
				motorcycle on the streets and highways of that State.
								(C)Compliance with
				implementation requirementsImplementation of a highway safety
				program under this section shall not be construed to require the Secretary to
				require compliance with every uniform guideline promulgated under this section,
				or with every element of every uniform guideline, in every State.
								(D)Minimum requirements
				for impaired driving high range StatesAn impaired driving high range State shall
				expend in a fiscal year, on projects and activities addressing impaired
				driving, at least 30 percent of the funds apportioned to that State under
				paragraph (2) for that fiscal year.
								(E)Automated traffic
				enforcement systems
									(i)ProhibitionA State may not expend funds apportioned to
				that State under paragraph (2) to carry out any program to purchase, operate,
				or maintain an automated traffic enforcement system.
									(ii)Automated traffic
				enforcement system definedIn
				this subparagraph, the term automated traffic enforcement system
				means automated technology that monitors compliance with traffic
				laws.
									.
				(d)MiscellaneousSection
			 402 is amended—
					(1)in subsection (d) by
			 striking (d) All
			 provisions and inserting (d) Applicability of certain
			 provisions.—All provisions;
					(2)in subsection (e) by
			 striking (e) Uniform
			 guidelines and inserting (e)
			 Cooperation.—Uniform guidelines;
					(3)in subsection (f) by
			 striking (f) The
			 Secretary and inserting (f) Department
			 and agency participation.—The Secretary;
					(4)in subsection (g)—
						(A)by striking
			 (g) Nothing
			 in and inserting (g) Limitation on
			 funds.—Nothing in;
						(B)by striking for
			 (1) highway
			 construction and inserting for highway construction;
			 and
						(C)by striking
			 guidelines) or and all that follows before the period at the end
			 and inserting guidelines) or for any purpose for which funds are
			 authorized under section 403(a);
						(5)by striking subsection
			 (k); and
					(6)by redesignating
			 subsections (l) and (m) as subsections (k) and (l), respectively.
					(e)Highway safety
			 performance managementSection 402 (as amended by this Act) is
			 further amended by adding at the end the following:
					
						(m)Establishment of
				performance targets
							(1)In
				generalThe Governor of each State shall establish quantifiable
				performance targets for their State—
								(A)to be incorporated into
				the highway safety plan of the State under subsection (n) each year; and
								(B)with respect to, at a
				minimum—
									(i)the average number of fatalities in the
				State resulting from traffic crashes per 100,000,000 vehicle miles
				traveled;
									(ii)the average number of serious injuries in
				the State resulting from traffic crashes per 100,000,000 vehicle miles
				traveled;
									(iii)the average number of traffic fatalities in
				the State involving drivers or motorcycle operators with a blood alcohol
				content of .08 or above per 100,000,000 vehicle miles traveled;
									(iv)the average number of traffic crashes in
				the State involving drivers or motorcycle operators with a blood alcohol
				content of .08 or above per 100,000,000 vehicle miles traveled;
									(v)the average number of unrestrained motor
				vehicle occupant fatalities, for all seat positions, in the State resulting
				from traffic crashes per 100,000,000 vehicle miles traveled; and
									(vi)the average number of motorcyclist
				fatalities in the State resulting from traffic crashes per 100,000,000 vehicle
				miles traveled.
									(2)Considerations in
				establishing performance targetsIn establishing performance
				targets for a State under this subsection, a Governor shall consider, at a
				minimum—
								(A)the number of fatalities
				in the State resulting from traffic crashes during the preceding 3
				years;
								(B)the number of serious
				injuries in the State resulting from traffic crashes during the preceding 3
				years;
								(C)the extent to which
				vehicle miles traveled in the State may impact the number of fatalities and
				serious injuries in the State resulting from traffic crashes; and
								(D)data available from the Fatality Analysis
				Reporting System of the National Highway Traffic Safety Administration.
								(n)Highway safety plan and
				reporting requirements
							(1)In
				generalWith respect to
				fiscal year 2014, and each fiscal year thereafter, the Secretary shall require
				the Governor of each State, as a condition of the approval of the State’s
				highway safety program for that fiscal year, to develop and submit to the
				Secretary for approval a highway safety plan applicable to that fiscal year in
				accordance with this subsection. The plan required under this paragraph may be
				incorporated into any other document required to be submitted under this
				section.
							(2)TimingEach Governor shall submit to the Secretary
				the highway safety plan of their State not later than September 1 of the fiscal
				year preceding the fiscal year to which the plan applies.
							(3)ContentsA
				State’s highway safety plan shall include, at a minimum—
								(A)current data with respect to each
				performance target established for the State under subsection (m);
								(B)for the fiscal year
				preceding the fiscal year to which the plan applies, a description of the
				State’s performance regarding each performance target category described in
				subsection (m)(1)(B);
								(C)for the fiscal year preceding the fiscal
				year to which the plan applies, a description of the projects and activities
				for which the State obligated funding apportioned to the State under this
				section;
								(D)for the fiscal year to which the plan
				applies, the State’s strategy for using funds apportioned to the State under
				this section for projects and activities that will allow the State to meet the
				performance targets established for the State under subsection (m);
								(E)data and data analysis
				supporting the effectiveness of projects and activities proposed in the
				strategy under subparagraph (D);
								(F)a description of any
				Federal, State, local, or private funds that the State plans to use, in
				addition to funds apportioned to the State under this section, to carry out the
				State’s strategy under subparagraph (D); and
								(G)a certification that the
				State will maintain its aggregate expenditures for highway safety activities,
				from sources other than funds apportioned to the State under this section, at
				or above the average level of such expenditures in the 2 fiscal years preceding
				the date of enactment of this subsection.
								(4)Review of highway
				safety plans
								(A)In
				generalNot later than 60 days after the date on which the
				Secretary receives a State’s highway safety plan, the Secretary shall approve
				or disapprove the plan.
								(B)Approvals and
				disapprovalsThe Secretary shall approve or disapprove a State’s
				highway safety plan based on a review of the plan, including an evaluation of
				whether, in the Secretary’s judgment, the plan is evidence-based, is supported
				by data and analysis, and, if implemented, will allow the State to meet the
				performance targets established for the State under subsection (m). The
				Secretary shall disapprove a State’s highway safety plan if the plan does not,
				in the Secretary’s judgment, provide for the evidenced-based use of funding in
				a manner sufficient to allow the State to meet performance targets.
								(C)Actions upon
				disapprovalIf the Secretary disapproves a State’s highway safety
				plan, the Secretary shall inform the Governor of the State of the reasons for
				the disapproval and require the Governor to resubmit the plan with such
				modifications as the Secretary determines necessary.
								(D)Review of resubmitted
				plansIf the Secretary requires a Governor to resubmit a highway
				safety plan with modifications, the Secretary shall approve or disapprove the
				modified plan not later than 30 days after the date on which the modified plan
				is submitted to the Secretary.
								(E)Funding
				allocationsIf a State failed to accomplish, as determined by the
				Secretary, a performance target established for that State under subsection (m)
				in the fiscal year preceding the fiscal year to which a State highway safety
				plan under review applies, the Secretary shall require the following to be
				included in the highway safety plan under review:
									(i)If the State failed to
				accomplish a performance target established under subsection (m)(1)(B)(iii) or
				(m)(1)(B)(iv), a certification that the State will expend funds apportioned to
				the State under this section, during the fiscal year to which the plan applies,
				for projects and activities addressing impaired driving in an amount that is at
				least 5 percent more than the amount expended on such projects and activities
				in the preceding fiscal year using such funds.
									(ii)If the State failed to
				accomplish a performance target established under subsection (m)(1)(B)(v), a
				certification that the State will expend funds apportioned to the State under
				this section, during the fiscal year to which the plan applies, for projects
				and activities addressing occupant protection in an amount that is at least 5
				percent more than the amount expended on such projects and activities in the
				preceding fiscal year using such funds.
									(iii)If the State failed to
				accomplish a performance target established under subsection (m)(1)(B)(vi), a
				certification that the State will expend funds apportioned to the State under
				this section, during the fiscal year to which the plan applies, for projects
				and activities addressing motorcycle safety in an amount that is at least 5
				percent more than the amount expended on such projects and activities in the
				preceding fiscal year using such funds.
									(F)Data
									(i)Fatalities
				dataA State’s compliance with performance targets relating to
				fatalities shall be determined using the most recent data from the Fatality
				Analysis Reporting System of the National Highway Traffic Safety
				Administration.
									(ii)Crash
				dataA State’s compliance with performance targets relating to
				serious injuries shall be determined using State crash data files.
									(G)Public
				noticeA State shall make each highway safety plan of the State
				available to the public.
								(o)Annual report to
				congressNot later than October 1, 2015, and annually thereafter,
				the Secretary shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Commerce,
				Science, and Transportation of the Senate a report containing—
							(1)an evaluation of each
				State’s performance with respect to the State’s highway safety plan under
				subsection (n) and performance targets under subsection (m); and
							(2)such recommendations as
				the Secretary may have for improvements to activities carried out under
				subsections (m) and (n).
							(p)DefinitionsIn
				this section, the following definitions apply:
							(1)Child
				restraintThe term child restraint means any
				product designed to provide restraint to a child in a motor vehicle (including
				booster seats and other products used with a lap and shoulder belt assembly)
				that meets applicable Federal motor vehicle safety standards prescribed by the
				National Highway Traffic Safety Administration.
							(2)Controlled
				substanceThe term controlled substance has the
				meaning given that term in section 102 of the Controlled Substances Act (21
				U.S.C. 802).
							(3)Driving while
				intoxicated; driving under the influenceThe terms driving
				while intoxicated and driving under the influence have
				the meaning given those terms in section 164.
							(4)Graduated drivers
				licensing lawThe term
				graduated drivers licensing law means a law enacted by a State
				that requires, before the granting of an unrestricted driver’s license to
				individuals under the age of 21 years, a 2-stage licensing process that
				includes the following:
								(A)A learner’s permit stage
				that—
									(i)allows for the
				acquisition of a learner’s permit by an individual not earlier than the date on
				which that individual attains 15 years and 6 months of age;
									(ii)is at least 6 months in
				duration;
									(iii)requires an individual
				with a learner’s permit to complete at least 30 hours of driving supervised by
				a licensed driver who is 21 years of age or older;
									(iv)requires an individual with a learner’s
				permit to be accompanied and supervised by a licensed driver who is 21 years of
				age or older at all times when operating a motor vehicle; and
									(v)is in effect until the
				commencement of the intermediate stage or until the date on which the
				applicable individual attains 18 years of age.
									(B)An intermediate stage
				that—
									(i)applies to an individual
				immediately after the expiration of the learner’s permit stage for that
				individual;
									(ii)is at least 6 months in
				duration;
									(iii)prohibits the operation
				of a motor vehicle by an individual to whom the stage applies, if that
				individual is transporting more than one nonfamilial passenger under the age of
				18 years and there is no licensed driver 21 years of age or older present in
				the motor vehicle; and
									(iv)prohibits an individual to whom the stage
				applies from operating a motor vehicle between the hours of midnight and 4
				a.m., unless such individual is accompanied and supervised by a licensed driver
				who is 21 years of age or older.
									(5)Impaired driving high
				range StateThe term
				impaired driving high range State means a State that averaged
				more than .50 alcohol impaired driving fatalities per 100,000,000 vehicle miles
				traveled, as determined using data from the Fatality Analysis Reporting System
				of the National Highway Traffic Safety Administration, for the most recent 3
				years for which data are available.
							(6)Ignition interlock
				deviceThe term ignition interlock device means an
				in-vehicle device that requires a driver to provide a breath sample prior to a
				motor vehicle starting and that prevents a motor vehicle from starting if the
				blood alcohol content of the driver is above the legal limit.
							(7)Ignition interlock
				lawThe term ignition
				interlock law means a law enacted by a State that requires throughout
				the State the installation of an ignition interlock device, for a minimum of 6
				months, on each motor vehicle operated by an individual who is convicted of
				driving while intoxicated or driving under the influence.
							(8)Motor
				vehicleThe term motor vehicle has the meaning
				given that term in section 157.
							(9)Motorcyclist safety
				trainingThe term motorcyclist safety training
				means a formal program of instruction that is approved for use in a State by
				the designated State authority having jurisdiction over motorcyclist safety
				issues, which may include a State motorcycle safety administrator or a
				motorcycle advisory council appointed by the Governor of the State.
							(10)Primary safety belt
				use lawThe term
				primary safety belt use law means a law enacted by a State
				that—
								(A)requires all occupants in
				the front seat of a motor vehicle to utilize a seat belt when the motor vehicle
				is being driven; and
								(B)allows for a law
				enforcement officer to stop a vehicle solely for the purpose of issuing a
				citation for a violation of the requirement in subparagraph (A) in the absence
				of evidence of another offense.
								(11)Projects and
				activities addressing impaired drivingThe term projects and activities
				addressing impaired driving means projects and activities—
								(A)to develop and implement law enforcement
				measures and tools designed to reduce impaired driving, including training,
				education, equipment, and other methods of support for law enforcement and
				criminal justice professionals;
								(B)to improve impaired driving prosecution and
				adjudication, including the establishment of courts that specialize in impaired
				driving cases;
								(C)to carry out safety campaigns relating to
				impaired driving using paid media;
								(D)to provide inpatient and outpatient alcohol
				rehabilitation based on mandatory assessment and appropriate treatment;
								(E)to establish and improve information
				systems containing data on impaired driving; or
								(F)to establish and implement an ignition
				interlock system for individuals convicted of driving while intoxicated or
				driving under the influence.
								(12)Projects and
				activities addressing motorcycle safetyThe term projects
				and activities addressing motorcycle safety means projects and
				activities—
								(A)to improve the content
				and delivery of motorcyclist safety training curricula;
								(B)to support licensing,
				training, and safety education for motorcyclists, including new
				entrants;
								(C)to enhance motorcycle
				safety through public service announcements, including safety messages on road
				sharing, outreach, and public awareness activities; or
								(D)to provide for the safety
				of motorcyclists through the promotion of appropriate protective
				equipment.
								(13)Projects and
				activities addressing occupant protectionThe term
				projects and activities addressing occupant protection means
				projects and activities—
								(A)to provide for occupant
				protection training, education, equipment, and other methods of support for law
				enforcement and criminal justice professionals;
								(B)to carry out safety
				campaigns relating to occupant protection using paid media;
								(C)to establish and improve
				information systems containing data on occupant protection;
								(D)to provide for training
				of firefighters, law enforcement officers, emergency medical services
				professionals, and others on the provision of community child passenger safety
				services; or
								(E)to purchase child
				restraints for low-income families.
								(14)Public
				roadThe term public road means any road under the
				jurisdiction of and maintained by a public authority and open to public
				travel.
							(15)Public road
				mileageThe term
				public road mileage means the number of public road miles in a
				State as—
								(A)determined at the end of
				the calendar year preceding the year in which applicable funds are apportioned;
				and
								(B)certified by the Governor
				of the State, subject to approval by the Secretary.
								(16)Seat
				beltThe term seat belt has the meaning given that
				term in section
				157.
							.
				5004.Use of certain funds
			 made available for administrative expenses
				(a)In
			 generalSection 403 is
			 amended to read as follows:
					
						403.Use of certain funds
				made available for administrative expenses
							(a)Highway safety research
				and developmentThe Secretary
				is authorized to carry out, using funds made available out of the Highway Trust
				Fund (other than the Alternative Transportation Account) under section
				5002(a)(3) of the American Energy and Infrastructure Jobs Act of 2012—
								(1)ongoing research into
				driver behavior and its effect on traffic safety;
								(2)research on, initiatives
				to counter, and demonstration projects on fatigued driving by drivers of motor
				vehicles and distracted driving in such vehicles, including the effect that the
				use of electronic devices and other factors determined relevant by the
				Secretary have on driving;
								(3)training or education
				programs in cooperation with other Federal departments and agencies, States,
				private sector persons, highway safety personnel, and law enforcement
				personnel;
								(4)research on and
				evaluations of the effectiveness of traffic safety countermeasures, including
				seat belts and impaired driving initiatives;
								(5)research on, evaluations
				of, and identification of best practices related to driver education programs
				(including driver education curricula, instructor training and certification,
				program administration, and delivery mechanisms) and make recommendations for
				harmonizing driver education and multistage graduated licensing systems;
								(6)research, training, and
				education programs related to older drivers;
								(7)highway safety demonstration projects
				related to driver behavior, including field operational tests for vehicle
				collision avoidance systems, vehicle voice interface systems, vehicle workload
				management systems, driver state monitoring systems, and autonomous vehicles;
				and
								(8)research, training, and
				programs relating to motorcycle safety, including impaired driving.
								(b)High visibility
				enforcement program
								(1)In
				generalThe Administrator of
				the National Highway Traffic Safety Administration shall establish and
				administer, using funds made available out of the Highway Trust Fund (other
				than the Alternative Transportation Account) under section 5002(a)(3) of the
				American Energy and Infrastructure Jobs Act of 2012, a program under which at
				least 2 high-visibility traffic safety law enforcement campaigns will be
				carried out for the purpose specified in paragraph (2) in each of fiscal years
				2013 through 2016.
								(2)PurposeThe
				purpose of each law enforcement campaign under this subsection shall be to
				achieve one or more of the following objectives:
									(A)Reduce alcohol-impaired
				or drug-impaired operation of motor vehicles.
									(B)Increase the use of seat
				belts by occupants of motor vehicles.
									(C)Reduce distracted driving
				of motor vehicles.
									(3)AdvertisingThe
				Administrator may use, or authorize the use of, funds made available to carry
				out this subsection to pay for the development, production, and use of
				broadcast and print media advertising in carrying out law enforcement campaigns
				under this subsection. Consideration shall be given to advertising directed at
				non-English speaking populations, including those who listen to, read, or watch
				nontraditional media.
								(4)Coordination with
				statesThe Administrator shall coordinate with States in carrying
				out law enforcement campaigns under this subsection, including advertising
				funded under paragraph (3), with a view toward—
									(A)relying on States to
				provide the law enforcement resources for the campaigns out of funding
				available under this subsection and section 402; and
									(B)providing out of National
				Highway Traffic Safety Administration resources most of the means necessary for
				national advertising and education efforts associated with the law enforcement
				campaigns.
									(5)Annual
				evaluationThe Secretary shall conduct an annual evaluation of
				the effectiveness of campaigns carried out under this subsection.
								(6)State
				definedIn this subsection, the term State has the
				meaning given that term in section 401.
								(c)Availability of
				fundsThe Secretary shall
				ensure that at least $137,244,000 of the funds made available out of the
				Highway Trust Fund (other than the Alternative Transportation Account) under
				section 5002(a)(3) of the American Energy and Infrastructure Jobs Act of 2012
				each fiscal year are used for programs and activities authorized under this
				section.
							.
				(b)Clerical
			 amendmentThe analysis for chapter 4 is amended by striking the
			 item relating to section 403 and inserting the following:
					
						
							403. Use of certain funds made available for
				administrative
				expenses.
						
						.
				5005.Repeal of
			 programs
				(a)General
			 provisionA repeal made by
			 this section shall not affect funds apportioned or allocated before the
			 effective date of the repeal.
				(b)Occupant protection
			 incentive grantsSection 405,
			 and the item relating to that section in the analysis for chapter 4, are
			 repealed.
				(c)Safety belt performance
			 grantsSection 406, and the
			 item relating to that section in the analysis for chapter 4, are
			 repealed.
				(d)Innovative project
			 grantsSection 407, and the
			 item relating to that section in the analysis for chapter 4, are
			 repealed.
				(e)State traffic safety
			 information system improvementsSection 408, and the item relating to that
			 section in the analysis for chapter 4, are repealed.
				(f)Alcohol-Impaired
			 driving countermeasuresSection 410, and the item relating to
			 that section in the analysis for chapter 4, are repealed.
				(g)State highway safety
			 data improvementsSection 411, and the item relating to that
			 section in the analysis for chapter 4, are repealed.
				(h)High visibility
			 enforcement programSection 2009 of SAFETEA–LU (23 U.S.C. 402
			 note; 119 Stat. 1535), and the item relating to that section in the table of
			 contents contained in section 1(b) of that Act, are repealed.
				(i)Motorcyclist
			 safetySection 2010 of
			 SAFETEA–LU (23 U.S.C. 402 note; 119 Stat. 1535), and the item relating to that
			 section in the table of contents contained in section 1(b) of that Act, are
			 repealed.
				(j)Child safety and child
			 booster seat incentive grantsSection 2011 of SAFETEA–LU (23 U.S.C. 405
			 note; 119 Stat. 1538), and the item relating to that section in the table of
			 contents contained in section 1(b) of that Act, are repealed.
				(k)Drug-Impaired driving
			 enforcementSection 2013 of
			 SAFETEA–LU (23 U.S.C. 403 note; 119 Stat. 1539), and the item relating to that
			 section in the table of contents contained in section 1(b) of that Act, are
			 repealed.
				(l)First responder vehicle
			 safety programSection 2014 of SAFETEA–LU (23 U.S.C. 402 note;
			 119 Stat. 1540), and the item relating to that section in the table of contents
			 contained in section 1(b) of that Act, are repealed.
				(m)Rural State emergency
			 medical services optimization pilot programSection 2016 of SAFETEA–LU (119 Stat.
			 1541), and the item relating to that section in the table of contents contained
			 in section 1(b) of that Act, are repealed.
				(n)Older driver safety;
			 law enforcement trainingSection 2017 of SAFETEA–LU (119 Stat.
			 1541), and the item relating to that section in the table of contents contained
			 in section 1(b) of that Act, are repealed.
				5006.Discovery and
			 admission as evidence of certain reports and surveysSection 409 is amended by striking
			 and 148 and inserting 148, and 402.
			5007.Prohibition on
			 funds to check helmet usage or create checkpoints for a motorcycle driver or
			 passengerThe Secretary may
			 not provide a grant or otherwise make available funding to a State, Indian
			 tribe, county, municipality, or other local government to be used for any
			 program to check helmet usage or create checkpoints for a motorcycle driver or
			 passenger.
			5008.National Driver
			 Register
				(a)Accuracy of
			 informationNot later than
			 October 1, 2013, to ensure the accuracy of information contained in the
			 National Driver Register established under section 30302 of title 49, United
			 States Code, the Secretary, in cooperation with the States, shall—
					(1)establish and implement procedures
			 to—
						(A)ensure that participating States submit
			 reports required under section 30304(a) of such title with respect to a
			 conviction not later than 31 days after receiving notice of the conviction, as
			 required under section 30304(c)(2) of such title; and
						(B)verify and improve the accuracy of reports
			 submitted for inclusion in the Register under section 30304 of such title;
			 and
						(2)establish and implement a process
			 for—
						(A)the removal or
			 modification of an invalid or duplicative driver record contained in the
			 Register; and
						(B)the verification of a
			 request for the removal or modification of an invalid or duplicative driver
			 record contained in the Register.
						(b)Report to
			 CongressNot later than
			 February 1, 2013, and every February 1 thereafter, the Secretary shall submit
			 to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report describing—
					(1)the timeliness and completeness of State
			 submissions under section 30304 of title 49, United States Code;
					(2)the Department’s efforts to monitor and
			 ensure compliance with the reporting requirements under such section;
			 and
					(3)recommendations for improving the National
			 Driver Register established under section 30302 of title 49, United States
			 Code, including the accuracy of information contained in the Register, and the
			 Problem Driver Pointer System of the American Association of Motor Vehicle
			 Administrators.
					VICommercial Motor Vehicle
			 Safety
			6001.Short
			 titleThis title may be cited
			 as the Motor Carrier Safety,
			 Efficiency, and Accountability Act of 2012.
			6002.Amendments to title
			 49, United States CodeExcept
			 as otherwise expressly provided, whenever in this title an amendment or repeal
			 is expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 49, United States Code.
			AAuthorization of
			 Appropriations
				6101.Motor carrier
			 safety grants
					(a)Authorization of
			 appropriationsSection
			 31104(a) is amended to read as follows:
						
							(a)In
				generalSubject to subsection
				(f), there is authorized to be appropriated from the Highway Trust Fund (other
				than the Alternative Transportation Account) to carry out section 31102
				$247,000,000 for each of fiscal years 2013 through
				2016.
							.
					(b)Administrative
			 takedown
						(1)In
			 generalSection 31104(e) is amended to read as follows:
							
								(e)Deduction for
				administrative expenses
									(1)In
				generalOn October 1 of each fiscal year (or as soon after that
				date as practicable), the Secretary may deduct, from amounts made available
				under subsection (a) for that fiscal year, not more than 1.25 percent of those
				amounts for administrative expenses incurred in carrying out section 31102 in
				that fiscal year.
									(2)TrainingThe
				Secretary shall use at least 75 percent of the amounts deducted under paragraph
				(1) to train non-Government employees and to develop related training materials
				in carrying out section
				31102.
									.
						(2)Report to
			 CongressAt the end of each fiscal year, the Secretary shall
			 submit to Congress a report detailing the use of amounts deducted under section
			 31104(e) of title 49, United States Code, as amended by paragraph (1) of this
			 subsection.
						(c)Allocation
			 criteriaSection 31104(f) is
			 amended to read as follows:
						
							(f)Allocation
				criteria
								(1)In
				generalOn October 1 of each fiscal year (or as soon after that
				date as practicable) and after making the deduction under subsection (e), the
				Secretary shall allocate amounts made available to carry out section 31102 for
				such fiscal year among the States that are eligible for grant funds under
				section 31102(f)(2).
								(2)Allocation
				formulaThe amounts made available to carry out section 31102
				shall be allocated among the States in the following manner:
									(A)20 percent in the ratio
				that—
										(i)the total public road
				mileage in each State; bears to
										(ii)the total public road
				mileage in all States.
										(B)20 percent in the ratio
				that—
										(i)the total vehicle miles
				traveled in each State; bears to
										(ii)the total vehicle miles
				traveled in all States.
										(C)20 percent in the ratio
				that—
										(i)the total population of
				each State (as shown in the annual census estimates issued by the Bureau of the
				Census); bears to
										(ii)the total population of
				all States (as shown in the annual census estimates issued by the Bureau of the
				Census).
										(D)20 percent in the ratio
				that—
										(i)the total special fuel
				consumption (net after reciprocity adjustment) in each State (as determined by
				the Secretary); bears to
										(ii)the total special fuel
				consumption (net after reciprocity adjustment) in all States (as determined by
				the Secretary).
										(E)10 percent only to those
				States that share a land border with another country and conduct border
				commercial motor vehicle safety programs and related activities (in this
				subparagraph referred to as a border State), with—
										(i)70 percent of such amount
				to be allocated among border States in the ratio that—
											(I)the total number of
				international commercial motor vehicle inspections conducted within the
				boundaries of each border State (as determined by the Secretary); bears
				to
											(II)the total number of international
				commercial motor vehicle inspections conducted within the boundaries of all
				border States (as determined by the Secretary); and
											(ii)30 percent of such
				amount to be allocated among border States in the ratio that—
											(I)the total number of land
				border crossing locations with State-maintained commercial motor vehicle safety
				enforcement infrastructure within the boundaries of each border State (as
				determined by the Secretary); bears to
											(II)the total number of land
				border crossing locations with State-maintained commercial motor vehicle safety
				enforcement infrastructure within the boundaries of all border States (as
				determined by the Secretary).
											(F)10 percent only to those
				States that reduce the rate of large truck-involved fatal accidents in the
				State for the most recent calendar year for which data are available when
				compared to the average rate of large truck-involved fatal accidents in the
				State for the 10-year period ending on the last day preceding that calendar
				year (in this subparagraph referred to as an eligible State),
				with—
										(i)25 percent of such amount
				to be allocated among eligible States in the ratio that—
											(I)the total public road
				mileage in each eligible State; bears to
											(II)the total public road
				mileage in all eligible States;
											(ii)25 percent of such
				amount to be allocated among eligible States in the ratio that—
											(I)the total vehicle miles
				traveled in each eligible State; bears to
											(II)the total vehicle miles
				traveled in all eligible States;
											(iii)25 percent of such
				amount to be allocated among eligible States in the ratio that—
											(I)the total population of each eligible State
				(as shown in the annual census estimates issued by the Bureau of the Census);
				bears to
											(II)the total population of all eligible States
				(as shown in the annual census estimates issued by the Bureau of the Census);
				and
											(iv)25 percent of such amount to be allocated
				among eligible States in the ratio that—
											(I)the total special fuel
				consumption (net after reciprocity adjustment) in each eligible State (as
				determined by the Secretary); bears to
											(II)the total special fuel
				consumption (net after reciprocity adjustment) in all eligible States (as
				determined by the Secretary).
											(3)Maximum and minimum
				allocations
									(A)Maximum
				allocationThe allocation
				under subparagraphs (A) through (D) of paragraph (2) for a fiscal year to each
				State (excluding the Virgin Islands, American Samoa, Guam, and the Northern
				Mariana Islands) shall be not greater than 4.944 percent of the total
				allocation under those subparagraphs in that fiscal year.
									(B)Minimum
				allocationThe allocation under paragraph (2) for a fiscal year
				to each State (excluding the Virgin Islands, American Samoa, Guam, and the
				Northern Mariana Islands) shall be not less than 0.44 percent of the total
				allocation under that paragraph in that fiscal year.
									(C)Allocation to
				territoriesThe annual allocation to each of the Virgin Islands,
				American Samoa, Guam, and the Northern Mariana Islands shall be
				$350,000.
									.
					(d)Administrative
			 expensesSection 31104(i) is amended—
						(1)by striking paragraph (1)
			 and inserting the following:
							
								(1)Authorization of
				appropriationsThere is
				authorized to be appropriated from the Highway Trust Fund (other than the
				Alternative Transportation Account) for the Secretary of Transportation to pay
				administrative expenses of the Federal Motor Carrier Safety Administration
				$244,144,000 for each of fiscal years 2013 through
				2016.
								;
				and
						(2)by adding at the end the
			 following:
							
								(3)Outreach and
				education
									(A)In
				generalUsing the funds
				authorized by this subsection, the Secretary shall conduct an outreach and
				education program to be administered by the Administrator of the Federal Motor
				Carrier Safety Administration in cooperation with the Administrator of the
				National Highway Traffic Safety Administration.
									(B)Program
				elementsThe program shall include, at a minimum, the
				following:
										(i)A program to promote a
				more comprehensive and national effort to educate commercial motor vehicle
				operators and passenger vehicle drivers about how such operators and drivers
				can more safely share the road with each other.
										(ii)A program to promote
				enhanced traffic enforcement efforts aimed at reducing the incidence of the
				most common unsafe driving behaviors that cause or contribute to crashes
				involving commercial motor vehicles and passenger vehicles.
										(iii)A program to establish
				a public-private partnership to provide resources and expertise for the
				development and dissemination of information relating to sharing the road
				referred to in clauses (i) and (ii) to each partner’s constituents and to the
				general public through the use of brochures, videos, paid and public
				advertisements, the Internet, and other
				media.
										.
						6102.Grant
			 programs
					(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated from the Highway Trust Fund (other than the
			 Alternative Transportation Account) the following sums for the following
			 Federal Motor Carrier Safety Administration programs:
						(1)Commercial driver’s
			 license program implementation grantsFor commercial driver’s
			 license program implementation grants under section 31313 of title 49, United
			 States Code, $30,000,000 for each of fiscal years 2013 through 2016.
						(2)Commercial vehicle
			 information systems and networks deploymentFor carrying out the commercial vehicle
			 information systems and networks deployment program under section 4126 of
			 SAFETEA–LU (119 Stat. 1738) $30,000,000 for each of fiscal years 2013 through
			 2016.
						(b)Period of
			 availabilityThe amounts made available under this section shall
			 remain available until expended.
					(c)Initial date of
			 availabilityAmounts authorized to be appropriated from the
			 Highway Trust Fund (other than the Alternative Transportation Account) by this
			 section shall be available for obligation on the date of their apportionment or
			 allocation or on October 1 of the fiscal year for which they are authorized,
			 whichever occurs first.
					(d)Contract
			 authorityApproval by the Secretary of a grant with funds made
			 available under this section imposes upon the United States a contractual
			 obligation for payment of the Government’s share of costs incurred in carrying
			 out the objectives of the grant.
					BRegistration
				6201.Registration
			 requirements
					(a)General
			 requirementsSection 13901 is
			 amended to read as follows:
						
							13901.Requirement for
				registration
								(a)In
				generalA person may provide the following transportation or
				services only if the person is registered under this chapter to provide the
				transportation or service:
									(1)Transportation as a motor
				carrier subject to jurisdiction under subchapter I of chapter 135.
									(2)Service as a freight
				forwarder subject to jurisdiction under subchapter III of chapter 135.
									(3)Service as a broker for
				transportation subject to jurisdiction under subchapter I of chapter
				135.
									(b)Registration
				numbers
									(1)In
				generalIf the Secretary registers a person under this chapter to
				provide transportation or service, including as a motor carrier, freight
				forwarder, or broker, the Secretary shall issue a distinctive registration
				number to the person for the transportation or service. In the case of a person
				registered by the Secretary to provide more than one type of transportation or
				service, the Secretary shall issue a separate registration number to the person
				for each authority to provide transportation or service.
									(2)Transportation or
				service type indicatorA registration number issued under
				paragraph (1) shall include an indicator of the type of transportation or
				service for which the registration number is issued, including whether the
				registration number is issued for registration of a motor carrier, freight
				forwarder, or broker.
									(c)Specification of
				authorityFor each agreement
				to provide transportation or service for which registration is required under
				this chapter, the registrant shall specify, in writing, the authority under
				which the person is providing the transportation or
				service.
								.
				
					(b)Availability of
			 information
						(1)In
			 generalChapter 139 is amended by adding at the end the
			 following:
							
								13909.Availability of
				informationThe Secretary
				shall make information relating to registration and financial security required
				by this chapter publicly available on the Internet, including—
									(1)the names and addresses
				of the principals of each entity holding such registration;
									(2)the status of such
				registration; and
									(3)the electronic address of
				the entity’s surety provider for the submission of
				claims.
									.
						(2)Conforming
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
							
								
									13909. Availability of
				information.
								
								.
						6202.Motor carrier
			 registration
					(a)Motor carrier
			 generallySection 13902(a) is
			 amended—
						(1)by striking paragraph (1)
			 and inserting the following:
							
								(1)In
				generalExcept as provided in this section, the Secretary shall
				register a person to provide transportation subject to jurisdiction under
				subchapter I of chapter 135 as a motor carrier using self-propelled vehicles
				the motor carrier owns, rents, or leases if the Secretary finds that the
				person—
									(A)is willing and able to
				comply with—
										(i)this part and the
				applicable regulations of the Secretary and the Board;
										(ii)any safety regulations
				imposed by the Secretary;
										(iii)the duties of employers
				and employees established by the Secretary under section 31135;
										(iv)the safety fitness
				requirements established by the Secretary under section 31144;
										(v)the accessibility requirements established
				by the Secretary under subpart H of part 37 of title 49, Code of Federal
				Regulations, or a successor regulation, for transportation provided by an
				over-the-road bus; and
										(vi)the minimum financial
				responsibility requirements established by the Secretary pursuant to sections
				13906 and 31138;
										(B)has demonstrated, through
				successful completion of a proficiency examination, to be developed by the
				Secretary by regulation, knowledge of the requirements and regulations
				described in subparagraph (A);
									(C)has disclosed to the
				Secretary any relationship involving common stock, common ownership, common
				control, common management, or common familial relationship between that person
				and any other motor carrier in the 3-year period preceding the date of the
				filing of the application for registration; and
									(D)has been issued a
				Department of Transportation number under section
				31134.
									;
				and
						(2)by adding at the end the
			 following:
							
								(6)Separate registration
				requiredA motor carrier may not broker transportation services
				unless the motor carrier has registered as a broker under this
				chapter.
								.
						(b)Enhanced registration
			 procedures for household goods motor carriers
						(1)In
			 generalSection 13902(a)(2) is amended to read as follows:
							
								(2)Registration for
				household goods motor carriers
									(A)Additional
				requirementsIn addition to meeting the requirements of paragraph
				(1), the Secretary may register a person to provide transportation of household
				goods as a household goods motor carrier only after the person—
										(i)provides evidence of
				participation in an arbitration program under section 14708 and provides a copy
				of the notice of the arbitration program as required by section
				14708(b)(2);
										(ii)identifies the motor
				carrier’s tariff and provides a copy of the notice of the availability of that
				tariff for inspection as required by section 13702(c);
										(iii)provides evidence that
				the person has access to, has read, is familiar with, and will observe all
				applicable Federal laws relating to consumer protection, estimating, consumers’
				rights and responsibilities, and options for limitations of liability for loss
				and damage;
										(iv)discloses any
				relationship involving common stock, common ownership, common control, common
				management, or common familial relationships between the person and any other
				motor carrier, freight forwarder, or broker of household goods within 3 years
				of the proposed date of registration;
										(v)demonstrates that the
				person is willing and able to comply with the household goods consumer
				protection rules of the Secretary; and
										(vi)demonstrates, through
				successful completion of a proficiency examination, to be developed by the
				Secretary by regulation, knowledge of the requirements and regulations
				described in this subparagraph.
										(B)Household goods
				audits
										(i)In
				generalThe Secretary shall require, by regulation, each
				registrant described in subparagraph (A) to undergo a household goods audit
				during the 180-day period beginning 1 year after the date of issuance of a
				provisional registration to the registrant.
										(ii)Regulations
											(I)DeadlineThe Secretary shall issue regulations under
				clause (i) not later than 2 years after the date of enactment of the
				Motor Carrier Safety, Efficiency, and
				Accountability Act of 2012.
											(II)Issuance of
				standardsThe regulations shall include standards for household
				goods audits.
											(iii)ContentsThe
				Secretary shall ensure that the standards issued under clause (ii)(II) require
				evidence demonstrating that a registrant described in subparagraph (A)—
											(I)has consistently adhered
				to the household goods regulations of the Secretary;
											(II)has consistently adhered
				to the requirements of its tariff;
											(III)has not wrongfully
				withheld the household goods of a customer;
											(IV)has not had a pattern of
				substantiated customer service complaints filed against it; and
											(V)has complied with all
				relevant arbitration requirements.
											(C)Corrective action
				plan
										(i)In
				generalIf a registrant described in subparagraph (A) fails a
				household goods audit, the registrant may submit to the Secretary for approval
				a corrective action plan to address deficiencies identified in the audit. The
				registrant shall submit the plan during the 60-day period beginning on the date
				the registrant is notified of the results of the audit.
										(ii)Deadline for approval
				or disapprovalThe Secretary shall approve or disapprove a
				corrective action plan submitted under clause (i) not later than 60 days after
				the date of submission of the plan.
										(iii)Assessment of
				implementation of corrective action planIf the Secretary approves a corrective
				action plan submitted by a registrant under clause (i), the Secretary shall
				determine, during the 1-year period beginning on the date of such approval,
				whether the registrant has carried out the plan satisfactorily.
										(D)Provisional
				registration
										(i)In
				generalAny registration issued under subparagraph (A) shall be
				designated as a provisional registration until the audit required by
				subparagraph (B) is completed.
										(ii)Requirement for
				issuance of permanent registrationA provisional registration
				issued to a registrant under subparagraph (A) shall become permanent after the
				registrant—
											(I)passes the household
				goods audit required under subparagraph (B); or
											(II)implements to the
				satisfaction of the Secretary a corrective action plan under subparagraph
				(C).
											(iii)Revocation of
				provisional registrationIf a registrant fails a household goods
				audit required under subparagraph (B) or does not implement to the satisfaction
				of the Secretary a corrective action plan under subparagraph (C), the Secretary
				shall revoke the provisional registration of the registrant.
										(E)Reapplying for
				registration
										(i)In
				generalNothing in this
				paragraph permanently prohibits a person from reapplying for registration to
				provide transportation of household goods as a household goods motor
				carrier.
										(ii)LimitationIf the Secretary revokes the provisional
				registration of a person under this paragraph, the person shall be required to
				wait at least 1 year before reapplying for a registration to provide
				transportation of household goods as a household goods motor
				carrier.
										.
						(2)RulemakingNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 issue a final rule establishing the proficiency examination referred to in
			 section 13902(a)(2)(A)(vi) of title 49, United States Code, as amended by
			 paragraph (1).
						(c)Registration as freight
			 forwarder or broker requiredSection 13902 is amended—
						(1)by redesignating
			 subsection (g) as subsection (h); and
						(2)by inserting after
			 subsection (f) the following:
							
								(g)Registration as freight
				forwarder or broker requiredA motor carrier registered under
				this chapter—
									(1)may only provide
				transportation of property with—
										(A)self-propelled motor
				vehicles owned or leased by the motor carrier; or
										(B)interchanges, as
				permitted under regulations issued by the Secretary and subject to requirements
				that the originating carrier physically transports the cargo at some point and
				retains liability for the cargo and payment of interchanged carriers;
				and
										(2)may not arrange such
				transportation unless the motor carrier has obtained a separate registration as
				a freight forwarder or broker for transportation under section 13903 or 13904,
				as the case may
				be.
									.
						6203.Registration of
			 freight forwarders and brokers
					(a)Registration of freight
			 forwardersSection 13903 is amended to read as follows:
						
							13903.Registration of
				freight forwarders
								(a)In
				generalThe Secretary shall register a person to provide service
				subject to jurisdiction under subchapter III of chapter 135 as a freight
				forwarder if the Secretary finds that the person—
									(1)is qualified by
				experience to act as a freight forwarder; and
									(2)is fit, willing, and able
				to provide the service and to comply with this part and applicable regulations
				of the Secretary.
									(b)Financial security
				requirementsA registration issued under subsection (a) shall
				remain in effect only as long as the freight forwarder is in compliance with
				section 13906(c).
								(c)Experience or training
				requirementA freight forwarder shall employ, as an officer, an
				individual who—
									(1)has at least 3 years of
				relevant experience; or
									(2)provides the Secretary
				with satisfactory evidence of completion of relevant training.
									(d)Registration as motor
				carrier requiredA freight forwarder may not provide
				transportation as a motor carrier unless the freight forwarder has registered
				separately under this chapter to provide transportation as a motor
				carrier.
								.
					(b)Registration of
			 brokersSection 13904 is amended to read as follows:
						
							13904.Registration of
				brokers
								(a)In
				generalThe Secretary shall register a person to be a broker for
				transportation of property subject to jurisdiction under subchapter I of
				chapter 135, if the Secretary finds that the person—
									(1)is qualified by
				experience to act as a broker for transportation; and
									(2)is fit, willing, and able
				to be a broker for transportation and to comply with this part and applicable
				regulations of the Secretary.
									(b)Financial security
				requirementsA registration issued under subsection (a) shall
				remain in effect only as long as the broker for transportation is in compliance
				with section 13906(b).
								(c)Experience or training
				requirementA broker shall employ, as an officer, an individual
				who—
									(1)has at least 3 years of
				relevant experience; or
									(2)provides the Secretary
				with satisfactory evidence of completion of relevant training.
									(d)Registration as motor
				carrier required
									(1)In
				generalA broker for transportation may not provide
				transportation as a motor carrier unless the broker has registered separately
				under this chapter to provide transportation as a motor carrier.
									(2)LimitationThis
				subsection does not apply to a motor carrier registered under this chapter or
				to an employee or agent of the motor carrier to the extent the transportation
				is to be provided entirely by the motor carrier.
									(e)Regulations To protect
				motor carriers and shippersRegulations of the Secretary
				applicable to brokers registered under this section shall provide for the
				protection of motor carriers and shippers by motor vehicle.
								(f)Bond and
				insuranceThe Secretary may impose on brokers for motor carriers
				of passengers such requirements for bonds or insurance (or both) as the
				Secretary determines are needed to protect passengers and carriers dealing with
				such
				brokers.
								.
					6204.Effective periods of
			 registrationSection 13905(c)
			 is amended to read as follows:
					
						(c)Effective
				period
							(1)In
				generalExcept as provided in this part, each registration issued
				under section 13902, 13903, or 13904 shall be effective from the date specified
				by the Secretary and shall remain in effect for such period as the Secretary
				determines appropriate by regulation.
							(2)Reissuance of
				registrationNot later than 4 years after the date of enactment
				of the Motor Carrier Safety, Efficiency, and
				Accountability Act of 2012, the Secretary shall require a freight
				forwarder or broker to renew its registration issued under this chapter. Such
				registration shall expire not later than 5 years after the date of such renewal
				and may be further renewed as provided under this chapter.
							(3)Requirement for
				information update
								(A)In
				generalThe Secretary shall
				require a motor carrier, freight forwarder, or broker to update its
				registration information under this chapter within 30 days of any change in
				address, other contact information, officers, process agent, or other essential
				information as determined by the Secretary and published in the Federal
				Register.
								(B)Motor carriers of
				passengersIn addition to the requirements of subparagraph (A),
				the Secretary shall require a motor carrier of passengers to update its
				registration information, including numbers of vehicles, annual mileage, and
				individuals responsible for compliance with Federal safety regulations
				quarterly for the first 2 years after being issued a registration under section
				13902.
								.
				6205.Reincarnated
			 carriers
					(a)Denials, suspensions,
			 amendments, and revocationsSection 13905(d) is amended—
						(1)by redesignating
			 paragraph (2) as paragraph (4);
						(2)by striking paragraph (1)
			 and inserting the following:
							
								(1)ApplicationsOn
				application of the registrant, the Secretary may deny, suspend, amend, or
				revoke a registration.
								(2)Complaints and actions
				on Secretary’s own initiativeOn complaint or on the Secretary’s
				own initiative and after notice and an opportunity for a proceeding, the
				Secretary may—
									(A)deny, suspend, amend, or
				revoke any part of the registration of a motor carrier, broker, or freight
				forwarder for willful failure to comply with—
										(i)this part;
										(ii)an applicable regulation
				or order of the Secretary or the Board, including the accessibility
				requirements established by the Secretary under subpart H of part 37 of title
				49, Code of Federal Regulations, or a successor regulation, for transportation
				provided by an over-the-road bus; or
										(iii)a condition of its
				registration;
										(B)deny, suspend, amend, or
				revoke any part of the registration of a motor carrier, broker, or freight
				forwarder for failure to—
										(i)pay a civil penalty
				imposed under chapter 5, 51, 149, or 311 of this title; or
										(ii)arrange and abide by an
				acceptable payment plan for such civil penalty, within 90 days of the time
				specified by order of the Secretary for the payment of such penalty; and
										(C)deny, suspend, amend, or
				revoke any part of a registration of a motor carrier following a determination
				by the Secretary that the motor carrier failed to disclose in its application
				for registration a material fact relevant to its willingness and ability to
				comply with—
										(i)this part;
										(ii)an applicable regulation
				or order of the Secretary or the Board; or
										(iii)a condition of its
				registration.
										(3)LimitationParagraph
				(2)(B) shall not apply to any person who is unable to pay a civil penalty
				because such person is a debtor in a case under chapter 11 of title
				11.
								;
				and
						(3)in paragraph (4) (as
			 redesignated by paragraph (1)) by striking paragraph (1)(B) and
			 inserting paragraph (2)(B).
						(b)ProcedureSection
			 13905(e) is amended by inserting or if the Secretary determines that the
			 registrant has failed to disclose a material fact in an application for
			 registration in accordance with subsection (d)(2)(C) before the first
			 comma.
					(c)Duties of employers and
			 employeesSection 31135 is amended—
						(1)by redesignating
			 subsection (d) as subsection (e); and
						(2)by inserting after
			 subsection (c) the following:
							
								(d)Avoiding
				compliance
									(1)In
				generalTwo or more employers
				shall not use common ownership, common management, common control, or common
				familial relationship to enable any or all such employers to avoid compliance,
				or mask or otherwise conceal noncompliance, or a history of noncompliance, with
				commercial motor vehicle safety regulations issued under this subchapter or an
				order of the Secretary issued under this subchapter or such regulations.
									(2)PenaltyIf
				the Secretary determines that actions described in the preceding sentence have
				occurred, the Secretary shall—
										(A)deny, suspend, amend, or
				revoke all or part of any such employer’s registration under sections 13905 and
				31134; and
										(B)take into account such
				noncompliance for purposes of determining civil penalty amounts under section
				521(b)(2)(D).
										.
						(d)Information
			 SystemsSection 31106(a)(3) is amended—
						(1)in subparagraph (F) by
			 striking and at the end;
						(2)in subparagraph (G) by
			 striking the period at the end and inserting ; and; and
						(3)by adding at the end the
			 following:
							
								(H)determine whether a motor
				carrier is or has been related, through common stock, common ownership, common
				control, common management, or common familial relationship to any other motor
				carrier.
								.
						6206.Financial security of
			 brokers and freight forwarders
					(a)In
			 generalSection 13906 is amended by striking subsections (b) and
			 (c) and inserting the following:
						
							(b)Broker financial
				security requirements
								(1)Requirements
									(A)In
				generalThe Secretary may register a person as a broker under
				section 13904 only if the person files with the Secretary a surety bond, proof
				of trust fund, or other financial security, or a combination thereof, in a form
				and amount, and from a provider, determined by the Secretary to be adequate to
				ensure financial responsibility.
									(B)Use of a group surety
				bond, trust fund, or other suretyIn implementing the standards
				established by subparagraph (A), the Secretary may authorize the use of a group
				surety bond, trust fund, or other financial security, or a combination thereof,
				that meets the requirements of this subsection.
									(C)Surety
				bondsA surety bond obtained under this section may only be
				obtained from a bonding company that has been approved by the Secretary of the
				Treasury.
									(D)Proof of trust or other
				financial securityFor purposes of subparagraph (A), a trust fund
				or other financial security may be acceptable to the Secretary only if the
				trust fund or other financial security consists of assets readily available to
				pay claims without resort to personal guarantees or collection of pledged
				accounts receivable.
									(2)Scope of financial
				responsibility
									(A)Payment of
				claimsA surety bond, trust fund, or other financial security
				obtained under paragraph (1) shall be available to pay any claim against a
				broker arising from its failure to pay freight charges under its contracts,
				agreements, or arrangements for transportation subject to jurisdiction under
				chapter 135 if—
										(i)subject to the review by
				the surety provider, the broker consents to the payment;
										(ii)in the case the broker
				does not respond to adequate notice to address the validity of the claim, the
				surety provider determines the claim is valid; or
										(iii)the claim is not
				resolved within a reasonable period of time following a reasonable attempt by
				the claimant to resolve the claim under clauses (i) and (ii) and the claim is
				reduced to a judgment against the broker.
										(B)Response of surety
				providers to claimsIf a surety provider receives notice of a
				claim described in subparagraph (A), the surety provider shall—
										(i)respond to the claim on
				or before the 30th day following receipt of the notice; and
										(ii)in the case of a denial,
				set forth in writing for the claimant the grounds for the denial.
										(C)Costs and attorneys
				feesIn any action against a surety provider to recover on a
				claim described in subparagraph (A), the prevailing party shall be entitled to
				recover its reasonable costs and attorneys fees.
									(3)Minimum financial
				securityA broker subject to the requirements of this section
				shall provide financial security of $100,000, regardless of the number of
				branch offices or sales agents of the broker.
								(4)Cancellation
				noticeIf a financial security required under this subsection is
				canceled—
									(A)the holder of the
				financial security shall provide electronic notification to the Secretary of
				the cancellation not later than 30 days before the effective date of the
				cancellation; and
									(B)the Secretary shall
				immediately post such notification on the public Internet Web site of the
				Department of Transportation.
									(5)SuspensionThe
				Secretary shall immediately suspend the registration of a broker issued under
				this chapter if the available financial security of the broker falls below the
				amount required under this subsection.
								(6)Payment of claims in
				cases of financial failure or insolvencyIf a broker registered
				under this chapter experiences financial failure or insolvency, the surety
				provider of the broker shall—
									(A)submit a notice to cancel
				the financial security to the Administrator in accordance with paragraph
				(4);
									(B)publicly advertise for
				claims for 60 days beginning on the date of publication by the Secretary of the
				notice to cancel the financial security; and
									(C)pay, not later than 30
				days after the expiration of the 60-day period for submission of claims—
										(i)all uncontested claims
				received during such period; or
										(ii)a pro rata share of such
				claims if the total amount of such claims exceeds the financial security
				available.
										(7)Penalties
									(A)Civil
				actionsEither the Secretary or the Attorney General may bring a
				civil action in an appropriate district court of the United States to enforce
				the requirements of this subsection or a regulation prescribed or order issued
				under this subsection. The court may award appropriate relief, including
				injunctive relief.
									(B)Civil
				penaltiesIf the Secretary determines, after notice and
				opportunity for a hearing, that a surety provider of a broker registered under
				this chapter has violated the requirements of this subsection or a regulation
				prescribed under this subsection, the surety provider shall be liable to the
				United States for a civil penalty in an amount not to exceed $10,000.
									(C)EligibilityIf
				the Secretary determines, after notice and opportunity for a hearing, that a
				surety provider of a broker registered under this chapter has violated the
				requirements of this subsection or a regulation prescribed under this
				subsection, the surety provider shall be ineligible to provide the financial
				security of a broker for 5 years.
									(8)Deduction of costs
				prohibitedThe amount of the financial security required under
				this subsection may not be reduced by deducting attorney’s fees or
				administrative costs.
								(9)Financial security
				amount assessmentEvery 5 years, the Secretary shall review, with
				public notice and comment, the amounts of the financial security required under
				this subsection to determine whether the amounts are sufficient to provide
				adequate financial security, and shall be authorized to increase the amounts,
				if necessary, based upon that determination.
								(c)Freight forwarder
				financial security requirements
								(1)Requirements
									(A)In
				generalThe Secretary may register a person as a freight
				forwarder under section 13903 only if the person files with the Secretary a
				surety bond, proof of trust fund, or other financial security, or a combination
				thereof, in a form and amount, and from a provider, determined by the Secretary
				to be adequate to ensure financial responsibility.
									(B)Use of a group surety
				bond, trust fund, or other financial securityIn implementing the
				standards established by subparagraph (A), the Secretary may authorize the use
				of a group surety bond, trust fund, or other financial security, or a
				combination thereof, that meets the requirements of this subsection.
									(C)Surety
				bondsA surety bond obtained under this section may only be
				obtained from a bonding company that has been approved by the Secretary of the
				Treasury.
									(D)Proof of trust or other
				financial securityFor purposes of subparagraph (A), a trust fund
				or other financial security may be acceptable to the Secretary only if the
				trust fund or other financial security consists of assets readily available to
				pay claims without resort to personal guarantees or collection of pledged
				accounts receivable.
									(2)Scope of financial
				responsibility
									(A)Payment of
				claimsA surety bond, trust fund, or other financial security
				obtained under paragraph (1) shall be available to pay any claim against a
				freight forwarder arising from its failure to pay freight charges under its
				contracts, agreements, or arrangements for transportation subject to
				jurisdiction under chapter 135 if—
										(i)subject to the review by
				the surety provider, the freight forwarder consents to the payment;
										(ii)in the case the freight
				forwarder does not respond to adequate notice to address the validity of the
				claim, the surety provider determines the claim is valid; or
										(iii)the claim is not
				resolved within a reasonable period of time following a reasonable attempt by
				the claimant to resolve the claim under clauses (i) and (ii) and the claim is
				reduced to a judgment against the freight forwarder.
										(B)Response of surety
				providers to claimsIf a surety provider receives notice of a
				claim described in subparagraph (A), the surety provider shall—
										(i)respond to the claim on
				or before the 30th day following receipt of the notice; and
										(ii)in the case of a denial,
				set forth in writing for the claimant the grounds for the denial.
										(C)Costs and attorneys
				feesIn any action against a surety provider to recover on a
				claim described in subparagraph (A), the prevailing party shall be entitled to
				recover its reasonable costs and attorneys fees.
									(3)Freight forwarder
				insurance
									(A)In
				generalThe Secretary may register a person as a freight
				forwarder under section 13903 only if the person files with the Secretary a
				surety bond, insurance policy, or other type of financial security that meets
				standards to be prescribed by the Secretary.
									(B)Liability
				insuranceA financial security filed by a freight forwarder under
				subparagraph (A) shall be sufficient to pay an amount, not to exceed the amount
				of the financial security, for each final judgment against the freight
				forwarder for—
										(i)bodily injury to, or
				death of, an individual, or
										(ii)loss of, or damage to,
				property (other than property referred to in subparagraph (C)),
										resulting from the negligent operation,
				maintenance, or use of motor vehicles by, or under the direction and control
				of, the freight forwarder when providing transfer, collection, or delivery
				service under this part.(C)Cargo
				insuranceThe Secretary may require a registered freight
				forwarder to file with the Secretary a surety bond, insurance policy, or other
				type of financial security approved by the Secretary that will pay an amount,
				not to exceed the amount of the financial security, for loss of, or damage to,
				property for which the freight forwarder provides service.
									(4)Minimum financial
				securityEach freight forwarder subject to the requirements of
				this section shall provide financial security of $100,000, regardless of the
				number of branch offices or sales agents of the freight forwarder.
								(5)Cancellation
				noticeIf a financial security required under this subsection is
				canceled—
									(A)the holder of the
				financial security shall provide electronic notification to the Secretary of
				the cancellation not later than 30 days before the effective date of the
				cancellation; and
									(B)the Secretary shall
				immediately post such notification on the public Internet Web site of the
				Department of Transportation.
									(6)SuspensionThe
				Secretary shall immediately suspend the registration of a freight forwarder
				issued under this chapter if the available financial security of the freight
				forwarder falls below the amount required under this subsection.
								(7)Payment of claims in
				cases of financial failure or insolvencyIf a freight forwarder
				registered under this chapter experiences financial failure or insolvency, the
				surety provider of the freight forwarder shall—
									(A)submit a notice to cancel
				the financial security to the Administrator in accordance with paragraph
				(5);
									(B)publicly advertise for
				claims for 60 days beginning on the date of publication by the Secretary of the
				notice to cancel the financial security; and
									(C)pay, not later than 30
				days after the expiration of the 60-day period for submission of claims—
										(i)all uncontested claims
				received during such period; or
										(ii)a pro rata share of such
				claims if the total amount of such claims exceeds the financial security
				available.
										(8)Penalties
									(A)Civil
				actionsEither the Secretary or the Attorney General may bring a
				civil action in an appropriate district court of the United States to enforce
				the requirements of this subsection or a regulation prescribed or order issued
				under this subsection. The court may award appropriate relief, including
				injunctive relief.
									(B)Civil
				penaltiesIf the Secretary determines, after notice and
				opportunity for a hearing, that a surety provider of a freight forwarder
				registered under this chapter has violated the requirements of this subsection
				or a regulation prescribed under this subsection, the surety provider shall be
				liable to the United States for a civil penalty in an amount not to exceed
				$10,000.
									(C)EligibilityIf
				the Secretary determines, after notice and opportunity for a hearing, that a
				surety provider of a freight forwarder registered under this chapter has
				violated the requirements of this subsection or a regulation prescribed under
				this subsection, the surety provider shall be ineligible to provide the
				financial security of a freight forwarder for 5 years.
									(9)Deduction of costs
				prohibitedThe amount of the financial security required under
				this subsection may not be reduced by deducting attorney’s fees or
				administrative costs.
								(10)Financial security and
				insurance amount assessmentEvery 5 years, the Secretary shall
				review, with public notice and comment, the amounts of the financial security
				and insurance required under this subsection to determine whether the amounts
				are sufficient to provide adequate financial security, and shall be authorized
				to increase the amounts, if necessary, based upon that
				determination.
								.
					(b)RulemakingNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall issue regulations to implement and
			 enforce the requirements of subsections (b) and (c) of section 13906 of title
			 49, United States Code, as amended by subsection (a).
					(c)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 1 year after the date of enactment of this Act.
					(d)Review of security
			 requirementsNot later than 15 months after the date of enactment
			 of this Act, the Inspector General of the Department of Transportation
			 shall—
						(1)review the regulations and enforcement
			 practices of the Secretary under subsections (b) and (c) of section 13906 of
			 title 49, United States Code, as amended by this Act; and
						(2)make any recommendations
			 to the Secretary that may be necessary to improve the enforcement of such
			 regulations.
						6207.Registration fee
			 systemSection 13908(d)(1) is
			 amended by striking but shall not exceed $300.
				6208.Unlawful brokerage
			 activities
					(a)In
			 generalChapter 149 is amended by adding at the end the
			 following:
						
							14916.Unlawful brokerage
				activities
								(a)Prohibited
				activitiesA person may provide interstate brokerage services as
				a broker only if the person—
									(1)is registered under, and
				in compliance with, section 13904; and
									(2)has satisfied the
				financial security requirements under section 13906.
									(b)ExceptionsSubsection
				(a) shall not apply to—
									(1)a non-vessel-operating
				common carrier (as defined in section 40102 of title 46);
									(2)an ocean freight
				forwarder (as defined in section 40102 of title 46);
									(3)a customs broker licensed
				in accordance with section 111.2 of title 19, Code of Federal Regulations;
				or
									(4)an indirect air carrier
				holding a Standard Security Program approved by the Transportation Security
				Administration,
									when
				arranging for inland transportation as part of an international through
				movement involving ocean transportation between the United States and a foreign
				port.(c)Civil penalties and
				private cause of actionAny person who knowingly authorizes,
				consents to, or permits, directly or indirectly, either alone or in conjunction
				with any other person, a violation of subsection (a) is liable—
									(1)to the United States
				Government for a civil penalty in an amount not to exceed $10,000 for each
				violation; and
									(2)to the injured party for
				all valid claims incurred without regard to amount.
									(d)Liable
				partiesThe liability for civil penalties and for claims under
				this section for unauthorized brokering shall apply, jointly and
				severally—
									(1)to any corporate entity
				or partnership involved; and
									(2)to the individual
				officers, directors, and principals of such
				entities.
									.
					(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
						
							
								14916. Unlawful brokerage
				activities.
							
							.
					6209.Requirement for
			 registration and USDOT number
					(a)In
			 generalSubchapter III of chapter 311 is amended by inserting
			 after section 31133 the following:
						
							31134.Requirement for
				registration and Department of Transportation number
								(a)In
				generalAn employer or an
				employee of the employer may operate a commercial motor vehicle in interstate
				commerce only if the Secretary of Transportation registers the employer under
				this section and issues the employer a Department of Transportation
				number.
								(b)RegistrationUpon
				application for registration and a Department of Transportation number under
				this section, the Secretary shall register the employer if the Secretary
				determines that—
									(1)the employer is willing
				and able to comply with the requirements of this subchapter and chapter 51 if
				applicable; and
									(2)(A)during the 3-year period
				before the date of the filing of the application, the employer was not related
				through common stock, common ownership, common control, common management, or
				common familial relationship to any other person subject to safety regulations
				under this subchapter who, during such 3-year period, was unwilling or unable
				to comply with the requirements of this subchapter or chapter 51 if applicable;
				or
										(B)the employer has
				disclosed to the Secretary any relationship involving common stock, common
				ownership, common control, common management, or common familial relationship
				between that person and any other motor carrier.
										(c)Revocation or
				suspensionThe Secretary shall revoke or suspend the registration
				of an employer issued under subsection (b) if the Secretary determines
				that—
									(1)the authority of the
				employer to operate as a motor carrier, freight forwarder, or broker pursuant
				to chapter 139 is revoked or suspended under section 13905(d)(1) or 13905(f);
				or
									(2)the employer has
				willfully failed to comply with the requirements for registration set forth in
				subsection (b).
									(d)Commercial
				registrationAn employer registered under this section may not
				provide transportation subject to jurisdiction under subchapter I of chapter
				135 unless the employer is also registered under section 13902 to provide such
				transportation.
								(e)State
				authorityNothing in this section shall be construed as affecting
				the authority of a State to issue a Department of Transportation number under
				State law to a person operating in intrastate
				commerce.
								.
					(b)Clerical
			 amendmentThe analysis for chapter 311 is amended by inserting
			 after the item relating to section 31133 the following:
						
							
								31134. Requirement for registration and
				Department of Transportation
				number.
							
							.
					CCommercial Motor Vehicle
			 Safety
				6301.Motor carrier
			 safety assistance program
					(a)General
			 authoritySection 31102 is
			 amended to read as follows:
						
							31102.Motor carrier safety
				assistance program
								(a)General
				authorityThe Secretary of
				Transportation shall administer a motor carrier safety assistance program to
				assist States with—
									(1)the development or
				implementation of programs for improving motor carrier safety; and
									(2)the enforcement of
				Federal regulations, standards, and orders (and compatible State regulations,
				standards, and orders) on—
										(A)commercial motor vehicle
				safety; and
										(B)hazardous materials
				transportation safety.
										(b)State plans
									(1)ProceduresThe Secretary shall prescribe procedures
				for a State to participate in the program, including procedures under which the
				State shall submit a plan, in writing, to the Secretary in which the State
				agrees—
										(A)to assume responsibility
				for improving motor carrier safety in the State; and
										(B)to adopt and enforce Federal regulations,
				standards, and orders (and compatible State regulations, standards, and orders)
				on—
											(i)commercial motor vehicle
				safety; and
											(ii)hazardous materials
				transportation safety.
											(2)ContentsA plan submitted by a State under paragraph
				(1) shall—
										(A)provide for
				implementation of performance-based activities, including deployment of
				technology, to enhance the efficiency and effectiveness of commercial motor
				vehicle safety programs;
										(B)provide for implementation of a border
				commercial motor vehicle safety program and related enforcement activities if
				the State shares a land border with another country;
										(C)designate a State motor
				vehicle safety agency (in this paragraph referred to as the designated
				State agency) responsible for administering the plan throughout the
				State;
										(D)provide satisfactory
				assurances that the designated State agency has or will have the legal
				authority, resources, and qualified personnel necessary to enforce the
				regulations, standards, and orders;
										(E)provide satisfactory assurances that the
				State will devote adequate amounts to the administration of the plan and
				enforcement of the regulations, standards, and orders;
										(F)provide a right of entry
				and inspection to carry out the plan;
										(G)provide that all reports
				required under this section be submitted to the designated State agency and
				that the designated State agency will make the reports available to the
				Secretary on request;
										(H)provide that the
				designated State agency will adopt the reporting requirements and use the forms
				for recordkeeping, inspections, and investigations the Secretary
				prescribes;
										(I)require registrants of
				commercial motor vehicles to make a declaration of knowledge of applicable
				safety regulations, standards, and orders of the Government and the
				State;
										(J)provide that the State
				will grant maximum reciprocity for inspections conducted under the North
				American Inspection Standard through the use of a nationally accepted system
				that allows ready identification of previously inspected commercial motor
				vehicles;
										(K)ensure that activities
				described in subsection (f)(3)(B), if financed with grants under this section,
				will not diminish the effectiveness of the development and implementation of
				commercial motor vehicle safety programs described in subsection (a);
										(L)ensure that the
				designated State agency will coordinate the plan, data collection, and
				information systems with State highway safety programs under title 23;
										(M)ensure participation in
				appropriate Federal Motor Carrier Safety Administration information systems and
				other information systems by all appropriate jurisdictions receiving funding
				under this section;
										(N)provide satisfactory
				assurances that the State is willing and able to exchange information with
				other States in a timely manner;
										(O)provide satisfactory
				assurances that the State will undertake efforts that will emphasize and
				improve enforcement of State and local traffic safety laws and regulations
				related to commercial motor vehicle safety;
										(P)provide satisfactory
				assurances that the State will promote activities in support of national
				priorities, including—
											(i)activities aimed at
				removing impaired commercial motor vehicle drivers from the highways of the
				United States—
												(I)through adequate
				enforcement of regulations on the use of alcohol and controlled substances;
				and
												(II)by ensuring ready
				roadside access to alcohol detection and measuring equipment;
												(ii)activities aimed at
				providing an appropriate level of training to State motor carrier safety
				assistance program officers and employees on recognizing drivers impaired by
				alcohol or controlled substances; and
											(iii)interdiction activities
				affecting the transportation of controlled substances by commercial motor
				vehicle drivers and training on appropriate strategies for carrying out those
				interdiction activities;
											(Q)provide satisfactory
				assurances that the State has established a program to ensure that—
											(i)accurate, complete, and
				timely motor carrier safety data is collected and reported to the Secretary;
				and
											(ii)the State will
				participate in a national motor carrier safety data correction system
				prescribed by the Secretary;
											(R)ensure that the State
				will cooperate in the enforcement of financial responsibility requirements
				under sections 13906, 31138, and 31139 and regulations issued
				thereunder;
										(S)ensure consistent,
				effective, and reasonable sanctions;
										(T)ensure that roadside
				inspections will be conducted at a location that is adequate to protect the
				safety of drivers and enforcement personnel;
										(U)provide satisfactory
				assurances that the State will include, in the training manual for the
				licensing examination to drive a noncommercial motor vehicle and a commercial
				motor vehicle, information on best practices for driving safely in the vicinity
				of noncommercial and commercial motor vehicles;
										(V)provide satisfactory
				assurances that the State will enforce the registration requirements of
				sections 13902 and 31134 by prohibiting the operation of any vehicle discovered
				to be operated by a motor carrier—
											(i)without a registration
				issued under such sections; or
											(ii)beyond the scope of such
				registration;
											(W)provide satisfactory
				assurances that the State will conduct comprehensive and highly visible traffic
				enforcement and commercial motor vehicle safety inspection programs in
				high-risk locations and corridors; and
										(X)provide for implementation of activities to
				monitor the safety performance of motor carriers of passengers, including
				inspections of commercial motor vehicles designed or used to transport
				passengers; except that roadside inspections must be conducted at a station,
				terminal, border crossing, maintenance facility, destination, or other location
				where a motor carrier may make a planned stop, except in the case of an
				imminent or obvious safety hazard.
										(3)Maintenance of
				effort
										(A)In
				generalA plan submitted by a
				State under this subsection shall provide that the total expenditure of amounts
				of the State and political subdivisions of the State (not including amounts of
				the United States) for commercial motor vehicle safety programs and for
				enforcement of commercial motor vehicle size and weight limitations, drug
				interdiction, and State traffic safety laws and regulations under subsection
				(f) will be maintained at a level at least equal to the average level of that
				expenditure for the 3 most recent fiscal years ending before the date of
				enactment of the Motor Carrier Safety,
				Efficiency, and Accountability Act of 2012.
										(B)Calculating State
				expendituresIn calculating the average level of State
				expenditure, the Secretary—
											(i)may allow the State to
				exclude State expenditures for Government-sponsored demonstration or pilot
				programs; and
											(ii)shall require the State
				to exclude Government amounts.
											(c)Guidance and
				standards
									(1)In
				generalNot later than October 1, 2013, the Secretary
				shall—
										(A)develop guidance on the
				effectiveness of specific enforcement and related activities in generating
				reductions in fatalities and crashes involving commercial motor vehicles;
				and
										(B)publish standards for
				data timeliness, accuracy, and completeness that will allow States to meet the
				objectives of this section and that are consistent with the standards issued
				under section 31106(a)(4).
										(2)Optimization of
				allocationsThe Secretary shall develop a tool for States to
				optimize allocations of motor carrier safety resources to carry out enforcement
				and related activities to meet the objectives of this section.
									(3)Updates of
				guidanceThe Secretary shall update the guidance issued under
				paragraph (1)(A) periodically to reflect new information.
									(d)Performance
				measures
									(1)State
				targetsFor fiscal year 2014, and each fiscal year thereafter,
				each State, in the plan submitted by that State under subsection (b),
				shall—
										(A)establish targets, in
				quantifiable metrics, for enforcement activities, data quality, and other
				benchmarks to reduce fatalities and crashes involving commercial motor
				vehicles;
										(B)select target activities
				in accordance with the Secretary’s latest guidance to ensure States pursue
				activities likely to generate maximum fatality and crash reduction; and
										(C)meet the standards for
				data published by the Secretary under subsection (c)(1)(B).
										(2)Annual updates of State
				plansA State shall—
										(A)update its plan under
				subsection (b) annually to establish targets for the following fiscal year;
				and
										(B)submit the updated plan
				to the Secretary.
										(3)Requirements for
				targetsIf a State receives an increase in grant funds under this
				section in a fiscal year as compared to the previous fiscal year, the targets
				established by the State under paragraph (1) for the fiscal year shall exceed
				the levels achieved by the State in the previous fiscal year.
									(4)State reports
										(A)Information on
				fatalities and crashes involving commercial motor vehiclesUnder
				the motor carrier safety assistance program, a State shall report to the
				Secretary the number and rate of fatalities and crashes involving commercial
				motor vehicles occurring in the State in the previous fiscal year.
										(B)Other
				informationA State shall include in the report required under
				subparagraph (A) information on commercial motor vehicles registered in the
				State and involved in crashes in such fiscal year and any other information
				requested by the Secretary.
										(5)AssessmentsAs
				part of the annual plan approval process under subsection (e), the Secretary
				shall assess whether—
										(A)a State met its targets
				in the previous fiscal year; and
										(B)targeted activities are
				reducing fatalities and crashes involving commercial motor vehicles.
										(e)Plan review
									(1)Approval
				processBefore distributing grant funds under subsection (f) in a
				fiscal year, the Secretary shall—
										(A)review each State plan
				submitted to the Secretary under subsection (b), as updated by the State under
				subsection (d); and
										(B)(i)approve the plan if the
				Secretary determines that the plan is adequate to promote the objectives of
				this section; or
											(ii)disapprove the
				plan.
											(2)ResubmittalIf
				the Secretary disapproves a plan under this subsection, the Secretary
				shall—
										(A)give the State a written
				explanation; and
										(B)allow the State to modify
				and resubmit the plan for approval.
										(3)Continuous evaluation
				of plans
										(A)In
				generalOn the basis of reports submitted by the motor vehicle
				safety agency of a State with a plan approved under this subsection and the
				Secretary’s own investigations, the Secretary shall make a continuing
				evaluation of the way the State is carrying out the plan.
										(B)Withdrawal of
				approval
											(i)In
				generalIf the Secretary finds, after notice and opportunity for
				comment, a State plan previously approved under this subsection is not being
				followed or has become inadequate to ensure enforcement of the regulations,
				standards, or orders, the Secretary shall withdraw approval of the plan and
				notify the State.
											(ii)Effective
				dateThe plan shall not be effective beginning on the date the
				notice is received.
											(iii)Judicial
				reviewA State adversely affected by a withdrawal under this
				subparagraph may seek judicial review under chapter 7 of title 5.
											(C)Administrative and
				judicial proceedingsNotwithstanding a withdrawal of approval of
				a State plan under this paragraph, the State may retain jurisdiction in
				administrative or judicial proceedings begun before the date of the withdrawal
				if the issues involved are not related directly to the reasons for the
				withdrawal.
										(f)Grants to
				States
									(1)In
				generalSubject to the
				availability of funds, the Secretary shall make grants to States for the
				development or implementation of programs under this section in accordance with
				paragraph (3).
									(2)Eligibility
										(A)In
				generalA State shall be eligible for a grant under this
				subsection in a fiscal year in an amount equal to the State’s allocated amount
				determined under section 31104(f) if the State has in effect a State plan under
				subsection (b) that has been approved by the Secretary under subsection (e) for
				that fiscal year.
										(B)Withholding of
				fundsIn the case of a State that does not meet the requirements
				of subparagraph (A) in a fiscal year, the Secretary may withhold grant funds
				from a State’s allocated amount determined under section 31104(f) for that
				fiscal year as follows:
											(i)The Secretary may
				withhold up to 25 percent of such funds if the State had a plan approved under
				subsection (e) for the fiscal year preceding the fiscal year of the grant, but
				has not had a plan approved under subsection (e) for the fiscal year of the
				grant.
											(ii)The Secretary may
				withhold up to 50 percent of such funds if the State had a plan approved under
				subsection (e) for the second fiscal year preceding the fiscal year of the
				grant, but has not had a plan approved under subsection (e) for the fiscal year
				of the grant and the preceding fiscal year.
											(iii)The Secretary may
				withhold up to 75 percent of such funds if the State had a plan approved under
				subsection (e) for the third fiscal year preceding the fiscal year of the
				grant, but has not had a plan approved under subsection (e) for the fiscal year
				of the grant and the 2 preceding fiscal years.
											(iv)The Secretary may
				withhold 100 percent of such funds if the State has not had a plan approved
				under subsection (e) for the fiscal year of the grant and the 3 preceding
				fiscal years.
											(C)Subsequent availability
				of withheld fundsThe
				Secretary shall make available to a State the grant funds withheld from the
				State for a fiscal year under subparagraph (B) if the Secretary approves the
				State’s plan under subsection (e) on or before the last day of that fiscal
				year.
										(D)Reallocation of
				withheld fundsIf the
				Secretary withholds grant funds from a State for a fiscal year under
				subparagraph (B), and the State does not have a plan approved under subsection
				(e) on or before the last day of that fiscal year, such funds shall be released
				to the Secretary for reallocation among the States under section 31104(f) in
				the following fiscal year.
										(3)Use of grant
				funds
										(A)In
				generalA State receiving a grant under this subsection shall use
				the grant funds for activities to further the State’s plan under subsection
				(b).
										(B)Use of grants to
				enforce other lawsSubject to subparagraph (C), a State may use
				grant funds received under this subsection—
											(i)if carried out in
				conjunction with an appropriate inspection of a commercial motor vehicle to
				enforce Federal or State commercial motor vehicle safety regulations,
				for—
												(I)enforcement of commercial
				motor vehicle size and weight limitations at locations other than fixed weight
				facilities, at specific locations such as steep grades or mountainous terrains
				where the weight of a commercial motor vehicle can significantly affect the
				safe operation of the vehicle, or at ports where intermodal shipping containers
				enter and leave the United States; and
												(II)detection of the
				unlawful presence of a controlled substance (as defined under section 102 of
				the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C.
				802)) in a commercial motor vehicle or on the person of any occupant (including
				the operator) of the vehicle; and
												(ii)for documented enforcement of State traffic
				laws and regulations designed to promote the safe operation of commercial motor
				vehicles, including documented enforcement of such laws and regulations
				relating to noncommercial motor vehicles when necessary to promote the safe
				operation of commercial motor vehicles.
											(C)Limitations
											(i)Effect on commercial
				motor vehicle safety programsA State may use grant funds received under
				this subsection for an activity described in subparagraph (B) only if the
				activity will not diminish the effectiveness of commercial motor vehicle safety
				programs described in subsection (a).
											(ii)Enforcement activities
				relating to noncommercial motor vehiclesA State may not use more
				than 5 percent of the total amount of grants received by the State under this
				subsection in a fiscal year for enforcement activities relating to
				noncommercial motor vehicles described in subparagraph (B)(ii) unless the
				Secretary determines a higher percentage will result in significant increases
				in commercial motor vehicle safety.
											(g)Annual
				reportThe Secretary shall submit to the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate an annual
				report that—
									(1)analyzes commercial motor
				vehicle safety trends among the States and documents the most effective
				commercial motor vehicle safety programs implemented with grants under this
				section;
									(2)describes the effect of
				activities carried out with grants made under this section on commercial motor
				vehicle safety; and
									(3)documents the number and
				rate of fatalities and crashes involving commercial motor vehicles by
				State.
									.
					(b)Conforming
			 amendmentSection 31103(a) is amended by striking section
			 31102(b)(1)(E) of this title and inserting section
			 31102(b)(3).
					(c)Clerical
			 amendmentThe analysis for chapter 311 is amended by striking the
			 item relating to section 31102 and inserting the following:
						
							
								31102. Motor carrier safety assistance
				program.
							
							.
					6302.Performance and
			 registration information systems management program
					(a)In
			 generalSection 31109 is amended to read as follows:
						
							31109.Performance and
				registration information systems management program
								(a)In
				generalThe Secretary shall
				carry out a performance and registration information systems management program
				to link Federal motor carrier safety information systems with State commercial
				vehicle registration and licensing systems as part of the motor carrier
				information system established under section 31106.
								(b)DesignThe
				program shall enable a State to—
									(1)determine the safety
				fitness of a motor carrier or registrant—
										(A)when licensing or
				registering the motor carrier or registrant; or
										(B)while the license or
				registration is in effect; and
										(2)deny, suspend, or revoke
				the commercial motor vehicle registration of a motor carrier or registrant to
				whom the Secretary has issued an operations out-of-service order.
									(c)Program
				participationNot later than September 30, 2015, the Secretary
				shall require a State to participate in the program by—
									(1)complying with the
				uniform policies, procedures, and technical and operational standards
				prescribed by the Secretary under section 31106(a)(4);
									(2)having in effect a law
				providing the State with the authority to impose the sanctions described in
				paragraph (3)(A) on the basis of an out-of-service order issued by the
				Secretary; and
									(3)establishing and
				implementing a process, approved by the Secretary, to—
										(A)deny, suspend, or revoke
				the vehicle registration or seize the registration plates of a commercial motor
				vehicle registered to a motor carrier to whom the Secretary has issued an
				out-of-service order; and
										(B)reinstate the vehicle
				registration or return the registration plates of the commercial motor vehicle
				subject to sanctions under subparagraph (A) if the Secretary permits such
				carrier to resume operations after the date of issuance of such order.
										(d)FundingA State may use grant funds made available
				to the State under section 4126 of SAFETEA–LU (119 Stat. 1738) for each of
				fiscal years 2013 through 2016 to meet the requirements of this section for
				participation in the program under subsection
				(c).
								.
					(b)Conforming
			 amendmentsSection 31106(b) is amended—
						(1)by striking paragraphs
			 (2) through (4);
						(2)by striking (b)
			 Performance and registration
			 information program.— and all that follows through
			 (1) Information
			 clearinghouse.—The Secretary and inserting the
			 following:
							
								(b)Information
				clearinghouseThe
				Secretary
								;
				and
						(3)by aligning the remaining
			 text accordingly.
						(c)Clerical
			 amendmentThe analysis for
			 chapter 311 is amended by striking the item relating to section 31109 and
			 inserting the following:
						
							
								31109. Performance and registration information
				systems management
				program.
							
							.
					6303.Commercial vehicle
			 information systems and networks deployment grants
					(a)In
			 generalSection 4126(a) of SAFETEA–LU (119 Stat. 1738) is
			 amended—
						(1)in paragraph (1) by
			 striking and at the end;
						(2)in paragraph (2) by
			 striking and Federal and all that follows through the period at
			 the end and inserting a semicolon; and
						(3)by adding at the end the
			 following:
							
								(3)facilitate compliance with Federal and
				State commercial motor vehicle regulatory requirements; and
								(4)provide assistance for
				State participation in the performance and registration information systems
				management program under section
				31109.
								.
						(b)Amount of
			 grants
						(1)Core deployment
			 grantsSection 4126(c) of such Act (119 Stat. 1738) is
			 amended—
							(A)by striking paragraph
			 (2); and
							(B)by redesignating
			 paragraph (3) as paragraph (2).
							(2)Expanded deployment
			 grantsSection 4126(d) of
			 such Act (119 Stat. 1739) is amended—
							(A)by striking paragraph
			 (3); and
							(B)by redesignating
			 paragraph (4) as paragraph (3).
							(c)EligibilitySection
			 4126(e) of such Act (119 Stat. 1739) is amended—
						(1)in paragraph
			 (2)(B)—
							(A)by inserting in
			 interstate commerce after efficiency; and
							(B)by striking
			 and at the end;
							(2)in paragraph (3) by
			 striking the period at the end and inserting ; and; and
						(3)by adding at the end the
			 following:
							
								(4)shall be participating
				not later than September 30, 2015, in the performance and registration
				information systems management program under section 31109 of title 49, United
				States
				Code.
								.
						(d)Federal
			 shareSection 4126(f) of such Act (119 Stat. 1739) is
			 amended—
						(1)by striking The
			 Federal and inserting the following:
							
								(1)In
				generalThe
				Federal
								;
				and
						(2)by adding at the end the
			 following:
							
								(2)Performance and
				registration information systems management programNotwithstanding any other provision of this
				subsection, the Federal share of the cost of a project relating to
				participation in the performance and registration information systems
				management program under section 31109 of title 49, United States Code, shall
				be 100 percent for fiscal years 2013 through
				2016.
								.
						6304.Commercial motor
			 vehicle safety inspection programs
					(a)In
			 GeneralSection 31142(b) is amended to read as follows:
						
							(b)Inspection of Vehicles
				and Record Retention
								(1)Regulations on
				government standardsThe Secretary of Transportation shall
				prescribe regulations on Government standards for inspection of commercial
				motor vehicles and retention by employers of records of such
				inspections.
								(2)Contents of
				standardsThe standards shall provide for—
									(A)annual or more frequent
				inspections of a commercial motor vehicle designed or used to transport
				property unless the Secretary finds that another inspection system is as
				effective as an annual or more frequent inspection system; and
									(B)annual or more frequent
				inspections of a commercial motor vehicle designed or used to transport
				passengers.
									(3)Treatment of
				regulationsRegulations prescribed under this subsection shall be
				treated as regulations prescribed under section 31136.
								(4)Special rules for
				inspection programAny inspection required under paragraph (2)(B)
				shall be conducted by, or under a program established by, the State in which
				the vehicle is registered. A roadside inspection conducted by a State or other
				jurisdiction shall not be considered an inspection for the purposes of meeting
				the requirements of paragraph
				(2)(B).
								.
					(b)Periodic review of
			 State safety inspection programsThe Secretary shall periodically
			 review State safety inspection programs of commercial motor vehicles designed
			 or used to transport passengers.
					6305.Amendments to
			 safety fitness determinationOn and after the date the Secretary
			 publishes in the Federal register the final rule revising the safety fitness
			 determination methodology established pursuant to 31144 of title 49, United
			 States Code, to correspond with the Compliance Safety Accountability program,
			 the Secretary shall consider Safety Recommendation H–99–6 of the National
			 Transportation Safety Board, issued February 26, 1999, closed.
				6306.New entrant
			 carriers
					(a)Safety
			 reviewSection 31144(g)(1) is amended to read as follows:
						
							(1)Safety
				reviewThe Secretary shall require, by regulation, each owner and
				operator issued a new registration under section 13902 or 31134 to undergo a
				safety review under this section—
								(A)except as provided by
				subparagraphs (B) and (C), within the first 18 months after the date on which
				the owner or operator begins operations under such registration;
								(B)in the case of an owner or operator with
				authority to transport hazardous materials, within the first 9 months after the
				date on which the owner or operator begins operations under such registration;
				and
								(C)in the case of an owner
				or operator with authority to transport passengers, within the first 90 days
				after the date on which the owner or operator begins operations under such
				registration.
								.
				
					(b)New entrant
			 registrationSection
			 31144(g)(4) is amended to read as follows:
						
							(4)New entrant
				registration
								(A)In
				generalNotwithstanding any other provision of this title, any
				new registration issued under section 13902 or 31134 shall each be designated
				as new entrant registration until the safety review required by paragraph (1)
				is completed.
								(B)Requirement for
				issuance of permanent operating authorityA new registration
				issued to an owner or operator under section 13902 or 31134 shall become
				permanent after the owner or operator has passed the safety review required
				under paragraph
				(1).
								.
					(c)FundingSection
			 31144(g)(5) is amended to read as follows:
						
							(5)Funding
								(A)In
				generalA State shall carry out the requirements of this section
				with funds allocated to the State under section 31104(f).
								(B)DeterminationIf
				the Secretary determines that a State or local government is not able to use
				government employees to conduct new entrant motor carrier safety reviews with
				funds allocated to the State under section 31104(f), the Secretary may conduct
				for the State or local government the safety reviews that the State or local
				government is not able to conduct with such
				funds.
								.
					(d)Federal
			 shareSection 31103(b) is amended to read as follows:
						
							(b)New entrant motor
				carrier safety reviews
								(1)Increase in share of
				costsSubject to paragraph (2), the Secretary may reimburse a
				State an amount that is up to 100 percent of the costs incurred by the State in
				a fiscal year for new entrant motor carrier safety reviews conducted under
				section 31144(g).
								(2)LimitationThe
				increased Federal share provided under paragraph (1) shall apply with respect
				to reimbursements of costs described in paragraph (1) made using not more than
				20 percent of the funds allocated to a State under section 31104(f) for a
				fiscal year. Any such reimbursements made using an amount in excess of 20
				percent of such funds shall be subject to the cost-sharing requirements of
				subsection
				(a).
								.
					(e)Conforming
			 amendmentSection 31144(g) is amended, in the subsection heading,
			 by striking Safety
			 Reviews of New Operators and inserting
			 New Entrant Motor Carrier
			 Safety Reviews.
					6307.Improved oversight of
			 motor carriers of passengersSection 31144 is amended by adding at the
			 end the following:
					
						(h)Safety reviews of
				owners and operators of interstate for-Hire commercial motor vehicles designed
				or used To transport passengers
							(1)In
				generalNot later than September 30, 2015, the Secretary shall
				determine the safety fitness of each owner, and each operator, of a commercial
				motor vehicle designed or used to transport passengers who the Secretary
				registers, on or before September 30, 2014 (including before the date of
				enactment of this subsection), under section 13902 or 31134.
							(2)Safety fitness
				ratingAs part of the safety fitness determination required by
				paragraph (1), the Secretary shall assign a safety fitness rating to each owner
				and each operator described in paragraph (1).
							(3)Periodic
				monitoring
								(A)ProcessThe
				Secretary shall establish a process, by regulation, for monitoring on a regular
				basis the safety performance of an owner or operator of a commercial motor
				vehicle designed or used to transport passengers, following the assignment of a
				safety rating to such owner or operator.
								(B)Elements of monitoring
				and safety enforcementRegulations issued under subparagraph (A)
				shall provide for the following:
									(i)Monitoring of the safety
				performance, in critical safety areas (as defined by the Secretary, by
				regulation) of an owner or operator of a commercial motor vehicle designed or
				used to transport passengers (including by activities conducted onsite at the
				offices of the owner or operator or offsite).
									(ii)Increasingly more
				stringent interventions designed to correct unsafe practices of an owner or
				operator of a commercial motor vehicle designed or used to transport
				passengers.
									(iii)Periodic updates to the
				safety fitness rating of an owner or operator if the Secretary determines that
				such update will improve the safety performance of the owner or
				operator.
									(iv)Enforcement action,
				including determining that the owner or operator is not fit and may not operate
				a commercial motor vehicle under subsection
				(c)(2).
									.
				6308.Driver medical
			 qualifications
					(a)Examination Requirement
			 for National Registry of Medical ExaminersSection 31149(c)(1)(D)
			 is amended to read as follows:
						
							(D)develop requirements
				applicable to a medical examiner in order for the medical examiner to be listed
				in the national registry established under this section, including—
								(i)specific courses and
				materials that must be completed;
								(ii)at a minimum,
				self-certification requirements to verify that the medical examiner has
				completed specific training, including refresher courses, that the Secretary
				determines are necessary; and
								(iii)an examination
				developed by the Secretary for which a passing grade must be
				achieved.
								.
					(b)Additional Oversight of
			 Licensing Authorities
						(1)In
			 generalSection 31149(c)(1) is amended—
							(A)in subparagraph (E) by
			 striking and at the end;
							(B)in subparagraph (F) by
			 striking the period at the end and inserting ; and; and
							(C)by adding at the end the
			 following:
								
									(G)review each year the
				implementation of commercial driver’s license requirements of a minimum of 10
				States to assess the accuracy, validity, and timeliness of—
										(i)submission of physical
				examination reports and medical certificates to State licensing agencies;
				and
										(ii)the processing of such
				submissions by State licensing
				agencies.
										.
							(2)Internal oversight
			 policy
							(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall establish an oversight policy and process within
			 the Department for the purposes of carrying out the requirement of section
			 31149(c)(1)(G) of title 49, United States Code, as added by paragraph (1) of
			 this subsection.
							(B)Effective
			 dateSection 31149(c)(1)(G) of title 49, United States Code, as
			 added by paragraph (1) of this subsection, shall take effect on the date that
			 the oversight policy and process is established pursuant to subparagraph
			 (A).
							(c)Deadline for
			 establishment of national registry of medical examinersNot later
			 than 1 year after the date of enactment of this Act, the Secretary shall
			 establish a national registry of medical examiners as required by section
			 31149(d)(1) of title 49, United States Code.
					6309.Commercial motor
			 vehicle safety standards
					(a)Safety standards for
			 commercial motor vehicles of property
						(1)ResearchThe
			 Secretary shall conduct research on the need for roof strength, pillar
			 strength, frontal and back wall strength, and other potential occupant
			 protection standards for commercial motor vehicles of property.
						(2)Commercial motor
			 vehicle of property definedIn this subsection, the term
			 commercial motor vehicle of property means a motor vehicle used
			 in commerce to transport property that has a gross vehicle weight rating or
			 gross vehicle weight of at least 26,001 pounds, whichever is greater.
						(b)Safety standards for
			 motorcoaches
						(1)Safety standards for
			 new motorcoaches
							(A)Occupant protection
			 systems
								(i)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall issue standards for motorcoach occupant
			 protection systems that account for frontal impact collisions, side impact
			 collisions, rear impact collisions, and rollovers. Such standards shall not
			 eliminate or lessen the occupant protection standards in effect on the date of
			 enactment of this Act and shall—
									(I)be based on sound
			 scientific research, extensive testing, and analysis by the National Highway
			 Traffic Safety Administration, consistent with the recommendations of the
			 National Transportation Safety Board regarding motorcoach occupant protection;
			 and
									(II)take into consideration
			 the various types of motorcoaches and the various uses and configurations of
			 the occupant compartment as well as local, State, and Federal size and weight
			 limits and restrictions.
									(ii)ContentsSuch
			 standards may include seatbelts or other occupant protection systems, passive
			 or otherwise, for passengers, including those in child safety restraint
			 systems.
								(iii)ConsultationPrior
			 to issuing such standards, the Secretary shall consult with affected parties,
			 as appropriate, on the proceedings leading to the issuance of the standards
			 required by this subparagraph. Any communications concerning such consultation
			 shall be included in the public record of the proceedings leading to the
			 issuance of such standards and shall be subject to public comment.
								(B)Roof strength
								(i)Research and
			 testingThe Secretary shall
			 conduct research and testing on roof strength to determine the method or
			 methods that provide adequate survival space for all seating positions.
								(ii)StandardsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 issue roof strength standards for motorcoaches based on the results of such
			 research and testing and taking into account all motorcoach window dimensions
			 and highway size and weight restrictions.
								(C)Window glazing
								(i)Research and
			 testingThe Secretary shall conduct research and testing on
			 advanced window glazing and securement to determine the best method or methods
			 for window glazing to prevent motorcoach occupant ejection.
								(ii)StandardsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 revise window glazing standards for motorcoaches based on the results of such
			 research and testing and taking into account all motorcoach window dimensions
			 and highway height and weight restrictions.
								(D)Fire prevention and
			 mitigation
								(i)Research and
			 testingThe Secretary shall conduct research and testing to
			 determine the most prevalent causes of motorcoach fires and the best methods to
			 prevent such fires and to mitigate the effect of such fires, both inside and
			 outside the motorcoach.
								(ii)StandardsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 issue fire prevention and mitigation standards for motorcoaches, based on the
			 results of the Secretary’s research and testing, taking into account motorcoach
			 highway size and weight restrictions.
								(E)Emergency evacuation
			 design
								(i)Research and
			 testingThe Secretary shall conduct research and testing to
			 determine any necessary changes in motorcoach design standards, including
			 windows and doors, to improve motorcoach emergency evacuation.
								(ii)StandardsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 issue motorcoach emergency evacuation design standards, including—
									(I)window standards that
			 enhance the use of windows for emergency evacuation to the maximum extent
			 feasible, while not detracting from the window glazing standards to be issued
			 under this paragraph; and
									(II)door standards,
			 including design of the wheelchair lift door for emergency evacuation
			 use.
									(iii)Motorcoach highway
			 size and weight restrictionsSuch standards shall take into
			 account motorcoach highway size and weight restrictions.
								(F)General
			 provisions
								(i)Effect on State and
			 local lawsNotwithstanding any provision of chapter 301 of title
			 49, United States Code, a State or a political subdivision of a State may not
			 adopt or enforce a law or regulation related to a motorcoach crash avoidance
			 and occupant protection system prior to the effective date of the regulations
			 issued pursuant to this paragraph.
								(ii)Applicability of
			 standardsThe standards issued under subparagraphs (A) through
			 (E) shall require motorcoaches manufactured after the last day of 3-year period
			 beginning on the date on which such standards are issued to be engineered and
			 equipped to meet such standards.
								(iii)Limitation on
			 statutory constructionNothing in this subsection or in the
			 regulations issued pursuant to this subsection may be construed as indicating
			 an intention by Congress to affect, change, or modify in any way the liability,
			 if any, of a motorcoach manufacturer or motorcoach owner or operator under
			 applicable law to buses or motorcoaches, manufactured and operated with or
			 without passenger seat belts or other passenger restraint systems, prior to the
			 effective date of the regulations issued under this subsection.
								(2)Safety standards for
			 existing motorcoaches
							(A)In
			 generalThe Secretary may
			 issue standards for motorcoaches that are manufactured before the date that is
			 3 years after the date on which the standards required under paragraph (1) are
			 issued, taking into account the limitations posed by the need to retrofit
			 existing motorcoaches. Such standards shall have the same objectives as the
			 standards required under subparagraphs (A) through (E) of paragraph (1), but
			 may differ from such standards based on what is technically feasible for
			 existing motorcoaches. Such standards are technically feasible if the equipment
			 can be certified by the original equipment manufacturer as meeting requisite
			 performance requirements and if the equipment is readily attachable subsequent
			 to initial manufacture by the operator and enforced through readily visible
			 inspection requiring no disassembly.
							(B)Standards for component
			 parts and equipmentIn lieu of issuing comprehensive standards
			 for motorcoaches under subparagraph (A), the Secretary may develop standards
			 for various component parts and equipment of motorcoaches that would increase
			 occupant protection.
							(C)Effective
			 dateThe effective date for the standards issued under this
			 subsection shall be the same as the effective date for the standards issued
			 under paragraph (1).
							(D)CertificationThe
			 Secretary shall establish, by regulation, a system whereby the motorcoaches to
			 which the standards issued under subparagraph (A) apply shall be certified as
			 in compliance with such standards. Such certification shall be carried out by
			 the Secretary or by private parties at the discretion and authorization of the
			 Secretary.
							(3)Compliance
			 timetables
							(A)Effective
			 dateThe effective date of the standards issued under paragraphs
			 (1) and (2) shall be 3 years after the date on which such final standards are
			 issued. All motorcoaches manufactured after such date shall comply with such
			 standards.
							(B)Phased in
			 requirements
								(i)First
			 phaseNot later than 6 years after the effective date of the
			 standards issued under paragraphs (1) and (2), a motorcoach owner or operator
			 shall ensure that at least 50 percent of the motorcoaches used by the owner or
			 operator comply with either the standards issued under paragraph (1) or the
			 standards issued under paragraph (2), as appropriate.
								(ii)Second
			 phaseNot later than 12 years after the effective date of the
			 standards issued under paragraphs (1) and (2), a motorcoach owner or operator
			 shall ensure that 100 percent of the motorcoaches used by the owner or operator
			 comply with either of such standards.
								(C)State and local
			 laws
								(i)Liability of motorcoach
			 manufacturers and owners and operatorsNothing in this subsection
			 may be construed to affect, change, or modify in any way the liability, if any,
			 of a motorcoach manufacturer or motorcoach owner or operator under applicable
			 law to buses or motorcoaches unless the manufacturer or owner or operator is
			 shown not to be in compliance with the timetables set forth in subparagraphs
			 (A) and (B).
								(ii)PreemptionNotwithstanding
			 any provision of chapter 301 of title 49, United States Code, a State or a
			 political subdivision of a State may not adopt or enforce a law or regulation
			 related to any of the standards required by paragraphs (1) and (2) during the
			 time periods set forth in subparagraphs (A) and (B).
								(4)Definition of
			 motorcoachIn this subsection, the term motorcoach
			 means an over-the-road bus, characterized by an elevated passenger deck located
			 over a baggage compartment.
						6310.Crash avoidance
			 technology
					(a)StudyThe
			 Secretary shall study the effectiveness of crash avoidance technologies as
			 countermeasures to lessen the impact of distracted driving in commercial motor
			 vehicle crashes.
					(b)Report to
			 CongressNot later than October 1, 2013, the Secretary shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report detailing the results of the study.
					6311.Expansion of
			 collision mitigation study
					(a)StudyThe
			 Secretary shall expand the ongoing study of the Department on collision
			 mitigation systems in commercial motor vehicles to include systems that can
			 react to a stopped vehicle.
					(b)Report to
			 congressNot later than October 1, 2013, the Secretary shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report detailing the results of the study.
					DCommercial Motor Vehicle
			 Operators
				6401.National
			 clearinghouse for records relating to alcohol and controlled substances testing
			 of commercial motor vehicle operators
					(a)In
			 generalChapter 313 is amended by inserting after section 31306
			 the following:
						
							31306a.National
				clearinghouse for records relating to alcohol and controlled substances
				testing
								(a)Establishment
									(1)In
				generalSubject to the requirements of this section, the
				Secretary of Transportation shall establish and maintain an information system
				that will serve as a national clearinghouse for records relating to the alcohol
				and controlled substances testing program applicable to operators of commercial
				motor vehicles under section 31306.
									(2)PurposesThe
				purposes of the clearinghouse shall be—
										(A)to improve compliance
				with the requirements of the testing program; and
										(B)to help prevent accidents
				and injuries resulting from the misuse of alcohol or use of controlled
				substances by operators of commercial motor vehicles.
										(3)ContentsThe
				clearinghouse shall be a repository of records relating to violations of the
				testing program by individuals submitted to the Secretary in accordance with
				this section.
									(4)Electronic exchange of
				recordsThe Secretary shall ensure the ability for records to be
				submitted to the clearinghouse, and requested from the clearinghouse, on an
				electronic basis.
									(5)DeadlineThe
				Secretary shall establish the clearinghouse not later than 1 year after the
				date of enactment of this section.
									(b)Employment
				prohibitions
									(1)In
				generalAn employer may permit an individual to operate a
				commercial motor vehicle or perform any other safety sensitive function only if
				the employer makes a request for information from the clearinghouse at such
				times as the Secretary shall specify, by regulation, and the information in the
				clearinghouse at the time of the request indicates that the individual—
										(A)has not violated the
				requirements of the testing program in the preceding 3-year period; or
										(B)if the individual has
				violated the requirements of the testing program during that period, is
				eligible to return to safety sensitive duties pursuant to the return-to-duty
				process established under the testing program.
										(2)ViolationsFor
				purposes of paragraph (1), an individual shall be considered to have violated
				the requirements of the testing program if the individual—
										(A)has a confirmed or verified, as applicable,
				positive alcohol or controlled substances test result under the testing
				program;
										(B)has failed or refused to
				submit to an alcohol or controlled substances test under the testing program;
				or
										(C)has otherwise failed to
				comply with the requirements of the testing program.
										(3)ApplicabilityParagraph (1) shall apply to an individual
				who performs a safety sensitive function for an employer as a full-time
				regularly employed driver, casual, intermittent, or occasional driver, or
				leased driver, or independent owner-operator contractor of such employer or, as
				determined by the Secretary, pursuant to another arrangement.
									(4)Written notice that
				clearinghouse is operationalThe Secretary shall issue a written
				notice when the Secretary determines that the clearinghouse is operational and
				employers are able to use the clearinghouse to meet the requirements of section
				382.413 of title 49, Code of Federal Regulations, as in effect on the date of
				enactment of this section.
									(5)Effective
				dateParagraph (1) shall take effect on a date specified by the
				Secretary in the written notice issued under paragraph (4) that is not later
				than 30 days after the date of issuance of the written notice.
									(6)Continued application
				of existing requirementsFollowing the date on which paragraph (1)
				takes effect, an employer shall continue to be subject to the requirements of
				section 382.413 of title 49, Code of Federal Regulations, as in effect on the
				date of enactment of this section, for a period of 3 years or for such longer
				period as the Secretary determines appropriate.
									(7)Notice of requirements
				applicable to employersThe Secretary shall provide notice of the
				requirements applicable to employers under this section through published
				notices in the Federal Register.
									(c)Reporting of
				records
									(1)In
				generalThe Secretary shall require employers and appropriate
				service agents, including medical review officers, to submit to the Secretary
				for inclusion in the clearinghouse records of violations of the testing program
				by individuals described in subsection (b)(3).
									(2)Specific reporting
				requirementsIn carrying out paragraph (1), the Secretary shall
				require, at a minimum—
										(A)a medical review officer
				to report promptly, as determined by the Secretary, to the
				clearinghouse—
											(i)a verified positive
				controlled substances test result of an individual under the testing program;
				and
											(ii)a failure or refusal of
				an individual to submit to a controlled substances test in accordance with the
				requirements of the testing program; and
											(B)an employer (or, in the
				case of an operator of a commercial motor vehicle who is self-employed, the
				service agent administering the operator’s testing program) to report promptly,
				as determined by the Secretary, to the clearinghouse—
											(i)a confirmed positive
				alcohol test result of an individual under the testing program; and
											(ii)a failure or refusal of
				an individual to provide a specimen for a controlled substances test in
				accordance with the requirements of the testing program.
											(3)Updating of
				recordsThe Secretary shall ensure that a record in the
				clearinghouse is updated to include a return-to-duty test result of an
				individual under the testing program.
									(4)Inclusion of records in
				clearinghouseThe Secretary shall include all records of
				violations received pursuant to this subsection in the clearinghouse.
									(5)Modifications and
				deletionsIf the Secretary determines that a record contained in
				the clearinghouse is not accurate, the Secretary shall modify or delete the
				record.
									(6)Notification of
				individualsThe Secretary shall establish a process to provide
				notification to an individual of—
										(A)a submission of a record
				to the clearinghouse relating to the individual; and
										(B)any modification or
				deletion of a record in the clearinghouse pertaining to the individual,
				including the reason for the modification or deletion.
										(7)Timely and accurate
				reportingThe Secretary may establish additional requirements, as
				appropriate, to ensure timely and accurate reporting of records to the
				clearinghouse.
									(8)Deletion of
				recordsThe Secretary shall delete a record of a violation
				submitted to the clearinghouse after a period of 3 years beginning on the date
				the individual is eligible to return to safety sensitive duties pursuant to the
				return-to-duty process established under the testing program.
									(d)Access to clearinghouse
				by employers
									(1)In
				generalThe Secretary shall
				establish a process for an employer to request and receive records in the
				clearinghouse pertaining to an individual in accordance with subsection
				(b).
									(2)Written consent of
				individualsAn employer shall
				obtain the written consent of an individual before requesting any records in
				the clearinghouse pertaining to the individual.
									(3)Access to
				recordsUpon receipt of a
				request for records from an employer under paragraph (1), the Secretary shall
				provide the employer with access to the records as expeditiously as
				practicable.
									(4)Records of
				requestsThe Secretary shall
				require an employer to maintain for a 3-year period—
										(A)a record of each request
				made by the employer for records from the clearinghouse; and
										(B)any information received
				pursuant to the request.
										(5)Use of records
										(A)In
				generalAn employer—
											(i)may obtain from the
				clearinghouse a record pertaining to an individual only for the purpose of
				determining whether a prohibition applies with respect to the individual to
				operate a commercial motor vehicle or perform any other safety sensitive
				function under subsection (b)(1); and
											(ii)may use the record only
				for such purpose.
											(B)Protection of privacy
				of individualsAn employer that receives a record from the
				clearinghouse pertaining to an individual shall protect the privacy of the
				individual and the confidentiality of the record, including taking reasonable
				precautions to ensure that information contained in the record is not divulged
				to any person who is not directly involved in determining whether a prohibition
				applies with respect to the individual to operate a commercial motor vehicle or
				perform any other safety sensitive function under subsection (b)(1).
										(e)Access to clearinghouse
				by individuals
									(1)In
				generalThe Secretary shall establish a process for an individual
				to request and receive information from the clearinghouse—
										(A)to learn whether a record
				pertaining to the individual is contained in the clearinghouse;
										(B)to verify the accuracy of
				the record;
										(C)to verify updates to the
				individual’s record, including completion of a return-to-duty process under the
				testing program; and
										(D)to learn of requests for
				information from the clearinghouse regarding the individual.
										(2)Dispute
				procedureThe Secretary shall establish a procedure, including an
				appeal process, for an individual to dispute and remedy an administrative error
				in a record pertaining to the individual in the clearinghouse, except that the
				appeal process shall not be used to dispute or remedy the validity of a
				controlled substance or alcohol test result.
									(3)Access to
				recordsUpon receipt of a request for records from an individual
				under paragraph (1), the Secretary shall provide the individual with access to
				the records as expeditiously as practicable.
									(f)Access to clearinghouse
				by chief commercial driver licensing officials
									(1)In
				generalThe Secretary shall establish a process for the chief
				commercial driver licensing official of a State to request and receive records
				pertaining to an individual from the clearinghouse.
									(2)Use of
				informationThe chief commercial driver licensing official of a
				State may not obtain from the clearinghouse a record pertaining to an
				individual for any purpose other than to take an action related to a commercial
				driver’s license for the individual under applicable State law or to comply
				with section 31311(a)(22).
									(g)Use of clearinghouse
				information for enforcement purposesThe Secretary may use the
				records in the clearinghouse for the purposes of enforcement activities under
				this chapter.
								(h)Design of
				clearinghouse
									(1)In
				generalIn establishing the clearinghouse, the Secretary shall
				develop a secure process for—
										(A)registration,
				authorization, and authentication of a user of the clearinghouse;
										(B)registration,
				authorization, and authentication of individuals required to report to the
				clearinghouse under subsection (c);
										(C)preventing information
				from the clearinghouse from being accessed by unauthorized users;
										(D)timely and accurate electronic submissions
				of data to the clearinghouse under subsection (c);
										(E)timely and accurate
				access to records from the clearinghouse under subsections (d), (e), and (f);
				and
										(F)updates to an
				individual’s record related to compliance with the return-to-duty process under
				the testing program.
										(2)Archive
				capabilityThe clearinghouse shall be designed to allow for an
				archive of the receipt, modification, and deletion of records for the purposes
				of auditing and evaluating the timeliness, accuracy, and completeness of data
				in the clearinghouse.
									(3)Security
				standardsThe clearinghouse
				shall be designed and administered in compliance with applicable Department of
				Transportation information technology security standards.
									(4)Interoperability with
				other systemsIn establishing the clearinghouse and developing
				requirements for data to be included in the clearinghouse, the Secretary, to
				the maximum extent practicable, shall take into consideration—
										(A)existing information
				systems containing regulatory and safety data for motor vehicle
				operators;
										(B)the efficacy of using or
				combining clearinghouse data with 1 or more of such systems; and
										(C)the potential
				interoperability of the clearinghouse with existing and future information
				systems containing regulatory and safety data for motor vehicle
				operators.
										(i)Privacy
									(1)Availability of
				clearinghouse informationThe Secretary shall establish a process
				to make information available from the clearinghouse in a manner that is
				consistent with this section and applicable Federal information and privacy
				laws, including regulations.
									(2)Unauthorized
				individualsThe Secretary may not provide information from the
				clearinghouse to an individual who is not authorized by this section to receive
				the information.
									(j)Fees
									(1)Authority to collect
				fees
										(A)General
				authorityThe Secretary may collect fees for requests for
				information from the clearinghouse.
										(B)Amount to be
				collectedFees collected under this subsection in a fiscal year
				shall equal as nearly as possible the costs of operating the clearinghouse in
				that fiscal year, including personnel costs.
										(C)Receipts to be credited
				as offsetting collectionsThe amount of any fee collected under
				this subsection shall be—
											(i)credited as offsetting
				collections to the account that finances the activities and services for which
				the fee is imposed; and
											(ii)available without
				further appropriation for such activities and services until expended.
											(2)LimitationThe Secretary shall ensure that an
				individual requesting information from the clearinghouse in order to dispute or
				remedy an error in a record pertaining to the individual pursuant to subsection
				(e)(2) may obtain the information without being subject to a fee authorized by
				paragraph (1).
									(k)EnforcementAn employer, and any person acting as a
				service agent, shall be subject to civil and criminal penalties for a violation
				of this section in accordance with section 521(b).
								(l)DefinitionsIn
				this section, the following definitions apply:
									(1)Chief commercial driver
				licensing officialThe term
				chief commercial driver licensing official means the official in
				a State who is authorized—
										(A)to maintain a record
				about a commercial driver’s license issued by the State; and
										(B)to take action on a
				commercial driver’s license issued by the State.
										(2)ClearinghouseThe
				term clearinghouse means the clearinghouse to be established
				under subsection (a).
									(3)EmployerNotwithstanding
				section 31301, the term employer means a person or entity
				employing 1 or more employees (including an individual who is self-employed)
				that is subject to Department of Transportation requirements under the testing
				program. The term does not include a service agent.
									(4)Medical review
				officerThe term medical review officer means a
				person who is a licensed physician and who is responsible for receiving and
				reviewing laboratory results generated under the testing program and evaluating
				medical explanations for certain controlled substances test results.
									(5)Safety sensitive
				functionThe term safety sensitive function has
				the meaning such term has under part 382 of title 49, Code of Federal
				Regulations, or any successor regulation.
									(6)Service
				agentThe term service agent means a person or
				entity, other than an employee of an employer, who provides services covered by
				part 40 of title 49, Code of Federal Regulations, or any successor regulation,
				to employers or employees (or both) under the testing program, and the term
				includes a medical review officer.
									(7)Testing
				programThe term
				testing program means the alcohol and controlled substances
				testing program established under section
				31306.
									.
					(b)Conforming
			 amendmentThe analysis for
			 such chapter is amended by inserting after the item relating to section 31306
			 the following:
						
							
								31306a. National clearinghouse for records
				relating to alcohol and controlled substances
				testing.
							
							.
					(c)Penalties
						(1)Application of
			 penaltySection 31306(j) is
			 amended by inserting An employer, including an individual who is
			 self-employed, shall be subject to civil and criminal penalties in accordance
			 with section 521(b) for a violation of this section. before This
			 section.
						(2)Violations relating to
			 commercial motor vehicle safety regulations and operatorsSection
			 521(b) is amended—
							(A)in paragraph (1)(A) by
			 inserting 31306, 31306a, before
			 31310(g)(1)(A);
							(B)in paragraphs (2)(A),
			 (2)(B), and (6)(A) by inserting 31306, 31306a, or before
			 31502; and
							(C)in paragraph (5)(A) by
			 inserting 31306, 31306a, before or 31502.
							(3)Controlled substance or
			 alcohol testingAny person acting as a service agent under the
			 Secretary’s regulations in part 40 of title 49, Code of Federal Regulations, as
			 in effect on the date of enactment of this Act, who violates the requirements
			 prescribed by the Secretary for conducting alcohol or controlled substances
			 testing under such part or any related regulation of the Department shall be
			 liable to the United States Government for a civil penalty of not more than
			 $10,000 for each violation. Each day that a violation continues shall
			 constitute a separate violation.
						6402.Commercial motor
			 vehicle operator training
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall issue final regulations establishing minimum
			 training requirements for commercial motor vehicle operators.
					(b)RequirementsThe
			 regulations shall—
						(1)require commercial motor
			 vehicle operators, before obtaining a commercial driver’s license for the first
			 time or upgrading from one class of commercial driver’s license to another, to
			 receive training that meets the requirements established by the
			 Secretary;
						(2)address the knowledge and skills necessary
			 for an operator of a commercial motor vehicle to safely operate a commercial
			 motor vehicle;
						(3)address the specific and additional
			 training needs of commercial motor vehicle operators seeking passenger or
			 hazardous materials endorsements;
						(4)require instruction that
			 is effective for acquiring the knowledge and skills referred to in paragraphs
			 (2) and (3);
						(5)require the issuance of a
			 certification that a commercial motor vehicle operator has met the requirements
			 established by the Secretary; and
						(6)require a training
			 provider (including public or private driving schools, motor carriers, or
			 owners or operators of a commercial motor vehicle) offering training that
			 results in the issuance of a certification to an operator under paragraph (5)
			 to demonstrate that such training meets the requirements of the regulations,
			 through a process established by the Secretary.
						(c)Commercial driver’s
			 license uniform standardsSection 31308(1) is amended to read as
			 follows:
						
							(1)an individual issued a
				commercial driver’s license—
								(A)pass written and driving
				tests for the operation of a commercial motor vehicle that comply with the
				minimum standards prescribed by the Secretary under section 31305(a);
				and
								(B)present certification of
				completion of driver training that meets the requirements established by the
				Secretary under section 4042 of the Motor
				Carrier Safety, Efficiency, and Accountability Act of
				2012;
								.
					6403.Commercial driver’s
			 license program
					(a)In
			 generalSection
			 31309(e)(4)(A) is amended by striking the period at the end and inserting
			 and must use the systems to receive and submit conviction and
			 disqualification data..
					(b)Requirements for State
			 participation
						(1)In
			 generalSection 31311(a) is
			 amended—
							(A)in paragraph (5) by
			 striking At least and all that follows through
			 regulation), and inserting the following: Within the time
			 period the Secretary prescribes by regulation,; and
							(B)by adding at the end the
			 following:
								
									(22)Before renewing or issuing a commercial
				driver’s license to an individual, the State shall request information
				pertaining to the individual from the drug and alcohol clearinghouse maintained
				under section 31306a.
									(23)The State shall ensure
				that the State’s commercial driver’s license information system complies with
				applicable Federal information technology
				standards.
									.
							(2)State commercial
			 driver’s license program planSection 31311 is amended by adding at the
			 end the following:
							
								(d)State commercial
				driver’s license program plan
									(1)In
				generalA State shall develop and submit to the Secretary for
				approval a plan for complying with the requirements of subsection (a) in the
				period beginning on the date that the plan is approved and ending on September
				30, 2017.
									(2)ContentsA
				plan submitted by a State under paragraph (1) shall identify—
										(A)the actions that the
				State must take to address any deficiencies in the State’s commercial driver’s
				license program, as identified by the Secretary in the most recent audit of the
				program; and
										(B)other actions that the
				State must take to comply with the requirements of subsection (a).
										(3)Priority
										(A)Implementation
				scheduleA plan submitted by a State under paragraph (1) shall
				include a schedule for the implementation of the actions identified under
				paragraph (2).
										(B)Deadline for compliance
				with requirementsA plan submitted by a State under paragraph (1)
				shall include assurances that the State will take the necessary actions to
				comply with the requirements of subsection (a) not later than September 30,
				2017.
										(4)Approval and
				disapprovalThe Secretary shall—
										(A)review a plan submitted
				by a State under paragraph (1); and
										(B)(i)approve the plan if the
				Secretary determines that the plan is adequate to promote the objectives of
				this section; or
											(ii)disapprove the
				plan.
											(5)Modification of
				disapproved plansIf the Secretary disapproves a plan under this
				subsection, the Secretary shall—
										(A)provide the State a
				written explanation of the disapproval; and
										(B)allow the State to modify
				and resubmit the plan for approval.
										(6)Plan
				updatesThe Secretary may require States to review and update
				plans, as
				appropriate.
									.
						(3)Annual comparison of
			 State levels of complianceSection 31311 is further amended by adding
			 at the end the following:
							
								(e)Annual comparison of
				State levels of complianceOn
				an annual basis, the Secretary shall—
									(1)conduct a comparison of
				the relative levels of compliance by States with the requirements of subsection
				(a); and
									(2)make available to the
				public the results of the comparison, using a mechanism that the Secretary
				determines
				appropriate.
									.
						(c)Grants for commercial
			 driver’s license program implementation
						(1)In
			 generalSection 31313(a) is
			 amended to read as follows:
							
								(a)Grants for commercial
				driver’s license program implementation
									(1)In
				generalThe Secretary of
				Transportation may make a grant to a State in a fiscal year to assist the State
				in complying with the requirements of section 31311.
									(2)EligibilityA
				State shall be eligible for a grant under this subsection if the State has in
				effect a commercial driver’s license program plan approved by the Secretary
				under section 31311(d).
									(3)Uses of grant
				fundsA State may use grant funds under this subsection—
										(A)to comply with section
				31311; and
										(B)in the case of a State
				that is making a good faith effort toward substantial compliance with the
				requirements of section 31311 and this section, to improve its implementation
				of its commercial driver’s license program, including expenses—
											(i)for computer hardware and
				software;
											(ii)for publications,
				testing, personnel, training, and quality control;
											(iii)for commercial driver’s
				license program coordinators; and
											(iv)to establish and
				implement a system to notify an employer of an operator of a commercial motor
				vehicle of a suspension or revocation of such operator’s driver’s
				license.
											(C)ProhibitionsA
				State may not use grant funds under this subsection to rent, lease, or buy land
				or buildings.
										(4)Maintenance of
				expendituresThe Secretary may make a grant to a State under this
				subsection only if the State provides assurances satisfactory to the Secretary
				that the total expenditure of amounts of the State and political subdivisions
				of the State (not including amounts of the United States) for the State's
				commercial driver's license program will be maintained at a level that at least
				equals the average level of that expenditure by the State and political
				subdivisions of the State for the most recent 3 fiscal years ending before the
				date of enactment of the Motor Carrier
				Safety, Efficiency, and Accountability Act of 2012.
									.
						(2)ApportionmentSection 31313 is amended—
							(A)by striking subsections
			 (b) and (c);
							(B)by redesignating
			 subsection (d) as subsection (b); and
							(C)by striking subsection
			 (b) (as so redesignated) and inserting the following:
								
									(b)Apportionment
										(1)Apportionment
				formulaSubject to paragraph (2), the amounts made available to
				carry out this section for a fiscal year shall be apportioned among the States
				in the ratio that—
											(A)the number of commercial
				driver’s licenses issued in each State; bears to
											(B)the total number of
				commercial driver’s licenses issued in all States.
											(2)Minimum
				apportionmentThe apportionment to each State that has in effect
				a commercial driver’s license program plan approved by the Secretary under
				section 31311(d) shall be not less than one-half of 1 percent of the total
				funds available to carry out this
				section.
										.
							(3)Conforming
			 amendmentThe section heading for section 31313 is amended by
			 striking improvements and inserting
			 implementation.
						(4)Clerical
			 amendmentThe analysis for chapter 313 is amended by striking the
			 item relating to section 31313 and inserting the following:
							
								
									31313. Grants for commercial driver’s license
				program
				implementation.
								
								.
						6404.Commercial driver’s
			 license passenger endorsement requirements
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall review and assess the current knowledge and skill
			 testing requirements for a commercial driver’s license passenger endorsement to
			 determine what improvements to the knowledge test or examination of driving
			 skills are necessary to ensure the safe operation of commercial motor vehicles
			 designed or used to transport passengers.
					(b)ReportNot
			 later than 120 days after completion of the review and assessment under
			 subsection (a), the Secretary shall submit to the Committee on Transportation
			 and Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate—
						(1)a report on the review
			 and assessment conducted under subsection (a);
						(2)a plan to implement any
			 changes to the knowledge and skills tests; and
						(3)a timeframe by which the
			 Secretary will implement the changes.
						6405.Commercial driver’s
			 license hazardous materials endorsement exemption
					(a)In
			 generalThe Secretary may not require an individual with a class
			 A commercial driver’s license to obtain a hazardous materials endorsement under
			 part 383 of title 49, Code of Federal Regulations (or any successor
			 regulation), in order to operate a service vehicle carrying diesel fuel in
			 quantities of 3,785 liters (1,000 gallons) or less if—
						(1)the tank containing such
			 fuel is clearly marked with a placard reading Diesel Fuel;
			 and
						(2)the individual is acting
			 within the scope of the individual’s employment as an employee of any of the
			 following farm-related service industries:
							(A)Agri-chemical
			 business.
							(B)Custom harvesters.
							(C)Farm retail outlets and
			 suppliers.
							(D)Livestock feeders.
							(b)ImplementationThe
			 Secretary shall carry out subsection (a) in a manner consistent with the
			 exemption provided to restricted commercial driver’s license holders under
			 section 383.3(f) of title 49, Code of Federal Regulations, as in effect on the
			 date of enactment of this Act.
					6406.Program to assist
			 veterans to acquire commercial driver’s licenses
					(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary, in consultation with the Secretary of
			 Defense and in cooperation with the States, shall establish accelerated
			 licensing procedures to assist veterans to acquire commercial driver’s
			 licenses.
					(b)Accelerated licensing
			 proceduresThe procedures established under subsection (a) shall
			 be designed to be applicable to any veteran who—
						(1)is attempting to acquire
			 a commercial driver’s license; and
						(2)obtained, during military
			 service, driving experience that, in the determination of the Secretary, makes
			 the use of accelerated licensing procedures appropriate.
						(c)DefinitionsIn
			 this section, the following definitions apply:
						(1)Commercial driver’s
			 licenseThe term commercial driver’s license has
			 the meaning given that term in section 31301 of title 49, United States
			 Code.
						(2)StateThe
			 term State has the meaning given that term in section 31301 of
			 title 49, United States Code.
						(3)VeteranThe term veteran has the
			 meaning given that term in section 101 of title 38, United States Code.
						EMotor Carrier
			 Safety
				6501.Motor carrier
			 transportationSection
			 13506(a)(4) is amended by inserting in interstate or intrastate
			 commerce after a motor vehicle.
				6502.Hours of service
			 study
					(a)Hours of service
			 study
						(1)In
			 generalNot later than March 31, 2013, the Secretary shall
			 complete a field study on the efficacy of the restart rule published on
			 December 27, 2011 (in this section referred to as the 2011 restart
			 rule), applicable to operators of commercial motor vehicles of property
			 subject to maximum driving time requirements of the Secretary.
						(2)RequirementThe
			 study shall expand upon the results of the laboratory-based study relating to
			 commercial motor vehicle driver fatigue sponsored by the Federal Motor Carrier
			 Safety Administration presented in the report of December 2010 titled
			 Investigation into Motor Carrier Practices to Achieve Optimal Commercial
			 Motor Vehicle Driver Performance: Phase I.
						(3)CriteriaIn
			 conducting the field study, the Secretary shall ensure that—
							(A)the methodology for the
			 field study is consistent, to the maximum extent possible, with the
			 laboratory-based study methodology;
							(B)the data collected is
			 representative of the drivers and motor carriers affected by the maximum
			 driving time requirements;
							(C)the analysis is
			 statistically valid; and
							(D)the field study follows
			 the plan for the Scheduling and Fatigue Recovery Project
			 developed by the Federal Motor Carrier Safety Administration.
							(b)Report to
			 CongressNot later than April 30, 2013, the Secretary shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report detailing the results of the study.
					(c)Rule modification and
			 implementation
						(1)Applicable restart
			 ruleThe restart rule published on November 19, 2008, shall
			 remain in effect until the Secretary completes the field study on the 2011
			 restart rule under subsection (a).
						(2)Implementation on
			 scheduleIf the Secretary determines that the results of the
			 field study support the 2011 restart rule, the rule shall be implemented
			 beginning on the effective date established in the rule.
						(3)Modification
							(A)In
			 generalIf the Secretary determines that the results of the field
			 study do not support the 2011 restart rule, the Secretary shall—
								(i)stay the implementation
			 of the rule; and
								(ii)conduct a rulemaking to
			 modify the rule based on the results of the study.
								(B)Interim
			 ruleIf the Secretary stays the implementation of the 2011
			 restart rule under subparagraph (A)(i), the restart rule published on November
			 19, 2008, shall remain in effect until the effective date of a final rule
			 issued under subparagraph (A)(ii).
							6503.Electronic logging
			 devices
					(a)In
			 generalIf the Secretary
			 issues regulations regarding electronic logging devices to be used to monitor
			 compliance with the Secretary’s requirements for hours of service of drivers
			 under part 395 of title 49, Code of Federal Regulations, the regulations shall
			 include performance standards.
					(b)Performance standards
			 and certification criteria
						(1)Performance
			 standardsAny performance standards issued under subsection (a)
			 shall ensure, at a minimum, that an electronic logging device installed in a
			 commercial motor vehicle—
							(A)is synchronized to the operation of the
			 vehicle engine or is capable of recognizing when the vehicle is being operated;
							(B)is able to identify each
			 individual who operates the vehicle and track the periods during which such
			 individual operates the vehicle;
							(C)automatically creates a record of all
			 changes in duty status necessary to determine compliance with part 395 of title
			 49, Code of Federal Regulations;
							(D)enables law enforcement
			 personnel to access information contained in the recorder quickly and easily
			 during a roadside inspection; and
							(E)is tamperproof.
							(2)Certification
			 criteria
							(A)In
			 generalIf the Secretary issues regulations described in
			 subsection (a), the Secretary, in issuing the regulations, shall establish the
			 criteria and a process for the certification of electronic logging devices to
			 ensure that such devices meet the performance standards issued under subsection
			 (a).
							(B)Effect of
			 noncertificationElectronic logging devices that are not
			 certified in accordance with the certification process established under
			 subparagraph (A) shall not be acceptable evidence of hours of service and
			 record of duty status requirements under part 395 of title 49, Code of Federal
			 Regulations.
							(3)Additional
			 requirementsIf the Secretary issues regulations described in
			 subsection (a), the Secretary, in issuing the regulations, shall—
							(A)define a standardized
			 user interface to aid vehicle operator compliance and law enforcement
			 reviews;
							(B)establish a secure
			 process for—
								(i)standardized and unique
			 vehicle operator identification;
								(ii)data access;
								(iii)data transfer for
			 vehicle operators between motor vehicles;
								(iv)data storage for motor
			 carriers; and
								(v)data transfer and
			 transportability for law enforcement;
								(C)establish a standard
			 security level for electronic logging devices to be tamperproof; and
							(D)establish rules necessary
			 to ensure that electronic logging devices will not be used to harass a vehicle
			 operator.
							(c)Additional
			 considerationsIf the
			 Secretary issues regulations described in subsection (a), the Secretary, in
			 issuing the regulations, shall—
						(1)evaluate the ability of
			 electronic logging device technologies that meet the performance standards
			 described in subsection (b)—
							(A)to record accurately the
			 time an individual operating a commercial motor vehicle spends on duty but not
			 driving, including time spent loading and unloading; and
							(B)to ensure all time on
			 duty is accounted for and cannot be altered or otherwise tampered with by the
			 operator or motor carrier;
							(2)reduce or eliminate
			 requirements for drivers and motor carriers to retain supporting documentation
			 associated with paper-based records of duty status if—
							(A)data contained in an
			 electronic logging device supplants such documentation; and
							(B)using such data without
			 paper-based records does not diminish the Secretary’s ability to audit and
			 review compliance with the Secretary’s hours of service regulations;
							(3)include such measures as
			 the Secretary determines are necessary to protect the privacy of individuals
			 whose personal information is contained in an electronic logging device;
						(4)include such measures as are necessary to
			 ensure that any information collected by the electronic logging device is used
			 by enforcement personnel only for the purpose of determining compliance with
			 hours-of-service requirements and is stored no longer than necessary under the
			 rules; and
						(5)include such measures as
			 are necessary to prohibit public access to data collected by electronic logging
			 devices.
						(d)Use of data
						(1)In
			 generalThe Secretary may utilize information contained in an
			 electronic logging device only to enforce the Secretary’s motor carrier safety
			 and related regulations, including record-of-duty status regulations.
						(2)Measures to preserve
			 confidentiality of personal dataThe Secretary shall institute
			 appropriate measures to preserve the confidentiality of any personal data
			 contained in an electronic logging device and disclosed in the course of
			 actions taken by the Secretary or law enforcement officials to enforce the
			 regulations referred to in paragraph (1).
						(e)DefinitionsIn
			 this section, the following definitions apply:
						(1)Commercial motor
			 vehicleThe term commercial motor vehicle has the
			 meaning given that term in section 31132 of title 49, United States Code.
						(2)Electronic logging
			 deviceThe term electronic logging device means an
			 electronic device that acquires and stores data showing the record of duty
			 status of the vehicle operator.
						(3)TamperproofThe term tamperproof means
			 to not allow any individual to cause an electronic device to record the
			 incorrect duty status of a commercial motor vehicle operator under part 395 of
			 title 49, Code of Federal Regulations, or to subsequently alter the record
			 created by that device.
						6504.Motor Carrier
			 Safety Advisory CommitteeSection 4144(d) of SAFETEA–LU (49 U.S.C.
			 31100 note; 119 Stat. 1748) is amended by striking shall
			 terminate and all that follows through the period at the end and
			 inserting shall terminate on September 30, 2017..
				6505.Transportation of
			 agricultural commodities and farm suppliesSection 229(a)(1) of the Motor Carrier
			 Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended to read as
			 follows:
					
						(1)Transportation of
				agricultural commodities and farm suppliesRegulations issued by the Secretary under
				sections 31136 and 31502 of title 49, United States Code, regarding maximum
				driving and on-duty time for a driver used by a motor carrier, shall not apply
				during a planting or harvest period of a State, as that period is determined by
				the State, to—
							(A)drivers transporting agricultural
				commodities in the State from the source of the agricultural commodities to a
				location within a 150 air-mile radius from the source;
							(B)drivers transporting farm
				supplies for agricultural purposes in the State from a wholesale or retail
				distribution point of the farm supplies to a farm or other location where the
				farm supplies are intended to be used within a 150 air-mile radius from the
				distribution point; or
							(C)drivers transporting farm
				supplies for agricultural purposes in the State from a wholesale distribution
				point of the farm supplies to a retail distribution point of the farm supplies
				within a 150 air-mile radius from the wholesale distribution
				point.
							.
				
				6506.Exemption relating to
			 transportation of grapes during harvest periodsRegulations issued by the Secretary of
			 Transportation under sections 31136 and 31502 of title 49, United States Code,
			 regarding maximum driving and on-duty time for a driver used by a motor
			 carrier, shall not apply, beginning on the date of enactment of this Act, to a
			 driver transporting grapes in a State if the transportation—
					(1)is during a harvest
			 period (as that period is determined by the State); and
					(2)is limited to an area
			 within a 175 air-mile radius from the location where the grapes are picked or
			 distributed.
					FMiscellaneous
				6601.Exemptions from
			 requirements for certain farm vehicles
					(a)Federal
			 requirementsA covered farm
			 vehicle, including the individual operating that vehicle, shall be exempt from
			 the following:
						(1)Any requirement relating
			 to commercial driver’s licenses established under chapter 313 of title 49,
			 United States Code.
						(2)Any requirement relating
			 to drug testing established under chapter 313 of title 49, United States
			 Code.
						(3)Any requirement relating
			 to medical certificates established under—
							(A)subchapter III of chapter
			 311 of title 49, United States Code; or
							(B)chapter 313 of title 49,
			 United States Code.
							(4)Any requirement relating
			 to hours of service established under—
							(A)subchapter III of chapter 311 of title 49,
			 United States Code; or
							(B)chapter 315 of title 49,
			 United States Code.
							(b)State
			 requirements
						(1)In
			 generalFederal transportation funding to a State may not be
			 terminated, limited, or otherwise interfered with as a result of the State
			 exempting a covered farm vehicle, including the individual operating that
			 vehicle, from any State requirement relating to the operation of that
			 vehicle.
						(2)ExceptionParagraph
			 (1) does not apply with respect to a covered farm vehicle transporting
			 hazardous materials that require a placard.
						(c)Covered farm vehicle
			 defined
						(1)In
			 generalIn this section, the term covered farm
			 vehicle means a motor vehicle—
							(A)that—
								(i)is traveling in the State
			 in which the vehicle is registered or another State;
								(ii)is operated by—
									(I)a farm owner or
			 operator;
									(II)a ranch owner or
			 operator; or
									(III)an employee or family
			 member of an individual specified in subclause (I) or (II);
									(iii)is transporting to or
			 from a farm or ranch—
									(I)agricultural
			 commodities;
									(II)livestock; or
									(III)machinery or
			 supplies;
									(iv)except as provided in
			 paragraph (2), is not used in the operations of a for-hire motor carrier;
			 and
								(v)is equipped with a
			 special license plate or other designation by the State in which the vehicle is
			 registered to allow for identification of the vehicle as a farm vehicle by law
			 enforcement personnel; and
								(B)that has a gross vehicle
			 weight rating or gross vehicle weight, whichever is greater, that is—
								(i)26,001 pounds or less; or
								(ii)greater than 26,001
			 pounds and traveling within 150 air miles of the farm or ranch with respect to
			 which the vehicle is being operated.
								(2)InclusionIn
			 this section, the term covered farm vehicle includes a motor
			 vehicle that meets the requirements of paragraph (1) (other than paragraph
			 (1)(A)(iv)) and is—
							(A)operated pursuant to a
			 crop share farm lease agreement;
							(B)owned by a tenant with
			 respect to that agreement; and
							(C)transporting the
			 landlord’s portion of the crops under that agreement.
							6602.Technical
			 correctionSection
			 306(c)(2)(B) of the SAFETEA–LU Technical Corrections Act of 2008 (29 U.S.C. 207
			 note; 122 Stat. 1621) is amended—
					(1)in clause (ii) by
			 striking or at the end;
					(2)in clause (iii) by
			 striking and at the end and inserting or;
			 and
					(3)by adding at the end the
			 following:
						
							(iv)operating under
				contracts with rail carriers subject to part A of subtitle IV of title 49,
				United States Code, and used to transport employees of such rail carriers;
				and
							.
					6603.Study of impact of
			 regulations on small trucking companies
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study to assess trends
			 in motor carrier safety relating to small trucking companies and independent
			 operators, including the extent to which Federal motor carrier safety
			 regulation adversely impacts and economically and competitively disadvantages
			 small trucking companies and independent operators and the extent to which
			 there is a correlation between company size and crash rates and crash
			 causation.
					(b)ContentsThe
			 study shall contain the following:
						(1)Overall trends in highway
			 crashes involving large trucks for the past 2 decades, including a separate
			 analysis of the annual number of incidents involving a large truck only, a
			 truck and automobile, and more than one large truck.
						(2)Crash causation factors
			 typical in each type of incident described in paragraph (1), including the
			 frequency of large truck crashes caused by or in which an automobile driver was
			 predominately at fault, and the ratio of truck driver fatigue versus automobile
			 driver fatigue.
						(3)The correlation
			 of—
							(A)truck driver turnover and
			 truck driver retention and longevity rates with a given trucking company to
			 company crash rates, crash causation, the severity of injuries, number of
			 fatalities, and fault; and
							(B)truck driver experience
			 and safety records proportional to company size.
							(4)The role of truck driver
			 experience level, longevity with a given trucking company, retention rate, high
			 driver turnover rates, and truck driver inexperience in highway crashes
			 involving trucks, and the degree to which each is a factor in a crash.
						(5)The degree and frequency
			 of such contributing factors as weather conditions, traffic congestion, daytime
			 or nighttime conditions, variety of road and vehicle types, and types of
			 pick-up and delivery locations (such as urban, rural, and small metropolitan
			 areas) in crashes involving a truck.
						(6)Impacts and incentives
			 perceived by truck drivers caused by current Federal motor carrier safety
			 regulations and the inflexibility in the application and enforcement of
			 regulations.
						(7)An assessment of the data quality of the
			 Compliance, Safety, and Accountability initiative of the Federal Motor Carrier
			 Safety Administration, including compliance with the Data Quality Act (Public
			 Law 106–554; section 515 of H.R. 5658, as introduced on December 14, 2000), the
			 number of carriers for which there is insufficient data, discrepancies in
			 measurements and methodologies, complaints about data quality, and whether
			 company size impacts data quality.
						(c)ReportNot
			 later than 9 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report on the results of the study, including
			 recommendations for achieving a better balance of safety with competition and
			 efficiency and recommendations to reduce adverse regulatory impacts on small
			 trucking companies and independent operators.
					(d)ProhibitionNo
			 proposed regulations from the Federal Motor Carrier Safety Administration that
			 relate to the contents of the study may become final or take effect before the
			 expiration of the 180-day period beginning on the date the Comptroller General
			 submits to the Committees the report described in subsection (c).
					6604.Report on small
			 trucking companies
					(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, and annually thereafter, the Secretary shall submit to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the efforts of the Department of Transportation to better balance truck
			 competition and efficiency with safety.
					(b)ContentsThe
			 report shall contain the following:
						(1)A description of specific
			 steps that modal administrations within the Department have taken and plan to
			 take to reduce economic and competitive disadvantages imposed by specific
			 regulations on small trucking companies, their truck drivers, and independent
			 operators.
						(2)A description of specific performance
			 goals, plans for, and performance to date on regulatory flexibility measures,
			 pursuant to the Regulatory Flexibility Act (Public Law 96–354), the Data
			 Quality Act (Public Law 106–554; section 515 of H.R. 5658, as introduced on
			 December 14, 2000), and the Paperwork Reduction Act of 1980 (Public Law
			 96–511), that are affirmatively and precisely designed to achieve greater
			 flexibility with respect to regulatory compliance, in particular detailing
			 concrete steps to reasonably accommodate the needs unique to small trucking
			 companies, independent operators, and special load haulers (such as of
			 livestock, frozen foodstuffs, and automobiles), relating to hours of service
			 rules, log- and recordkeeping, and the accounting of driver time lost due to
			 loading and unloading, traffic, or weather delays.
						(3)A table showing the
			 relation of truck driver experience and tenure with a trucking company or as an
			 independent operator to incidence of being at fault in an accident.
						6605.Rulemaking on road
			 visibility of agricultural equipment
					(a)RulemakingNot later than 2 years after the date of
			 enactment of this Act, the Secretary, after consultation with the American
			 Society of Agricultural and Biological Engineers, other appropriate Federal
			 agencies, and other appropriate persons, shall issue a rule to improve the
			 daytime and nighttime visibility of agricultural equipment that may be operated
			 on a public road. Such rule shall establish minimum lighting and marking
			 standards for applicable agricultural equipment manufactured 1 year or more
			 subsequent to the effective date of the rule. Such rule shall provide for
			 methods, materials, specifications, or equipment employed, equivalent to the
			 standard set in ANSI/ASAE S279.14 published in July 2008 by the American
			 Society of Agriculture and Biological Engineers and entitled Lighting
			 and Marking of Agricultural Equipment on Highways, or any successor
			 standard.
					(b)ReviewThe Secretary shall periodically, and not
			 less than once every 5 years, review the standards established under this
			 section and shall revise the standards to reflect the provisions of the edition
			 of ANSI/ASAE S279 that is in effect at the time of the review.
					(c)Rules of
			 construction
						(1)Compliance with
			 successor standardsNo provision of any rule issued pursuant to
			 this section shall prohibit the operation on public roads of agricultural
			 equipment that is equipped according to any adopted edition of ANSI/ASAE S279
			 that is later than the edition of such standard that is referenced during the
			 issuance of the rule.
						(2)No retrofitting
			 requiredNo provision of any
			 rule issued pursuant to this section shall require the retrofitting of
			 agricultural equipment that is manufactured prior to 1 year after the date on
			 which a final rule is issued pursuant to subsection (a).
						(3)No effect on additional
			 materials and equipmentNo
			 provision of any rule issued pursuant to this section shall prohibit the
			 operation on public roads of agricultural equipment that is equipped with
			 materials or equipment that are in addition to the minimum materials and
			 equipment specified by the standards established under the rule.
						(d)DefinitionsIn this section, the following definitions
			 apply:
						(1)Agricultural
			 equipmentThe term
			 agricultural equipment means agricultural field
			 equipment as defined under the standard ANSI/ASABE S390.4 published by
			 the American Society of Agriculture and Biological Engineers, or any successor
			 standard.
						(2)Public
			 roadThe term public road has the meaning given that
			 term in section 101 of title 23, United States Code.
						6606.Transportation of
			 horsesSection 80502 of title
			 49, United States Code, is amended—
					(1)in subsection (c) by striking This
			 section does not and inserting Subsections (a) and (b) do
			 not;
					(2)by redesignating subsection (d) as
			 subsection (e);
					(3)by inserting after
			 subsection (c) the following:
						
							(d)Transportation of
				horses
								(1)ProhibitionNo person may transport, or cause to be
				transported, a horse from a place in a State, the District of Columbia, or a
				territory or possession of the United States through or to a place in another
				State, the District of Columbia, or a territory or possession of the United
				States in a motor vehicle containing 2 or more levels stacked on top of each
				other.
								(2)Motor vehicle
				definedIn this subsection,
				the term motor vehicle has the meaning given that term in section
				13102.
								; and
				
					(4)in subsection (e) (as
			 redesignated by paragraph (2) of this subsection)—
						(A)by striking A rail
			 carrier and inserting the following:
							
								(1)In
				generalA rail
				carrier
								;
						(B)by striking this
			 section and inserting subsection (a) or (b);
						(C)by striking On
			 learning of a violation and inserting the following:
							
								(2)Transportation of
				horses in multilevel trailer
									(A)Civil
				penaltyA person that
				knowingly violates subsection (d) is liable to the United States Government for
				a civil penalty of at least $100 but not more than $500 for each violation. A
				separate violation occurs under subsection (d) for each horse that is
				transported, or caused to be transported, in violation of subsection
				(d).
									(B)Relationship to other
				lawsThe penalty provided under subparagraph (A) shall be in
				addition to any penalty or remedy available under any other law or common
				law.
									(3)Civil
				actionOn learning of a
				violation of a provision of this
				section
								.
						6607.Regulatory review and
			 revisionNot later than 12
			 months after the date of enactment of this Act, the Secretary shall review and
			 revise the Federal motor carrier safety regulations contained in chapter III of
			 subtitle B of title 49, Code of Federal Regulations, to—
					(1)simplify the regulations;
			 and
					(2)eliminate those
			 requirements that are outmoded or excessively burdensome.
					6608.Issuance of safety
			 regulationsThe Secretary
			 shall take such actions as may be necessary in fiscal year 2012 to expedite the
			 issuance of safety regulations to carry out this title (and the amendments made
			 by this title) following the effective date of this title.
				6609.Repeals
					(a)Repeal of High-Priority
			 ProgramSection 31104(k) is
			 repealed.
					(b)Border enforcement
			 grantsSection 31107, and the item relating to that section in
			 the analysis for chapter 311, are repealed.
					(c)Commercial driver’s
			 license information system modernizationSubsections (c), (d), and (e) of section
			 4123 of SAFETEA–LU (119 Stat. 1735–1736) are repealed.
					(d)Outreach and
			 educationSection 4127 of
			 SAFETEA–LU (119 Stat. 1741), and the item relating to that section in the table
			 of contents contained in section 1(b) of that Act, are repealed.
					(e)Safety data improvement
			 programSection 4128 of
			 SAFETEA–LU (119 Stat. 1742), and the item relating to that section in the table
			 of contents contained in section 1(b) of that Act, are repealed.
					(f)Grant program for
			 commercial motor vehicle operatorsSection 4134 of SAFETEA–LU
			 (119 Stat. 1744), and the item relating to that section in the table of
			 contents contained in section 1(b) of that Act, are repealed.
					(g)Report on motor carrier
			 employee protectionsSection 4023 of the Transportation Equity
			 Act for the 21st Century (49 U.S.C. 31105 note; 112 Stat. 415), and the item
			 relating to that section in the table of contents contained in section 1(b) of
			 that Act, are repealed.
					VIIResearch and
			 Education
			7001.Authorization of
			 appropriations
				(a)In
			 generalThe following sums are authorized to be appropriated out
			 of the Alternative Transportation Account of the Highway Trust Fund:
					(1)Highway research and
			 development programTo carry out section 503 of title 23, United
			 States Code, $141,750,000 for each of fiscal years 2013 through 2016.
					(2)Technology and
			 innovation deployment programTo carry out section 503a of title 23,
			 United States Code, $60,750,000 for each of fiscal years 2013 through
			 2016.
					(3)Training and
			 educationTo carry out
			 section 504 of title 23, United States Code, $25,500,000 for each of fiscal
			 years 2013 through 2016.
					(4)Intelligent
			 transportation systems researchTo carry out sections 512, 514, 515, 516,
			 and 517 of title 23, United States Code, $110,000,000 for each of fiscal years
			 2013 through 2016.
					(5)University
			 transportation researchTo
			 carry out section 5506 of title 49, United States Code, $75,000,000 for each of
			 fiscal years 2013 through 2016.
					(6)Bureau of
			 transportation statisticsTo
			 carry out section 111 of title 49, United States Code, $27,000,000 for each of
			 fiscal years 2013 through 2016.
					(b)Applicability of
			 chapter 1 of title 23Funds authorized to be appropriated by
			 subsection (a) shall be available for obligation in the same manner as if such
			 funds were apportioned under chapter 1 of title 23, United States Code, except
			 that the Federal share of the cost of a project or activity carried out using
			 such funds shall be 80 percent, unless otherwise expressly provided by this Act
			 (including the amendments made by this Act) or otherwise determined by the
			 Secretary, and such funds shall remain available until expended and shall not
			 be transferable.
				7002.Obligation
			 ceilingNotwithstanding any
			 other provision of law, the total of all obligations from amounts made
			 available from the Alternative Transportation Account of the Highway Trust Fund
			 by section 7001(a) shall be $440,000,000 for each of fiscal years 2013 through
			 2016.
			7003.DefinitionsSection 501 of title 23, United States Code,
			 is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (7);
				(2)by redesignating
			 paragraph (1) as paragraph (2);
				(3)by inserting before
			 paragraph (2) (as so redesignated) the following:
					
						(1)Connected vehicle
				technologyThe term
				connected vehicle technology means the utilization of wireless
				technology to enable multiple vehicles to communicate information to each
				other.
						;
				and
				(4)by inserting after
			 paragraph (2) (as so redesignated) the following:
					
						(3)IncidentThe term incident means a
				crash, natural disaster, workzone activity, special event, or other emergency
				road user occurrence that adversely affects or impedes the normal flow of
				traffic.
						(4)Intelligent
				transportation infrastructureThe term intelligent
				transportation infrastructure means fully integrated public sector
				intelligent transportation system components, as defined by the Secretary.
						(5)Intelligent
				transportation systemThe term intelligent transportation
				system means electronics, photonics, communications, or information
				processing used singly or in combination to improve the efficiency or safety of
				a surface transportation system.
						(6)National
				architectureThe term national architecture means
				the common framework for interoperability that defines—
							(A)the functions associated
				with intelligent transportation system user services;
							(B)the physical entities or
				subsystems within which the functions reside;
							(C)the data interfaces and
				information flows between physical subsystems; and
							(D)the communications
				requirements associated with the information
				flows.
							.
				7004.Surface
			 transportation research, development, and technology
				(a)In
			 generalSection 502 of title
			 23, United States Code, is amended—
					(1)in the section heading by
			 striking research and inserting
			 research, development, and
			 technology;
					(2)in subsection (a)—
						(A)in paragraph (2)—
							(i)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E),
			 respectively;
							(ii)by inserting after
			 subparagraph (A) the following:
								
									(B)addresses current or
				emerging
				needs;
									;
							(iii)in subparagraph (C) (as
			 redesignated by clause (i) of this subparagraph) by striking supports
			 research in which there is and inserting
			 delivers;
							(iv)in subparagraph (D) (as redesignated by
			 clause (i) of this subparagraph) by striking or after the
			 semicolon;
							(v)in subparagraph (E) (as
			 redesignated by clause (i) of this subparagraph) by striking the period at the
			 end and inserting a semicolon; and
							(vi)by adding at the end the
			 following:
								
									(F)presents the best means
				to align resources with multiyear plans and priorities; or
									(G)ensures the coordination
				of highway research and technology transfer activities, including those
				performed by the university transportation centers established under subchapter
				I of chapter 55 of title 49.
									;
							(B)in paragraph (3)—
							(i)in subparagraph
			 (B)—
								(I)by striking
			 support and and inserting partner with State
			 transportation departments and other stakeholders as appropriate to;
			 and
								(II)by striking by
			 State highway agencies;
								(ii)in subparagraph (C)—
								(I)by striking
			 share and inserting communicate;
								(II)by inserting
			 on-going and before completed; and
								(III)by striking
			 and after the semicolon;
								(iii)in subparagraph (D)—
								(I)by striking
			 support and facilitate technology and inserting lead
			 efforts to coordinate areas of national emphasis for highway research,
			 technology,; and
								(II)by striking the period
			 at the end and inserting a semicolon; and
								(iv)by adding at the end the following:
								
									(E)leverage partnerships
				with industry, academia, and other entities; and
									(F)conduct, facilitate, and
				support training and education of current and future transportation
				professionals.
									;
							(C)in paragraph (4)(C) by striking
			 policy and planning and inserting all highway objectives
			 seeking to improve the performance of the transportation system;
						(D)in paragraph (5) by inserting tribal
			 governments, after local governments,;
						(E)by striking paragraph (7) and inserting the
			 following:
							
								(7)Performance review and
				evaluation
									(A)In
				generalTo the maximum extent
				practicable, all surface transportation research and development projects shall
				include a component of performance measurement and evaluation.
									(B)Performance
				measuresPerformance measures
				shall be established during the proposal stage of a research and development
				project and shall, to the maximum extent practicable, be outcome-based.
									(C)Program
				planTo the maximum extent
				practicable, each program pursued under this chapter shall be part of a
				data-driven, outcome-oriented program plan.
									(D)Availability of
				evaluationsAll evaluations under this paragraph shall be made
				readily available to the public.
									;
				and
						(F)in paragraph (8) by
			 striking surface;
						(3)in subsection (b)—
						(A)by striking paragraph (4)
			 and inserting the following:
							
								(4)Technological
				innovationThe Secretary
				shall ensure that the programs and activities carried out under this chapter
				are consistent with the transportation research and development strategic plan
				developed under section
				508.
								;
						(B)in paragraph (5) by
			 striking section each place it appears and inserting
			 chapter;
						(C)in paragraph (6) by
			 adding at the end the following:
							
								(C)Transfer of funds among
				States or to Federal Highway AdministrationThe Secretary, at the
				request of a State, may transfer funds apportioned or allocated under this
				chapter to the State to another State, or to the Federal Highway
				Administration, for the purpose of funding research, development, and
				technology transfer activities of mutual interest on a pooled funds
				basis.
								(D)Transfer of obligation
				authorityObligation authority for funds transferred under this
				subsection shall be transferred in the same manner and amount as the funds for
				projects that are transferred under this
				subsection.
								;
				and
						(D)by adding at the end the
			 following:
							
								(7)Prize
				competitions
									(A)In
				generalConsistent with
				section 24 of the Stevenson-Wydler Technology Innovation Act of 1980, the
				Secretary may carry out a program to award prizes competitively to stimulate
				innovation in the area of surface transportation that has the potential to
				advance the Federal Highway Administration’s research and technology objectives
				and activities under section 503.
									(B)Annual report
										(i)In
				generalNot later than March
				1 of each year, the Secretary shall submit to the Committees on Transportation
				and Infrastructure and Science, Space, and Technology of the House of
				Representatives and the Committees on Environment and Public Works and
				Commerce, Science, and Transportation of the Senate a report on the activities
				carried out during the preceding fiscal year under the authority in
				subparagraph (A) if such authority under subparagraph (A) was utilized by the
				Secretary.
										(ii)Information
				includedA report under this
				subparagraph shall include, for each prize competition under subparagraph (A),
				the following:
											(I)A description of the proposed goals of each
				prize competition.
											(II)An analysis of why the utilization of the
				authority in subparagraph (A) was the preferable method of achieving the goals
				described in subclause (I) as opposed to other authorities available to the
				agency, such as contracts, grants, and cooperative agreements.
											(III)The total amount of cash prizes awarded for
				each prize competition, including a description of the amount of private funds
				contributed to the program, the sources of such funds, and the manner in which
				the amounts of cash prizes awarded and claimed were allocated among the
				accounts of the agency for recording as obligations and expenditures.
											(IV)The methods used for the solicitation and
				evaluation of submissions under each prize competition, together with an
				assessment of the effectiveness of such methods and lessons learned for future
				prize competitions.
											(V)A description of the resources, including
				personnel and funding, used in the execution of each prize competition together
				with a detailed description of the activities for which such resources were
				used and an accounting of how funding for execution was allocated among the
				accounts of the agency for recording as obligations and expenditures.
											(VI)A description of how each prize competition
				advanced the mission of the Department of
				Transportation.
											;
						(4)in subsection (c)—
						(A)in paragraph
			 (3)(A)—
							(i)by striking
			 The and inserting Except as otherwise provided in this
			 chapter, the;
							(ii)by striking
			 subsection and inserting chapter; and
							(iii)by striking
			 50 and inserting 80;
							(B)in paragraph (4) by
			 striking subsection and inserting chapter;
			 and
						(5)by striking subsections
			 (d) through (j).
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by striking the item relating to section 502 and inserting the
			 following:
					
						
							502. Surface transportation research,
				development, and
				technology.
						
						.
				7005.Research and
			 development
				(a)In
			 generalSection 503 of title
			 23, United States Code, is amended to read as follows:
					
						503.Research and
				development
							(a)In
				generalThe Secretary shall establish a research and development
				program in accordance with this section and the strategic plan developed under
				section 508.
							(b)ResponsibilitiesTo
				address current and emerging highway transportation needs, the Secretary, in
				carrying out the program under this section, shall—
								(1)identify research
				topics;
								(2)conduct research,
				testing, and evaluation activities;
								(3)facilitate technology
				transfer;
								(4)provide technical
				assistance; and
								(5)ensure program activities are coordinated
				with the transportation research and development strategic plan developed under
				section 508.
								(c)Improving highway
				safety
								(1)ObjectivesIn carrying out the program under this
				section, the Secretary shall create systematic measures to improve highway
				safety for all road users, vehicles, and public roads to—
									(A)achieve greater long-term
				safety gains;
									(B)reduce the number of
				fatalities and serious injuries;
									(C)fill knowledge gaps that
				currently limit the effectiveness of research;
									(D)support the development
				and implementation of State strategic highway safety plans under section
				148;
									(E)advance improvements in
				and use of performance prediction analysis for decisionmaking;
									(F)expand technology
				transfer to partners and stakeholders;
									(G)achieve safety benefits through connected
				vehicle technology; and
									(H)enhance rural highway
				safety.
									(2)ActivitiesResearch
				and development activities carried out under this subsection may include
				activities relating to—
									(A)safety assessments and
				decisionmaking tools;
									(B)data collection and
				analysis;
									(C)crash reduction
				projections;
									(D)low-cost safety
				countermeasures;
									(E)innovative operational
				improvements and designs of roadway and roadside features;
									(F)evaluation of
				countermeasure costs and benefits;
									(G)development of tools for
				projecting impacts of safety countermeasures;
									(H)rural road safety;
									(I)safety policy
				studies;
									(J)human factors studies and
				methods;
									(K)safety technology
				deployment;
									(L)safety program and
				process improvements; and
									(M)tools and methods to
				enhance safety performance, including achievement of statewide safety
				performance targets.
									(d)Improving highway
				infrastructure integrity
								(1)ObjectivesIn
				carrying out the program under this section, the Secretary shall improve the
				ability to maintain highway infrastructure integrity, meet user needs, and
				improve system performance through targeted Federal transportation investments
				to—
									(A)reduce the number of
				fatalities attributable to highway infrastructure design characteristics and
				work zones;
									(B)improve the safety of
				highway infrastructure;
									(C)increase the reliability
				of life-cycle performance predictions used in highway infrastructure design,
				construction, and management;
									(D)improve the ability of
				transportation agencies to deliver projects that meet expectations for
				timeliness, quality, and cost;
									(E)reduce user delay
				attributable to highway infrastructure system performance, maintenance,
				rehabilitation, and construction;
									(F)improve highway condition and performance
				through increased use of innovative pavements during highway design,
				construction, and maintenance;
									(G)improve highway condition and performance
				through increased use of innovative designs, materials, and construction
				methods in the construction, repair, and rehabilitation of bridges;
									(H)reduce the life-cycle
				environmental impacts of highway infrastructure, including design,
				construction, operation, preservation, and maintenance; and
									(I)improve the resiliency of
				roadways to commercial heavy freight traffic.
									(2)ActivitiesResearch
				and technology activities carried out under this subsection may include
				activities relating to—
									(A)long-term infrastructure
				performance programs addressing pavements, bridges, tunnels, and other
				structures;
									(B)short-term and
				accelerated studies of highway infrastructure performance;
									(C)the development of more durable highway and
				bridge infrastructure materials and systems, including the use of carbon fiber
				composite materials in bridge replacement and rehabilitation;
									(D)advanced highway and bridge infrastructure
				design methods;
									(E)accelerated highway
				construction;
									(F)performance-based
				specifications;
									(G)construction and
				materials quality assurance;
									(H)comprehensive and
				integrated highway infrastructure asset management;
									(I)technology transfer and adoption of
				permeable, pervious, or porous paving materials, practices, and systems that
				are designed to minimize environmental impacts, stormwater runoff, and flooding
				and to treat or remove pollutants by allowing stormwater to infiltrate through
				the pavement in a manner similar to predevelopment hydrologic
				conditions;
									(J)sustainable highway
				infrastructure design and construction;
									(K)highway and bridge infrastructure
				rehabilitation and preservation techniques, including those techniques to
				address historic infrastructure;
									(L)hydraulic, geotechnical,
				and aerodynamic aspects of highway infrastructure;
									(M)improved highway
				construction technologies and practices;
									(N)improved tools, technologies, and models
				for highway and bridge infrastructure management, including assessment and
				monitoring of infrastructure condition;
									(O)improving flexibility and resiliency of
				highway and bridge infrastructure systems to withstand climate variability;
				and
									(P)highway infrastructure
				resilience and other adaptation measures.
									(e)Reducing congestion,
				improving highway operations, and enhancing freight productivity
								(1)ObjectivesIn
				carrying out the program under this section, the Secretary shall examine
				approaches to reduce traffic congestion (including freight-related congestion
				throughout the transportation network), reduce the costs of such congestion,
				and improve freight movement.
								(2)ActivitiesResearch
				and technology activities carried out under this subsection may include
				examination of—
									(A)active traffic and demand
				management;
									(B)accelerating deployment
				of intelligent transportation systems;
									(C)arterial management and
				traffic signal operation;
									(D)congestion
				pricing;
									(E)corridor
				management;
									(F)emergency
				operations;
									(G)freeway
				management;
									(H)impacts of vehicle size
				and weight;
									(I)freight operations and
				technology;
									(J)operations and freight
				performance measurement and management;
									(K)organizing and planning
				for operations;
									(L)planned special events
				management;
									(M)real-time transportation information,
				including real-time ridesharing;
									(N)road weather
				management;
									(O)traffic and freight data
				and analysis tools;
									(P)traffic control
				devices;
									(Q)traffic incident
				management;
									(R)workzone
				management;
									(S)mechanisms that
				communicate travel, roadway, and emergency information to all road users (as
				defined in section 148); and
									(T)enhanced mode choice and
				intermodal connectivity.
									(f)Assessing policy and
				system financing alternatives
								(1)ObjectivesIn carrying out the program under this
				section, the Secretary shall conduct policy analysis on emerging issues in the
				transportation community to provide information to policymakers and
				decisionmakers.
								(2)ActivitiesResearch and technology activities carried
				out under this subsection may include activities relating to—
									(A)highway needs and
				investment analysis;
									(B)analysis of legislative
				development and implementation;
									(C)highway policy
				analysis;
									(D)the effect of highway
				congestion on the economy;
									(E)research in emerging
				policy areas;
									(F)advancing innovations in
				revenue generation, financing, and procurement for project delivery;
									(G)improving project
				financial and cost analysis;
									(H)highway performance
				measurement;
									(I)travel demand performance
				measurement; and
									(J)highway finance
				performance measurement.
									(3)Infrastructure
				investment needs report
									(A)In
				generalNot later than July 31, 2012, and July 31 of every second
				year thereafter, the Secretary shall transmit to the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Environment and Public Works of the Senate a report that describes
				estimates of the future highway and bridge needs of the United States and the
				backlog of highway and bridge needs at the time of the report.
									(B)ComparisonEach
				report under subparagraph (A) shall provide the means, including all necessary
				information, to relate and compare the conditions and service measures used in
				the previous biennial reports.
									(g)Exploratory advanced
				researchIn carrying out the
				program under this section, the Secretary shall conduct long-term, higher-risk
				research, consistent with the transportation research and development plan
				under section 508, with the potential for dramatic breakthroughs in the field
				of highway transportation.
							(h)Grants, cooperative
				agreements, and contracts
								(1)In
				generalIn carrying out the
				program under this section, the Secretary may make grants to, and enter into
				cooperative agreements and contracts with, States, other Federal agencies,
				institutions of higher education, private sector entities, and nonprofit
				organizations to pay the Federal share of the cost of research, development,
				and technology transfer activities.
								(2)ApplicationsTo receive a grant under this subsection,
				an entity described in paragraph (1) shall submit an application to the
				Secretary. The application shall be in such form and contain such information
				and assurances as the Secretary may require.
								(3)Technology and
				information transferThe Secretary shall ensure that the
				information and technology resulting from research conducted under this
				subsection is made available to State and local transportation departments and
				other interested parties as specified by the Secretary.
								(i)Turner-Fairbank Highway
				Research Center
								(1)In
				generalThe Secretary shall operate in the Federal Highway
				Administration a Turner-Fairbank Highway Research Center.
								(2)Uses of the
				CenterThe Center shall support—
									(A)the conduct of highway
				research and development related to new highway technology, including connected
				vehicle technology;
									(B)the development of
				understandings, tools, and techniques that provide solutions to complex
				technical problems through the development of economical and environmentally
				sensitive designs, efficient and quality-controlled construction practices, and
				durable materials;
									(C)the development of
				innovative highway products and practices; and
									(D)long-term high-risk
				research to improve the materials used in highway infrastructure.
									(j)Centers for surface
				transportation excellence
								(1)EstablishmentThe Secretary may establish not more than 4
				centers for surface transportation excellence.
								(2)GoalsThe goals of the centers for surface
				transportation excellence are to promote and support strategic national surface
				transportation programs and activities relating to the work of State
				departments of transportation.
								(3)Role of the
				centersTo achieve the goals
				set forth in paragraph (2), the Secretary shall establish centers that provide
				technical assistance, information sharing of best practices, and training in
				the use of tools and decisionmaking processes that can assist States in
				effectively implementing surface transportation programs, projects, and
				policies.
								(4)Program
				administration
									(A)CompetitionA party entering into a contract,
				cooperative agreement, or other transaction with the Secretary under this
				subsection, or receiving a grant to perform research or provide technical
				assistance under this subsection, shall be selected on a competitive
				basis.
									(B)Strategic
				planThe Secretary shall
				require each center to develop a multiyear strategic plan, and submit the plan
				to the Secretary at such time as the Secretary requires, that describes—
										(i)the activities to be
				undertaken by the center; and
										(ii)how the work of the
				center will be coordinated with the activities of the Federal Highway
				Administration and the various other research, development, and technology
				transfer activities authorized by this chapter.
										(5)FundingOf the amounts made available by section
				7001(a)(1) of the American Energy and
				Infrastructure Jobs Act of 2012, not more than $3,000,000 for
				each of fiscal years 2013 through 2016 shall be available to carry out this
				subsection.
								.
				(b)Clerical
			 amendmentThe analysis for chapter 5 of such title is amended by
			 striking the item relating to section 503 and inserting the following:
					
						
							503. Research and
				development.
						
						.
				7006.Technology and
			 innovation deployment program
				(a)In
			 generalChapter 5 of title
			 23, United States Code, is amended by inserting after section 503 the
			 following:
					
						503a.Technology and
				innovation deployment program
							(a)In
				generalThe Secretary, in accordance with the strategic plan
				developed under section 508, shall carry out a technology and innovation
				deployment program on all aspects of highway transportation by promoting and
				facilitating the products, technologies, tools, methods, or other findings
				resulting from highway research conducted under this chapter.
							(b)ObjectivesThe
				Secretary shall seek to advance the following objectives:
								(1)Significantly accelerate the adoption of
				innovative technologies by the surface transportation community.
								(2)Significantly accelerate
				the adoption of advanced modeling technologies, as described in section 106, by
				the surface transportation community.
								(3)Provide leadership and
				incentives to demonstrate and promote state-of-the-art technologies, elevated
				performance standards, and new business practices in highway construction
				processes that result in improved safety, faster construction, reduced
				congestion from construction, and improved quality and user
				satisfaction.
								(4)Advance longer-lasting
				highways using innovative technologies and practices to accomplish more rapid
				construction of efficient and safe highways and bridges.
								(5)Improve highway
				efficiency, safety, mobility, reliability, service life, and environmental
				protection.
								(6)Develop and deploy new
				tools, techniques, and practices to accelerate the adoption of innovation in
				all aspects of highway transportation.
								(7)Enhance deployment and operations of
				intelligent transportation systems.
								(c)ActivitiesThe
				program may include—
								(1)activities conducted
				under section 503;
								(2)other technologies and
				innovations requiring additional development and testing not performed under
				section 503 but necessary to bring about successful deployment and delivery;
				and
								(3)developing and improving
				innovative technologies and practices and exploring new technologies to
				accelerate innovation adoption.
								(d)Grants, cooperative
				agreements, and contracts
								(1)In
				generalUnder the program,
				the Secretary may make grants to, and enter into cooperative agreements and
				contracts with, States, other Federal agencies, institutions of higher
				education, private sector entities, Federal laboratories, and nonprofit
				organizations to pay the Federal share of the cost of research, development,
				and deployment activities.
								(2)ApplicationsTo receive a grant under this subsection,
				an entity described in paragraph (1) shall submit an application to the
				Secretary. The application shall be in such form and contain such information
				and assurances as the Secretary may require.
								(3)Technology and
				information transferThe Secretary shall ensure that the
				information and technology resulting from research conducted under this
				subsection is made available to State and local transportation departments and
				other interested parties as specified by the Secretary.
								(e)Deployment of future
				strategic highway research program results and products
								(1)In
				generalThe Secretary, in
				consultation with the American Association of State Highway and Transportation
				Officials and the National Academy of Sciences, shall promote research results
				and products developed under the Strategic Highway Research Program 2
				administered by the Transportation Research Board of the National Academy of
				Sciences.
								(2)Strategy of
				promotionThe Secretary, to
				the extent practicable, shall base the deployment of research results and
				products described in paragraph (1) on the recommendations included in the
				Transportation Research Board Special Report 296 entitled Implementing
				the Results of the Second Strategic Highway Research Program: Saving Lives,
				Reducing Congestion, Improving Quality of
				Life.
								.
				(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by inserting after the item relating to section 503 the
			 following:
					
						
							503a. Technology and innovation deployment
				program.
						
						.
				7007.Training and
			 educationSection 504 of title
			 23, United States Code, is amended—
				(1)in subsection (a)(2) by
			 striking subparagraph (A) and inserting the following:
					
						(A)Federal Highway Administration employees,
				State and local transportation agency employees, and Federal agency
				partners;
						;
				(2)in subsection (b) by
			 striking paragraph (3) and inserting the following:
					
						(3)Federal share
							(A)Local technical
				assistance centersSubject to
				clause (ii), the Federal share of the cost of any activity carried out by a
				local technical assistance center under paragraphs (1) and (2) shall be 50
				percent, except that the remaining share may include funds provided to a
				recipient under subsection (e) or section 505.
							(B)Tribal technical
				assistance centersThe Federal share of the cost of activities
				carried out by the tribal technical assistance centers under paragraph
				(2)(D)(ii) shall be 100
				percent.
							;
				(3)in subsection (c)(2) by
			 adding at the end the following: Funds provided to institutions of
			 higher education to carry out this paragraph shall be used in direct support of
			 student expenses associated with their transportation studies.;
				(4)by striking subsection
			 (d);
				(5)by redesignating
			 subsections (e) through (g) as subsections (d) through (f),
			 respectively;
				(6)in subsection (d) (as so
			 redesignated)—
					(A)in paragraph (1)—
						(i)by striking sections 104(b)(1),
			 104(b)(2), 104(b)(3), 104(b)(4), and 144(e) and inserting
			 paragraphs (1), (2), and (3) of section 104(b);
						(ii)in subparagraph (D) by
			 striking and;
						(iii)in subparagraph (E) by
			 striking the period at the end and inserting a semicolon; and
						(iv)by adding at the end the
			 following:
							
								(F)activities delivered by
				the National Highway Institute under subsection (a); and
								(G)the local technical
				assistance program under subsection
				(b).
								;
				and
						(B)in paragraph (2) by
			 inserting before the period at the end the following: , except for
			 activities carried out under paragraph (1)(G), for which the Federal share
			 shall be 50 percent as described in subsection (b)(3)(A); and
					(7)in the heading of
			 subsection (e) (as redesignated by
			 paragraph (5) of this section) by
			 striking Pilot.
				7008.State planning and
			 researchSection 505(a) of
			 title 23, United States Code, is amended in the first sentence by striking
			 104(h)) and under section 144 and inserting
			 104(i)).
			7009.International highway
			 transportation outreach programSection 506 of title 23, United States Code,
			 and the item relating to such section in the analysis for chapter 5 of such
			 title, are repealed.
			7010.Surface
			 transportation-environmental cooperative research programSection 507 of title 23, United States Code,
			 and the item relating to such section in the analysis for chapter 5 of such
			 title, are repealed.
			7011.Transportation
			 research and development strategic planningSection 508(a) of title 23, United States
			 Code, is amended—
				(1)in paragraph (1)—
					(A)by striking
			 SAFETEA-LU and inserting American Energy and Infrastructure Jobs Act of
			 2012; and
					(B)by adding , acting
			 through the Administrator of the Research and Innovative Technology
			 Administration, after Secretary; and
					(2)in paragraph (2)(A)(iii)
			 by striking promoting security and inserting improving
			 goods movement.
				7012.National cooperative
			 freight transportation research programSection 509 of title 23, United States Code,
			 and the item relating to such section in the analysis for chapter 5 of such
			 title, are repealed.
			7013.Future strategic
			 highway research programSection 510 of title 23, United States Code,
			 and the item relating to such section in the analysis for chapter 5 of such
			 title, are repealed.
			7014.National intelligent
			 transportation systems program plan
				(a)In
			 generalSection 512 of title
			 23, United States Code, is amended—
					(1)in the section heading by
			 striking ITS and inserting intelligent transportation
			 systems; and
					(2)in subsection (a)(1) by
			 striking SAFETEA-LU and inserting American Energy and Infrastructure Jobs Act of
			 2012.
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by striking the item relating to section 512 and inserting the
			 following:
					
						
							512. National intelligent transportation
				systems program
				plan.
						
						.
				7015.Use of funds for
			 intelligent transportation systems activities
				(a)In
			 generalSection 513 of title
			 23, United States Code, is amended—
					(1)in the section heading by striking
			 ITS
			 and inserting intelligent
			 transportation systems; and
					(2)in subsection (a) by
			 striking subtitle C of title V of the SAFETEA-LU and inserting
			 section 7001(a)(4) of the American
			 Energy and Infrastructure Jobs Act of 2012.
					(b)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by striking the item relating to section 513 and inserting the
			 following:
					
						
							513. Use of funds for intelligent
				transportation systems
				activities.
						
						.
				7016.Intelligent
			 transportation systems program goals and purposes
				(a)In
			 generalChapter 5 of title
			 23, United States Code, is amended by adding at the end the following:
					
						514.Intelligent
				transportation systems program goals and purposes
							(a)GoalsThe
				goals of the intelligent transportation system program include—
								(1)enhancement of surface
				transportation efficiency and facilitation of intermodalism and international
				trade to enable existing facilities to meet a significant portion of future
				transportation needs, including public access to employment, goods, and
				services, and to reduce regulatory, financial, and other transaction costs to
				public agencies and system users;
								(2)achievement of national
				transportation safety goals, including the enhancement of safe operation of
				motor vehicles and nonmotorized vehicles and improved emergency response to a
				crash, with particular emphasis on decreasing the number and severity of
				collisions;
								(3)protection and
				enhancement of the natural environment and communities affected by surface
				transportation, with particular emphasis on assisting State and local
				governments to achieve national environmental goals;
								(4)accommodation of the
				needs of all users of surface transportation systems, including operators of
				commercial motor vehicles, passenger motor vehicles, motorcycles, and bicycles
				and pedestrians, including individuals with disabilities; and
								(5)improvement of the
				Nation’s ability to respond to emergencies and natural disasters.
								(b)PurposesThe
				Secretary shall implement activities under the intelligent system
				transportation program to, at a minimum—
								(1)expedite, in both
				metropolitan and rural areas, deployment and integration of intelligent
				transportation systems for consumers of passenger and freight
				transportation;
								(2)ensure that Federal,
				State, and local transportation officials have adequate knowledge of
				intelligent transportation systems for consideration in the transportation
				planning process;
								(3)improve regional
				cooperation and operations planning for effective intelligent transportation
				system deployment;
								(4)promote the innovative
				use of private resources;
								(5)facilitate, in
				cooperation with the motor vehicle industry, the introduction of vehicle-based
				safety enhancing systems;
								(6)support the application
				of intelligent transportation systems that increase the safety and efficiency
				of commercial motor vehicle operations;
								(7)develop a workforce
				capable of developing, operating, and maintaining intelligent transportation
				systems; and
								(8)provide continuing
				support for operations and maintenance of intelligent transportation
				systems.
								.
				(b)RepealSection 5303 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users is
			 repealed.
				(c)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is amended by adding after the item relating to section 513 the
			 following:
					
						
							514. Intelligent transportation systems program
				goals and
				purposes.
						
						.
				7017.Intelligent
			 transportation systems program general authorities and requirements
				(a)In
			 generalChapter 5 of title
			 23, United States Code, is further amended by adding at the end the
			 following:
					
						515.Intelligent
				transportation systems program general authority and requirements
							(a)ScopeSubject
				to the provisions of this chapter, the Secretary shall conduct an ongoing
				intelligent transportation system program to research, develop, and
				operationally test intelligent transportation systems and to provide technical
				assistance in the nationwide application of those systems as a component of the
				surface transportation systems of the United States.
							(b)PolicyIntelligent
				transportation system research projects and operational tests funded pursuant
				to this chapter shall encourage and not displace public-private partnerships or
				private sector investment in such tests and projects.
							(c)Cooperation with
				governmental, private, and educational entitiesThe Secretary
				shall carry out the intelligent transportation system program in cooperation
				with State and local governments and other public entities, private sector
				firms in the United States, Federal laboratories, and institutions of higher
				education, including historically Black colleges and universities and other
				minority institutions of higher education.
							(d)Consultation with
				Federal officialsIn carrying out the intelligent transportation
				system program, the Secretary shall consult with the heads of other Federal
				departments and agencies, as appropriate.
							(e)Technical assistance,
				training, and informationThe Secretary may provide technical
				assistance, training, and information to State and local governments seeking to
				implement, operate, maintain, or evaluate intelligent transportation system
				technologies and services.
							(f)Transportation
				planningThe Secretary may provide funding to support adequate
				consideration of transportation systems management and operations, including
				intelligent transportation systems, within metropolitan and statewide
				transportation planning processes.
							(g)Information
				Clearinghouse
								(1)In
				generalThe Secretary shall—
									(A)maintain a repository for
				technical and safety data collected as a result of federally sponsored projects
				carried out under this chapter; and
									(B)make, on request, that
				information (except for proprietary information and data) readily available to
				all users of the repository at an appropriate cost.
									(2)Agreement
									(A)In
				generalThe Secretary may enter into an agreement with a third
				party for the maintenance of the repository for technical and safety data under
				paragraph (1)(A).
									(B)Federal financial
				assistanceIf the Secretary enters into an agreement with an
				entity for the maintenance of the repository, the entity shall be eligible for
				Federal financial assistance under this section.
									(3)Availability of
				informationInformation in the repository shall not be subject to
				sections 552 and 555 of title 5, United States Code.
								(h)Infrastructure
				developmentFunds made
				available to carry out this chapter for operational tests—
								(1)shall be used primarily
				for the development of intelligent transportation system infrastructure; and
								(2)to the maximum extent
				practicable, shall not be used for the construction of physical highway and
				public transportation infrastructure unless the construction is incidental and
				critically necessary to the implementation of an intelligent transportation
				system project.
								.
				(b)RepealSections
			 5304 and 5305 of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users are repealed.
				(c)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is further amended by adding after the item relating to section 514 the
			 following:
					
						
							515. Intelligent transportation systems program
				general authority and
				requirements.
						
						.
				7018.Intelligent
			 transportation systems research and development
				(a)In
			 generalChapter 5 of title
			 23, United States Code, is further amended by adding at the end the
			 following:
					
						516.Intelligent
				transportation systems research and development
							(a)In
				generalThe Secretary shall carry out a comprehensive program of
				intelligent transportation system research, development, and operational tests
				of intelligent vehicles and intelligent infrastructure systems and other
				similar activities that are necessary to carry out this chapter.
							(b)Priority
				areasUnder the program, the Secretary shall give higher priority
				to funding projects that—
								(1)enhance mobility and
				productivity through improved traffic management, incident management, transit
				management, freight management, road weather management, toll collection,
				traveler information, or highway operations systems and remote sensing
				products;
								(2)utilize interdisciplinary
				approaches to develop traffic management strategies and tools to address
				multiple impacts of congestion concurrently;
								(3)address traffic
				management, incident management, transit management, toll collection traveler
				information, or highway operations systems;
								(4)incorporate research on
				the impact of environmental, weather, and natural conditions on intelligent
				transportation systems, including the effects of cold climates;
								(5)enhance intermodal use of
				intelligent transportation systems for diverse groups, including for emergency
				and health-related services;
								(6)enhance safety through
				improved crash avoidance and protection, crash and other emergency personnel
				notification, commercial motor vehicle operations, and infrastructure-based or
				cooperative safety systems; and
								(7)facilitate the
				integration of intelligent infrastructure, vehicle, and control
				technologies.
								.
				(b)RepealSection 5306 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users is
			 repealed.
				(c)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is further amended by adding after the item relating to section 515 the
			 following:
					
						
							516. Intelligent transportation systems
				research and
				development.
						
						.
				7019.Intelligent
			 transportation systems national architecture and standards
				(a)In
			 generalChapter 5 of title
			 23, United States Code, is further amended by adding at the end the
			 following:
					
						517.Intelligent
				transportation systems national architecture and standards
							(a)In general
								(1)Development,
				implementation, and maintenanceConsistent with section 12(d) of
				the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272
				note; 110 Stat. 783), the Secretary shall develop, implement, and maintain a
				national architecture and supporting standards and protocols to promote the
				widespread use and evaluation of intelligent transportation system technology
				as a component of the surface transportation systems of the United
				States.
								(2)Interoperability and
				efficiencyTo the maximum extent practicable, the national
				architecture shall promote interoperability among, and efficiency of,
				intelligent transportation system technologies implemented throughout the
				United States.
								(3)Use of standards
				development organizationsIn carrying out this section, the
				Secretary shall use the services of such standards development organizations as
				the Secretary determines to be appropriate.
								(b)Provisional
				standards
								(1)In
				generalIf the Secretary finds that the development or balloting
				of an intelligent transportation system standard jeopardizes the timely
				achievement of the objectives identified in subsection (a), the Secretary may
				establish a provisional standard, after consultation with affected parties,
				using, to the extent practicable, the work product of appropriate standards
				development organizations.
								(2)Period of
				effectivenessA provisional standard established under paragraph
				(1) shall be published in the Federal Register and remain in effect until the
				appropriate standards development organization adopts and publishes a
				standard.
								(c)Conformity with
				national architecture
								(1)In
				generalExcept as provided in paragraphs (2) and (3), the
				Secretary shall ensure that intelligent transportation system projects carried
				out using funds made available from the Highway Trust Fund, including funds
				made available under this chapter, to deploy intelligent transportation system
				technologies conform to the national architecture, applicable standards or
				provisional standards, and protocols developed under subsection (a).
								(2)Secretary’s
				discretionThe Secretary may authorize exceptions to paragraph
				(1) for—
									(A)projects designed to
				achieve specific research objectives outlined in the national intelligent
				transportation system program plan or the surface transportation research and
				development strategic plan developed under section 508; or
									(B)the upgrade or expansion of an intelligent
				transportation system in existence on the date of enactment of the SAFETEA-LU
				if the Secretary determines that the upgrade or expansion—
										(i)would not adversely
				affect the goals or purposes of this chapter;
										(ii)is carried out before
				the end of the useful life of such system; and
										(iii)is cost-effective as
				compared to alternatives that would meet the conformity requirement of
				paragraph (1).
										(3)ExceptionsParagraph (1) shall not apply to funds used
				for operation or maintenance of an intelligent transportation system in
				existence on the date of enactment of the SAFETEA-LU.
								(d)Standard
				DefinedThe term standard means a document
				that—
								(1)contains technical
				specifications or other precise criteria for intelligent transportation systems
				that are to be used consistently as rules, guidelines, or definitions of
				characteristics so as to ensure that materials, products, processes, and
				services are fit for their purposes; and
								(2)may support the national
				architecture and promote—
									(A)the widespread use and
				adoption of intelligent transportation system technology as a component of the
				surface transportation systems of the United States; and
									(B)interoperability among
				intelligent transportation system technologies implemented throughout the
				States.
									.
				(b)RepealSection
			 5307 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users is repealed.
				(c)Conforming
			 amendmentThe analysis for chapter 5 of title 23, United States
			 Code, is further amended by adding after the item relating to section 516 the
			 following:
					
						
							517. Intelligent transportation systems
				national architecture and
				standards.
						
						.
				7020.National university
			 transportation centersSection
			 5505 of title 49, United States Code, and the item relating to such section in
			 the analysis of chapter 55 of such title, are repealed.
			7021.University
			 transportation researchSection 5506 of title 49, United States
			 Code, is amended—
				(1)in subsection (b)(1) by
			 inserting that is consistent with section 503 of title 23 after
			 applied research;
				(2)in subsection (c)—
					(A)in the heading by
			 striking Regional, Tier
			 I, and Tier II Centers and inserting
			 Regional and standard
			 centers;
					(B)in paragraph (1)—
						(i)in the heading by
			 striking Regional and Tier
			 I centers and inserting Regional and standard
			 centers;
						(ii)in the matter preceding
			 subparagraph (A) by striking 2005 through 2009 and inserting
			 2013 through 2016; and
						(iii)in subparagraph (B) by
			 striking 10 Tier I and inserting 20
			 standard;
						(C)by striking paragraph
			 (2); and
					(D)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
					(3)in subsection (d) by adding at the end the
			 following:
					
						(3)Opportunity
				announcement
							(A)Public
				disclosureAll funding
				opportunities under this section shall be publically announced and shall be
				posted on the Department of Transportation’s Web site and on Grants.gov. Any
				announcement shall, at a minimum, include a detailed description of how
				applications will be evaluated and a list of any specific research areas,
				educational objectives, or technology transfer objectives expected to be
				addressed by an application.
							(B)InputIn developing an opportunity announcement
				under this paragraph, the Secretary shall solicit the input of transportation
				stakeholders, including academic researchers, State highway and transportation
				departments, local and regional governments, private industry, the
				Administrator of the Research and Innovative Technology Administration, and
				Administrators of other relevant Department of Transportation agencies.
							(4)Proposal review and
				selection
							(A)In
				generalThe Secretary shall
				make award decisions under subsection (c)(1) through a peer-reviewed,
				merit-based process. The Secretary may make grants to, and enter into
				cooperative agreements with, the National Academy of Sciences to carry out such
				activities under this paragraph as the Secretary determines are
				appropriate.
							(B)Peer-review
								(i)In
				generalThe Secretary, acting through the National Research
				Council of the National Academy of Sciences, shall establish a peer-review
				process in which all proposals shall be reviewed by an external committee of
				experts.
								(ii)SelectionThe
				external committee of experts shall be selected and convened by the
				Transportation Research Board of the National Research Council based on—
									(I)their specific knowledge
				of transportation research fields or their broad knowledge of transportation
				research fields;
									(II)their knowledge of
				associated educational activities;
									(III)their broad knowledge
				of the community of transportation practitioners; and
									(IV)to the extent possible,
				diverse representation within the review group.
									(iii)DutiesThe external committee of experts shall
				evaluate proposals based on the degree to which they advance the objectives in
				subsection (b), the selection criteria in paragraph (2) of this subsection, and
				any additional review criteria set forth in the opportunity announcements
				described in paragraph (3) of this subsection.
								(iv)ReportThe external committee of experts shall
				issue a report, published and made available to the public by the
				Transportation Research Board, summarizing the evaluation process and
				explaining its findings.
								(v)CostThe
				Secretary shall pay for any necessary expenses associated with peer-review with
				a portion of the funds assigned to the Research and Innovative Technology
				Administration for administration of this section.
								(C)Secretarial
				reviewThe Secretary, in
				consultation with the Administrator of the Research and Innovative Technology
				Administration and Administrators of any other relevant Department of
				Transportation agencies, shall make final award decisions. The Secretary’s
				decision shall consider—
								(i)the findings of the
				committee under subparagraph (B);
								(ii)the portfolio of other
				programs funded under this section;
								(iii)the objectives set
				forth in subsection (b);
								(iv)the criteria set forth
				in paragraph (2);
								(v)the details included in
				the opportunity announcement required under paragraph (3); and
								(vi)other current proposals
				and previously funded proposals.
								(D)Transparency
								(i)In
				generalThe Secretary shall provide to each applicant of a
				proposal copies of reviews by the committee under subparagraph (B) and any
				other materials used in the evaluation process (with any reviewer identifying
				information redacted) of the applicant’s proposal.
								(ii)Public
				availabilityThe Secretary shall make results of the review
				process available to all applicants and to the public on the Department’s
				website.
								(iii)ReportThe
				Secretary shall issue a public report that includes, at a minimum—
									(I)the results of the
				peer-review process, including the findings of the committee under subparagraph
				(B); and
									(II)the reasons for the
				Secretary’s final decision, including a description of—
										(aa)the context in which the
				proposal was reviewed; and
										(bb)how the findings of the
				committee under subparagraph (B) were used in reaching the final
				decision.
										;
				(4)in subsection (e)—
					(A)in paragraph (1) by
			 striking March 31, 2006, and not later than March 31st of every 4th year
			 thereafter and inserting 180 days after the date of enactment of
			 the American Energy and Infrastructure Jobs
			 Act of 2012, and every 4 years thereafter;
					(B)in paragraph (5)—
						(i)in subparagraph (B) by
			 striking and;
						(ii)in subparagraph (C) by
			 striking the period and adding ; and; and
						(iii)by adding at the end
			 the following:
							
								(D)$3,500,000 for each of
				fiscal years 2013 through 2016.
								; and
				
						(C)by adding at the end the
			 following:
						
							(6)Research
				requirement
								(A)Comprehensive
				transportation safetyThe Secretary shall make a grant to 1 of
				the 10 regional university transportation centers established under subsection
				(c) for the purpose of furthering the objectives described in subsection (b) in
				the field of comprehensive transportation safety.
								(B)Intelligent
				transportation systemsThe
				Secretary shall make a grant to 1 of the 10 regional university transportation
				centers established under subsection (c) (other than the center described in
				subparagraph (A)) for the purpose of furthering the objectives described in
				subsection (b) in the field of intelligent transportation systems.
								(7)Competitive
				processThe Secretary shall
				make award decisions through a competitive process that follows the
				requirements described in subsections (d)(3) and (d)(4) and incorporates the
				additional selection criteria set forth in paragraph (2) of this
				subsection.
							;
					(5)in subsection (f)—
					(A)by striking
			 Tier
			 I in the subsection heading and inserting
			 standard;
					(B)in paragraph (1)—
						(i)by striking June
			 30, 2006, and not later than June 30 of every 4th year thereafter and
			 inserting 180 days after the date of enactment of the
			 American Energy and Infrastructure Jobs Act
			 of 2012, and every 4 years thereafter; and
						(ii)by striking 10
			 Tier I and inserting 20 standard;
						(C)in paragraph (3) by
			 striking Tier I and inserting standard;
			 and
					(D)in paragraph (5)—
						(i)by striking
			 $1,000,000 and inserting $2,000,000;
						(ii)by striking 2005
			 through 2009 and inserting 2013 through 2016; and
						(iii)by striking Tier
			 I and inserting standard;
						(6)by striking subsection
			 (g) and redesignating subsections (h) through (m) as subsections (g) through
			 (l), respectively;
				(7)in subsection (h) (as
			 redesignated by
			 paragraph (5) of this section)—
					(A)by striking
			 Maintenance of
			 Effort.—and all that follows through In order
			 to be and inserting Maintenance of Effort.—In order to be;
			 and
					(B)by striking paragraph
			 (2);
					(8)in subsection (i) (as
			 redesignated by
			 paragraph (5) of this section)—
					(A)by striking “50” and inserting “65”; and
					(B)by striking
			 503 and inserting 503A; and
					(9)by adding at the end the following:
					
						(m)Annual
				reportThe Secretary shall
				submit to the Committee on Science, Space, and Technology and the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate, and make
				available to the public on the Department’s Web site, an annual report on the
				university transportation center program under this section detailing the
				activities of the regional and standard centers during the previous year and
				how such activities reflect the priorities of the strategic plan required under
				section 508(a) of title
				23.
						.
				7022.Bureau of
			 Transportation StatisticsSection 111 of title 49, United States Code,
			 is amended—
				(1)in subsection (c) by striking paragraph (5)
			 and inserting the following:
					
						(5)Transportation
				statisticsCollecting,
				compiling, analyzing, and publishing a comprehensive set of transportation
				statistics on the performance and impacts of the national transportation
				system, including statistics on—
							(A)transportation safety across all modes and
				intermodally;
							(B)the state of good repair
				of United States transportation infrastructure;
							(C)the extent, connectivity,
				and condition of the transportation system, building on the national
				transportation atlas database developed under subsection (g);
							(D)economic efficiency
				across the entire transportation sector;
							(E)the effects of the
				transportation system on global and domestic economic competitiveness;
							(F)demographic, economic,
				and other variables influencing travel behavior, including choice of
				transportation mode and goods movement;
							(G)transportation-related
				variables that influence the domestic economy and global competiveness;
							(H)economic costs and
				impacts for passenger travel and freight movement;
							(I)intermodal and multimodal
				passenger movement; and
							(J)consequences of
				transportation for the
				environment.
							;
				(2)by striking subsection
			 (d) and inserting the following:
					
						(d)Access to Federal
				dataIn carrying out
				subsection (c), the Director shall be provided access to all transportation and
				transportation-related information and data, including safety-related data,
				held by an agency of the Department of Transportation and, upon written request
				and subject to any statutory or regulatory restrictions, to all such data held
				by any other Federal Government agency, that is germane to carrying out
				subsection
				(c).
						;
				(3)in subsection (n) by
			 striking Mass Transit and inserting Alternative
			 Transportation; and
				(4)in subsection
			 (o)(2)—
					(A)in subparagraph (A) by
			 inserting and after the semicolon;
					(B)by striking subparagraph
			 (B); and
					(C)by redesignating
			 subparagraph (C) as subparagraph (B).
					7023.Administrative
			 authoritySection 112 of title
			 49, United States Code, is amended by adding at the end the following:
				
					(f)Program evaluation and
				oversightFor each of fiscal
				years 2013 through 2016, the Administrator may expend not more than 1
				1/2 percent of the amounts authorized to be appropriated
				for the administration and operation of the Research and Innovative Technology
				Administration to carry out the coordination, evaluation, and oversight of the
				programs administered by the Administration.
					(g)Collaborative research
				and development
						(1)In
				generalTo encourage
				innovative solutions to multimodal transportation problems and stimulate the
				deployment of new technology, the Administrator may carry out, on a cost-shared
				basis, collaborative research and development with—
							(A)non-Federal entities, including State and
				local governments, foreign governments, institutions of higher education,
				corporations, institutions, partnerships, sole proprietorships, and trade
				associations that are incorporated or established under the laws of any
				State;
							(B)Federal laboratories;
				and
							(C)other Federal
				agencies.
							(2)Cooperation, grants,
				contracts, and agreementsNotwithstanding any other provision of law,
				the Administrator may directly initiate contracts, grants, cooperative research
				and development agreements (as defined in section 12 of the Stevenson-Wydler
				Technology Innovation Act of 1980 (15 U.S.C. 3710a)), and other agreements to
				fund, and accept funds from, the Transportation Research Board of the National
				Research Council of the National Academy of Sciences, State departments of
				transportation, cities, counties, institutions of higher education,
				associations, and the agents of those entities to carry out joint
				transportation research and technology efforts.
						(3)Federal share
							(A)In
				generalSubject to
				subparagraph (B), the Federal share of
				the cost of an activity carried out under
				paragraph (2) shall not exceed 50
				percent.
							(B)ExceptionIf the Secretary determines that the
				activity is of substantial public interest or benefit, the Secretary may
				approve a greater Federal share.
							(C)Non-Federal
				shareAll costs directly
				incurred by the non-Federal partners, including personnel, travel, facility,
				and hardware development costs, shall be credited toward the non-Federal share
				of the cost of an activity described in
				subparagraph (A).
							(4)Use of
				technologyThe research,
				development, or use of a technology under a contract, grant, cooperative
				research and development agreement, or other agreement entered into under this
				subsection, including the terms under which the technology may be licensed and
				the resulting royalties may be distributed, shall be subject to the
				Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et
				seq.).
						.
			7024.Technical and
			 conforming amendments
				(a)Additional
			 repealsSections 5308, 5309,
			 5310, 5501, 5506, 5507, 5511, and 5513 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users are repealed.
				(b)Table of contents for
			 SAFETEA-LUThe table of
			 contents for the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users is amended by striking the items relating to sections
			 5303 through 5310, 5501, 5506, 5507, 5511, and 5513.
				(c)Conforming
			 amendmentSection 6010(c) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (23 U.S.C. 512 note) is amended by striking subtitle C of
			 title V of this Act and inserting section 501 of title 23,
			 United States Code.
				VIIIRailroads
			ARepeals and Reforms of
			 Intercity Passenger Rail Capital Grant Programs
				8001.Capital grants for
			 Class II and Class III railroadsChapter 223 of title 49, United States Code,
			 and the item relating thereto in the table of chapters for subtitle V of such
			 title, are repealed.
				8002.Congestion
			 grantsSection 24105 of title
			 49, United States Code, and the item relating thereto in the table of sections
			 for chapter 241 of such title, are repealed.
				8003.Intercity passenger
			 rail capital grants to States
					(a)AmendmentsSection 24402 of title 49, United States
			 Code, is amended—
						(1)in the section heading,
			 by striking Capital
			 investment grants to support intercity passenger rail
			 service and inserting Intercity passenger rail capital grants to
			 States;
						(2)by striking subsection
			 (b);
						(3)by redesignating
			 subsections (c) through (l) as subsections (b) through (k),
			 respectively;
						(4)in subsection (b)(1)(D),
			 as so redesignated by paragraph (3) of this subsection, by striking that
			 if an applicant has selected the proposed operator of its service
			 competitively, that the applicant provide and inserting that the
			 applicant shall select the proposed operator of its service competitively, and
			 that the applicant shall provide;
						(5)in subsection (b)(2)(B), as so redesignated
			 by paragraph (3) of this subsection—
							(A)by inserting
			 and at the end of clause (ii); and
							(B)by inserting
			 and at the end of clause (iii); and
							(C)by striking clauses (iv)
			 and (v);
							(6)in subsection (c), as so redesignated by
			 paragraph (3) of this subsection, by striking subsection
			 (c)(1)(A) and inserting subsection (b)(1)(A);
						(7)in subsection (d), as so
			 redesignated by paragraph (3) of this subsection, by striking subsection
			 (g) and inserting subsection (f);
						(8)in subsection (e)(2), as
			 so redesignated by paragraph (3) of this subsection, by striking
			 subsection (c) and inserting subsection
			 (b);
						(9)in subsection (f), as so redesignated by
			 paragraph (3) of this subsection, by striking paragraphs (3) and (4);
			 and
						(10)in subsection (g), as so redesignated by
			 paragraph (3) of this subsection, by amending the second sentence to read as
			 follows: If any amount provided as a grant under this section is not
			 obligated within 3 years after the date on which the State is awarded the
			 grant, such amount shall be rescinded and deposited to the general fund of the
			 Treasury, where such amount shall be dedicated for the sole purpose of deficit
			 reduction and prohibited from use as an offset for other spending increases or
			 revenue reductions..
						(b)Conforming
			 amendmentThe item relating
			 to section 24402 in the table of sections for chapter 244 of title 49, United
			 States Code, is amended to read as follows:
						
							
								24402. Intercity passenger rail capital grants
				to
				States.
							
							.
					BAmtrak Reforms
				8101.Authorization for
			 Amtrak operating expensesSection 101(a) of the Passenger Rail
			 Investment and Improvement Act of 2008 (Division B of Public Law 110–432, 122
			 Stat. 4908) is amended—
					(1)in paragraph (4), by
			 striking $616,000,000 and inserting $466,000,000;
			 and
					(2)in paragraph (5), by
			 striking $631,000,000 and inserting
			 $473,250,000.
					8102.Limitations on
			 Amtrak authoritySection 24305
			 of title 49, United States Code, is amended by adding at the end the following
			 new subsection:
					
						(g)Limitations on use of
				Federal funds
							(1)LimitationsAmtrak
				may not use any Federal funds for the following purposes:
								(A)Hiring or contracting
				with any outside legal professional for the purpose of filing, litigating, or
				otherwise pursuing any cause of action in a Federal or State court against a
				passenger rail service provider.
								(B)Filing, litigating, or
				otherwise pursuing in any Federal or State court any cause of action against a
				passenger rail service provider arising from a competitive bid process in which
				Amtrak and the passenger rail service provider participated.
								(2)DefinitionsFor
				the purposes of this subsection—
								(A)the term outside
				legal professional means any individual, corporation, partnership,
				limited liability corporation, limited liability partnership, or other private
				entity in the business of providing legal services that is not employed on a
				full-time basis solely by Amtrak; and
								(B)the term passenger
				rail service provider means any company, partnership, or other public
				or private entity that operates passenger rail service or bids to operate
				passenger rail service in a competitive
				process.
								.
				8103.Applicability of
			 laws
					(a)Title 18
			 violationsFor purposes of
			 sections 286, 287, 371, 641, 1001, and 1002 of title 18, United States Code,
			 and, with respect to audits conducted by the Amtrak Office of the Inspector
			 General, for purposes of section 1516 of such title, Amtrak and the Amtrak
			 Office of the Inspector General shall be considered to be agencies of the
			 United States Government.
					(b)False
			 claimsClaims made or
			 presented to Amtrak shall be considered as claims under section
			 3729(b)(2)(A)(ii) of title 31, United States Code, and statements made or
			 presented to Amtrak shall be considered as statements under section
			 3729(a)(1)(B) and (G) of title 31, United States Code.
					(c)LimitationSubsections
			 (a) and (b) shall be effective only with respect to a fiscal year for which
			 Amtrak receives a Federal subsidy.
					8104.Inspector General
			 of Amtrak
					(a)In
			 generalChapter 243 is amended by inserting after section 24316
			 the following:
						
							24317.Inspector
				General
								(a)Investigation
				authorityThe Inspector
				General of Amtrak shall have all authority available to other Inspectors
				General, as necessary in carrying out the duties specified in the Inspector
				General Act 1978 (5 U.S.C. App. 3), to investigate any alleged violation of
				section 286, 287, 371, 641, 1001, or 1002 of title 18, and, with respect to
				audits conducted by the Amtrak Office of the Inspector General, any violation
				of section 1516 of such title.
								(b)Services from General
				Services AdministrationThe Inspector General of Amtrak may
				obtain from the Administrator of General Services, and the Administrator shall
				provide to the Inspector General, services under sections 502(a) and 602 of
				title 40, including travel programs.
								(c)Qualified
				immunity
									(1)In
				generalAn employee of the
				Amtrak Office of Inspector General shall enjoy the same personal qualified
				immunity from lawsuit or liability as the employees of other inspectors general
				that operate under authority of the Inspector General Act of 1978 with respect
				to the performance of investigative, audit, or inspection functions authorized
				under that Act that are carried out for the Amtrak Office of Inspector
				General.
									(2)Federal Government
				liabilityNo liability of any
				kind shall attach to or rest upon the United States for any damages from or by
				any actions of the Amtrak Office of Inspector General, its employees, agents,
				or
				representatives.
									.
					(b)Conforming
			 amendmentThe table of sections for chapter 243 is amended by
			 inserting after the item relating to section 24316 the following:
						
							
								24317. Inspector
				General.
							
							.
					8105.Amtrak management
			 accountabilitySection 24310
			 is amended to read as follows:
					
						24310.Management
				accountability
							(a)In
				generalPromptly after the
				date of enactment of the American Energy and Infrastructure Jobs Act of 2012,
				and again not later than 5 years after the date of enactment of the Passenger
				Rail Investment and Improvement Act of 2008, the Inspector General of the
				Department of Transportation shall complete an overall assessment of the
				progress made by the Department of Transportation, and the Inspector General of
				Amtrak shall complete an overall assessment of the progress made by Amtrak
				management, in implementing the provisions of the Passenger Rail Investment and
				Improvement Act of 2008.
							(b)AssessmentThe
				management assessment undertaken by the Amtrak Inspector General may include a
				review of—
								(1)effectiveness in
				improving annual financial planning;
								(2)effectiveness in
				implementing improved financial accounting;
								(3)efforts to implement
				minimum train performance standards;
								(4)progress maximizing
				revenues, minimizing Federal subsidies, and improving financial results;
				and
								(5)any other aspect of
				Amtrak operations the Amtrak Inspector General finds appropriate to
				review.
								.
				8106.Amtrak food and
			 beverage service
					(a)AuthoritySection 24305(c)(4) of title 49, United
			 States Code, is amended by striking only if revenues from the services
			 each year at least equal the cost of providing the services and
			 inserting only as provided in subsection (h).
					(b)ProceduresSection 24305 of title 49, United States
			 Code, is further amended by adding at the end the following new
			 subsection:
						
							(h)Food and beverage
				service
								(1)In
				generalExcept as provided in
				paragraph (6), food and beverage service may be provided on Amtrak trains only
				by a bidder selected by the Federal Railroad Administration under paragraph
				(5). The Federal Railroad Administration may consult with and obtain assistance
				from the General Services Administration in carrying out this
				subsection.
								(2)Requests for
				proposalsNot later than 60
				days after the date of enactment of this subsection, the Federal Railroad
				Administration shall issue separate requests for proposals for provision of
				food and beverage service on Amtrak trains on the national rail passenger
				transportation system for each of subparagraphs (A) through (D) of section
				24102(5).
								(3)Deadlines
									(A)Submittal of
				bidsBids for the provision of food and beverage service on
				Amtrak trains pursuant to the requests for proposals issued under paragraph (2)
				shall be submitted to the Federal Railroad Administration not later than 60
				days after the issuance of the relevant request for proposals.
									(B)Selection of winning
				bidsThe Federal Railroad
				Administration shall select winning bidders pursuant to paragraph (5) not later
				than 90 days after the issuance of the relevant request for proposals.
									(4)Amtrak
				participationAmtrak may participate in the bidding pursuant to a
				request for proposals issued under paragraph (2).
								(5)Selection of
				providersThe Federal
				Railroad Administration shall select for the provision of food and beverage
				service on Amtrak trains the qualified bidder responding to the request for
				proposals issued under paragraph (2) whose bid would result in the lowest cost,
				or the greatest source of revenue, to Amtrak.
								(6)ExemptionIf no qualified bidder responds to the
				request for proposals issued under paragraph (2), Amtrak, after transmitting to
				the Federal Railroad Administration and the Congress an explanation of the
				reasons for the need of an exemption, may request from the Federal Railroad
				Administration, and the Federal Railroad Administration may grant, an exemption
				from the limitations under this subsection.
								(7)Subsidy for net
				lossThe Federal Railroad
				Administration shall provide directly to the entity providing food and beverage
				service on Amtrak trains any portion of appropriations for Amtrak necessary to
				cover a net loss resulting from the provision of such service, but only to the
				extent that such net loss was anticipated in the bid
				selected.
								.
					8107.Application of Buy
			 America to AmtrakSection
			 24305(f) of title 49, United States Code, is amended by adding at the end the
			 following new paragraphs:
					
						(5)The requirements of this subsection apply
				to all contracts for a project carried out within the scope of the applicable
				finding, determination, or decision under the National Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such
				contracts, if at least one contract for the project is funded with amounts made
				available to carry out this title.
						(6)If the Secretary receives a request for an
				exemption under this subsection, the Secretary shall provide notice of and an
				opportunity for public comment on the request at least 30 days before making a
				finding based on the request. Such a notice shall include the information
				available to the Secretary concerning the request and shall be provided by
				electronic means, including on the official public Internet Web site of the
				Department of Transportation. If the Secretary grants an exemption under this
				subsection, the Secretary shall publish in the Federal Register a detailed
				justification for the exemption that addresses the public comments received
				under this paragraph and shall ensure that such justification is published
				before the exemption takes
				effect.
						.
				CProject Development and
			 Review
				8201.Project development
			 and review
					(a)AmendmentPart B of subtitle V of title 49, United
			 States Code, is amended by adding at the end the following new chapter:
						
							229Project Development and
				Review
								
									Sec.
									22901. Applicability.
									22902. Definitions.
									22903. Efficient environmental reviews for rail
				  project decisionmaking.
									22904. Integration of planning and
				  environmental review.
									22905. Program for eliminating duplication of
				  environmental reviews.
									22906. Railroad corridor
				  preservation.
									22907. Treatment of railroads for historic
				  preservation.
									22908. Categorical exclusion.
									22909. State assumption of responsibility for
				  categorical exclusions.
									22910. Rail project delivery
				  program.
									22911. Exemption in emergencies.
								
								22901.ApplicabilityThe provisions of this chapter—
									(1)shall be applicable to
				any freight or intercity passenger rail capital project that is carried out or
				planned to be carried out with the use of Federal funds administered by the
				Federal Railroad Administration through a grant, contract, loan, or other
				financing instrument;
									(2)shall be broadly
				construed; and
									(3)may be applied by the
				Secretary to any class or program of such projects.
									22902.DefinitionsIn this chapter, the following definitions
				apply:
									(1)AgencyThe
				term agency means any agency, department, or other unit of
				Federal, State, local, or Indian tribal government.
									(2)Environmental impact
				statementThe term environmental impact statement
				means the detailed statement of environmental impacts required to be prepared
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
									(3)Environmental
				lawThe term environmental law includes any law
				that provides procedural or substantive protection, as applicable, for the
				natural or built environment with regard to the construction and operation of
				transportation projects.
									(4)Environmental review
				process
										(A)In
				generalThe term environmental review process
				means the process for preparing for a rail project an environmental impact
				statement, environmental assessment, categorical exclusion, or other document
				prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
										(B)InclusionsThe
				term environmental review process includes the process for and
				completion of any environmental permit, approval, review, or study required for
				a rail project under any Federal law other than the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.).
										(5)Federal environmental
				lawsThe term Federal environmental laws means
				Federal laws governing the review, including through the issuance of permits
				and other approvals of environmental impacts of, the construction and operation
				of transportation projects. Such term includes section 102(2)(C) of the
				National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), section 404
				of the Federal Water Pollution Control Act (33 U.S.C. 1344), section 106 of the
				National Historic Preservation Act (16 U.S.C. 470f), and sections 7(a)(2),
				9(a)(1)(B), and 10(a)(1)(B) of the Endangered Species Act of 1973 (16 U.S.C.
				1536(a)(2), 1538(a)(1)(B), 1539(a)(1)(B)).
									(6)Federal lead
				agencyThe term Federal lead agency means the
				Department of Transportation.
									(7)Joint lead
				agencyThe term joint lead agency means an agency
				designated as a joint lead agency as described in paragraph (1) or (2) of
				section 22903(b).
									(8)Lead
				agencyThe term lead agency means the Department
				of Transportation and, if applicable, any joint lead agency.
									(9)Planning
				productThe term planning product means any
				decision, analysis, study, or other documented result of an evaluation or
				decisionmaking process carried out during rail and transportation
				planning.
									(10)Project
				sponsorThe term project sponsor means the State
				agency or other entity, including any private or public-private entity, that
				seeks approval of the Secretary for a rail project.
									(11)Rail
				ProjectThe term rail project means any freight or
				intercity passenger rail capital project that is carried out or is planned to
				be carried out with the use of Federal funds administered by the Federal
				Railroad Administration through a grant, contract, loan, or other financing
				instrument.
									(12)SecretaryThe
				term Secretary means the Secretary of Transportation.
									(13)StateThe
				term State has the meaning given that term in section 22701(3).
									(14)State transportation
				departmentThe term State transportation
				department means any statewide agency of a State with responsibility
				for one or more modes of transportation.
									22903.Efficient
				environmental reviews for rail project decisionmaking
									(a)Applicability
										(1)In
				generalThe project
				development procedures in this section are applicable to all rail projects for
				which an environmental impact statement is prepared under the National
				Environmental Policy Act of 1969 and may be applied, to the extent determined
				appropriate by the Secretary, to other rail projects for which an environmental
				document is prepared as part of an environmental review process.
										(2)FlexibilityAny
				authorities granted in this section may be exercised, and any requirements
				established in this section may be satisfied, for a rail project, class of
				projects, or program of rail projects.
										(3)Funding
				thresholdThe Secretary’s
				approval of a rail project involving Federal funds shall not be considered a
				Federal action for the purposes of the National Environmental Policy Act of
				1969 if the Federal funding share—
											(A)constitutes 15 percent or
				less of the total estimated project costs; or
											(B)is less than
				$10,000,000.
											(4)Programmatic
				complianceAt the request of a State, the Secretary may modify
				the procedures developed under this section to encourage programmatic
				approaches and strategies with respect to environmental programs and permits
				(in lieu of project-by-project reviews).
										(b)Lead agencies
										(1)In
				generalIf the rail project
				requires approval from more than one modal administration within the Department
				of Transportation, the Secretary shall designate a single modal administration
				to serve as the Federal lead agency for the Department in the environmental
				review process for the project.
										(2)Joint lead
				agenciesNothing in this section precludes another agency from
				being a joint lead agency in accordance with regulations under the National
				Environmental Policy Act of 1969.
										(3)Project sponsor as
				joint lead agencyAny project sponsor that is a State or local
				governmental entity applying to receive or receiving Federal funds for the rail
				project shall serve as a joint lead agency with the Department of
				Transportation for purposes of preparing any environmental document under the
				National Environmental Policy Act of 1969 and may prepare any such
				environmental document required in support of any action or approval by the
				Secretary if the Federal lead agency furnishes guidance in such preparation and
				independently evaluates such document and the document is approved and adopted
				by the Secretary prior to the Secretary taking any subsequent action or making
				any approval based on such document, whether or not the Secretary’s action or
				approval results in Federal funding.
										(4)Ensuring
				complianceThe Secretary shall ensure that a project sponsor
				complies with all design and mitigation commitments made jointly by the
				Secretary and the project sponsor in any environmental document prepared by the
				project sponsor in accordance with this subsection, and that such document is
				appropriately supplemented if rail project changes become necessary.
										(5)Adoption and use of
				documentsAny environmental document prepared in accordance with
				this subsection shall be adopted and used by any Federal agency in making any
				approval of a rail project as the document required to be completed under the
				National Environmental Policy Act of 1969.
										(6)Roles and
				responsibility of lead agencyWith respect to the environmental
				review process for any rail project, the lead agency shall have authority and
				responsibility—
											(A)to take such actions as
				are necessary and proper, within the authority of the lead agency, to
				facilitate the expeditious resolution of the environmental review process for
				the rail project; and
											(B)to prepare or ensure that
				any required environmental impact statement or other document required to be
				completed under the National Environmental Policy Act of 1969 is completed in
				accordance with this section and other applicable Federal law.
											(c)Participating
				agencies
										(1)In
				generalThe lead agency shall be responsible for inviting and
				designating participating agencies in accordance with this subsection.
										(2)InvitationThe
				lead agency shall identify, as early as practicable in the environmental review
				process for a rail project, any other Federal and non-Federal agencies that may
				have an interest in the rail project, and shall invite such agencies to become
				participating agencies in the environmental review process for the rail
				project. The invitation shall set a deadline for responses to be submitted. The
				deadline may be extended by the lead agency for good cause.
										(3)Federal participating
				agenciesAny Federal agency that is invited by the lead agency to
				participate in the environmental review process for a rail project shall be
				designated as a participating agency by the lead agency unless the invited
				agency informs the lead agency, in writing, by the deadline specified in the
				invitation that the invited agency—
											(A)has no jurisdiction or
				authority with respect to the rail project;
											(B)has no expertise or
				information relevant to the rail project; and
											(C)does not intend to submit
				comments on the rail project.
											(4)Effect of
				designation
											(A)RequirementA participating agency shall comply with
				the requirements of this section and any schedule established under this
				section.
											(B)ImplicationDesignation as a participating agency under
				this subsection shall not imply that the participating agency—
												(i)supports a proposed rail
				project; or
												(ii)has any jurisdiction
				over, or special expertise with respect to evaluation of, the rail
				project.
												(5)Cooperating
				agencyA participating agency may also be designated by a lead
				agency as a cooperating agency under the regulations contained
				in part 1500 of title 40, Code of Federal Regulations.
										(6)Designations for
				categories of rail projectsThe Secretary may exercise the
				authorities granted under this subsection for a rail project, class of rail
				projects, or program of rail projects.
										(7)Concurrent
				reviewsEach participating agency and cooperating agency
				shall—
											(A)carry out obligations of
				that agency under other applicable law concurrently, and in conjunction, with
				the review required under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.); and
											(B)formulate and implement
				administrative, policy, and procedural mechanisms to enable the agency to
				ensure completion of the environmental review process in a timely, coordinated,
				and environmentally responsible manner.
											(d)Rail Project
				initiationThe project sponsor shall notify the Secretary of the
				type of work, length, and general location of the proposed rail project,
				together with a statement of any Federal approvals anticipated to be necessary
				for the proposed rail project, for the purpose of informing the Secretary that
				the environmental review process should be initiated. The project sponsor may
				satisfy this requirement by submitting to the Secretary a draft notice for
				publication in the Federal Register announcing the preparation of an
				environmental impact statement for the rail project.
									(e)Purpose and
				need
										(1)ParticipationAs
				early as practicable during the environmental review process, the lead agency
				shall provide an opportunity for involvement by participating agencies and the
				public in defining the purpose and need for a rail project.
										(2)DefinitionFollowing
				participation under paragraph (1), the lead agency shall define the rail
				project’s purpose and need for purposes of any document which the lead agency
				is responsible for preparing for the rail project.
										(3)ObjectivesThe
				statement of purpose and need shall include a clear statement of the objectives
				that the proposed action is intended to achieve, which may include—
											(A)achieving a
				transportation objective identified in an applicable rail or transportation
				plan;
											(B)supporting land use,
				economic development, or growth objectives established in applicable Federal,
				State, local, or tribal plans;
											(C)serving national defense,
				national security, or other national objectives, as established in Federal
				laws, plans, or policies; and
											(D)serving the purpose for
				which the applicable grant, contract, loan, or other financing program was
				established.
											(4)Alternatives
				analysis
											(A)ParticipationAs
				early as practicable during the environmental review process, the lead agency
				shall provide an opportunity for involvement by participating agencies and the
				public in determining the range of alternatives to be considered for a rail
				project.
											(B)Range of
				alternatives
												(i)In
				generalFollowing participation under paragraph (1), the lead
				agency shall determine the range of alternatives for consideration in any
				document which the lead agency is responsible for preparing for the rail
				project.
												(ii)RestrictionA
				Federal agency may not require the evaluation of any alternative that was
				evaluated, but not adopted—
													(I)in any prior State or
				Federal environmental document with regard to the applicable transportation or
				rail plan or program; or
													(II)after the preparation of
				a programmatic or tiered environmental document that evaluated alternatives to
				the rail project.
													(iii)Legal
				SufficiencyThe evaluation of the range of alternatives shall be
				deemed legally sufficient if the environmental document complies with the
				requirements of this paragraph.
												(C)Methodologies
												(i)In
				generalThe lead agency also
				shall determine, after consultation with participating agencies as part of the
				scoping process, the methodologies to be used and the level of detail required
				in the analysis of each alternative for a rail project.
												(ii)CommentsEach
				participating agency shall limit comments on such methodologies to those issues
				that are within the authority and expertise of such participating
				agency.
												(iii)StudiesThe
				lead agency may not conduct studies proposed by any participating agency that
				are not within the authority or expertise of such participating agency.
												(D)Preferred
				alternativeAt the discretion of the lead agency, the preferred
				alternative for a rail project, after being identified, may be developed to a
				higher level of detail than other alternatives in order to facilitate the
				development of mitigation measures or concurrent compliance with other
				applicable laws if the lead agency determines that the development of such
				higher level of detail will not prevent the lead agency from making an
				impartial decision as to whether to accept another alternative which is being
				considered in the environmental review process.
											(E)Limitations on the
				evaluation of impacts evaluated in prior environmental documents
												(i)In
				generalThe lead agency may not reevaluate, and a Federal agency
				may not require the reevaluation of, cumulative impacts or growth-inducing
				impacts where such impacts were previously evaluated in—
													(I)a rail transportation
				plan or program;
													(II)a prior environmental
				document approved by the Secretary; or
													(III)a prior State
				environmental document approved pursuant to a State law that is substantially
				equivalent to section 102(2)(C) of the National Environmental Policy Act of
				1969 (42 U.S.C. 4332(2)(C)).
													(ii)Legal
				sufficiencyThe evaluation of cumulative impacts and growth
				inducing impacts shall be deemed legally sufficient if the environmental
				document complies with the requirements of this paragraph.
												(5)Effective
				decisionmaking
											(A)ConcurrenceAt
				the discretion of the lead agency, a participating agency shall be presumed to
				concur in the determinations made by the lead agency under this subsection
				unless the participating agency submits an objection to the lead agency in
				writing within 30 days after receiving notice of the lead agency’s
				determination and specifies the statutory basis for the objection.
											(B)Adoption of
				determinationIf the participating agency concurs or does not
				object within the 30-day period, the participating agency shall adopt the lead
				agency’s determination for purposes of any reviews, approvals, or other actions
				taken by the participating agency as part of the environmental review process
				for the rail project.
											(f)Coordination and
				scheduling
										(1)Coordination
				plan
											(A)In
				generalThe lead agency shall establish a rail plan for
				coordinating public and agency participation in and comment on the
				environmental review process for a rail project, category of rail projects, or
				program of rail projects. The coordination plan may be incorporated into a
				memorandum of understanding.
											(B)Schedule
												(i)In
				generalThe lead agency may establish as part of the coordination
				plan, after consultation with each participating agency for the rail project
				and with each State in which the rail project is located (and, if the State is
				not the project sponsor, with the project sponsor), a schedule for completion
				of the environmental review process for the rail project.
												(ii)Factors for
				considerationIn establishing the schedule, the lead agency shall
				consider factors such as—
													(I)the responsibilities of
				participating agencies under applicable laws;
													(II)resources available to
				the cooperating agencies;
													(III)overall size and
				complexity of the rail project;
													(IV)the overall schedule for
				and cost of the rail project; and
													(V)the sensitivity of the
				natural and historic resources that could be affected by the rail
				project.
													(C)Consistency with other
				time periodsA schedule under subparagraph (B) shall be
				consistent with any other relevant time periods established under Federal
				law.
											(D)ModificationThe
				lead agency may—
												(i)lengthen a schedule
				established under subparagraph (B) for good cause; and
												(ii)shorten a schedule only
				with the concurrence of the affected cooperating agencies.
												(E)DisseminationA
				copy of a schedule established under subparagraph (B), and of any modifications
				to the schedule, shall be—
												(i)provided to all
				participating agencies and to the State transportation department of each State
				in which the rail project is located (and, if the State is not the project
				sponsor, to the project sponsor); and
												(ii)made available to the
				public.
												(2)Comment
				deadlinesThe lead agency shall establish the following deadlines
				for comment during the environmental review process for a rail project:
											(A)For comments by agencies
				and the public on a draft environmental impact statement, a period of not more
				than 60 days after publication in the Federal Register of notice of the date of
				public availability of such document, unless—
												(i)a different deadline is
				established by agreement of the lead agency, the project sponsor, and all
				participating agencies; or
												(ii)the deadline is extended
				by the lead agency for good cause.
												(B)For all other comment
				periods established by the lead agency for agency or public comments in the
				environmental review process, a period of no more than 30 days from
				availability of the materials on which comment is requested, unless—
												(i)a different deadline is
				established by agreement of the lead agency, the project sponsor, and all
				participating agencies; or
												(ii)the deadline is extended
				by the lead agency for good cause.
												(3)Deadlines for decisions
				under other laws
											(A)Prior approval
				deadlineIf a participating agency is required to make a
				determination regarding or otherwise approve or disapprove the rail project
				prior to the record of decision or finding of no significant impact of the lead
				agency, such participating agency shall make such determination or approval no
				later than 30 days after the lead agency publishes notice of the availability
				of a final environmental impact statement or other final environmental
				document, or no later than such other date that is otherwise required by law,
				whichever occurs first.
											(B)Other
				deadlinesWith regard to any determination or approval of a
				participating agency that is not subject to subparagraph (A), each
				participating agency shall make any required determination regarding or
				otherwise approve or disapprove the rail project no later than 90 days after
				the date that the lead agency approves the record of decision or finding of no
				significant impact for the rail project, or not later than such other date that
				is otherwise required by law, whichever occurs first.
											(C)Deemed
				approvedIn the event that any participating agency fails to make
				a determination or approve or disapprove the rail project within the applicable
				deadline described in subparagraphs (A) and (B), the rail project shall be
				deemed approved by such participating agency and such approval shall be deemed
				to comply with the applicable requirements of Federal law.
											(D)Judicial
				review
												(i)In
				generalAn approval of a rail
				project under subparagraph (C) shall not be subject to judicial review.
												(ii)Written
				findingThe Secretary may issue a written finding verifying the
				approval made in accordance with this paragraph.
												(g)Issue identification
				and resolution
										(1)CooperationThe
				lead agency and the participating agencies shall work cooperatively in
				accordance with this section to identify and resolve issues that could delay
				completion of the environmental review process or could result in denial of any
				approvals required for the rail project under applicable laws.
										(2)Lead agency
				responsibilitiesThe lead agency shall make information available
				to the participating agencies as early as practicable in the environmental
				review process regarding the environmental and socioeconomic resources located
				within the rail project area and the general locations of the alternatives
				under consideration. Such information may be based on existing data sources,
				including geographic information systems mapping.
										(3)Participating agency
				responsibilitiesBased on information received from the lead
				agency, participating agencies shall identify, as early as practicable, any
				issues of concern regarding the rail project’s potential environmental or
				socioeconomic impacts. In this paragraph, issues of concern include any issues
				that could substantially delay or prevent an agency from granting a permit or
				other approval that is needed for the rail project.
										(4)Issue
				resolution
											(A)Meeting of
				participating agenciesAt any time upon request of a project
				sponsor or the Governor of a State in which the rail project is located, the
				lead agency shall promptly convene a meeting with the relevant participating
				agencies, the project sponsor, and the Governor (if the meeting was requested
				by the Governor) to resolve issues that could delay completion of the
				environmental review process or could result in denial of any approvals
				required for the rail project under applicable laws.
											(B)Notice that resolution
				cannot be achievedIf a resolution cannot be achieved within 30
				days following such a meeting and a determination by the lead agency that all
				information necessary to resolve the issue has been obtained, the lead agency
				shall notify the heads of all participating agencies, the project sponsor, the
				Governor, the Committee on Environment and Public Works of the Senate, the
				Committee on Transportation and Infrastructure of the House of Representatives,
				and the Council on Environmental Quality, and shall publish such notification
				in the Federal Register.
											(C)Resolution
				final
												(i)In
				generalThe lead agency and
				participating agencies may not reconsider the resolution of any issue agreed to
				by the relevant agencies in a meeting under subparagraph (A).
												(ii)Compliance with
				applicable lawAny such resolution shall be deemed to comply with
				applicable law notwithstanding that the agencies agreed to such resolution
				prior to the approval of the environmental document.
												(h)Streamlined
				documentation and decisionmaking
										(1)In
				generalThe lead agency in the environmental review process for a
				rail project, in order to reduce paperwork and expedite decisionmaking, shall
				prepare a condensed final environmental impact statement.
										(2)Condensed
				formatA condensed final environmental impact statement for a
				rail project in the environmental review process shall consist only of—
											(A)an incorporation by
				reference of the draft environmental impact statement;
											(B)any updates to specific
				pages or sections of the draft environmental impact statement as appropriate;
				and
											(C)responses to comments on
				the draft environmental impact statement and copies of the comments.
											(3)Timing of
				decisionNotwithstanding any other provision of law, in
				conducting the environmental review process for a rail project, the lead agency
				shall combine a final environmental impact statement and a record of decision
				for the rail project into a single document if—
											(A)the alternative approved
				in the record of decision is either a preferred alternative that was identified
				in the draft environmental impact statement or is a modification of such
				preferred alternative that was developed in response to comments on the draft
				environmental impact statement; and
											(B)the Secretary determines that the lead
				agency, participating agency, or the project sponsor has committed to implement
				the measures applicable to the approved alternative that are identified in the
				final environmental impact statement.
											(i)Supplemental
				environmental review and re-evaluation
										(1)Supplemental
				environmental reviewAfter the approval of a record of decision
				or finding of no significant impact with regard to a rail project, an agency
				may not require the preparation of a subsequent environmental document for such
				rail project unless the lead agency determines that—
											(A)changes to the rail
				project will result in new significant impacts that were not evaluated in the
				environmental document; or
											(B)new information has
				become available or changes in circumstances have occurred after the lead
				agency approval of the rail project that will result in new significant impacts
				that were not evaluated in the environmental document.
											(2)Re-evaluationsThe Secretary may only require the
				re-evaluation of a document prepared under the National Environmental Policy
				Act of 1969 (42 U.S.C. 4321 et seq.) if—
											(A)the Secretary determines
				that the events in paragraph (1)(A) or (1)(B) apply; and
											(B)more than 5 years has
				elapsed since the Secretary’s prior approval of the rail project or
				authorization of rail project funding.
											(3)Change to record of
				decisionsAfter the approval
				of a record of decision, the Secretary may not require the record of decision
				to be changed based solely because of a change in the fiscal circumstances
				surrounding the rail project.
										(j)Performance
				measurementThe Secretary shall establish a program to measure
				and report on progress toward improving and expediting the planning and
				environmental review processes.
									(k)Assistance to affected
				state and Federal agencies
										(1)In
				generalFor a rail project that is subject to the environmental
				review process established under this section and for which funds are made
				available to a State under funding programs administered by the Federal
				Railroad Administration, the Secretary may approve a request by the State to
				provide such funds to affected Federal agencies (including the Department of
				Transportation), State agencies, and Indian tribes participating in the
				environmental review process for the rail projects in that State or
				participating in a State process that has been approved by the Secretary for
				that State. Such funds may be provided only to support activities that directly
				and meaningfully contribute to expediting and improving transportation or rail
				project planning and delivery for rail projects in that State.
										(2)Activities eligible for
				fundingActivities for which funds may be provided under
				paragraph (1) include transportation planning activities that precede the
				initiation of the environmental review process, dedicated staffing, training of
				agency personnel, information gathering and mapping, and development of
				programmatic agreements.
										(3)AmountsRequests
				under paragraph (1) may be approved only for the additional amounts that the
				Secretary determines are necessary for the Federal agencies, State agencies, or
				Indian tribes participating in the environmental review process to meet the
				time limits for environmental review.
										(4)ConditionA
				request under paragraph (1) to expedite time limits for environmental review
				may be approved only if such time limits are less than the customary time
				necessary for such review.
										(l)Regulations
										(1)In
				generalNot later than 1 year after the date of enactment of the
				American Energy and Infrastructure Jobs Act of 2012, the Secretary, by
				regulation, shall—
											(A)implement this section;
				and
											(B)establish methodologies
				and procedures for evaluating the environmental impacts, including cumulative
				impacts and growth-inducing impacts, of rail projects subject to this
				section.
											(2)Compliance with
				applicable lawAny environmental document that utilizes the
				methodologies and procedures established under this subsection shall be deemed
				to comply with the applicable requirements of—
											(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or its implementing
				regulations; or
											(B)any other Federal
				environmental statute applicable to rail projects.
											(m)Limitations on
				claims
										(1)In
				generalNotwithstanding any other provision of law, a claim
				arising under Federal law seeking judicial review of a permit, license, or
				approval issued by a Federal agency for a rail project shall be barred unless
				it is filed within 90 days after publication of a notice in the Federal
				Register announcing that the permit, license, or approval is final pursuant to
				the law under which the agency action is taken, unless a shorter time is
				specified in the Federal law pursuant to which judicial review is allowed.
				Nothing in this subsection shall create a right to judicial review or place any
				limit on filing a claim that a person has violated the terms of a permit,
				license, or approval.
										(2)New
				informationThe preparation of a supplemental environmental
				impact statement or other environmental document when required by this section
				shall be considered a separate final agency action and the deadline for filing
				a claim for judicial review of such action shall be 90 days after the date of
				publication of a notice in the Federal Register announcing such action.
										(n)Limitations on judicial
				reliefNotwithstanding any other provision of law, the following
				limitations shall apply to actions brought before a court in connection with a
				rail project under this section:
										(1)Venue for any action
				shall be where the rail project is located.
										(2)A specific property
				interest impacted by the rail project in question must exist in order to have
				standing to bring an action.
										(3)No action may be
				commenced by any person alleging a violation of—
											(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), chapters 5 and 7 of
				title 5, or any other Federal environmental law if such Federal law is
				identified in the draft environmental impact statement, unless such person
				provided written notice to the lead agency of the alleged violation of law, and
				the facts supporting such claim, during the public comment period on the draft
				environmental impact statement; or
											(B)any other law with regard
				to the rail project unless such person provided written notice to the
				applicable approving agency of the alleged violation of law, and the facts
				supporting such claim, during the public comment period on such agency
				approval.
											(4)Elected or appointed
				officials working for the Federal Government or a State government may not be
				named in their individual capacities in an action if they are acting within the
				scope of their official duties.
										22904.Integration of
				planning and environmental review
									(a)Adoption of planning
				products for use in NEPA proceedings
										(1)In
				generalNotwithstanding any other provision of law and subject to
				the conditions set forth in subsection (c), the Federal lead agency for a rail
				project, at the request of the project sponsors, may adopt and use a planning
				product in proceedings relating to any class of action in the environmental
				review process of the rail project.
										(2)Partial adoption of
				planning productsThe Federal lead agency may adopt a planning
				product under paragraph (1) in its entirety or may select portions for
				adoption.
										(3)TimingA
				determination under paragraph (1) with respect to the adoption of a planning
				product shall be made at the time the lead agencies decide the appropriate
				scope of environmental review for the rail project.
										(b)Applicability
										(1)Planning
				decisionsPlanning decisions that may be adopted pursuant to this
				section include—
											(A)a purpose and need or
				goals and objectives statement for the rail project, including with respect to
				whether private financial assistance or other special financial measures are
				necessary to implement the rail project;
											(B)a decision with respect
				to rail project location;
											(C)a decision with respect
				to the elimination of unreasonable alternatives and the selection of the range
				of reasonable alternatives for detailed study during the environmental review
				process;
											(D)a basic description of
				the environmental setting;
											(E)a decision with respect
				to methodologies for analysis; and
											(F)identifications of
				programmatic level mitigation for potential impacts that the Federal lead
				agency, in consultation with Federal, State, local, and tribal resource
				agencies, determines are most effectively addressed at a regional or national
				program level, including—
												(i)system-level measures to
				avoid, minimize, or mitigate impacts of proposed transportation and rail
				investments on environmental resources, including regional ecosystem and water
				resources; and
												(ii)potential mitigation
				activities, locations, and investments.
												(2)Planning
				analysesPlanning analyses that may be adopted pursuant to this
				section include studies with respect to—
											(A)freight and passenger
				rail needs and demands;
											(B)regional development and
				growth;
											(C)local land use, growth
				management, and development;
											(D)population and
				employment;
											(E)natural and built
				environmental conditions;
											(F)environmental resources
				and environmentally sensitive areas;
											(G)potential environmental
				effects, including the identification of resources of concern and potential
				cumulative effects on those resources, identified as a result of a statewide or
				regional cumulative effects assessment; and
											(H)mitigation needs for a
				proposed action, or programmatic level mitigation, for potential effects that
				the Federal lead agency determines are most effectively addressed at a regional
				or national program level.
											(c)ConditionsAdoption
				and use of a planning product under this section is subject to a determination
				by the Federal lead agency, in consultation with joint lead agencies and
				project sponsors as appropriate, that the following conditions have been
				met:
										(1)The planning product was
				developed through a planning process conducted pursuant to applicable Federal
				law.
										(2)The planning process
				included broad consideration of freight and passenger rail needs and potential
				effects.
										(3)During the planning
				process, notice was provided, to the extent required by applicable law, through
				publication or other means to Federal, State, and local government agencies and
				tribal governments that might have an interest in the proposed rail project,
				and to members of the general public, of the planning products that the
				planning process might produce and that might be relied on during the
				environmental review process, and such entities have been provided an
				appropriate opportunity to participate in the planning process leading to such
				planning product.
										(4)Prior to determining the
				scope of environmental review for the rail project, the joint lead agencies
				have made documentation relating to the planning product available to Federal,
				State, and local governmental agencies and tribal governments that may have an
				interest in the proposed action, and to members of the general public.
										(5)There is no significant
				new information or new circumstance that has a reasonable likelihood of
				affecting the continued validity or appropriateness of the planning
				product.
										(6)The planning product is
				based on reliable and reasonably current data and reasonable and scientifically
				acceptable methodologies.
										(7)The planning product is
				documented in sufficient detail to support the decision or the results of the
				analysis and to meet requirements for use of the information in the
				environmental review process.
										(8)The planning product is
				appropriate for adoption and use in the environmental review process for the
				rail project.
										(d)Effect of
				adoptionNotwithstanding any other provision of law, any planning
				product adopted by the Federal lead agency in accordance with this section
				shall not be reconsidered or made the subject of additional interagency
				consultation during the environmental review process of the rail project unless
				the Federal lead agency, in consultation with joint lead agencies and project
				sponsors as appropriate, determines that there is significant new information
				or new circumstances that affect the continued validity or appropriateness of
				the adopted planning product. Any planning product adopted by the Federal lead
				agency in accordance with this section may be relied upon and used by other
				Federal agencies in carrying out reviews of the rail project.
									(e)Rule of
				constructionThis section may not be construed to make the
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) process
				applicable to the transportation planning processes conducted under chapters 52
				and 227 of this title, section 211 of the Passenger Rail Investment and
				Improvement Act of 2008, or section 26101 of this title. Initiation of the
				National Environmental Policy Act of 1969 process as a part of, or concurrently
				with, transportation planning activities does not subject transportation plans
				and programs to the National Environmental Policy Act of 1969 process. This
				section may not be construed to affect the use of planning products in the
				National Environmental Policy Act of 1969 process pursuant to other authorities
				under law or to restrict the initiation of the National Environmental Policy
				Act of 1969 process during planning.
									22905.Program for
				eliminating duplication of environmental reviews
									(a)Establishment
										(1)In
				generalThe Secretary shall establish a program to eliminate
				duplicative environmental reviews and approvals under State and Federal law of
				rail projects. Under this program, a State may use State laws and procedures to
				conduct reviews and make approvals in lieu of Federal environmental laws and
				regulations, consistent with the provisions of this section.
										(2)Participating
				statesAll States are eligible to participate in the
				program.
										(3)Scope of alternative
				review and approval proceduresFor purposes of this section,
				alternative environmental review and approval procedures may include one or
				more of the following:
											(A)Substitution of one or
				more State environmental laws for one or more Federal environmental laws, if
				the Secretary determines in accordance with this section that the State
				environmental laws provide environmental protection and opportunities for
				public involvement that are substantially equivalent to the applicable Federal
				environmental laws.
											(B)Substitution of one or
				more State regulations for Federal regulations implementing one or more Federal
				environmental laws, if the Secretary determines in accordance with this section
				that the State regulations provide environmental protection and opportunities
				for public involvement that are substantially equivalent to the Federal
				regulations.
											(b)ApplicationTo
				participate in the program, a State shall submit to the Secretary an
				application containing such information as the Secretary may require,
				including—
										(1)a full and complete
				description of the proposed alternative environmental review and approval
				procedures of the State;
										(2)for each State law or
				regulation included in the proposed alternative environmental review and
				approval procedures of the State, an explanation of the basis for concluding
				that the law or regulation meets the requirements under subsection (a)(3);
				and
										(3)evidence of having
				sought, received, and addressed comments on the proposed application from the
				public and appropriate Federal environmental resource agencies.
										(c)Review of
				applicationThe Secretary shall—
										(1)review an application
				submitted under subsection (b);
										(2)approve or disapprove the
				application in accordance with subsection (d) not later than 90 days after the
				date of the receipt of the application; and
										(3)transmit to the State
				notice of the approval or disapproval, together with a statement of the reasons
				for the approval or disapproval.
										(d)Approval of state
				programs
										(1)In
				generalThe Secretary shall approve each such application if the
				Secretary finds that the proposed alternative environmental review and approval
				procedures of the State are substantially equivalent to the applicable Federal
				environmental laws and Federal regulations.
										(2)ExclusionThe
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the
				Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not apply to any
				decision by the Secretary to approve or disapprove any application submitted
				pursuant to this section.
										(e)Compliance with
				permitsCompliance with a permit or other approval of a rail
				project issued pursuant to a program approved by the Secretary under this
				section shall be deemed compliance with the Federal laws and regulations
				identified in the program approved by the Secretary pursuant to this
				section.
									(f)Review and
				termination
										(1)ReviewAll
				State alternative environmental review and approval procedures approved under
				this section shall be reviewed by the Secretary not less than once every 5
				years.
										(2)Public notice and
				commentIn conducting the review process under paragraph (1), the
				Secretary shall provide notice and an opportunity for public comment.
										(3)Extensions and
				terminationsAt the conclusion of the review process, the
				Secretary may extend the State alternative environmental review and approval
				procedures for an additional 5-year period or terminate the State
				program.
										(g)Report to
				congressNot later than 2 years after the date of enactment of
				this section, and annually thereafter, the Secretary shall submit to Congress a
				report that describes the administration of the program.
									22906.Railroad corridor
				preservation
									(a)In
				generalThe Secretary may assist an applicant to acquire railroad
				right-of-way and adjacent real property interests before the completion of the
				environmental reviews for any rail project that may use the right-of-way and
				the real property interests if the acquisition is otherwise permitted under
				Federal law. The Secretary may establish restrictions on such an acquisition as
				the Secretary determines to be necessary and appropriate.
									(b)Environmental
				reviewsRailroad right-of-way and real property interests
				acquired under this section may not be developed in anticipation of final
				approval of the rail project until all required environmental reviews for the
				rail project have been completed.
									22907.Treatment of
				railroads for historic preservationExcept for a railroad operated as a historic
				site with the purpose of preserving the railroad for listing in the National
				Register of Historic Places, a railroad subject to the safety regulation
				jurisdiction of the Federal Railroad Administration, or any portion of such
				railroad, or any property in current or former use by a railroad and intended
				to be restored to use by a railroad, shall not be considered a historic site,
				district, object, structure, or property of national, State, or local
				significance for purposes of section 303 of this title or section 106 or 110 of
				the National Historic Preservation Act (16 U.S.C. 470f or 470h–2) by virtue of
				being listed as a resource in, or eligible for listing in, the National
				Register of Historic Places. At the discretion of the Secretary, with the
				advice of the Department of the Interior, significant individual elements of a
				railroad such as depots and major bridges would be subject to such section 106
				or 110.
								22908.Categorical
				exclusion
									(a)Treatment of rail
				projectsThe Secretary shall,
				for the purposes of this title, treat a rail project as a class of action
				categorically excluded from the requirements relating to the environmental
				assessment process or the preparation of environmental impact statements under
				the standards promulgated by the Council on Environmental Quality (40 C.F.R.
				1508.4), if such rail project—
										(1)replaces or maintains
				existing railroad equipment; track and bridge structures; electrification,
				communication, signaling, or security facilities; stations; maintenance-of-way
				and maintenance-of-equipment bases; or other existing railroad-related
				facilities;
										(2)is a rail line addition
				of any length within an existing right of way;
										(3)is related to the implementation of
				positive train control systems, as required by section 20157 of title 49,
				United States Code; or
										(4)replaces, reconstructs, or rehabilitates an
				existing railroad bridge, including replacement of a culvert, that does not
				require the acquisition of a significant amount of right-of-way.
										(b)Additional
				actionsIf a rail project
				qualifies for categorical exclusion under this section except for additional
				actions that do not fit in the relevant category, the rail project may be
				categorically excluded if the Secretary determines, based on information
				provided by the project sponsor, that the additional actions meet the standards
				for categorical exclusion promulgated by the Council on Environmental Quality
				(40 C.F.R. 1508.4).
									(c)Other operating
				administrations’ categorical exclusionsIf a rail project would be eligible for
				categorical exclusion from the requirements relating to the environmental
				assessment process or the preparation of environmental impact statements by
				another operating administration of the Department of Transportation, the
				Federal Railroad Administration may categorically exclude the rail
				project.
									22909.State assumption of
				responsibility for categorical exclusions
									(a)Categorical exclusion
				determinations
										(1)In
				generalThe Secretary may assign, and a State may assume,
				responsibility for determining whether certain designated activities are
				included within classes of action identified by the Secretary that are
				categorically excluded from requirements for environmental assessments or
				environmental impact statements pursuant to regulations promulgated by the
				Council on Environmental Quality under part 1500 of title 40, Code of Federal
				Regulations (as in effect on October 1, 2003).
										(2)Scope of
				authorityA determination described in paragraph (1) shall be
				made by a State in accordance with criteria established by the Secretary and
				for any type of activity for which a categorical exclusion classification is
				appropriate.
										(3)CriteriaThe
				criteria under paragraph (2) shall include provisions for public availability
				of information consistent with section 552 of title 5 and the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
										(4)Preservation of
				flexibilityThe Secretary shall not require a State, as a
				condition of assuming responsibility under this section, to forego project
				delivery methods that are otherwise permissible for rail projects.
										(b)Other applicable
				Federal laws
										(1)In
				generalIf a State assumes responsibility under subsection (a),
				the Secretary may also assign and the State may assume all or part of the
				responsibilities of the Secretary for environmental review, consultation, or
				other related actions required under any Federal environmental law applicable
				to activities that are classified by the Secretary as categorical exclusions,
				with the exception of government-to-government consultation with Indian tribes,
				subject to the same procedural and substantive requirements as would be
				required if that responsibility were carried out by the Secretary.
										(2)Sole
				responsibilityA State that assumes responsibility under
				paragraph (1) with respect to a Federal law shall be solely responsible and
				solely liable for complying with and carrying out that law, and the Secretary
				shall have no such responsibility or liability.
										(c)Memoranda of
				understanding
										(1)In
				generalThe Secretary and the State, after providing public
				notice and opportunity for comment, shall enter into a memorandum of
				understanding setting forth the responsibilities to be assigned under this
				section and the terms and conditions under which the assignments are made,
				including establishment of the circumstances under which the Secretary would
				reassume responsibility for categorical exclusion determinations.
										(2)TermA
				memorandum of understanding—
											(A)shall have a term of not
				more than 3 years; and
											(B)shall be
				renewable.
											(3)Acceptance of
				jurisdictionIn a memorandum of understanding, the State shall
				consent to accept the jurisdiction of the Federal courts for the compliance,
				discharge, and enforcement of any responsibility of the Secretary that the
				State assumes.
										(4)MonitoringThe
				Secretary shall—
											(A)monitor compliance by the
				State with the memorandum of understanding and the provision by the State of
				financial resources to carry out the memorandum of understanding; and
											(B)take into account the
				performance by the State when considering renewal of the memorandum of
				understanding.
											(d)TerminationThe
				Secretary may terminate any assumption of responsibility under a memorandum of
				understanding on a determination that the State is not adequately carrying out
				the responsibilities assigned to the State.
									(e)State agency deemed to
				be Federal agencyA State agency that is assigned a
				responsibility under a memorandum of understanding shall be deemed to be a
				Federal agency for the purposes of the Federal law under which the
				responsibility is exercised.
									22910.Rail project
				delivery program
									(a)Establishment
										(1)In
				generalThe Secretary shall carry out a rail project delivery
				program (referred to in this section as the program).
										(2)Assumption of
				responsibility
											(A)In
				generalSubject to the other provisions of this section, with the
				written agreement of the Secretary and a State, which may be in the form of a
				memorandum of understanding, the Secretary may assign, and the State may
				assume, the responsibilities of the Secretary with respect to one or more rail
				projects within the State under the National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et seq.).
											(B)Additional
				responsibilityIf a State assumes responsibility under
				subparagraph (A)—
												(i)the Secretary may assign
				to the State, and the State may assume, all or part of the responsibilities of
				the Secretary for environmental review, consultation, or other action required
				under any Federal environmental law pertaining to the review or approval of a
				specific rail project; but
												(ii)the Secretary may not
				assign any responsibility imposed on the Secretary by chapter 227 of this
				title.
												(C)Procedural and
				substantive requirementsA State shall assume responsibility
				under this section subject to the same procedural and substantive requirements
				as would apply if that responsibility were carried out by the Secretary.
											(D)Federal
				responsibilityAny responsibility of the Secretary not explicitly
				assumed by the State by written agreement under this section shall remain the
				responsibility of the Secretary.
											(E)No effect on
				authorityNothing in this section preempts or interferes with any
				power, jurisdiction, responsibility, or authority of an agency, other than the
				Department of Transportation, under applicable law (including regulations) with
				respect to a rail project.
											(F)Preservation of
				flexibilityThe Secretary may not require a State, as a condition
				of participation in the program, to forego project delivery methods that are
				otherwise permissible for rail projects.
											(b)State
				participation
										(1)Participating
				StatesAll States are eligible to participate in the
				program.
										(2)ApplicationNot
				later than 270 days after the date of enactment of this section, the Secretary
				shall promulgate regulations that establish requirements relating to
				information required to be contained in any application of a State to
				participate in the program, including, at a minimum—
											(A)the rail projects or
				classes of projects for which the State anticipates exercising the authority
				that may be granted under the program;
											(B)verification of the
				financial resources necessary to carry out the authority that may be granted
				under the program; and
											(C)evidence of the notice
				and solicitation of public comment by the State relating to participation of
				the State in the program, including copies of comments received from that
				solicitation.
											(3)Public notice
											(A)In
				generalEach State that submits an application under this
				subsection shall give notice of the intent of the State to participate in the
				program not later than 30 days before the date of submission of the
				application.
											(B)Method of notice and
				solicitationThe State shall provide notice and solicit public
				comment under this paragraph by publishing the complete application of the
				State in accordance with the appropriate public notice law of the State.
											(4)Selection
				criteriaThe Secretary may approve the application of a State
				under this section only if—
											(A)the regulatory
				requirements under paragraph (2) have been met;
											(B)the Secretary determines
				that the State has the capability, including financial and personnel, to assume
				the responsibility; and
											(C)the head of the State
				agency having primary jurisdiction over rail matters enters into a written
				agreement with the Secretary described in subsection (c).
											(5)Other Federal agency
				viewsIf a State applies to assume a responsibility of the
				Secretary that would have required the Secretary to consult with another
				Federal agency, the Secretary shall solicit the views of the Federal agency
				before approving the application.
										(c)Written
				agreementA written agreement under this section shall—
										(1)be executed by the
				Governor or the top-ranking transportation official in the State who is charged
				with responsibility for rail construction;
										(2)be in such form as the
				Secretary may prescribe;
										(3)provide that the
				State—
											(A)agrees to assume all or
				part of the responsibilities of the Secretary described in subsection
				(a);
											(B)expressly consents, on
				behalf of the State, to accept the jurisdiction of the Federal courts for the
				compliance, discharge, and enforcement of any responsibility of the Secretary
				assumed by the State;
											(C)certifies that State laws
				(including regulations) are in effect that—
												(i)authorize the State to
				take the actions necessary to carry out the responsibilities being assumed;
				and
												(ii)are comparable to
				section 552 of title 5, including providing that any decision regarding the
				public availability of a document under those State laws is reviewable by a
				court of competent jurisdiction; and
												(D)agrees to maintain the
				financial resources necessary to carry out the responsibilities being
				assumed;
											(4)shall have a term of not
				more than 5 years; and
										(5)shall be
				renewable.
										(d)Jurisdiction
										(1)In
				generalThe United States district courts shall have exclusive
				jurisdiction over any civil action against a State for failure to carry out any
				responsibility of the State under this section.
										(2)Legal standards and
				requirementsA civil action under paragraph (1) shall be governed
				by the legal standards and requirements that would apply in such a civil action
				against the Secretary had the Secretary taken the actions in question.
										(3)InterventionThe
				Secretary shall have the right to intervene in any action described in
				paragraph (1).
										(e)Effect of assumption of
				responsibilityA State that assumes responsibility under
				subsection (a)(2) shall be solely responsible and solely liable for carrying
				out, in lieu of the Secretary, the responsibilities assumed under subsection
				(a)(2), until the program is terminated as provided in subsection (j).
									(f)Limitations on
				agreementsNothing in this section permits a State to assume any
				rulemaking authority of the Secretary under any Federal law.
									(g)Audits
										(1)In
				generalTo ensure compliance by a State with any agreement of the
				State under subsection (c) (including compliance by the State with all Federal
				laws for which responsibility is assumed under subsection (a)(2)), for each
				State participating in the program under this section, the Secretary shall
				conduct—
											(A)semiannual audits during
				each of the first 2 years of State participation; and
											(B)annual audits during each
				of the third and fourth years of State participation.
											(2)Public availability and
				comment
											(A)In
				generalAn audit conducted under paragraph (1) shall be provided
				to the public for comment.
											(B)ResponseNot
				later than 60 days after the date on which the period for public comment ends,
				the Secretary shall respond to public comments received under subparagraph
				(A).
											(h)MonitoringAfter
				the fourth year of participation of the State in the program, the Secretary
				shall monitor compliance by the State with the written agreement, including the
				provision by the State of financial resources to carry out the written
				agreement.
									(i)Report to
				CongressThe Secretary shall submit to Congress an annual report
				that describes the administration of the program.
									(j)TerminationThe
				Secretary may terminate the participation of any State in the program
				if—
										(1)the Secretary determines
				that the State is not adequately carrying out the responsibilities assigned to
				the State;
										(2)the Secretary provides to
				the State—
											(A)notification of the
				determination of noncompliance; and
											(B)a period of at least 30
				days during which to take such corrective action as the Secretary determines is
				necessary to comply with the applicable agreement; and
											(3)the State, after the
				notification and period provided under paragraph (2), fails to take
				satisfactory corrective action, as determined by Secretary.
										22911.Exemption in
				emergenciesIf any railroad,
				track, bridge, or other facility is in operation or under construction when
				damaged by an emergency declared by the Governor of the State and concurred in
				by the Secretary, or declared by the President pursuant to the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), is
				proposed to be reconstructed with Federal funds, and is reconstructed in the
				same location with the same capacity, dimensions, and design as before the
				emergency, then that reconstruction project shall be exempt from any further
				environmental reviews, approvals, licensing, and permit requirements
				under—
									(1)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
									(2)sections 402 and 404 of
				the Federal Water Pollution Control Act (33 U.S.C. 1342, 1344);
									(3)the National Historic
				Preservation Act (16 U.S.C. 470 et seq.);
									(4)the Migratory Bird Treaty
				Act (16 U.S.C. 703 et seq.);
									(5)the Wild and Scenic
				Rivers Act (16 U.S.C. 1271 et seq.);
									(6)the Fish and Wildlife
				Coordination Act (16 U.S.C. 661 et seq.);
									(7)the Endangered Species
				Act of 1973 (16 U.S.C. 1531 et seq.), except when the reconstruction occurs in
				designated critical habitat for threatened and endangered species;
									(8)Executive Order 11990 (42
				U.S.C. 4321 note; relating to the protection of wetlands); and
									(9)any Federal law
				(including regulations) requiring no net loss of
				wetlands.
									.
					(b)Conforming
			 amendmentThe chapter analysis for subtitle V of title 49, United
			 States Code, is amended by inserting after the item relating to chapter 227 the
			 following:
						
							
								229.Project development and
				  review22901
							
							.
					DRailroad rehabilitation
			 and improvement financing
				8301.Railroad
			 rehabilitation and improvement financing
					(a)Purpose and
			 regulations
						(1)PurposeThe amendments made by this section are
			 intended to encourage a higher level of participation in the railroad
			 rehabilitation and improvement financing program under section 502 of the
			 Railroad Revitalization and Regulatory Reform Act of 1976 and to make the loan
			 process under that program faster, more efficient, and more predictable.
						(2)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 issue regulations implementing the amendments made by this section in a manner
			 that achieves the purpose stated in paragraph (1).
						(b)High-speed
			 railSection 502(b)(1)(C) of
			 such Act (45 U.S.C. 822(b)(1)(C)) is amended by inserting , including
			 high-speed rail (as defined in section 26105(2) of title 49, United States
			 Code) facilities after railroad facilities.
					(c)Private
			 insuranceSection 502(f)(1)
			 of such Act (45 U.S.C. 822(f)(1)) is amended—
						(1)by striking under
			 this section a commitment and inserting under this section
			 private insurance, including bond insurance, or any other commitment;
			 and
						(2)by inserting or
			 private insurance, including bond insurance, after authority and
			 credit risk premiums.
						(d)Financing of credit
			 risk premiumSection
			 502(f)(3) of such Act (45 U.S.C. 822(f)(3)) is amended by inserting ,
			 or, at the discretion of the Secretary, in a series of payments over the term
			 of the loan. If private insurance, including bond insurance, is used, the
			 policy premium shall be paid before the loan is disbursed after
			 of loan amounts.
					(e)Collateral
						(1)Full
			 valueSection 502(h)(2) of
			 such Act (45 U.S.C. 822(h)(2)) is amended by inserting Such collateral
			 shall be valued at 100 percent of the liquidated asset valuation, or going
			 concern valuation when applicable. after operation of the
			 project..
						(2)Dedicated revenue and
			 subordinationSuch section 502(h)(2) is further amended—
							(A)by striking (2)
			 The Secretary and inserting (2)(A) The Secretary;
							(B) by adding at the end of subparagraph (A)
			 the following: The Secretary may subordinate rights of the Secretary
			 under any provision of title 49 or title 23 of the United States Code, to the
			 rights of the Secretary under this section and section 503.; and
							(C)by adding at the end the
			 following new subparagraph:
								
									(B)In the case of an applicant that is a
				State, an Interstate compact, a local government authority as defined in
				section 5302 of title 49, United States Code, or a high-speed rail system as
				defined in section 26105 of title 49, United States Code, the Secretary shall,
				for purposes of making a finding under subsection (g)(4), accept the net
				present value on a future stream of State or local subsidy income or dedicated
				revenue as collateral offered to secure the
				loan.
									.
							(f)Office of Management
			 and BudgetSection 502(i) of such Act (45 U.S.C. 822(i)) is
			 amended by inserting In order to enable compliance with such time limit,
			 the Office of Management and Budget shall take any actions required with
			 respect to the application within such 90-day period. after
			 disapprove the application..
					(g)Completion of
			 applicationSection 502(i) of
			 such Act (45 U.S.C. 822(i)) is further amended—
						(1)by striking Disapproval.—Not later than 90
			 days after receiving and inserting
							
								Disapproval.—(1)In
				generalNot later than 90
				days after an application is determined pursuant to paragraph (2) to
				be
								; and
						(2)by adding at the end the
			 following new paragraph:
							
								(2)Completion of
				applicationThe Secretary
				shall establish procedures for making a determination not later than 45 days
				after submission of an application under this section whether the application
				is complete. Such procedures shall—
									(A)provide for a checklist of the required
				components of a complete application;
									(B)provide that an independent financial
				analyst be assigned within 45 days of submittal to review the
				application;
									(C)require the Secretary to
				provide to the applicant a description of the specific components of the
				application that remain incomplete or unsatisfactory if an application is
				determined to be incomplete; and
									(D)permit reapplication
				without prejudice for applications determined to be incomplete or
				unsatisfactory.
									.
						(h)Repayment
			 deferralSection 502(j) of
			 such Act (45 U.S.C. 822(j)) is amended by adding at the end the following new
			 paragraph:
						
							(3)Treatment of costs
				associated with deferralAny additional costs associated with a
				deferred repayment schedule under paragraph (1) may be financed over the
				remaining term of the loan beginning at the time the payments begin, or may be
				included in the credit risk premium determined under subsection
				(f)(2).
							.
					(i)Positive train
			 control
						(1)PrioritySection 502(c)(1) of such Act (45 U.S.C.
			 822(c)(1)) is amended by inserting , including projects for the
			 installation of positive train control systems as defined in section 20157(i)
			 of title 49, United States Code after public
			 safety.
						(2)CollateralSection 502(h)(2) of such Act (45 U.S.C.
			 822(h)(2)), as amended by this section, is further amended by adding at the end
			 the following new subparagraph:
							
								(C)For purposes of making a finding under
				subsection (g)(4) with respect to an application for a project for the
				installation of positive train control systems, the collateral value of that
				asset shall be deemed to be equal to the total cost of the labor and materials
				associated with installing the positive train control
				systems.
								.
						(j)Report to
			 CongressSection 502 of such
			 Act (45 U.S.C. 822) is amended by adding at the end the following new
			 subsection:
						
							(k)Report to
				CongressNot later than 1
				year after the date of enactment of the American Energy and Infrastructure Jobs
				Act of 2012, and annually thereafter, the Secretary shall transmit to the
				Congress a report on the program under this section that summarizes the number
				of loans approved and disapproved by the Secretary during the previous year.
				Such report shall not disclose the identity of loan or loan guarantee
				recipients. The report shall describe—
								(1)the number of preapplication meetings with
				potential applicants;
								(2)the number of
				applications received and determined complete under subsection (i)(2),
				including the requested loan amounts;
								(3)the dates of receipt of
				applications;
								(4)the dates applications
				were determined complete under subsection (i)(2);
								(5)the number of
				applications determined incomplete under subsection (i)(2);
								(6)the final decision dates
				for both approvals and denials of applications;
								(7)the number of
				applications withdrawn from consideration; and
								(8)the annual loan portfolio
				asset
				quality.
								.
					(k)Authorization of
			 appropriationsSection 502 of such Act (45 U.S.C. 822) is amended
			 by adding at the end the following new subsection:
						
							(l)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary for purposes of carrying out subsections (f)(3) and (j)(3),
				$50,000,000 for fiscal year
				2013.
							.
					EPositive Train
			 Control
				8401.Positive train
			 control
					(a)Railroad safety risk
			 reduction programSection
			 20156(e)(4) of title 49, United States Code, is amended to read as
			 follows:
						
							(4)Positive train
				controlExcept as required by
				section 20157 (relating to the requirements for implementation of positive
				train control systems), the Secretary shall ensure that each railroad carrier’s
				technology implementation plan required under paragraph (1) that includes a
				schedule for implementation of a positive train control system complies with
				that schedule. Nothing in this section shall be construed as requiring the
				installation of positive train control on railroad tracks if positive train
				control is not required on those tracks by section 20157 and positive train
				control on those tracks is not chosen by the railroad as a technology to be
				implemented under this section.
							.
					(b)Implementation of
			 positive train control systemsSection 20157 of title 49, United
			 States Code, is amended—
						(1)in subsection
			 (a)(1)—
							(A)by striking
			 December 31, 2015 and inserting December 31,
			 2020;
							(B)by inserting
			 and after the semicolon at the end of subparagraph (A);
							(C)by striking ;
			 and at the end of subparagraph (B) and inserting on or after
			 December 31, 2020.; and
							(D)by striking subparagraph
			 (C);
							(2)by adding at the end of
			 subsection (a) the following new paragraph:
							
								(3)Alternative
				strategyA plan submitted
				under this subsection may provide that, in lieu of installing positive train
				control on all or some of the tracks on which positive train control is
				otherwise required to be installed pursuant to paragraph (1)(B), the railroad
				carrier will utilize an alternative risk reduction strategy that would reduce
				the risk of release of poison- or toxic-by-inhalation hazardous materials to
				the same extent the risk of a release of poison- or toxic-by-inhalation
				hazardous materials would be reduced if positive train control were installed
				on those tracks. An alternative risk reduction strategy may only be used
				pursuant to this paragraph on tracks for which positive train control is not
				required pursuant to paragraph (1)(A).
								;
						(3)in subsection (c)—
							(A)by striking
			 Approval.—Not later than 90 days after the
			 Secretary receives a plan and inserting
								
									Approval.—(1)In
				generalNot later than 90
				days after the Secretary receives a plan or revision of a plan under this
				section
									;
				and
							(B)by adding at the end the
			 following new paragraph:
								
									(2)Revision of
				planA railroad carrier may
				revise a plan under this section as necessary to reflect rail lines that are
				added or removed, or to reflect alternative risk reduction strategies proposed
				pursuant to subsection (a)(3).
									;
							(4)in subsection (d)—
							(A)by striking December 31,
			 2012 and inserting December 31, 2015; and
							(B)by inserting and
			 alternative risk reduction strategies. Such report shall include any
			 recommendations for improving the ability of rail carriers to implement
			 positive train control systems or alternative risk reduction strategies in
			 accordance with this section after positive train control
			 systems;
							(5)in subsection (e), by
			 inserting and alternative risk reduction strategies after
			 positive train control; and
						(6)in subsection (f), by
			 striking or section 20156 the first place it appears.
						FRegulatory
			 Reform
				8501.Federal Railroad
			 Administration regulations
					(a)AmendmentSection 103 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(l) Improving regulation
				and regulatory review
								(1)In
				generalBefore any final regulation within the jurisdiction of
				the Administration is issued, the Administrator shall make all preliminary and
				final determinations based on evidence and consider, in addition to other
				applicable considerations, the following:
									(A)The legal authority under
				which a rule may be proposed, including whether a rulemaking is required by
				statute, and if so, whether by a specific date, or whether the agency has
				discretion to commence a rulemaking.
									(B)Other statutory
				considerations applicable to whether the agency can or should propose a rule or
				undertake other agency action.
									(C)The specific nature and
				significance of the problem the agency may address with a rule (including the
				degree and nature of risks the problem poses and the priority of addressing
				those risks compared to other matters or activities within the agency’s
				jurisdiction), whether the problem warrants new agency action, and the
				countervailing risks that may be posed by alternatives for new agency
				action.
									(D)Whether existing rules
				have created or contributed to the problem the agency may address with a rule
				and whether those rules could be amended or rescinded to address the problem in
				whole or part.
									(E)The best reasonably
				obtainable scientific, technical, and other information related to the need
				for, and consequences of, the rule.
									(F)The potential costs and
				benefits, including direct, indirect, and cumulative costs and benefits and
				estimated impacts on jobs, economic growth, innovation, and economic
				competitiveness.
									(G)Means to increase the
				cost-effectiveness of any Federal response.
									(H)Incentives for
				innovation, consistency, predictability, lower costs of enforcement and
				compliance (to government entities, regulated entities, and the public), and
				flexibility.
									(I)Any reasonable
				alternatives for a new rule or other response identified by the agency or
				interested persons, including not only responses that mandate particular
				conduct or manners of compliance, but also—
										(i)the alternative of no
				Federal response;
										(ii)amending or rescinding
				existing rules;
										(iii)potential regional,
				State, local, or tribal regulatory action or other responses that could be
				taken in lieu of agency action; and
										(iv)potential responses
				that—
											(I)specify performance
				objectives rather than conduct or manners of compliance;
											(II)establish economic
				incentives to encourage desired behavior;
											(III)provide information
				upon which choices can be made by the public; or
											(IV)incorporate other
				innovative alternatives rather than agency actions that specify conduct or
				manners of compliance.
											(2)Public
				commentThe Administrator shall solicit and take into
				consideration public comment on the subjects described in subparagraphs (A)
				through (I) of paragraph (1) before issuance of a final regulation described in
				paragraph (1).
								(3)Agency
				statements
									(A)In
				generalThe Administrator
				shall follow applicable rulemaking procedures under section 553 of title 5
				before issuing a binding obligation applicable to recipients of Federal
				assistance.
									(B)Binding obligation
				definedIn this paragraph, the term binding
				obligation means a substantive policy statement, rule, or guidance
				document issued by the Administration that grants rights, imposes obligations,
				produces significant effects on private interests, or effects a significant
				change in existing
				policy.
									.
					(b)Effective
			 dateParagraphs (1) and (2) of the subsection (l) added by the
			 amendment made by subsection (a) of this section shall be effective only with
			 respect to regulations with respect to which no notice of proposed rulemaking
			 has been issued before the date of enactment of this Act.
					GTechnical
			 Corrections
				8601.Miscellaneous
			 corrections, revisions, and repeals
					(a)Technical corrections
			 to provisions of the united states code enacted in, or amended by, the rail
			 safety improvement act of 2008(1)Section 1139 of title
			 49, United States Code, is amended—
							(A)in subsection (a)(1) by
			 striking phone number and inserting telephone
			 number;
							(B)in subsection (a)(2) by
			 striking post trauma communication with families and inserting
			 post-trauma communication with families; and
							(C)in subsection (j)(2) by
			 striking railroad passenger accident and inserting rail
			 passenger accident.
							(2)Section 10909 of title
			 49, United States Code, is amended—
							(A)in subsection (b), by
			 striking Clean Railroad Act of 2008, and inserting Clean
			 Railroads Act of 2008,; and
							(B)in subsection (e), by
			 striking Upon the granting of petition from the State and
			 inserting Upon the granting of a petition from the State.
							(3)Section 20116 of title
			 49, United States Code, is amended—
							(A)by inserting
			 (1) after unless; and
							(B)by inserting
			 (2) before the code, rule, standard, requirement, or
			 practice has been subject to notice and comment under a rule or order issued
			 under this part..
							(4)Section 20120(a) of title
			 49, United States Code, is amended—
							(A)by striking
			 website and inserting Web site;
							(B)in paragraph (1), by
			 striking accident and incidence reporting and inserting
			 accident and incident reporting;
							(C)in paragraph (2)(G), by
			 inserting and at the end; and
							(D)in paragraph (5)(B), by
			 striking Administrative Hearing Officer or Administrative Law
			 Judge and inserting administrative hearing officer or
			 administrative law judge.
							(5)Section 20156 of title
			 49, United States Code, is amended—
							(A)in subsection (c), by
			 inserting a comma after In developing its railroad safety risk reduction
			 program; and
							(B)in subsection (g)(1), by
			 inserting a comma after good faith and by striking
			 non-profit and inserting nonprofit.
							(6)Section 20157(a)(1)(B) of
			 title 49, United States Code, is amended by striking parts 171.8,
			 173.115, and 173.132 and inserting sections 171.8, 173.115, and
			 173.132.
						(7)Section 20159 of title
			 49, United States Code, is amended by striking the Secretary and
			 inserting the Secretary of Transportation.
						(8)Section 20160 of title
			 49, United States Code, is amended—
							(A)in subsection (a)(1), by
			 striking or with and inserting with; and
							(B)in subsection (b)(1)(A),
			 by striking or with and inserting with.
							(9)Section 20162(a)(3) of
			 title 49, United States Code, is amended by striking railroad compliance
			 with Federal standards and inserting railroad carrier compliance
			 with Federal standards.
						(10)Section 20164(a) of
			 title 49, United States Code, is amended by striking after enactment of
			 the Railroad Safety Enhancement Act of 2008 and inserting after
			 the enactment of the Rail Safety Improvement Act of 2008.
						(11)Section 22106(b) of
			 title 49, United States Code, is amended by striking interest
			 thereof and inserting interest thereon.
						(12)The item relating to
			 section 24316 in the chapter analysis for chapter 243 of title 49, United
			 States Code, is amended by striking to assist families of
			 passengers and inserting to address needs of families of
			 passengers.
						(b)Technical corrections
			 to Rail Safety Improvement Act of 2008(1)The table of contents in
			 section 1(b) of the Rail Safety Improvement Act of 2008 is amended—
							(A)in the item relating to
			 section 307, by striking website and inserting Web
			 site;
							(B)in the item relating to
			 section 403, by striking Track inspection time study and
			 inserting Study and rulemaking on track inspection time; rulemaking on
			 concrete cross ties;
							(C)in the item relating to
			 section 408, by striking Conrail and inserting
			 Consolidated Rail Corporation;
							(D)in the item relating to
			 title VI, by striking solid waste facilities and inserting
			 solid waste rail transfer
			 facilities; and
							(E)in the item relating to
			 section 602 by striking solid waste transfer facilities and
			 inserting solid waste rail transfer facilities.
							(2)Section 2(a)(1) of the
			 Rail Safety Improvement Act of 2008 is amended by inserting a comma after
			 tracks at grade.
						(3)Section 102(a)(6) of the
			 Rail Safety Improvement Act of 2008 is amended to read as follows:
							
								(6)Improving the safety of railroad bridges,
				tunnels, and related infrastructure to prevent accidents, incidents, injuries,
				and fatalities caused by catastrophic and other failures of such
				infrastructure.
								.
						(4)Section 206(a) of the Rail Safety
			 Improvement Act of 2008 is amended by striking Public Service
			 Announcements and inserting public service
			 announcements.
						(5)Section 307 of the Rail Safety Improvement
			 Act of 2008 is amended—
							(A)in the section heading,
			 by striking website and inserting
			 Web
			 site;
							(B)in subsection (a), by
			 striking website each place it appears and inserting Web
			 site; and
							(C)in subsection (b), by
			 striking website’s and inserting Web
			 site’s.
							(6)Section 403 of the Rail Safety Improvement
			 Act of 2008 is amended in the section heading by striking
			 Track inspection time
			 study and inserting Study and rulemaking on track inspection time;
			 rulemaking on concrete cross ties.
						(7)Section 405 of the Rail Safety Improvement
			 Act of 2008 is amended—
							(A)in subsection (a), by
			 striking cell phones and inserting cellular
			 telephones; and
							(B)in subsection (d), by
			 striking Secretary of Transportation and inserting
			 Secretary.
							(8)Section 408 of the Rail Safety Improvement
			 Act of 2008 is amended in the section heading by striking
			 Conrail and inserting
			 Consolidated Rail
			 Corporation.
						(9)Section 412 of the Rail Safety Improvement
			 Act of 2008 is amended by striking Secretary of Transportation
			 and inserting Secretary.
						(10)Section 414 of the Rail Safety Improvement
			 Act of 2008 is amended—
							(A)by striking parts
			 171.8, 173.115, and inserting sections 171.8, 173.115,;
			 and
							(B)by striking part
			 1520.5 and inserting section 1520.5.
							(11)Section 416 of the Rail Safety Improvement
			 Act of 2008 is amended—
							(A)by striking
			 Secretary of Transportation and inserting
			 Secretary; and
							(B)in paragraph (4), by
			 striking subsection and inserting section.
							(12)Section 417(c) of the Rail Safety
			 Improvement Act of 2008 is amended by striking each railroad and
			 inserting each railroad carrier.
						(13)Section 503 of the Rail Safety Improvement
			 Act of 2008 is amended—
							(A)in subsection (b)—
								(i)in paragraph (1), by
			 striking passenger rail accidents and inserting rail
			 passenger accidents;
								(ii)by striking
			 passenger rail accident each place it appears and inserting
			 rail passenger accident; and
								(iii)in paragraph (4), by
			 striking a count of the number of passengers onboard the train
			 and inserting a count of the number of passengers aboard the
			 train; and
								(B)by adding at the end a
			 new subsection (d) to read as follows:
								
									(d)DefinitionsIn
				this section, the terms passenger and rail passenger
				accident have the meaning given those terms by section 1139 of this
				title.
									.
							(14)The heading title VI of the Rail Safety
			 Improvement Act of 2008 is amended by striking SOLID WASTE FACILITIES and
			 inserting SOLID WASTE RAIL
			 TRANSFER FACILITIES.
						(15)The heading of section 602 of the Rail
			 Safety Improvement Act of 2008 is amended by striking Solid waste transfer
			 facilities and inserting Solid waste rail transfer
			 facilities.
						(c)Technical corrections
			 to provisions of the United States Code enacted in, or amended by, the
			 Passenger Rail Investment and Improvement Act of 2008
						(1)Alternate Passenger
			 Rail Service PilotSection
			 24711 of title 49, United States Code, is amended—
							(A)in subsection (a)(1) by
			 striking a period not to exceed 5 years after the date of enactment of
			 the Passenger Rail Investment and Improvement Act of 2008 and inserting
			 an operations period of 5 years, renewable for a second 5-year
			 operations period at the discretion of the Administrator; and
							(B)by inserting after
			 subsection (e) the following new subsection:
								
									(f)Transfer
				authorityThe Secretary of
				Transportation may provide directly to a winning bidder selected under this
				section any portion of appropriations for Amtrak operations necessary to cover
				the operating subsidy described in subsection
				(a)(5)(B).
									.
							(2)Competitive grant
			 selection and criteria for grantsSection 26106(e)(2) of title
			 49, United States Code, is amended—
							(A)in subparagraph (A)(v),
			 by striking that if an applicant has selected the proposed operator of
			 its service, that the applicant provide, and inserting that the
			 applicant shall select the proposed operator of its service competitively, and
			 that the applicant shall provide; and
							(B)in subparagraph
			 (B)(ii)—
								(i)by inserting
			 and at the end of subclause (I);
								(ii)by inserting
			 and at the end of subclause (II); and
								(iii)by striking subclauses
			 (III) and (IV).
								(d)State-supported
			 routesSection 209(c) of the
			 Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432, 122
			 Stat. 4918) is amended by striking within 1 year after the Board’s
			 determination and inserting by the first day of the first fiscal
			 year beginning at least 1 year after the Board’s determination.
					HMiscellaneous
				8701.Application of Buy
			 America to intercity passenger rail service corridorsSection 24405(a) of title 49, United States
			 Code, is amended—
					(1)by striking paragraph (4)
			 and redesignating paragraphs (5) through (11) as paragraphs (4) through (10),
			 respectively; and
					(2)by adding at the end the
			 following new paragraphs:
						
							(11)The requirements of this subsection apply
				to all contracts for a project carried out within the scope of the applicable
				finding, determination, or decision under the National Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such
				contracts, if at least one contract for the project is funded with amounts made
				available to carry out this title.
							(12)If the Secretary receives a request for a
				waiver under this subsection, the Secretary shall provide notice of and an
				opportunity for public comment on the request at least 30 days before making a
				finding based on the request. Such a notice shall include the information
				available to the Secretary concerning the request and shall be provided by
				electronic means, including on the official public Internet Web site of the
				Department of Transportation. If the Secretary issues a waiver under this
				subsection, the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that addresses the public comments received under
				this paragraph and shall ensure that such justification is published before the
				waiver takes
				effect.
							.
					8702.Prohibition on use of
			 funds for California high-speed railNo funds made available to carry out this
			 Act or any amendment made by this Act may be used for high-speed rail in the
			 State of California, for the California High-Speed Rail Authority, or for
			 projects designed to further high-speed rail in the State of California.
				8703.Disadvantaged
			 business enterprises
					(a)Availability of
			 fundsExcept to the extent
			 that the Secretary determines otherwise, not less than 10 percent of the
			 amounts made available for any capital grant program under the jurisdiction of
			 the Federal Railroad Administration shall be expended through small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals.
					(b)DefinitionsIn
			 this section, the following definitions apply:
						(1)Small business
			 concernThe term small business concern has the
			 meaning that term has under section 3 of the Small Business Act (15 U.S.C.
			 632), except that the term shall not include any concern or group of concerns
			 controlled by the same socially and economically disadvantaged individual or
			 individuals which has average annual gross receipts over the preceding 3 fiscal
			 years in excess of $22,410,000, as adjusted annually by the Secretary of
			 Transportation for inflation.
						(2)Socially and
			 economically disadvantaged individualsThe term socially
			 and economically disadvantaged individuals has the meaning that term
			 has under section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and
			 relevant subcontracting regulations issued pursuant to that Act, except that
			 women shall be presumed to be socially and economically disadvantaged
			 individuals for purposes of this section.
						(c)Compliance with court
			 ordersNothing in this
			 subsection limits the eligibility of an entity or person to receive funds made
			 available for any capital grant program under the jurisdiction of the Federal
			 Railroad Administration, if the entity or person is prevented, in whole or in
			 part, from complying with subsection (a) because a Federal court issues a final
			 order in which the court finds that the requirement of subsection (a), or the
			 program established under subsection (a), is unconstitutional.
					(d)Program
			 implementationThis section shall be carried out by the Secretary
			 and by States in a manner consistent with that by which the disadvantaged
			 business enterprises program authorized by section 1101(c) of this Act is
			 carried out.
					IXHazardous Material
			 Transportation
			9001.Short
			 titleThis title may be cited
			 as the Hazardous Material
			 Transportation Safety, Efficiency, and Accountability Act of
			 2012.
			9002.Amendment of title
			 49, United States CodeExcept
			 as otherwise provided, whenever in this Act an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 49, United States Code.
			9003.FindingsCongress finds the following:
				(1)There are annually 2.2 billion tons of
			 hazardous material shipments by all modes across the United States totaling
			 more than $1.4 trillion.
				(2)The number of fatalities and serious
			 injuries caused by the transportation of hazardous material has been
			 historically low, averaging 4.2 fatalities per 100 million shipments – meaning
			 an American is about 4 times more likely to be killed by lightning than a
			 hazardous material in transportation. In fiscal year 2010, there was the lowest
			 number of hazardous material incidents on record.
				(3)It is critical to the
			 economic health of the Nation that the laws and regulations governing the
			 transportation of hazardous material maintain a high level of safety, while
			 balancing the need for economic growth, innovation, competitiveness, and job
			 creation.
				(4)The individuals involved
			 in the transportation stream and the public benefit from a regulatory regime
			 that is certain, uniform, cost-efficient, and science-based.
				(5)Because of the potential
			 risks to life, property, and the environment posed by an unintentional release
			 of hazardous material, consistency and uniformity in laws and regulation
			 regarding the transportation of hazardous material is necessary and
			 desirable.
				9004.PurposesSection 5101 is amended by striking
			 that are inherent.
			9005.Definitions
				(a)Hazmat
			 employerSection
			 5102(4)(A)(i)(I) is amended by striking or uses.
				(b)TransportsSection 5102(13) is amended to read as
			 follows:
					
						(13)transports
				or transportation—
							(A)means the movement of
				property and loading, unloading, handling, or storage incidental to the
				movement;
							(B)includes all activities
				related to—
								(i)loading or unloading
				packaged or containerized hazardous material, such as portable tanks,
				cylinders, and intermediate bulk containers, onto a transport vehicle, rail
				car, aircraft, or vessel at its origin, during en route movement, or at its
				destination; or
								(ii)loading or unloading a hazardous material
				into or from a bulk packaging with a capacity greater than 3,000 liters, such
				as a portable tank, cargo tank, or rail tank car, at its origin, during en
				route movement, or at its destination; and
								(C)includes storage of a
				hazardous material from the time the hazardous material is loaded for purposes
				of movement until the hazardous material is unloaded at its destination,
				including during en route movement.
							.
				
				9006.General regulatory
			 authority
				(a)Regulations for safe
			 transportationSection
			 5103(b)(1)(A) is amended—
					(1)in clause (vi) by
			 striking or at the end;
					(2)by redesignating clause
			 (vii) as clause (viii);
					(3)by inserting after clause
			 (vi) the following:
						
							(vii)provides hazardous
				material transportation emergency response information services required or
				governed by regulations prescribed under this chapter;
				or
							; and
					(4)in clause (viii) (as
			 redesignated by paragraph (2) of this section) by striking (vi);
			 and and inserting (vii);.
					(b)Fitness
			 determinations
					(1)In
			 generalSection 5103(b)(1) is amended—
						(A)in subparagraph (B) by
			 striking the period at the end and inserting ; and; and
						(B)by adding at the end the
			 following:
							
								(C)shall govern the procedures and criteria
				used by the Secretary for determining the fitness of a person applying for an
				approval or a special permit under the
				regulations.
								.
						(2)Regulation
			 requiredIn accordance with section 5103(b)(2) of title 49,
			 United States Code, not later than 1 year after the date of enactment of this
			 Act, the Secretary of Transportation shall take all actions necessary to
			 finalize a regulation pursuant to section 5103(b)(1)(C) of such title.
					(c)Improving regulations
			 and regulatory review
					(1)In
			 generalSection 5103(b) is amended by adding at the end the
			 following:
						
							(3)Before any final
				regulation within the jurisdiction of the Secretary is issued, the Secretary
				shall make all preliminary and final determinations based on evidence and
				consider, in addition to other applicable considerations, the following:
								(A)The legal authority under
				which a rule may be proposed, including whether a rulemaking is required by
				statute, and if so, whether by a specific date, or whether the agency has
				discretion to commence a rulemaking.
								(B)Other statutory
				considerations applicable to whether the agency can or should propose a rule or
				undertake other agency action.
								(C)The specific nature and
				significance of the problem the agency may address with a rule (including the
				degree and nature of risks the problem poses and the priority of addressing
				those risks compared to other matters or activities within the agency’s
				jurisdiction), whether the problem warrants new agency action, and the
				countervailing risks that may be posed by alternatives for new agency
				action.
								(D)Whether existing rules
				have created or contributed to the problem the agency may address with a rule
				and whether those rules could be amended or rescinded to address the problem in
				whole or part.
								(E)The best reasonably
				obtainable scientific, technical, and other information related to the need
				for, and consequences of, the rule.
								(F)The potential costs and
				benefits, including direct, indirect, and cumulative costs and benefits and
				estimated impacts on jobs, economic growth, innovation, and economic
				competitiveness.
								(G)Means to increase the
				cost-effectiveness of any Federal response.
								(H)Incentives for
				innovation, consistency, predictability, lower costs of enforcement and
				compliance (to government entities, regulated entities, and the public), and
				flexibility.
								(I)Any reasonable
				alternatives for a new rule or other response identified by the agency or
				interested persons, including not only responses that mandate particular
				conduct or manners of compliance, but also—
									(i)the alternative of no
				Federal response;
									(ii)amending or rescinding
				existing rules;
									(iii)potential regional,
				State, local, or tribal regulatory action or other responses that could be
				taken in lieu of agency action; and
									(iv)potential responses
				that—
										(I)specify performance
				objectives rather than conduct or manners of compliance;
										(II)establish economic
				incentives to encourage desired behavior;
										(III)provide information
				upon which choices can be made by the public; or
										(IV)incorporate other
				innovative alternatives rather than agency actions that specify conduct or
				manners of compliance.
										(4)The Secretary shall
				solicit and take into consideration public comment on the subjects described in
				subparagraphs (A) through (I) of paragraph (3) before issuance of a final
				regulation described in paragraph (3).
							(5)The Secretary shall
				follow applicable rulemaking procedures under section 553 of title 5 before
				issuing a binding obligation applicable to recipients of Federal assistance. In
				this paragraph, the term binding obligation means a substantive
				policy statement, rule, or guidance document issued by the Secretary that
				grants rights, imposes obligations, produces significant effects on private
				interests, or effects a significant change in existing
				policy.
							.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) of this subsection shall apply to regulations for which the
			 notice of proposed rulemaking is published after the date of enactment of this
			 Act.
					(d)Incorporation by
			 referenceSection 5103(b) is further amended by adding after
			 paragraph (5) (as added by subsection (c)(1) of this section) the
			 following:
					
						(6)In considering whether to incorporate by
				reference any publication in prescribing regulations, the Secretary
				shall—
							(A)consider—
								(i)the cost of such
				publication;
								(ii)the broadness of its
				applicability;
								(iii)the cost imposed on the
				public in acquiring such publication; and
								(iv)other alternatives to
				incorporation by reference; and
								(B)either incorporate by
				reference the publication or use the alternative that meets the Department of
				Transportation’s safety objectives in the most cost-effective
				manner.
							.
				9007.Inspections of
			 motor vehicles transporting radioactive materialSection 5105(d) is amended to read as
			 follows:
				
					(d)Inspections of motor
				vehicles transporting certain material
						(1)RequirementThe Secretary shall require by regulation
				that before each use of a motor vehicle to transport a highway-route-controlled
				quantity of radioactive material in commerce, the vehicle shall be inspected
				and certified as complying with this chapter and applicable United States motor
				carrier safety laws and regulations.
						(2)Type of
				inspectorIn carrying out paragraph (1), the Secretary
				may—
							(A)require that the
				inspection be carried out by an authorized United States Government inspector
				or according to appropriate State procedures; or
							(B)allow a person, transporting or causing to
				be transported a highway-route-controlled quantity of radioactive material, to
				inspect the motor vehicle used to transport the material and to certify that
				the vehicle complies with this chapter.
							(3)Qualification
				requirementsAn individual
				conducting an inspection under paragraph (2)(B) shall be in compliance with the
				inspector qualification requirements the Secretary prescribes for an individual
				inspecting a motor vehicle.
						(4)PreemptionEach
				State that a motor vehicle transporting a highway-route-controlled quantity of
				radioactive material in commerce enters shall recognize the inspection and
				certification required by paragraph (1) and may not require a new inspection at
				an equivalent level and certification except as provided in paragraph
				(5).
						(5)Changed
				conditionIf an en route change to the condition of the cargo,
				the driver, the motor vehicle, or the operation of the motor vehicle
				invalidates the certification under paragraph (1), the State where such change
				is discovered may require a new inspection and certification under such
				paragraph.
						.
			9008.Hazmat employee
			 training requirements and grants
				(a)Training
			 grantsSection 5107 is
			 amended—
					(1)by striking subsections
			 (e) and (h); and
					(2)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively.
					(b)Safe loading,
			 unloading, and handlingSection 5107(f)(2), as redesignated by
			 subsection (a)(2) of this section, is amended by striking and section
			 5106.
				9009.FeesSection 5108(g)(2) is amended—
				(1)in subparagraph
			 (A)—
					(A)in the matter before
			 clause (i) by striking be at least $250 but not more than and
			 inserting not exceed; and
					(B)in clause (viii) by
			 striking sections 5108(g)(2), 5115, and inserting this
			 paragraph and sections 5115; and
					(2)by adding at the end the
			 following:
					
						(D)In establishing and collecting a fee under
				subparagraph (A), the Secretary may not consider whether a person has or is
				likely to apply for a special permit or approval, nor is the Secretary
				authorized to establish a separate fee in order to apply for or receive a
				special permit or approval.
						.
				9010.Motor carrier safety
			 permits
				(a)Applicable
			 transportationSection
			 5109(b)(1) is amended by striking class A or B and inserting
			 division 1.1, 1.2, or 1.3.
				(b)Offeror
			 responsibilityThe heading for subsection (f) of section 5109 is
			 amended by striking Shipper and inserting
			 Offeror.
				(c)Technical
			 amendmentSection 5109 is amended by striking subsection
			 (h).
				(d)Program review and
			 report
					(1)Program review
						(A)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of Transportation
			 shall conduct a proceeding, using notice and comment procedures in accordance
			 with section 553 of title 5, United States Code, to examine the implementation
			 of the hazardous material safety permit program established by section 5109 of
			 title 49 of such Code, including—
							(i)safety concerns related
			 to former permit holders that have re-applied for a permit after being out of
			 the program for a year or longer; and
							(ii)fairness of the program
			 for carriers whose total number of inspections over the course of the fiscal
			 year cycle may create a disadvantage.
							(B)ConsultationIn
			 carrying out subparagraph (A), the Secretary shall consult with motor carriers,
			 persons offering hazardous material for transportation in commerce, the
			 Commercial Vehicle Safety Alliance, and others that have direct experience with
			 the implementation of the program.
						(2)Report
						(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Transportation shall transmit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the implementation of the hazardous material safety permit program established
			 by section 5109 of title 49, United States Code.
						(B)ContentsThe
			 report shall include—
							(i)an identification of the
			 number of permits that have been issued, denied, revoked, or suspended for each
			 registration cycle since the inception of the program by the type of covered
			 hazardous material transported;
							(ii)an explanation of the
			 reason for each denial, revocation, and suspension, including administrative
			 denials, revocations, and suspensions;
							(iii)a record and analysis
			 of the types of implementation issues identified in the proceeding under
			 paragraph (1)(A); and
							(iv)a description of the
			 Secretary’s actions—
								(I)to simplify the permit
			 application process;
								(II)to minimize the number
			 of administrative denials, revocations, and suspensions;
								(III)to address the issues
			 identified under
			 clause (iii); and
								(IV)to ensure a consistent
			 standard of safety fitness that does not fluctuate over time.
								(e)RegulationNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Transportation shall take such actions as are necessary to ensure that
			 regulations prescribed to carry out the program under section 5109 of title 49,
			 United States Code, ensure a consistent standard of safety fitness that does
			 not fluctuate over time and address issues identified in the proceeding in
			 subsection (d)(1)(A).
				9011.Planning and training
			 grants, monitoring, and review
				(a)Training
			 grantsSection 5116(b)(4) is amended—
					(1)in the matter preceding
			 subparagraph (A)—
						(A)by inserting and
			 subsection (a) after this subsection; and
						(B)by inserting
			 planning and after emergency response; and
						(2)in subparagraph (E) by
			 inserting and subsection (a) before the period at the
			 end.
					(b)Compliance with certain
			 lawsSection 5116(c) is amended to read as follows:
					
						(c)Compliance with certain
				lawThe Secretary may make a
				grant to a State or Indian tribe under this section in a fiscal year only
				if—
							(1)the State certifies that
				the State complies with sections 301 and 303 of the Emergency Planning and
				Community Right-To-Know Act of 1986 (42 U.S.C. 11001, 11003); and
							(2)the State or Indian tribe
				certifies to the Secretary that such State or Indian tribe is in compliance
				with section
				5125(f).
							.
				(c)Supplemental training
			 grantsSection 5116(j) is amended—
					(1)in paragraph (1) by
			 striking funds, and all that follows through fighting
			 fires for and inserting funds and through a competitive process,
			 make grants to national nonprofit fire service organizations
			 for;
					(2)in paragraph (3)(A) by
			 striking train and inserting provide portable training
			 for; and
					(3)in paragraph (4)—
						(A)by striking train and
			 inserting provide portable training for; and
						(B)by inserting after
			 training courses shall the following: comply with
			 national consensus standards for hazardous material response and.
						(d)ReportsSection
			 5116(k) is amended—
					(1)in the first sentence by
			 striking planning grants and all that follows through and
			 under section 5107 and inserting grants allocated under
			 subsections (a), (b), and (j);
					(2)in the second
			 sentence—
						(A)by inserting
			 planning and before training grants; and
						(B)by inserting
			 planning and before training programs.
						9012.Special permits and
			 exclusionsSection 5117 is
			 amended—
				(1)in subsection (a)—
					(A)by striking
			 (a)
			 Authority To issue special permits.—(1) As
			 provided under procedures prescribed by regulation, and inserting the
			 following:
						
							(a)Authority To issue
				special permits
								(1)In
				generalAs provided under
				procedures and criteria prescribed by regulation in accordance with section 553
				of title
				5,
								;
					(B)by inserting after
			 paragraph (1) the following:
						
							(2)RequirementsThe Secretary shall ensure that the
				procedures and criteria prescribed under paragraph (1) provide adequate
				consistency, predictability, and transparency in making the determinations to
				issue, modify, or terminate a special
				permit.
							;
				and
					(C)by striking (2) A
			 special permit and inserting the following:
						
							(3)Effective
				periodA special
				permit
							;
				and
					(2)by adding at the end the
			 following:
					
						(f)Limitation on
				denialThe Secretary may not
				deny an application for a modification or renewal of a special permit or an
				application for party status to an existing special permit for the sole reason
				that the applicant has a hazardous material out-of-service percentage of
				greater than the national average, according to the safety and fitness records
				maintained by the Federal Motor Carrier Safety Administration.
						(g)Incorporation into
				regulation
							(1)In
				generalNot later than 1 year after the date on which a special
				permit has been in continuous effect for a 6-year period, the Secretary shall
				develop and implement a rulemaking pursuant to section 5103 to incorporate the
				special permit into regulation if the special permit—
								(A)concerns a matter of
				general applicability;
								(B)has future effect;
				and
								(C)is consistent with
				hazardous material safety.
								(2)IntentNothing
				in paragraph (1) limits the Secretary from incorporating a special permit into
				regulation at any time before the deadline set by paragraph (1).
							(3)Older special
				permitsNot later than 3 years after the date of enactment of
				this subsection, the Secretary shall finalize a rulemaking pursuant to section
				5103 to incorporate into regulation any special permit that concerns a matter
				of general applicability, has future effect, is consistent with hazardous
				material safety, and has been in continuous effect for more than a 6-year
				period as of the date of enactment of this
				subsection.
							.
				9013.Hazardous material
			 uniform motor carrier permit programSection 5119 is amended by striking
			 subsection (a) and all that follows through the end of the section and
			 inserting the following:
				
					(a)Uniform Motor Carrier
				Permit Program definedIn this section, the term Uniform
				Motor Carrier Permit Program means the State-based, reciprocal program
				of uniform forms and procedures for registering and permitting persons who
				transport hazardous material by motor vehicle developed and recommended by the
				Alliance for Uniform Hazmat Transportation Procedures, including any
				superseding amendments or revisions adopted by the Secretary pursuant to
				subsection (b).
					(b)Regulations
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Hazardous Material Transportation Safety,
				Efficiency, and Accountability Act of 2012, the Secretary shall
				issue regulations to implement the Uniform Motor Carrier Permit Program.
						(2)RevisionsThe
				Secretary may modify the regulations issued under paragraph (1) only as
				necessary to promote safety, efficiency, and uniformity.
						(c)Financial and technical
				assistance and support
						(1)In
				generalThe Secretary may provide planning and transition
				assistance to States to facilitate the adoption of the Uniform Motor Carrier
				Permit Program.
						(2)Use of
				fundsA State shall use assistance awarded under this subsection
				only to transition existing State registration and permitting programs to the
				Uniform Motor Carrier Permit Program.
						(3)Termination of
				authorityThe authority to provide assistance to States under
				this subsection shall terminate 6 years after the date of enactment of the
				Hazardous Material Transportation Safety,
				Efficiency, and Accountability Act of 2012.
						(d)Cooperative
				agreementThe Secretary may enter into a cooperative agreement
				for outreach, data management, and other centralized functions supporting
				implementation of the Uniform Motor Carrier Permit Program.
					(e)Related
				expensesFor purposes of section 5125(f)(1), a fee used for a
				purpose related to transporting hazardous material may include the costs
				incurred in implementing and administering the Uniform Motor Carrier Permit
				Program, including the costs of establishing or modifying forms, procedures,
				and systems.
					(f)Transition of State
				programsNot later than 6 years after the date of enactment of
				the Hazardous Material Transportation Safety,
				Efficiency, and Accountability Act of 2012, a State may enforce
				registration and permitting requirements for motor carriers that transport
				hazardous material in commerce only in accordance with the Uniform Motor
				Carrier Permit Program.
					(g)LimitationNothing
				in this section shall define or limit the amount of a fee a State may impose or
				collect for registration and
				permitting.
					.
			9014.International
			 uniformity of standards and requirementsSection 5120 is amended—
				(1)in subsection (a) by
			 striking State, the Secretary of Transportation shall
			 participate and inserting State and the Secretary of
			 Transportation, the Administrator of the Pipelines and Hazardous Materials
			 Safety Administration, or the Administrator’s designee, shall represent the
			 United States and serve as the United States competent authority;
			 and
				(2)in subsection (b)—
					(A)by striking The
			 Secretary and inserting The Administrator; and
					(B)by striking
			 sections 5103(b), 5104, 5110, and 5112 of this title and
			 inserting this chapter.
					9015.Investigations
				(a)Inspections and
			 investigationsSection
			 5121(c)(1) is amended—
					(1)in subparagraph (B) by
			 striking may contain a hazardous material; and inserting
			 may contain an undeclared hazardous material and such activity takes
			 place at a properly equipped facility designated by the Secretary for this
			 purpose;;
					(2)in subparagraph (C), in
			 the matter preceding clause (i), by striking or related packages
			 and inserting suspected of containing undeclared hazardous
			 material;
					(3)in subparagraph (E) by
			 striking may order and all that follows through ;
			 and and inserting may order the offeror, after giving notice to
			 the carrier, to have the package transported to, opened, and the contents
			 examined and analyzed at a properly equipped facility designated by the
			 Secretary for this purpose;;
					(4)in subparagraph (F) by
			 striking the period at the end and inserting ; and; and
					(5)by adding at the end the
			 following:
						
							(G)shall provide
				contemporaneous notice to the affected offeror and carrier of its decision to
				exercise its authority under subparagraph (B), (C), (D), or
				(E).
							.
					(b)Regulations
					(1)In
			 generalSection 5121(e) is amended to read as follows:
						
							(e)RegulationsTo
				carry out subsections (c) and (d), the Secretary shall issue regulations in
				accordance with section 553 of title 5 that address, at a minimum, the
				following:
								(1)Avoidance of delay in the
				transportation of time-sensitive materials, such as medical products,
				perishables, and other packages that are not the subject of the
				inspection.
								(2)Appropriate training and
				equipment for inspectors.
								(3)Restoration of the
				properly certified status of the inspected package before resumption of
				transportation of that package.
								(4)Consideration of the
				costs and damages that might occur as a result of an
				inspection.
								.
				
					(2)Regulation
			 requiredIn accordance with section 5103(b)(2) of title 49,
			 United States Code, not later than 1 year after the date of enactment of this
			 Act, the Secretary of Transportation shall take all actions necessary to
			 finalize a regulation pursuant to section 5121(e) of such title.
					9016.Building partnerships
			 for improved safety and system performanceSection 5121(g) is amended—
				(1)in paragraph (3) by
			 striking or after the semicolon;
				(2)by redesignating
			 paragraph (4) as paragraph (5); and
				(3)by inserting after
			 paragraph (3) the following:
					
						(4)to work with State
				enforcement personnel with information and training relating to the uniform
				enforcement of the regulations governing the transportation of hazardous
				material;
				or
						.
				9017.Safety
			 reportingSection 5121(h) is
			 amended—
				(1)in the heading by
			 inserting Biennial before Report;
				(2)in the matter before
			 paragraph (1) by striking materials during and inserting
			 material in all modes of transportation during;
				(3)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
				(4)by inserting after
			 paragraph (1) the following:
					
						(2)a summary of the hazardous material
				transported during the period covered by the report, set forth by the type and
				quantity of hazardous material and by
				mode;
						;
				(5)in paragraph (4), as
			 redesignated by paragraph (3) of this section, by striking
			 permit and inserting permit issued;
				(6)in paragraph (5), as redesignated by
			 paragraph (3) of this section, by striking activities and
			 inserting activities, including activities conducted under subsections
			 (c) and (d),; and
				(7)in paragraph (7), as redesignated by
			 paragraph (3) of this section, by striking appropriate
			 legislation and inserting legislative action that the Secretary
			 considers appropriate.
				9018.Civil
			 penalties
				(a)PenaltySection 5123(a) is amended—
					(1)in paragraph (1) by
			 striking at least $250 but;
					(2)by striking paragraph (3)
			 and redesignating paragraph (4) as paragraph (3); and
					(3)by adding at the end the
			 following:
						
							(4)A carrier shall not be
				liable for violations of this chapter, or a regulation issued under this
				chapter, stemming from pre-transportation functions, as defined in section
				171.1 of title 49, Code of Federal Regulations, that are performed by another
				person unless the carrier has actual knowledge of a
				violation.
							.
				
					(b)Penalty for failure to
			 maintain records, reports, and informationSection 5123 is
			 amended by adding at the end the following:
					
						(h)Penalty for failure to
				maintain records, reports, and informationThe Secretary may
				impose a penalty on a person who fails to comply with section
				5121(b).
						.
				9019.Preemption
				(a)Burden on
			 commerceSection 5125(a) is amended—
					(1)in paragraph (1) by
			 striking or after the semicolon;
					(2)in paragraph (2) by
			 striking the period at the end and inserting ; or; and
					(3)by adding at the end the
			 following:
						
							(3)the requirement of the State, political
				subdivision, or Indian tribe, as applied or enforced, is an unreasonable burden
				on
				commerce.
							.
					(b)Substantive
			 differencesSection 5125(b)(1)(D) is amended by striking
			 written.
				(c)Route
			 registrySection 5125(c)(1) is amended by striking the period at
			 the end and inserting and is published in the Department’s hazardous
			 material route registry under section 5112(c)..
				(d)FeesSection 5125(f)(2) is amended by striking
			 , upon the Secretary’s request, and inserting
			 biennially.
				(e)Non-Federal enforcement
			 standardsSection 5125 is amended by striking subsection
			 (h).
				(f)Conforming
			 changeSection 5125 is further amended—
					(1)in subsections (d)(1) and
			 (e) by striking or section 5119(f); and
					(2)in subsection (g) by
			 striking , and in section 5119(f),.
					9020.Authorization of
			 appropriationsSection 5128 is
			 amended to read as follows:
				
					5128.Authorization of
				appropriations
						(a)In
				generalIn order to carry out this chapter (except sections
				5108(g)(2), 5113, 5115, 5116, and 5119), there are authorized to be
				appropriated to the Secretary $39,000,000 for each of fiscal years 2012 through
				2016.
						(b)Hazardous material
				emergency preparedness fundFor each of the fiscal years 2012 through
				2016, there shall be available to the Secretary, from the account established
				pursuant to section 5116(i), the following:
							(1)To carry out section
				5115, $188,000.
							(2)To carry out subsections
				(a) and (b) of section 5116, $21,800,000.
							(3)To carry out section
				5116(f), $150,000.
							(4)To publish and distribute
				the Emergency Response Guidebook under section 5116(j)(3), $625,000.
							(5)To carry out section
				5116(j), $1,000,000.
							(c)Issuance of hazmat
				licensesThere are authorized to be appropriated to the Secretary
				such amounts as may be necessary to carry out section 5103a.
						(d)Credits to
				AppropriationsThe Secretary may credit to any appropriation to
				carry out this chapter an amount received from a State, Indian tribe, or other
				public authority or private entity for expenses the Secretary incurs in
				providing training to the State, tribe, authority, or entity.
						(e)Uniform forms and
				proceduresThere are authorized to be appropriated to the
				Secretary $1,000,000 to carry out section 5119. This amount shall remain
				available to be expended by the Secretary for the 6-year period that begins on
				the date of enactment of this section.
						(f)Availability of
				amountsAmounts made available by or under this section, except
				for the amount under subsection (e), shall remain available until
				expended.
						.
			9021.Electronic shipping
			 papers pilot program
				(a)In
			 generalThe Secretary of Transportation shall establish pilot
			 projects, at least one of which shall be in a rural area, to evaluate the
			 feasibility and cost effectiveness of electronic shipping paper systems that
			 facilitate the exchange of shipping paper information between offerors of
			 hazardous material under chapter 51 of title 49, United States Code, carriers,
			 and emergency responders.
				(b)Report
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall transmit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the results of the pilot
			 projects carried out under this section.
					(2)ContentsThe report shall contain, at a
			 minimum—
						(A)an evaluation of each
			 pilot project, including an evaluation of the impacts on safety and the
			 performance of each system evaluated under that project and a cost-benefit
			 analysis for each mode of transportation; and
						(B)based on the results of
			 the cost-benefit analyses, a recommendation on whether electronic shipping
			 papers systems described in subsection (a) should be incorporated into the
			 Federal hazardous material safety program under chapter 51 of title 49, United
			 States Code, on a permanent basis.
						9022.Wetlines
				(a)Study
					(1)In
			 generalThe Secretary of Transportation shall enter into an
			 arrangement with an objective non-profit organization to conduct a
			 peer-reviewed study of the transportation of flammable liquids in the external
			 product piping of cargo tank motor vehicles (commonly referred to as
			 wetlines).
					(2)ContentsThe
			 study shall—
						(A)accurately quantify the
			 number of wetlines incidents over a 10-year period;
						(B)identify various
			 alternatives to loading and transporting flammable liquids in cargo tank
			 wetlines;
						(C)examine the costs and
			 benefits of each alternative; and
						(D)identify existing
			 obstacles to implementing each alternative.
						(3)TransmittalNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 transmit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a copy of the study.
					(b)Regulatory
			 restrictionThe Secretary may not issue a final rule regulating
			 the transportation of flammable liquids in the external product piping of cargo
			 tank motor vehicles.
				9023.Product
			 study
				(a)In
			 generalThe Secretary shall
			 conduct a study on whether it is necessary to continue to designate any amount
			 or form of finished pharmaceutical, finished cosmetic, or similar product
			 containing ethyl alcohol as a hazardous material under section 5103(a) of title
			 49, United States Code.
				(b)ContentsThe
			 study conducted under subsection (a) shall include, at a minimum—
					(1)an evaluation of the history, severity, and
			 costs of any incidents in transporting such products;
					(2)an evaluation of the risk posed by such
			 products in commercial packaging in current use in transportation and the risk
			 associated in transporting the products without any specific packaging required
			 by any applicable special permit or regulation;
					(3)the costs to the industry of designating
			 the products as hazardous material, including the cost of regulation, as
			 compared with the costs of incidents that have occurred or are probable with
			 regard to the products; and
					(4)a summary of comments from industry
			 stakeholders and the public on whether there is a need for continued
			 designation of such products as hazardous material.
					(c)TransmittalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall transmit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the results of the study conducted under subsection (a) and any proposed
			 actions to be taken by the Secretary resulting from the study.
				XWaterborne
			 Transportation
			10001.Sense of Congress on
			 harbor maintenance
				(a)FindingsCongress finds the following:
					(1)There are 926 ports served by federally
			 maintained channels which handle more than 2.2 billion tons of cargo annually,
			 and this figure is expected to increase.
					(2)More than $1.1 trillion
			 in foreign commerce enters the United States through the Nation’s ports
			 annually, and this figure is expected to increase.
					(3)Expansion of the Panama
			 Canal system in Central America will likely be completed in 2014, and this will
			 present opportunities and challenges for the Nation’s economic well-being.
					(4)Insufficient maintenance
			 dredging of the Nation’s navigation channels results in inefficient water
			 transportation and harmful economic consequences.
					(5)In 1986, Congress created
			 the Harbor Maintenance Trust Fund to provide funds for the operation and
			 maintenance of the Nation’s navigation channels.
					(6)The fiscal year 2011,
			 Harbor Maintenance Trust Fund equity grew by 13.7 percent from fiscal year 2010
			 (to $6.42 billion) and total annual receipts increased 17.3 percent (to $1.6
			 billion).
					(7)Despite growth of the
			 Harbor Maintenance Trust Fund, expenditures from the Harbor Maintenance Trust
			 Fund continue to decline.
					(8)Despite growth of the
			 Harbor Maintenance Trust Fund, federally maintained channels are only at their
			 authorized widths or depths 35 percent of the time, thereby restricting access
			 to the Nation’s ports for both imports and exports.
					(b)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)the Harbor Maintenance
			 Trust Fund is not being used for its intended purpose and charging maritime
			 commerce a harbor maintenance tax while failing to provide the service for
			 which it was established is unfair and places the Nation at economic
			 risk;
					(2)the Administration should
			 request full use of the Harbor Maintenance Trust Fund for operating and
			 maintaining the Nation’s navigation system; and
					(3)Congress should fully
			 expend the amounts in the Harbor Maintenance Trust Fund to operate and maintain
			 the Nation’s navigation system.
					10002.Study and report on
			 strategic ports
				(a)Study
			 requirementThe Secretary
			 shall conduct a study on infrastructure facility requirements, road and highway
			 improvements, rail connections, and other multimodal transportation capacity
			 requirements necessary to achieve the following goals with respect to strategic
			 ports:
					(1)Provide greater access to
			 port facilities.
					(2)Reduce congestion.
					(3)Improve the movement of
			 goods.
					(4)Increase
			 productivity.
					(5)Enhance maritime
			 security.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report on the results of the study conducted under
			 subsection (a), with such recommendations as the Secretary considers necessary
			 to achieve the goals listed in that subsection.
				(c)Strategic port
			 definedIn this section, the
			 term strategic port means a United States port designated by the
			 Secretary and the Secretary of Defense as a significant transportation hub
			 important to the readiness and cargo throughput capacity of the Department of
			 Defense.
				XIReauthorization and
			 Amendments to the Sport Fish Restoration and Boating Trust Fund
			11001.Short
			 titleThis title may be cited
			 as the Sportfishing and Recreational
			 Boating Safety Act of 2012.
			11002.Reauthorization and
			 amendments to the Sport Fish Restoration and Boating Trust Fund
				(a)Dingell-Johnson Sport
			 Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish
			 Restoration Act (16 U.S.C. 777c) is amended—
					(1)in subsection (a) in the
			 matter preceding paragraph (1), by striking For each of and all
			 that follows through the balance of each annual and inserting
			 For each fiscal year through fiscal year 2016, the balance of each
			 annual;
					(2)in subsection (b)(1)(A),
			 by striking From the annual and all that follows through
			 the Secretary and inserting From the annual appropriation
			 made in accordance with section 3 for each fiscal year through fiscal year
			 2016, the Secretary; and
					(3)by striking subsection
			 (b)(1)(B) and inserting the following:
						
							(B)Available
				amountsThe available amount
				referred to in subparagraph (A) is, for each fiscal year, the sum of—
								(i)the available amount for the preceding
				fiscal year; and
								(ii)the amount determined by
				multiplying—
									(I)the available amount for the preceding
				fiscal year; and
									(II)the change, relative to the preceding
				fiscal year, in the Consumer Price Index for All Urban Consumers published by
				the Department of
				Labor.
									.
					(b)Extension of
			 expenditure authority from the Sport Fish Restoration and Boating Trust
			 FundSection 9504 of the Internal Revenue Code of 1986 is
			 amended—
					(1)in subsection (b)(2), by
			 striking (as in effect on each place it appears and all that
			 follows through the next closed parenthesis and inserting (as in effect
			 on the date of enactment of the Sportfishing
			 and Recreational Boating Safety Act of 2012), and
					(2)in subsection (d)(2), by
			 striking before and all that follows through in
			 accordance and inserting before October 1, 2016, in
			 accordance.
					(c)Authorization of
			 appropriationsChapter 131 of title 46, United States Code, is
			 amended—
					(1)in section 13107(a)(2),
			 by striking two and inserting 1.5; and
					(2)in section 13107(c), by
			 striking so much as precedes paragraph (2) and inserting the following:
						
							(c)(1)Of the amount
				transferred to the Secretary under section 4(a)(2) of the Dingell-Johnson Sport
				Fish Restoration Act (16 U.S.C. 777c(a)(2))—
									(A)$6,000,000 is available
				to the Secretary for the payment of expenses of the Coast Guard for personnel
				and activities directly related to coordinating and carrying out the national
				recreational boating safety program under this title, of which not less than
				$2,000,000 shall be available to the Secretary only to ensure compliance with
				chapter 43 of this title; and
									(B)$100,000 is available to
				fund the activities of the National Boating Safety Advisory Council established
				under this
				chapter.
									.
					XIIExtension of Surface
			 Transportation Programs
			12001.Short title;
			 effective date
				(a)Short
			 titleThis title may be cited
			 as the Surface Transportation Extension Act of 2012.
				(b)Effective
			 dateThe amendments made by this title take effect on April 1,
			 2012.
				AFederal-Aid
			 Highways
				12101.Extension of
			 Federal-aid highway programs
					(a)In
			 generalSection 111 of the
			 Surface Transportation Extension Act of 2011, Part II (Public Law 112–30; 125
			 Stat. 343) is amended—
						(1)by striking the
			 period beginning on October 1, 2011, and ending on March 31, 2012, each
			 place it appears and inserting fiscal year 2012;
						(2)by striking
			 ½ of each place it appears; and
						(3)in subsection (a) by
			 striking March 31, 2012 and inserting September 30,
			 2012.
						(b)Use of
			 fundsSection 111(c) of the Surface Transportation Extension Act
			 of 2011, Part II (125 Stat. 343) is amended—
						(1)in paragraph (3)—
							(A)in subparagraph (A) by
			 striking , except that during such period and all that follows
			 before the period at the end; and
							(B)in subparagraph (B)(ii)
			 by striking $319,500,000 and inserting
			 $639,000,000; and
							(2)by striking paragraph
			 (4).
						(c)Extension of
			 authorizations under title V of SAFETEA–LUSection 111(e)(2) of
			 the Surface Transportation Extension Act of 2011, Part II (125 Stat. 343) is
			 amended by striking the period beginning on October 1, 2011, and ending
			 on March 31, 2012. and inserting fiscal year 2012..
					(d)Administrative
			 expensesSection 112(a) of
			 the Surface Transportation Extension Act of 2011, Part II (125 Stat. 346) is
			 amended by striking $196,427,625 for the period beginning on October 1,
			 2011, and ending on March 31, 2012. and inserting $392,855,250
			 for fiscal year 2012..
					BExtension of Highway
			 Safety Programs
				12201.Extension of
			 National Highway Traffic Safety Administration highway safety programs
					(a)Chapter 4 highway
			 safety programsSection 2001(a)(1) of SAFETEA–LU (119 Stat. 1519)
			 is amended by striking $235,000,000 for fiscal year 2009 and all
			 that follows through the period at the end and inserting and
			 $235,000,000 for each of fiscal years 2009 through 2012..
					(b)Highway safety research
			 and developmentSection 2001(a)(2) of SAFETEA–LU (119 Stat. 1519)
			 is amended by striking $108,244,000 for fiscal year 2011 and all
			 that follows through the period at the end and inserting and
			 $108,244,000 for each of fiscal years 2011 and 2012..
					(c)Occupant protection
			 incentive grantsSection
			 2001(a)(3) of SAFETEA–LU (119 Stat. 1519) is amended by striking ,
			 $25,000,000 for fiscal year 2006 and all that follows through the
			 period at the end and inserting and $25,000,000 for each of fiscal years
			 2006 through 2012..
					(d)Safety belt performance
			 grantsSection 2001(a)(4) of SAFETEA–LU (119 Stat. 1519) is
			 amended by striking and $24,250,000 for the period beginning on October
			 1, 2011, and ending on March 31, 2012. and inserting and
			 $48,500,000 for fiscal year 2012..
					(e)State traffic safety
			 information system improvementsSection 2001(a)(5) of SAFETEA–LU
			 (119 Stat. 1519) is amended by striking for fiscal year 2006 and
			 all that follows through the period at the end and inserting for each of
			 fiscal years 2006 through 2012..
					(f)Alcohol-Impaired
			 driving countermeasures incentive grant programSection 2001(a)(6) of SAFETEA–LU (119 Stat.
			 1519) is amended by striking $139,000,000 for fiscal year 2009
			 and all that follows through the period at the end and inserting and
			 $139,000,000 for each of fiscal years fiscal years 2009 through
			 2012..
					(g)National driver
			 registerSection 2001(a)(7)
			 of SAFETEA–LU (119 Stat. 1520) is amended by striking and $2,058,000 for
			 the period beginning on October 1, 2011, and ending on March 31, 2012.
			 and inserting and $4,000,000 for fiscal year 2012..
					(h)High visibility
			 enforcement programSection
			 2001(a)(8) of SAFETEA–LU (119 Stat. 1520) is amended by striking for
			 fiscal year 2006 and all that follows through the period at the end and
			 inserting for each of fiscal years 2006 through 2012..
					(i)Motorcyclist
			 safetySection 2001(a)(9) of
			 SAFETEA–LU (119 Stat. 1520) is amended by striking $7,000,000 for fiscal
			 year 2009 and all that follows through the period at the end and
			 inserting and $7,000,000 for each of fiscal years 2009 through
			 2012..
					(j)Child safety and child
			 booster seat safety incentive grantsSection 2001(a)(10) of SAFETEA–LU (119
			 Stat. 1520) is amended by striking $7,000,000 for fiscal year
			 2009 and all that follows through the period at the end and inserting
			 and $7,000,000 for each of fiscal years 2009 through
			 2012..
					(k)Administrative
			 expensesSection 2001(a)(11) of SAFETEA–LU (119 Stat. 1520) is
			 amended by striking $25,328,000 for fiscal year 2011 and all
			 that follows through the period at the end and inserting and $25,328,000
			 for each of fiscal years 2011 and 2012..
					12202.Extension of Federal
			 Motor Carrier Safety Administration programs
					(a)Motor carrier safety
			 grantsSection 31104(a)(8) of title 49, United States Code, is
			 amended to read as follows:
						
							(8)$212,000,000 for fiscal year
				2012.
							.
					(b)Administrative
			 expensesSection 31104(i)(1)(H) of title 49, United States Code,
			 is amended to read as follows:
						
							(H)$244,144,000 for fiscal year
				2012.
							.
					(c)Grant
			 programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is
			 amended—
						(1)in paragraph (1) by
			 striking and $15,000,000 for the period beginning on October 1, 2011,
			 and ending on March 31, 2012. and inserting and $30,000,000 for
			 fiscal year 2012.;
						(2)in paragraph (2) by striking 2011
			 and $16,000,000 for the period beginning on October 1, 2011, and ending on
			 March 31, 2012. and inserting 2012.;
						(3)in paragraph (3) by striking 2011
			 and $2,500,000 for the period beginning on October 1, 2011, and ending on March
			 31, 2012. and inserting 2012.;
						(4)in paragraph (4) by striking 2011
			 and $12,500,000 for the period beginning on October 1, 2011, and ending on
			 March 31, 2012. and inserting 2012.; and
						(5)in paragraph (5) by striking 2011
			 and $1,500,000 for the period beginning on October 1, 2011, and ending on March
			 31, 2012. and inserting 2012..
						(d)High-Priority
			 activitiesSection 31104(k)(2) of title 49, United States Code,
			 is amended by striking 2011 and $7,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 2012.
					(e)New entrant
			 auditsSection 31144(g)(5)(B) of title 49, United States Code, is
			 amended by striking and up to $14,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012,.
					(f)Outreach and
			 educationSection 4127(e) of
			 SAFETEA–LU (119 Stat. 1741) is amended by striking and 2011 (and
			 $500,000 to the Federal Motor Carrier Safety Administration, and $1,500,000 to
			 the National Highway Traffic Safety Administration, for the period beginning on
			 October 1, 2011, and ending on March 31, 2012) and inserting
			 2011, and 2012.
					(g)Grant program for
			 commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU
			 (119 Stat. 1744) is amended by striking 2011 and $500,000 for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2012.
					(h)Motor carrier safety
			 advisory committeeSection 4144(d) of SAFETEA–LU (119 Stat. 1748)
			 is amended by striking March 31, 2012 and inserting
			 September 30, 2012.
					(i)Working group for
			 development of practices and procedures To enhance Federal-State
			 relationsSection 4213(d) of SAFETEA–LU (49 U.S.C. 14710 note;
			 119 Stat. 1759) is amended by striking March 31, 2012 and
			 inserting September 30, 2012.
					12203.Additional
			 programs
					(a)Hazardous Materials
			 Research ProjectsSection
			 7131(c) of SAFETEA–LU (119 Stat. 1910) is amended by striking 2011 and
			 $580,000 for the period beginning on October 1, 2011, and ending on March 31,
			 2012, and inserting 2012.
					(b)Dingell-Johnson Sport
			 Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish
			 Restoration Act (16 U.S.C. 777c) is amended—
						(1)in subsection (a) by
			 striking 2011 and for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting 2012,;
			 and
						(2)in the first sentence of
			 subsection (b)(1)(A) by striking 2011 and for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 2012,.
						CPublic Transportation
			 Programs
				12301.Allocation of funds
			 for planning programsSection
			 5305(g) of title 49, United States Code, is amended by striking 2011 and
			 for the period beginning on October 1, 2011, and ending on March 31,
			 2012 and inserting 2012.
				12302.Special rule for
			 urbanized area formula grantsSection 5307(b)(2) of title 49, United
			 States Code, is amended—
					(1)by striking the paragraph
			 heading and inserting Special rule for fiscal years 2005 through
			 2012.—;
					(2)in subparagraph (A) by
			 striking 2011 and the period beginning on October 1, 2011, and ending on
			 March 31, 2012, and inserting 2012, ; and
					(3)in subparagraph
			 (E)—
						(A)by striking the
			 subparagraph heading and inserting Maximum amounts in fiscal years 2008 through
			 2012.—; and
						(B)in the matter preceding
			 clause (i) by striking 2011 and during the period beginning on October
			 1, 2011, and ending on March 31, 2012 and inserting
			 2012.
						12303.Allocating amounts
			 for capital investment grantsSection 5309(m) of title 49, United States
			 Code, is amended—
					(1)in paragraph (2)—
						(A)by striking the paragraph
			 heading and inserting Fiscal years 2006 through 2012.—;
						(B)in the matter preceding
			 subparagraph (A) by striking 2011 and the period beginning on October 1,
			 2011, and ending on March 31, 2012, and inserting 2012;
			 and
						(C)in subparagraph (A)(i) by
			 striking 2011 and $100,000,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012, and inserting
			 2012;
						(2)in paragraph (6)—
						(A)in subparagraph (B) by
			 striking 2011 and $7,500,000 shall be available for the period beginning
			 on October 1, 2011, and ending on March 31, 2012, and inserting
			 2012; and
						(B)in subparagraph (C) by
			 striking 2011 and $2,500,000 shall be available for the period beginning
			 on October 1, 2011, and ending on March 31, 2012, and inserting
			 2012; and
						(3)in paragraph (7)—
						(A)in subparagraph
			 (A)—
							(i)in the matter preceding
			 clause (i)—
								(I)in the first sentence by
			 striking 2011 and $5,000,000 shall be available for the period beginning
			 on October 1, 2011, and ending on March 31, 2012, and inserting
			 2012; and
								(II)in the second sentence
			 by inserting each fiscal year before the colon;
								(ii)in clause (i) by
			 striking for each fiscal year and $1,250,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012,;
							(iii)in clause (ii) by striking for each
			 fiscal year and $1,250,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012,;
							(iv)in clause (iii) by striking for each
			 fiscal year and $500,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012,;
							(v)in clause (iv) by striking for each
			 fiscal year and $500,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012,;
							(vi)in clause (v) by striking for each
			 fiscal year and $500,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012,;
							(vii)in clause (vi) by striking for each
			 fiscal year and $500,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012,;
							(viii)in clause (vii) by striking for each
			 fiscal year and $325,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012,; and
							(ix)in clause (viii) by striking for
			 each fiscal year and $175,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012,;
							(B)in subparagraph (B) by
			 striking clause (vii) and inserting the following:
							
								(vii)$13,500,000 for fiscal year
				2012.
								;
						(C)in subparagraph (C) by
			 striking and during the period beginning on October 1, 2011, and ending
			 on March 31, 2012,;
						(D)in subparagraph (D) by
			 striking and not less than $17,500,000 shall be available for the period
			 beginning on October 1, 2011, and ending on March 31, 2012,; and
						(E)in subparagraph (E) by
			 striking and $1,500,000 shall be available for the period beginning on
			 October 1, 2011, and ending on March 31, 2012,.
						12304.Apportionment of
			 formula grants for other than urbanized areasSection 5311(c)(1)(G) of title 49, United
			 States Code, is amended to read as follows:
					
						(G)$15,000,000 for fiscal year
				2012.
						.
				12305.Apportionment based
			 on fixed guideway factorsSection 5337 of title 49, United States
			 Code, is amended by striking subsection (g).
				12306.Authorizations for
			 public transportation
					(a)Formula and bus
			 grantsSection 5338(b) of title 49, United States Code, is
			 amended—
						(1)in paragraph (1) by
			 striking subparagraph (G) and inserting the following:
							
								(G)$8,360,565,000 for fiscal year
				2012.
								;
				and
						(2)in paragraph (2)—
							(A)in subparagraph (A) by
			 striking $113,500,000 for each of fiscal years 2009 and 2010,
			 $113,500,000 for fiscal year 2011, and $56,750,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting and
			 $113,500,000 for each of fiscal years 2009 through 2012;
							(B)in subparagraph (B) by
			 striking $4,160,365,000 for each of fiscal years 2009 and 2010,
			 $4,160,365,000 for fiscal year 2011, and $2,080,182,500 for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting and $4,160,365,000 for each of fiscal years 2009 through
			 2012;
							(C)in subparagraph (C) by
			 striking $51,500,000 for each of fiscal years 2009 and 2010, $51,500,000
			 for fiscal year 2011, and $25,750,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012, and inserting and
			 $51,500,000 for each of fiscal years 2009 through 2012;
							(D)in subparagraph (D) by
			 striking $1,666,500,000 for each of fiscal years 2009 and 2010,
			 $1,666,500,000 for fiscal year 2011, and $833,250,000 for the period beginning
			 on October 1, 2011, and ending on March 31, 2012, and inserting
			 and $1,666,500,000 for each of fiscal years 2009 through
			 2012;
							(E)in subparagraph (E) by
			 striking $984,000,000 for each of fiscal years 2009 and 2010,
			 $984,000,000 for fiscal year 2011, and $492,000,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting and
			 $984,000,000 for each of fiscal years 2009 through 2012;
							(F)in subparagraph (F) by
			 striking $133,500,000 for each of fiscal years 2009 and 2010,
			 $133,500,000 for fiscal year 2011, and $66,750,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting and
			 $133,500,000 for each of fiscal years 2009 through 2012;
							(G)in subparagraph (G) by
			 striking $465,000,000 for each of fiscal years 2009 and 2010,
			 $465,000,000 for fiscal year 2011, and $232,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting and
			 $465,000,000 for each of fiscal years 2009 through 2012;
							(H)in subparagraph (H) by
			 striking $164,500,000 for each of fiscal years 2009 and 2010,
			 $164,500,000 for fiscal year 2011, and $82,250,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting and
			 $164,500,000 for each of fiscal years 2009 through 2012;
							(I)in subparagraph (I) by
			 striking $92,500,000 for each of fiscal years 2009 and 2010, $92,500,000
			 for fiscal year 2011, and $46,250,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012, and inserting and
			 $92,500,000 for each of fiscal years 2009 through 2012;
							(J)in subparagraph (J) by
			 striking $26,900,000 for each of fiscal years 2009 and 2010, $26,900,000
			 for fiscal year 2011, and $13,450,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012, and inserting and
			 $26,900,000 for each of fiscal years 2009 through 2012;
							(K)in subparagraph (K) by
			 striking in fiscal year 2006 and all that follows through
			 March 31, 2012, and inserting for each of fiscal years
			 2006 through 2012;
							(L)in subparagraph (L) by
			 striking in fiscal year 2006 and all that follows through
			 March 31, 2012, and inserting for each of fiscal years
			 2006 through 2012;
							(M)in subparagraph (M) by
			 striking $465,000,000 for each of fiscal years 2009 and 2010,
			 $465,000,000 for fiscal year 2011, and $232,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting and
			 $465,000,000 for each of fiscal years 2009 through 2012; and
							(N)in subparagraph (N) by
			 striking $8,800,000 for each of fiscal years 2009 and 2010, $8,800,000
			 for fiscal year 2011, and $4,400,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012, and inserting and $8,800,000
			 for each of fiscal years 2009 through 2012.
							(b)Capital investment
			 grantsSection 5338(c)(7) of title 49, United States Code, is
			 amended to read as follows:
						
							(7)$1,600,000,000 for fiscal year
				2012.
							.
					(c)Research and university
			 research centersSection 5338(d) of title 49, United States Code,
			 is amended—
						(1)in paragraph (1), in the
			 matter preceding subparagraph (A), by striking and 2010, $69,750,000 for
			 fiscal year 2011, and $29,500,000 for the period beginning on October 1, 2011,
			 and ending on March 31, 2012, and inserting through 2011 and
			 $44,000,000 for fiscal year 2012; and
						(2)by striking paragraph (3)
			 and inserting the following:
							
								(3)Additional
				authorizations
									(A)ResearchOf amounts authorized to be appropriated
				under paragraph (1) for fiscal year 2012, the Secretary shall allocate for each
				of the activities and projects described in subparagraphs (A) through (F) of
				paragraph (1) an amount equal to 63 percent of the amount allocated for fiscal
				year 2009 under each such subparagraph.
									(B)University centers
				program
										(i)Fiscal year
				2012Of the amounts allocated
				under subparagraph (A)(i) for the university centers program under section 5506
				for fiscal year 2012, the Secretary shall allocate for each program described
				in clauses (i) through (iii) and (v) through (viii) of paragraph (2)(A) an
				amount equal to 63 percent of the amount allocated for fiscal year 2009 under
				each such clause.
										(ii)FundingIf
				the Secretary determines that a project or activity described in paragraph (2)
				received sufficient funds in fiscal year 2011, or a previous fiscal year, to
				carry out the purpose for which the project or activity was authorized, the
				Secretary may not allocate any amounts under clause (i) for the project or
				activity for fiscal year 2012 or any subsequent fiscal
				year.
										. 
						(d)AdministrationSection
			 5338(e)(7) of title 49, United States Code, is amended to read as
			 follows:
						
							(7)$98,713,000 for fiscal year
				2012.
							.
					12307.Amendments to
			 SAFETEA–LU
					(a)Contracted paratransit
			 pilotSection 3009(i)(1) of SAFETEA–LU (119 Stat. 1572) is
			 amended by striking 2011 and the period beginning on October 1, 2011,
			 and ending on March 31, 2012, and inserting
			 2012,.
					(b)Public-Private
			 partnership pilot programSection 3011 of SAFETEA–LU (49 U.S.C. 5309
			 note; 119 Stat. 1588) is amended—
						(1)in subsection (c)(5) by
			 striking 2011 and the period beginning on October 1, 2011, and ending on
			 March 31, 2012 and inserting 2012; and
						(2)in the second sentence of
			 subsection (d) by striking 2011 and the period beginning on October 1,
			 2011, and ending on March 31, 2012, and inserting
			 2012.
						(c)Elderly individuals and
			 individuals with disabilities pilot programSection 3012(b)(8) of
			 SAFETEA–LU (49 U.S.C. 5310 note; 119 Stat. 1593) is amended by striking
			 March 31, 2012 and inserting September 30,
			 2012.
					(d)Obligation
			 ceilingSection 3040(8) of SAFETEA–LU (119 Stat. 1639) is amended
			 to read as follows:
						
							(8)$10,458,278,000 for fiscal year 2012, of
				which not more than $8,360,565,000 shall be from the Mass Transit
				Account.
							.
					(e)Project authorizations
			 for new fixed guideway capital projectsSection 3043 of
			 SAFETEA–LU (119 Stat. 1640) is amended—
						(1)in subsection (b), in the
			 matter preceding paragraph (1), by striking 2011 and the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2012; and
						(2)in subsection (c), in the
			 matter preceding paragraph (1), by striking 2011 and the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2012.
						(f)Allocations for
			 national research and technology programsSection 3046 of
			 SAFETEA–LU (49 U.S.C. 5338 note; 119 Stat. 1706) is amended—
						(1)in subsection (b) by
			 striking fiscal year or period and inserting fiscal
			 year; and
						(2)by striking subsection
			 (c)(2) and inserting the following:
							
								(2)for fiscal year 2012, in
				amounts equal to 63 percent of the amounts allocated for fiscal year 2009 under
				each of paragraphs (2), (3), (5), and (8) through (25) of subsection
				(a).
								.
						XIIIAdditional
			 Transportation Provisions
			13001.Audit of Union
			 Station Redevelopment CorporationThe Inspector General of the Department of
			 Transportation, or an auditor determined by the Inspector General to meet the
			 independence standards specified in the Government Auditing Standards issued by
			 the Comptroller General of the United States, shall once every 2 years conduct
			 an audit of the accounts and operations of the Union Station Redevelopment
			 Corporation. The audit of financial statements shall be conducted in accordance
			 with generally accepted auditing standards and, to the extent determined
			 applicable by the Inspector General, the Government Auditing Standards.
			13002.Prohibition on use
			 of fundsNone of the funds
			 appropriated or otherwise made available under this Act, or the amendments made
			 by this Act, may be used for physical signage indicating that a project is
			 funded under this Act.
			
	
		February 13, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
